         Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 1 of 134




                                INDEX OF EXHIBITS


         EXHIBIT ARIZONA CORPORATION COMMISSION DOCUMENT

              1.    Decision No. 71854 (Aug. 25, 2010), Docket No. WS-02987A-08-0180

              2.    Decision No. 72579 (Sep. 15, 2011), Docket No. WS-02987A-08-0180

              3.    Decision No. 73992 (Jul. 16, 2013), Docket No. WS-02987A-08-0180

              4.    Formal Complaint of Delton Munday, et al. (Jun. 19, 2017), Docket No.
                    WS-02987A-17-0192 (attachments omitted)

              5.    Johnson Utilities, LLC and Johnson International, Inc.’s Motion to
                    Dismiss (Jul. 10, 2017), Docket No. WS-02987A-17-0192

              6.    ACC Staff’s Motion to Dismiss (Jul. 10, 2017), Docket No. WS-
                    02987A-17-0192

              7.    Johnson Utilities, LLC and Johnson International, Inc.’s Reply in
                    Support of Motion to Dismiss (Jul. 26, 2017), Docket No. WS-02987A-
                    17-0192

              8.    Decision No. 76467 (Nov. 17, 2017), Docket No. WS-02987A-17-0192

              9.    Application of Johnson Utilities, LLC, for Determination of Fair Value
                    of Its Water and Wastewater Utility Plant and Property, For Increases in
                    Its Rates and Charges for Water and Wastewater Utility Service, and for
                    Related Approvals (Dec. 29, 2017), Docket No. WS-02987A-17-0392
                    (attachments omitted)

              10.   Decision No. 76889 (Sep. 20, 2018), Docket No. WS-02987A-17-0392




149884967.1
Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 2 of 134




        1
EXHIBIT 1



                                                            1
                                                    EXHIBIT 1
    4

                            Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 3 of 134
r




         1
         1
                                                                                                                                   111,I1111 1n
                                                                                                                                 llllllllllllllllllllllll
                                                                                                                                 H ill0lll0lll0II)0lHI Wllllqilli |

                                                                                                                                                                       p4
                                                                                                                                                                      €' 18*
         2                                  BEFORE THEARIZONA
                                            BEFORE THE ARIZONACORPORATION
                                                              CORPORATIONCOMMISSION
                                                                          c0MM1ss1on
         3         COMMISSIONERS
                                                             Arizona Corporation Commission
                                                             Arizona Com0rauoo   Commission
         4
         4
                   KRISTIN
                   KRISTIN K.
                           K. MAYES
                              MAYES- -Chairman
                                       Chairman                DOCKETED
                                                               DOCKETED
         5
                   GARY
                   GARY PIERCE
                         PIERCE
                   PAUL
                   PAUL NEWMAN                                     AUG
                                                                   AUG 22 5 2010
                                                                            2010
         6         SANDRA
                   SANDRA D.   KENNEDY
                            D. KENNEDY                        DOCKETE8
                                                              DOCKETED BY
                                                                       DY
                   BOB
                   BOB STUMP
         7                                                            4 Y'T¢"1!"£"s\:=\»4rF¢!\:a1.g=§»v         1 .---
                                                                                                          ' * * ' "* * ~¢l=i4r




         8 TN THEMATTER
           IN THE  MATTER OF
                           OF THE
                              THE APPLICATION
                                    APPLICATION OF                                           DOCKET
                                                                                             DOCKETNO.
                                                                                                    NO.WS-02987A~08-0180
                                                                                                        WS-02987A-08-0180
           JOHNSON   UTILITIES, L.L.C., DBA
           JOHNSON UTILITIES,           DBA JOHNSON
                                             JOHNSON
         9 UTILITIES
           UTILITIES COMPANY
                     COMPANY FORFOR AN INCREASE
                                          INCREASE IN                                        DECISION
                                                                                             DECISION NO.                               71854
           ITS WATER AND
                      AND WASTEWATER
                           WASTEWATER RATES RATES FOR
        10 CUSTOMERS    WITHIN PINAL
           CUSTOMERS WITHIN      PINAL COUNTY,
                                        COUNTY,
           ARIZONA.                                                                          OPINION     ORDER
                                                                                             OPINION AND ORDER
        11l
        1
        12 DATES
            DATESOF
                 OF HEARING:                                January
                                                            January 27,
                                                                      27, February
                                                                            February 26
                                                                                     26 (Procedural    Conferences);
                                                                                          (Procedural Conferences),
        12                                                  April
                                                            April 20,
                                                                   20, (Pre-Hearing
                                                                        (Pre-Hearing Conference),         23, 24,
                                                                                                    April 23,
                                                                                     Conference); April        24, 27
                                                                                                                   27
                                                            (Hearing),
                                                            (Hearing); July 23 (Procedural          Conference/Oral
                                                                                      (Procedural Conference/Oral
        13                                                  Arguments),    September21,
                                                            Arguments); September      21,24,  25,October
                                                                                           24,25, October1,l, 2,
                                                                                                              2, 5, 6,
                                                            and 7,
                                                                7, 2009
                                                                   2009 (Hearing).
                                                                          (Hearing).
        14
        15 PLACE
            PLACEOF
                 OF HEARING:                                Phoenix, Arizona
                                                                     Arizona
        15
         6 I ADMINISTRATIVE
             ADMINISTRATIVE LAW
                            LAW JUDGE:
                                JUDGE:                      Teena Wolfe
                                                            Teena Wolfe
        l
        16
                   APPEARANCES:                             Mr.
                                                            Mr. Jeffrey
                                                                 Jeffrey W.
                                                                          W. Crockett,
                                                                               Crockett, Mr.
                                                                                         Mr. Bradley
                                                                                             Bradley S.  Carroll and
                                                                                                     S. Carroll  and
        17                                                  Mr.
                                                            Mr. Robert    Metli, SNELL
                                                                 Robert Metli,    SNELL & WILMER,
                                                                                             WILMER, on on behalf
                                                                                                            behalf of
                                                            Johnson   Utilities,LLC;
                                                            Johnson Utilities,  LLC;
        18
                                                            Mr. Craig
                                                                Craig A.A. Marks,
                                                                           Marks, CRAIG
                                                                                   CRAIG A. A. MARKS, PLC,
                                                                                                      PLC, on
                                                                                                           on
        19                                                  behalf of
                                                                   of Swing
                                                                      Swing First
                                                                            FirstGolf,
                                                                                  Golf,LLC;
                                                                                       LLC,

        20                                                  Ms.
                                                            Ms. Jodi
                                                                 Jodi Jericho, Director,Mr.
                                                                       Jerich, Director,  Mr. Daniel
                                                                                               Daniel Pozefsky,
                                                                                                      Pozefsky, Chief
                                                                                                                  Chief
                                                            Counsel   and Ms.
                                                            Counsel and     Ms. Michelle Wood,
                                                                                            Wood, Staff
                                                                                                   Staff Attorney,
                                                                                                         Attorney, on
        21                                                  behalf of the
                                                                      the Residential
                                                                           Residential Utility
                                                                                       Utility Consumer   Office;
                                                                                               Consumer Office;
              it
        22                                                  Mr.
                                                            Mr. James
                                                                 James E. Mannato,
                                                                           Mannato, Town Attorney, on behalf
                                                                                         Attorney, on behalf of
                                                            the Town of
                                                            the Town  of Florence;
                                                                         Florence and
                                                                                   and
        2:3
        23
                                                            Ms.
                                                            Ms. Nancy
                                                                Nancy Scott,
                                                                         Scott, Ms. Ayes
                                                                                     Ayeshafa Vohra, and Ms.
                                                                                              Vohra, and  Ms. Robin
        24                                                  Mitchell,
                                                            Mitchell, Staff
                                                                       Staff Attorneys, Legal Division, on behalf
                                                                             Attorneys, Legal              behalf of
                                                            the
                                                            the Utilities
                                                                 Utilities Division
                                                                            Division of
                                                                                      of the
                                                                                          the Arizona
                                                                                               ArizonaCorporation
                                                                                                         Corporation
        25                                                  Commission.
                                                            Commission.
        26

        27

        28


                   s!two|fe/Johnsonutil/080I 80o&o
                   sitwolfe/johnsonuti1/080180o&o             1
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 4 of 134
                                                              DOCKET
                                                              DOCKET no.  WS-02987A-08-0180
                                                                      NO.WS-02987A-08- 0180                                                             1   I




 1
                                                             TABLE
                                                             TABLE OF
                                                                   OF CQNTENTS
                                                                      CONTENTS

 2     INTRODUCTION                                                                                                                              2
       APPLICATION                                                                                                                                3
 3                                                                                                                                               4
       RATE BASE
 4     Plant in Service                                                                                                                          4
                Inadequately Supported Plant                                                                                                      5
 5                        AIAC
                          AIACand and CIACCIACRelatedRelatedto        Unsupported
                                                                  toUnsupported               Plant                                              9
                                                                                                                                                 9
 6              Post-Test    Year   Plant                                                                                                        10
                              Ur and Useful
                Plant 3Not Used                                                                                                                  14
                                                                                                                                                 14
 7                        Rickee Main                                                                                                             15
                          Magma Sewer Force Main                                                                                                  16
 8
                          Precision
                               U I WWTP     WTP                                                                                                   16
                                                                                                                                                 16
 9              Excess Capacity                                                                                                                   17
                          Anthem System Well and Storage Capacity                                                                                 17
10                                                                                                                                                18
                                   Anthem System Well Capacity

                                                                                     •
11                                 Storage Capacity        •                                                                                     '20
                                                                                                                                                  7
                          San Tan WWTP                                                                                                           22
12                    •
                Affiliate   Profit lllo¢lQQlIlol»IQmio90lo0o0009¢ll9llluls0l»l0l¢o¢llla1l00IGLDQQoIoQIcQIIoOQQQIIIQUlQ49lQol0»»»»»!»¢¢III9l!¢l 'J23
                                     •

                          Affiliate/Related party
                          AfHl1ate/Related           partyConstructed              Plant
                                                             ConstructedPlant in f>e1v1ce    in
                                                                                             o
                                                                                                Service
                                                                                                  "1    I
                                                                                                                                                 24
                                                                                                                                                 24
13
                                   Affiliate/Related Party
                                   Affillate/Related             Party Ownershlp
                                                                           Ownership                                                             26
                                                                                                                                                 26
14   1                             Reasonableness of
                                   Reasonableness                    Affillate/Related 1Party
                                                                of Affiliate/Related                     Transactions
                                                                                                  arty Transactlons                              28
                                                                                                                                                 ,.8
                                   Affiliate/Related Party Profit
                                   Affil1ate/Related                       Profit Adjustment                                                     30
                                                                                                                                                 30
15                                 Affiliate/Related            Party      Transactions                                                           32
                                   Aftihate/Related Party Transactions                                                                           32
     I C     •    •     |     •                        •     cc
16       ontrl utlons in
       Contributions      in Aid
                             AL o     Construction ("CIAC")
                                 ofConstructlon              ( CIA ) --   so
                                                                               — Unexpended
                                                                                  Unexpen e Hook-up      of -up hes  Fees (("HUF')
                                                                                                                              ac
                                                                                                                               HIJI* v *of
                                                                                                                                          ) 3.9  33'1
     |    I
       Fair Value Rate Base Summary nooouoao90999;»oasno|ouacnouo»»¢¢u¢»¢a|»»|o»»»¢9 sue:so|900|¢»9¢\\||»u¢¢o\o»|eo|¢¢nro¢¢loo¢¢t 35
17   I OPERATING
       OPERATI INCOME ISSUES                                                                                                                     35
       C
       Centrall AArizona
                    I       Groundwater
                            G      d             Replenishment
                                                 R      1 I he             District
                                                                           D'       9 ("CAGRD")
                                                                                           "CA F RD"                                             35
                                                                                                                                                 35
18                                        \                         • •
                Staff Proposed Adjustor and                Conditions                                                                            38
19              Company Arguments Against Conditions                                                                                             39
                          Condition No.. 3 0suoQ»lllloolo¢¢»»0¢on¢»l¢nasoonsooyugnloloioosnon»940l90000oll»§¢»o»loolno¢lll¢»o»ll»ll\o»IO 39
20                        Condition No.. 4..       0100909»ouo||\|;¢¢»|o»o¢»o»09¢|aoueoaa9010944m101nine;nceuai100|01900s|»o|»¢o»¢¢0»1»OO¢lll¢Ol 40
                                         •   •


21                        Condition No. 5                                                                                                        40
                          Condition No. 7                                                                                                        41
22                        Condition No. 8                                                                                                        41
                RUCOProposed
                RUCO                    ExpenseAdjustment
                          ProposedExpense                                   and    Opposition        to Adjustor
                                                       Adjustmentand Oppos1t1011 to Adjustor ......................... 42                        42
23                 "1         I
                Conclusion                                                                                                                       43
24     Rate Case Expense                                                                                                                         44
       Income Tax Expense :ooo 99000009lloss;uuaosaanauounoaoaprusaonounscoot»oo¢uo|¢u»|en.»|a¢\|o»0|u¢o|a|0¢0»»»»»»»»qpunuuosualboaaotiu 45
25
       Operating Income Summary sonol008uoolsoooaeoascnoalosonuaosuuoes\c¢¢lo¢0l\lll¢¢o»aall»»loan1oooonoouuilllo»lsoalo¢o4»ocQI¢ 47
26     COST OF        CAPITAL/OPER ATING MARGIN
                 OF CAPITAL/OPERATING                           MARGIN                                                                           47
                                                                                                                                                 47
       Company's Position                                                                                                                        47
27     RUCO'
       RUCO's Position ||                                                                                                                        48
       Staffs Position                                                                                                                           49
28



                                                                          ii                                  DECISION
                                                                                                              DECISION NO.                    71854
             Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 5 of 134
                                                            DOCKET
                                                            DOCKETNO.   WS-02987A-08-0180
                                                                    NO.WS-02987A-08-0180

      Conclusion
      C   1   * Nlo¢IIoll¢lloaooQnol¢l¢lo»o¢o»¢ll»¢tl¢»1l¢§¢¢»l»»o»:ucuncsolos:I909090soon;canon;vnsanlsaialolussonsnina:»ocl¢»ollolvl0l         49
 11
      AUTHORIZED INCREASE/DECREASE                                                                                                               50
 2    Water Division
      W       e • *      Q9ggnn994:0snailooaonsuoqaaoonnsugpgg 94449490lvnovun09QueeninsaneQuoin|1090\¢»oo»a||¢o|o»»»»us¢o»¢|»»lou|0o¢|»oo;;00uo 50


      Wastewater Division
                      .1 • *      l»olno¢ooa»ll\a¢¢unolooa¢l»¢l410000lvlluvv»o1unlo¢on¢»o1assil0199iiioba0000linacl9090l\o¢¢!l0\ll¢h\\¢0t¢l»I0l 550

 3
      RATE DESIGN cucl09l»»o»cal¢»»onooa»lll»»lDinoloasis;vo»»tu\!lolloo¢tlo»¢u90994ouilcooooooosuil0l\\IQ¢oonionsl\¢0lo»¢ulllo¢olllo 51
 4    OTHER ISSUES¢|¢¢annieoloo»ocancllonsc90000000000vovbloso19991499909994|409ulnobaoatlQuintoluis;puqaasoah»¢o¢oa|\¢»|¢»»¢0¢s| 51
                 •
         I

      Discontinuance ofO Hook-Up
      Dlscontmuance             Hook-U Fees   Fees .intl44lslll\luuv»blvccuuuonQuoinsoolol»»¢\»»»olo¢i»lotsnlctliontitvlns»ol»»lo»ll»l¢1o¢»¢l 51 51
 55   Water Loss for Johnson Ranch System              S       o9Q»uo|uv0no19400900Q9o|a90||IQuaolnoonasooitobaoaiolou|0909»o|eIIool\0oollu¢lol| 52
      ADEQ Compliance lllétooo00olU00ItItooOIuIIu00viu0990IIlol!Io!IcIoIG00lu009IQiolllvI9Ip090Io!I0otoo0009ll¢0t§\Q\oulllllo\\u0olin 553
 6
      Swing First Golf's Recommendations ou:p9s000000490441900040¢911|uu1a|o»¢0no»rainsonlt999900ln11¢a¢|ooc|||.»»»|oa|0|»¢¢ 56
77    FINDINGS OF FACT ¢lg¢¢»Ool»»llo¢¢¢¢ll\l»nll¢¢l¢lusuIQQucvcooQoll;¢up1quc¢»»¢9»»¢\obaaoo000990990a¢s1»oIscoboiotilttioqunot 58
      CONCLUSIONS OF LAW ¢¢I|¢010|»ov¢»:lolvolv0991110100Qotiouou1cuuioooa11|\¢aooaonb01i040901019|o|¢0¢1|»o»ocu¢\g¢0¢0¢¢ 70
 8                                                                                                                                               71
      ORDER
 99

10

1
111

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                         i
                                                                         iii                                 DECISION NG.
                                                                                                             DECISION NO,                   71854
                                                                                                                                            71854
               Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 6 of 134
                                                    DOCKET
                                                    DOCKET NO.NO. WS-02987A-
                                                                  WS-02987A-08-0180
                                                                             08-0180


 1 BY
   BY THE
      THE COMMISSI ON:
          COMMISSION:
 2   I.
     1.      INTRODUCTION
             INTRODUCTION
 3            On March
                 March 31,
                       31, 2008,
                            2008, Johnson
                                   Johnson Utilities,
                                           Utilities, LLC,
                                                      LLC,alba
                                                           dba Johnson
                                                                Johnson Utilities Company ("Johnson,"
                                                                        Utilities Company  ("Johnson,"

 4 "Johnson Utilities,"         or    "Company") filed         with the Arizona Corporation Commission
                                                                                            Commission

 5 ("Commissio
   ("Commission")
               n") aa rate
                       rate application
                            application for
                                         for its
                                              itswater
                                                  waterand
                                                        andwastewater
                                                            wastewater utility
                                                                       utilityservices,
                                                                               services, using
                                                                                          using aa test
                                                                                                    test year
                                                                                                         year
 6 ended December 31, 2007.
   ended December
 7            Johnson isis aa water
              Johnson         waterand
                                    andwastewater
                                       wastewaterprovider
                                                  providerserving
                                                           sewingportions
                                                                  portionsof
                                                                           ofPinal
                                                                              PinalCounty,
                                                                                   County,Arizona.  The
                                                                                           Arizona. The
 8 Company served approximatel
                  approximately 17,541 water
                              y 17,541 water eustomers
                                              customers and
                                                        and 21,525
                                                            21,525 wastewater
                                                                   wastewater customers
                                                                              customers during
                                                                                        during
 9   the test
         test year. This isis the
              year, This       the first
                                    firstrate
                                          rate case
                                               case filed by Johnson
                                                    tiled by Johnson since
                                                                     since the
                                                                            the grant
                                                                                grantof
                                                                                      of its
                                                                                          its original
                                                                                              original Certificate
                                                                                                       Certificate of
                                                                                                                   of
10   Convenience
     Convenience and
                 andNecessity
                     Necessity("CC&N")  in Decision
                               ("CC&N") in Decision No. 60223
                                                        60223 (May 27,
                                                                   27, 1997).
                                                                       1997). Decision
                                                                              Decision No.
                                                                                       No. 60223
                                                                                           60223
11
11 set initial
       initial rates
                rates for
                       for the
                            the Company's
                                Company'swater
                                          waterand
                                                and wastewater
                                                    wastewater services
                                                               services and
                                                                        and ordered
                                                                            ordered the
                                                                                    the Company
                                                                                        Company to
                                                                                                to file
                                                                                                   file aa
12   rate review 36 months from the date
                                    date itit first
                                              first provided
                                                    provided service
                                                             service to any customer.
                                                                            customer. On
                                                                                      On October
                                                                                         October 25,
                                                                                                 25, 2005,
                                                                                                     2005,
13   in
     in Decision
        Decision Nos. 68235, 68236, and 68237, Johnson
                                               Johnson was
                                                       wasordered
                                                           orderedto
                                                                   tofile  a rate
                                                                      tile a rate case
                                                                                  case by
                                                                                       by May 1, 2007,
                                                                                          May 1, 2007,
14   using a 2006 test year. Prior
                             Priortotothat
                                       thatdate
                                            dateand
                                                 andon
                                                     onseveral
                                                        several occasions thereafter, the
                                                                occasions thereafter, the Company
                                                                                          Company docketed
                                                                                                  docketed
15 filings requesting
            requesting an
                       an extension
                          extension of
                                    of the
                                       the filing date.' No
                                           tiling date.l No action
                                                            action was
                                                                   was taken
                                                                        taken on
                                                                              on the
                                                                                  the requests
                                                                                       requests for an
                                                                                                for an
16   extension of
               of time.
                  time. The
                        The Company
                            Company filed
                                     filedthe
                                           theinstant
                                               instantrate  case on a date supported
                                                       ratecase            supported by
                                                                                     by the
                                                                                        the Commission's
                                                                                            Commission's
17   Utilities
     Utilities Division
               Division("Staff"').2
                        ("Staff').2
18                                        Staffs issuance
             On August 1, 2008, following Staff's issuance of
                                                           of two Letters
                                                                  Letters of Deficiency and filings
                                                                             Deficiency and         by
                                                                                            filings by
19 Johnson
   Johnson to
           to address
              addressthe
                      theitems
                          items required
                                 requiredto
                                          to deem
                                             deemthe
                                                  theapplication
                                                      application sufficient
                                                                   sufficient for processing, Staff
                                                                              for processing, Staff filed
                                                                                                    filed aa
20 Letter
   Letter of
          of Sufficiency
              Sufficiency informing
                           informing the
                                      the Company
                                           Company that
                                                    that the
                                                          the application
                                                               application had
                                                                           had met
                                                                               met the
                                                                                    the Commission
                                                                                         Commission's
                                                                                                   's
21   sufficiency requirements
     sufficiency  requirements and classifying the Company as
                                                           asaaClass
                                                               ClassAAutility.
                                                                       utility.
22              August 15,
             On August 15, 2008,
                           2008, aa Rate
                                    Rate Case
                                         Case Procedural
                                              Procedural Order was issued
                                                                   issued setting
                                                                          selling aa hearing
                                                                                     hearing on
                                                                                             on the
                                                                                                the rate
                                                                                                    rate
)3
23   application to
                 to commence
                    commence on
                             on April
                                April23,
                                      23,2009,
                                          2009,and
                                                andsetting
                                                    settingassociated
                                                            associated procedural
                                                                       procedural deadlines,
                                                                                  deadlines, including
                                                                                             including
24 public
   public notice
          notice requirements
                 requirements..
25           Intervention in this matter
                                  matter was
                                         was granted
                                             grantedtotoSwing
                                                         SwingFirst
                                                               FirstGolf,
                                                                     Golf,LLC
                                                                           LLC ("Swing
                                                                                ("Swing First"), the Town
                                                                                        First"), the Town
26 of
   of Florence ("Florence"), and
      Florence ("Florence"), and the
                                 the Residential
                                     ResidentialUtility  Consumer Office
                                                 Utility Consumer Office ("RUCO").      hearing
                                                                          ("RUCO"). The hearing
27
27   t See,  et., December
       See, e.g.,  December 6,
                            6, 2007
                               2007 Letter
                                     Letter to
                                             toDocket
                                                DocketControl
                                                       Controland
                                                               andaccompanying
                                                                   accompanying attachments
                                                                                attachments in Docket No.
                                                                                                      No. WS-02987A-04
                                                                                                          WS-02987A-04--
                                                                                            in Docket
     0288.
28
28   2See   id
     2 See id.




                                                          2                   DECISION NO.
                                                                                       NO.             71854
                                                                                                                           I
               Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 7 of 134
                                                      DOCKET
                                                       DOCKETNO.NO.WS-02987A-08-0180
                                                                   WS-02987A-08-0180

 1 commenced asscheduled
   commenced as scheduledon
                          onApril
                             April 23,
                                   23, 2009
                                       2009 before
                                            before aaduly
                                                      duly authorized
                                                           authorized Administrative
                                                                      Administrative Law Judge of
                                                                                         Judge of
 2 the Commission. The
                    TheCompany,
                       Company, Swing
                                SwingFirst,
                                      First,Florence,
                                             Florence,RUCO,
                                                       RUCO,and
                                                             andStaff
                                                                 Staffappeared
                                                                       appeared through
                                                                                through counsel
                                                                                        counsel
 '1
 3
 .D and cross-examined
        cross-examined witnesses.
                       witnesses. The Company,
                                      Company, Swing First, RUCO,
                                                            RUCO, and
                                                                  and Staff
                                                                      Staffpresented  evidence in
                                                                            presented evidence in

 4 the
   the form of
            of testimony
                testimony and exhibits.
                              exhibits. At
                                         Atthe
                                            thehearing
                                                hearing on
                                                         on April
                                                             April27,
                                                                   27,2009,
                                                                       2009,an
                                                                             anexhibit
                                                                                exhibitwas
                                                                                        waspresented
                                                                                            presented
 Jc    which necessitated  thesuspension
             necessitated the  suspensionofofthe
                                              thehearing
                                                  hearingschedule
                                                          scheduletotoallow
                                                                       allowtime
                                                                             time for
                                                                                   for briefing and
                                                                                                and oral
 6     argument on the
                   the admissibility
                       admissibility and confidentiality
                                         confidentiality of
                                                         ofthe
                                                            the exhibit.
                                                                exhibit.The
                                                                         Thehearing
                                                                             hearingresumed
                                                                                     resumedon
                                                                                             onSeptember
                                                                                               September
 7     21, 2009, and
                 and concluded
                     concluded on
                               on October
                                  October 7,
                                          7, 2009.
                                             2009. The
                                                   The parties
                                                       parties filed
                                                               filed post-hearing
                                                                      post-hearing briefs,
                                                                                   briefs, and
                                                                                           and the
                                                                                               the matter
                                                                                                   matter
 8     was taken
       was taken Luider advisement pending
                 under advisement  pending the
                                            the submission
                                                submission of
                                                           of a Recommended Opinion and
                                                                Recommended Opinion and Order
                                                                                        Order
 9     ("ROO")
       ("ROO")for
               forthe
                   the Commission's
                       Commission's consideration.
                                    consideration.
10
        IL
      i 11.     APPLICATION
11              For its
                     its water
                          water division,
                                 division,Johnson
                                           Johnson isisrequesting
                                                        requesting aa decrease
                                                                       decrease in revenues     $2,879,022 from
                                                                                    revenues of $2,879,022
12 adjusted test year
   adjusted test year revenues
                      revenues of
                               of $13,172,899,
                                  $13,172,899, or
                                               or aa decrease  of 21.86
                                                     decrease of  21.86 percent,
                                                                        percent, for
                                                                                 for a total
                                                                                       total revenue
                                                                                              revenue
13     requirement
       requirement of $10,293,877.3
                      $10,293,877.3 RUC()
                                    RUCO isisrecommending
                                              recommending aa decrease
                                                               decrease in revenues  of $73,718
                                                                            revenues of $73,718 from
14     adjusted  test year
                      year revenues
                           revenuesof
                                    of $13,172,899,
                                       $l3,172,899, or
                                                    or a decrease of 0.56
                                                         decrease of      percent, for aa total
                                                                     0.56 percent,         total revenue
                                                                                                  revenue
       adjusted test
15 requirement
   requirement of $13,099,181.4
                  $13,099,181.4 Staff
                                Staff isis recommending
                                            recommending aa decrease
                                                            decrease in revenues
                                                                        revenues of $3,016,800
                                                                                    $3,016,800 from
16     adjusted test year
                     year revenues
                          revenues of
                                   of $13,172,899,
                                      $13,172,899, or
                                                   or a decrease  of 22.90
                                                        decrease of  22.90 percent,
                                                                           percent, for
                                                                                    for a total
                                                                                           total revenue
                                                                                                  revenue
       adjusted test
17 requirement
    requirement of$10,l56,099.5
                  of $10,156,099.5
lg
18         For its
                its wastewater
                    wastewater division,
                               division,Johnson
                                         Johnsonisisrequesting
                                                     requesting an
                                                                an increase
                                                                    increase in
                                                                             in revenues
                                                                                 revenues of
                                                                                          of $2,325,720 over

.19
19 I adjusted
     adjusted test
               test year
                    year revenues
                         revenuesof
                                  of $11,354,826,
                                     $l 1,354,826,or
                                                   or an
                                                      an increase
                                                         increase of
                                                                  of 20.48
                                                                     20.48 percent,
                                                                           percent, for
                                                                                    for a total
                                                                                          total revenue
                                                                                                 revenue

20 grequirement
     requirementof
                 of $13,680,546.6
                    $13,680,546.6 RUCO
                                  RUC() is
                                         is recommending
                                             recommending aa decrease in revenues
                                                             decrease in          of $515,397,
                                                                         revenues of           or a
                                                                                     $515,397, or
21
      ! decrease
        decreaseof
                 of 4.54
                    4.54 percent,
                         percent, from
                                  from adjusted test year
                                       adjusted test year revenues of $11,354,014,
                                                          revenues of              for a total
                                                                      $11,354,014, for    total revenue
                                                                                                 revenue
22
      I requirement of
                    of $10,838,617.7
                       $10,838,617.7 Staff
                                     Staffisisrecommending
                                               recommendingaarevenue
                                                              revenue decrease
                                                                      decrease of $895,100, or a decrease
23
28
       of
       of 7.88
          7.88 percent,
               percent, from
                        from adjusted
                             adjusted test
                                      test year
                                           year revenues
                                                revenues of $1 1,354,014,for
                                                            $11,354,014,  for aa total
                                                                                  total revenue
                                                                                        revenue requirement
                                                                                                requirement of
                                                                                                            of
24

25

26
       3 Company Water
       3 Company     WaterDivision
                           Division Final
                                    Final Schedule
                                          ScheduleA-1.
                                                    A-l.
       4 Rico Final
       4 RUCO    FinalWater
                       WaterSchedule    SURR RLM-1.
                             Schedule SURR      RLM-1,
27
27     5 Staff Final
       5 Staff Final Schedule
                     ScheduleJMM-W
                               JMM-Wl1..
       6
       6 Company Wastewater
         Company     WastewaterDivision
                                 Division Final
                                          Final Schedule
                                                Schedule A-1.
                                                         A-l .
28     7 RUCO
         RUCO Final Wastewater
                       Wastewater Schedule
                                    ScheduleSURR
                                              SURRRLM-1.
                                                     RLM-l .


                                                                 3        DECISION NO.          71854
                   Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 8 of 134
                                                                                 DOCKET
                                                                                 DOCKETno.
                                                                                        NO.WS-02987
                                                                                            WS-02987A-08-0180
                                                                                                   A-08-0180

 1 $10,458,9l4.8 Florence requested
   $10,458,914.8          requested that
                                    that Staff's final schedules
                                         Staffs final   schedules be
                                                                  be adopted
                                                                     adopted.9 Florence
                                                                               Florence stated
                                                                                         stated that
                                                                                                 that
 1
 2
 2 having considered
          considered the
                     the testimony
                         testimony of each
                                      each party's
                                           party's witnesses
                                                   witnesses in this
                                                                 this matter,
                                                                      matter, Florence believes
                                                                                       believes that
                                                                                                 that

 3 Staff's recommend
            recommendations
                     ations will  promote equity
                            will promote  equity in
                                                  inthe
                                                     theprovision
                                                         provisionofofwater
                                                                       waterand
                                                                             andwastewater
                                                                                 wastewatertreatment
                                                                                            treatment

 4 services rendered
 4          renderedto
                     tothe
                        thecitizens
                            citizens of
                                     of the
                                        the Town
                                            Town of Florence.I0
                                                    Florence.' °
 5
          III.
          111.   RATE
                 RATE BASE
 6
                 For
                 For its
                      its water
                          water division,
                                division, the
                                           the Company
                                               Company proposes
                                                       proposes aafair
                                                                   fair value
                                                                        value rate
                                                                               ratebase
                                                                                    base("FVRB"),
                                                                                         ("FVRB"), which
                                                                                                   which is its
                                                                                                         is its
     ll
 7
     | original
       original cost
                cost rate
                      rate base
                           base ("oRB">,"
                                ("OCRB"),11of of $3,539,562.12
                                              $3,539,56  2.12                            RUCO
                                                                                         RUCO recomme
                                                                                               recommends
                                                                                                       ndsa a FVRB  of
                                                                                                               FVRB of
 8
 9 l($5,556,76 6).13 Staff
     ($5,556,766).13 Staff recommends
                           recommendsaaFVRB  of ($13,863,16
                                        FVRB of ($13,863,166).14
                                                           6)."'
 9

10               For
                 For its
                      its wastewate
                           wastewaterr division,
                                       division, the
                                                  the Company
                                                      Company proposes
                                                              proposes aa FVRB
                                                                          FVRBofof$17,479,73 5.'5 RUC()
                                                                                   $17,479,735.15 RUCO

111 recommend
1   recommendssaaFVRB of$1
                 FVRB of $11,252,776.16
                           1,252,776.16Staff
                                        Staffrecommends
                                              recommendsa aFVRB
                                                            FVRBof
                                                                of $136,562.17
                                                                   $136,562."
12               A.       Plant
                          Plant in Service
                                   Service
13
                 For its
                      itswater
                         water division,
                               division,the
                                         theCompany
                                             Companyproposes
                                                     proposes net
                                                              net utility
                                                                  utilityplant
                                                                          plantininservice
                                                                                    serviceofof $69,177,566.18
                                                                                              $69,177,56 6.18
14
          RUC()
          RUCOrecommend
                recommends net utility
                         s net         plantininservice
                               utilityplant      serviceofof$68,574,91
                                                             $68,574,918.19 Staff recommend
                                                                       8.19 Staff recommendss net
                                                                                              netutility  plant
                                                                                                  utility plant
15
          in service
             service of
                     of$56,916,36
                        $56,916,360.20
                                  0?0
16

17
                 For
                 For its
                      its wastewate
                           wastewaterr division,
                                       division, the
                                                 the Company
                                                     Company proposes
                                                             proposesnet
                                                                      netutility
                                                                          utility plant
                                                                                  plant in  service of
                                                                                         in service of

   $115,454,166.21             RUCO
                               RUCO recommen
                                     recommends net utility
                                                    utility plant
                                                            plant in
                                                                   in service       $109,672,733.22
                                                                       service ofof$109,672,                                   Staff
18 $115,454,16
18             6.2'                          ds net                                          733."

19 recommend
   recommendss net
               net utility plantin
                   utility plant inservice
                                    serviceofof$89,190,'/7
                                                $89,190,774.23
                                                          4.23
20

21     8 Staff
             StaffFinal
                     Final Schedule
                            ScheduleJMM-WW1.
                                       JMM~WWl .
       9     Florence Br.
       9 Florence         Br. at
                              at 1.
                                 l.
22       10Id.
        '°    /al. at
                   at 1-2.
                      1-2.
       itI ' The
             The Company
                    Company did  didnot
                                     not prepare
                                          prepare schedules showing the
                                                                     the elements
                                                                           elementsof
                                                                                   ofReconstruction
                                                                                      Reconstruction Cost
                                                                                                     Cost New Rate Base
                                                                                                          New Rate Base
23     ("RCND").
       12      CompanyWater
        12 Company           WaterDivision
                                    DivisionFinal
                                              Final Schedule
                                                    Schedule A-1.
                                                              A-1.
24     13
       13 RUCO Rico Final
                        FinalWater
                               Water Schedule
                                      Schedule SURR
                                                  SURR RLM-1.
                                                          RLM-1.
       14
       14 StaffstaffFinal
                       FinalSchedule
                              Schedule JMM-Wl.
                                          Jim-wi .
       l>     CompanyWastewater
         b Company          WastewaterDivision
                                           Division Final Schedule
                                                          Schedule A-1
                                                                   A-1..
25
       is    RUCO Final
        16 RUCO         Final Wastewater
                               Wastewater Schedule
                                             ScheduleSURR     RLM-1.
                                                         SURR RLM-1.
       17
       17 StaffStaffFinal
                       FinalSchedule
                             ScheduleJMM-WW1.
                                         JMM-WWI .
26       IS Company Water
        is   Company Water Division Division Final  Schedule B-2,
                                              Final Schedule  B-2,p.
                                                                   p.1.l.
       19
        19 RUCORUCO FinalFinal Water
                               WaterSchedule
                                       ScheduleSURRSURRRLM-2.
                                                          RLM-2.
27     20      StaffFinal
       20 Staff       FinalSchedule
                             ScheduleJMM-W2.
                                         JMM-W2.
       ii21Company
             Company Wastewater           Division Final
                           Wastewater Division      FinalSchedule
                                                          Schedule B-2,
                                                                   B-2, p.p. 1.
                                                                             1.
28   l Hz
       22 RUCO RUCO Final
                        Final Wastewater
                               Wastewater Schedule
                                              ScheduleSURR
                                                         SURRRLM-2.
                                                               RLM-2.


                                                                   4                      DECISION NO.               -_ll854
                                                                                                                      11854
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 9 of 134
                                                        DOCKET
                                                        DOCKETNO. NO.WS~02987A008-0180
                                                                     WS-02987A-08-0180

                            I.
                            1.        Inadequately Supported Plant
  1

 2                Staff is recommending
                           recommending a 10
                                          10 percent
                                             percent disallowance of
                                                                  of plant
                                                                     plant for
                                                                            for inadequately  supported plant
                                                                                 inadequately supported
 '1
 .3 costs,
 J  costs, for a disallowance of
                              of $7,433,707
                                 $7,433,707 for
                                            for the
                                                 the water
                                                     water division24
                                                            division24 and $10,892,391 for
                                                                       and $10,892,391 for the
                                                                                            the wastewater
                                                                                                wastewater

 4
 4
           ...     25
          division.25
          division.      Staff calculated
                               calculated its proposed    percent disallowance
                                              proposed 10 percent disallowance on
                                                                               on plant balances after
                                                                                  plant balances after first
 5              -        u                                   .
          deducting the dlsallowanees       recommended, as
                        disallowances Staff recommended, as discussed
                                                            dlscussedfurther  below, for plant not
                                                                      further below,           not used
                                                                                                   used and
 6
          useful
          useful and
                 and for
                      forexcess
                          excess capacity
                                  capacityplant.26
                                           plant.26                     Staff also
                                                                              also proposed
                                                                                    proposed corresponding
                                                                                              corresponding adjustments
                                                                                                            adjustments to
 7
          accumulated depreciation
                      depreciationba1ances27   anddepreciation
                                   balances27 and depreciation expense.
                                                               expense.28 Staffs
                                                                          Staff'switness
                                                                                 witness testified
                                                                                          testified that
                                                                                                     that rather
                                                                                                           rather
 8
          than
          than disallowing the
                           the entire
                               entire cost
                                      cost of  unsubstantiated plant,
                                           of unsubstantiated  plant, Staff believes aa minimal 10
                                                                      Staff believes            10 percent
                                                                                                    percent
 9

1
10Q disallowance is warranted.29
                    warranted." RUCO
                                 RUCOtook       positionononthe
                                       tooknonoposition       theissue.30
                                                                   issue.30 The  Companyargued
                                                                             TheCompany  argued that
                                                                                                 that the
                                                                                                      the

11 I 10 percent
        percent disallowance proposed             arbitrary, and
                             proposed by Staff is arbitrary, and that
                                                                 that Staff
                                                                      Staff should
                                                                            should instead  have identified
                                                                                    instead have identified

12 and removed specific
               specific unsupported                 supported plant
                                       inadequately supported
                        unsupported or inadequately           plant costs.3l
                                                                    costs.31
13
                 Staff stated        the Company
                               that the
                       stated that       Company failed
                                                  failed to  provide complete and
                                                          to provide              authentic information
                                                                              and authentic  information in regard
14
          to its
              its plant
                  plant in
                         in accordance  with Commission
                             accordance with Commission rules.
                                                        rules.'2 Staffs  witness testified
                                                                 Staff's witness             that for
                                                                                  testified that   forindependent
                                                                                                       independent
15
          third-party transactions,           and authentic
                       transactions, complete and authentic information is
                                                                         is source  documentation that includes
                                                                             source documentation       includes
16

   l                            invoicesfor
      is not limited to vendor invoices  formaterials,  suppliesand
                                             materials,supplies  andlabor,  contracts, cancelled
                                                                     labor,contracts,             checks,
                                                                                        cancelled checks,
17 but not limited to vendor

18 time sheets, and reliable
        sheets, and          accounting records.33
                    reliable accounting records." Staff stated that such
                                                        stated that      information would
                                                                    such information would allow

19 identification
   identification of
                  ofwhat  was purchased
                     what was           and whether
                              purchased and whether the
                                                     the item  was allowable,
                                                          item was allowable, and  further, would
                                                                              and further,  would allow

20

21
Z1    23  staff Final
      23 Staff  Final Schedule      JMIVI-WW2.
                       Schedule JMM-WW2.
      24  StaffBr.
      24 Staff   Br.atat7;7,Staff
                             StaffFinal
                                    FinalSchedule
                                            ScheduleJMM-W3,
                                                        JMM-W3,p.p.11ofoff.  2.
22
22 l2>25 Staff Br. atat7;
                        7,Staff
                             StaffFinal
                                    FinalSchedule
                                            Schedule     JMM-WW3,p.p.1 lofoff.
                                                       JMM-WW3,                 2.
      be, StaffBr.
      26 Staff  Br. at
                    at 7.
                        7.
23 27     StaffFinal
      27 Staff   FinalSchedules
                        SchedulesJMM-W9,
                                       JmM-w9,JMM-WW9.
                                                     JMM-WW9.
      28  StaffBr.
      28 Staff   Br.atat7;7,Staff
                             StaffFinal
                                    FinalSchedules        JMM-W22,JMM-WW20.
                                            SchedulesJMM-W22,            JMM-WW20.
    1
84 30  29
      29   Direct
         Direct    Testimony
                 Testimony      ofof Staff
                                    Staff   witness
                                           witness     Jeffrey
                                                      Jeffrey  Michlik
                                                               Michlik    (Exh.
                                                                          (Exh. S-38)
                                                                                 S-38) at
                                                                                       at 14.
                                                                                          14.
    ,I 30  RUCOBr.
         RUCO       Br.atat4;4, Rico Reply
                              RUCO      Reply Br.Br. at
                                                     at 1.
                                                        1.
       ' Co. Br.
              Br. at
                   at 6,
                      6; Co. Reply
                               Reply Br,
                                       Br.at at 5-6,
                                                5-6, 17-18.
                                                      17-18.
25
      so  DirectTestimony
      32 Direct   Testimonyof    ofStaff
                                     Staffwitness
                                            witnessJeffrey
                                                       JeffreyMichlik
                                                                Michlik (Exh. S-38)
                                                                                 S-38)atat11.
                                                                                           l i.
      A.A.C. R14-2-6l0(D)(l)
      A.A.C.    R14-2-610(D)(1)and     andA.A.C.
                                             A.A.C.R14-2-41        l(D)(l) each
                                                       R14-2-411(D)(1)       eachprovide,
                                                                                   provide, in
                                                                                             in part:
                                                                                                part:
26
                 D. Accounts
                      Accounts    and
                                   and  records
                                        records
                 i. Each
                 1.   Eachutility
                             utilityshall
                                      shallkeep
                                              keepgeneral
                                                    generalandandauxiliary
                                                                    auxiliaryaccounting
                                                                               accountingrecords
                                                                                            recordsreflecting    the cost
                                                                                                      reflectingthe   cost of
                                                                                                                           ofits   properties, operating
                                                                                                                               itsproperties,  operating
27               income and and expense,       assetsand
                                 expense, assets       andliabilities,
                                                            liabilities, and
                                                                         and all other
                                                                                 other accounting andand statistical data  necessary to
                                                                                                                     data necessary    to give complete
                 and   authentic information as
                 and authentic                     as to its properties
                                                              properties and operations.
                                                                                 operations.
28 33     DirectTestimony
      33 Direct   Testimonyof    ofStaff
                                     Staffwitness
                                            witnessJeffrey
                                                       JeffreyMichlik
                                                                Michlik (Exh.
                                                                           (Exh. S-38)
                                                                                 S-38)atat11.
                                                                                           l l.


                                                                         5                         DECISION NO. . 71854
                                                                                                   DECISION
      I
                      Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 10 of 134
                                                           DOCKET
                                                           DOCKET NO.NO. WS-02987A-0
                                                                         WS-02987A-08-0180
                                                                                     8-0180
                                                                                                                                                      \




 1        Staff to identify
                    identifythe
                             theamount
                                 amountofofthe
                                             thepurchase  andwhether
                                                 purchaseand  whetherthe
                                                                       theamount
                                                                           amountwas   reasonable.34, Staff
                                                                                  wasreasonable.34~   Staff stated
                                                                                                            stated
  1
 2
 2 that in
        in the  case of transactions
            the case    transactions with
                                     with affiliates, Staff would request
                                                                   request source
                                                                           source documents  in addition
                                                                                  documents in           to
                                                                                                addition to

 3 fair competitive
        competitive bids."
                    bids.35For
                            ForClass
                                ClassAAutilities
                                         utilitiessuch
                                                    suchasasJohnson,
                                                             Johnson, the
                                                                       the Commission's
                                                                           Commission's Affiliate
                                                                                        AffiliateInterests
                                                                                                  Interests

 4 Rules36
 4          requirethe
   Rules36 require  theaffiliate
                        affiliateto
                                  toprovide
                                    provideall
                                            all source
                                                sourcedocumentation.37
                                                       documentation."
 55                 The Company's
                        Company's witness
                                  witness asserted
                                           asserted that
                                                    that Johnson
                                                          Johnson "provided
                                                                  "provided contracts,
                                                                             contracts, invoices,
                                                                                         invoices, cancelled
                                                                                                    cancelled
 6
          checks and/or main extension agreements
          checks and/or                           which supported
                                       agreements which supported all     $885,064 of the
                                                                  all but $885,064    the $79,591,151
                                                                                          $79,591,151 in
                                                                                                      in
 77
                                9338
 g plant in
         in service.
            service."38 The Company argued
                                    argued that
                                           that the documentation
                                                    documentation that
                                                                  that the
                                                                       the Company
                                                                           Company provided,
                                                                                   provided, line
                                                                                             line
 8
 9 extension              agreements, construction agreements, invoices, receipts and other supporting
                                                                                            supporting
 9
IU
10 documentatio
   documentation,n,are
                    arethe
                        the types
                             types of
                                    of documentation  thataa utility
                                       documentatio nthat            would traditionally
                                                             utility would  traditionally submit
                                                                                          submit to
                                                                                                 to

l l substantiate
11                plantcosts.39
    substantiate plant  costs." In
                                 Inthe
                                    theCompany's
                                        Company'srejoinder  testimony, the
                                                  rejoindertestimony,   the Company
                                                                            Company provided
                                                                                    provided aa table
                                                                                                 table

12 representing
12 representing aa summary
                   summary of its claimed
                                  claimed plant costs listed by
                                          plant costs        by the
                                                                 the type
                                                                      type of
                                                                           of supporting   documentation
                                                                               supporting documentation
13
          provided to
                   to Staff.4°
                      Staff.4° Staff
                                Staffdid
                                      didnot  disputethat
                                          notdispute  thatthe
                                                           theCompany  submitted voluminous
                                                               Companysubmitted  voluminousdocuments,
                                                                                            documents, but
                                                                                                       but
14

15
      I
          34Id
          34la/
16
16        "35Id
              rd.
          36  A.A.C. R14-2-801 et
           36 A.A.C.                et seq.
17
17        37   Direct Testimony
           37 Direct  Testimonyof   of Staff
                                        Staffwitness   JeffreyMichlik
                                              witnessJeffrey   Michlik (Exh.
                                                                        (Exh. S-38)
                                                                              S-38) at
                                                                                    at 11.
                                                                                        I l.
          is
          38 Rebuttal
              Rebuttal 'Testimony
                        Testimony of Company witnesswitness Brian
                                                              Brian Tompsett
                                                                    Tompsett (Exh.
                                                                               (Exh. A-5)
                                                                                     A-5) at 12.
18        39  Co. Reply
          39 Co.   Reply Br.
                          Br. at 6.
          40  Rejoinder Testimony
          40 Rejoinder     Testimony of   of Company
                                             Company witness
                                                        witnessThomas
                                                                  ThomasBourassa       (Exh.A-4)
                                                                           Bourassa(Exh.       A-4)Vol.
                                                                                                     Vol.IIII at
                                                                                                              at 13-14.  The table
                                                                                                                  13-14. The  table the  Company's
                                                                                                                                     the Company's
          witness    provided
          witness provided      for  its  water division is reproduced here, without footnotes, as it was reproduced on page 66 of
                                      its water  division  is reproduced   here, without     footnotes, as   it  was reproduced   on   page  of the
                                                                                                                                                the
19
19
          Company's cclosing brief:
                            Tvne
                            Type ofof Documentation
                                       Documentation                                                 Cost Booked
20
20

                          LXA
                          LXA only
                                only                                                              $ 23,126,031
211
2
                          LXA
                          LXAplus
                                plus back-up
                                      back-up                                                     $ 15,402,986
22
                          Invoices
                           Invoices                                                               $ 5,703,569
                                                                                                     5,703,569
                          Contracts,
                          Contracts, Cancelled Checks, Bank Statements
                                                                    Statements                    $ 29,222,823
                          Plant
                          Plant costs  booked in earlier year but subsequently
                                costs booked
23
                          removed
                          removed andand not
                                         not in
                                              in test
                                                  test year
                                                       year rate
                                                             rate base
                                                                  base                            $     81,087
                          Total                                                                   $ 73,536,516
24
                          Total requested   by Staff
                                 requested by    Staff                                            $ 74,421,579
                          Missing
                          Missing documentation
                                    documentation                                                 $    885,064
25
          The Company's
                Company's witness
                               witness provided a similar table
                                                            table for its
                                                                        its wastewater
                                                                            wastewater division in the   Rejoinder Testimony
                                                                                                     the Rejoinder Testimony of  of Company
                                                                                                                                    Company
26
          witness Thomas
          witness    Thomas Bourassa
                                Bourassa(Exh.
                                           (Exh.A-4)
                                                  A-4)Vol.
                                                       Vol. III     12. The table
                                                             III at 12.               the Company's
                                                                               table the  Company's witness
                                                                                                       witness provided
                                                                                                               provided for
                                                                                                                         for its
                                                                                                                              its wastewater
                                                                                                                                   wastewater
          division
          division isis reproduced
                         reproduced here,
                                    here, without  footnotes, as it was reproduced on
                                          without footnotes,                         on page
                                                                                         page18
                                                                                              18of
                                                                                                 of the  Company's closing
                                                                                                     theCompany's   closing brief:
                                                                                                                            brief:
27

28


                                                                         6
                                                                         6                       DECISION
                                                                                                 DECISION NC).
                                                                                                          NO.               71854
              Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 11 of 134
                                                      DOCKET
                                                      DOCKETNO. NO.WS-02987A-08-0180
                                                                   WS-02987A-08-0180

 1 stated
   stated that
          that Staff's
               Staff' s audit
                         audit and
                               and analysis
                                    analysiscould
                                             could not
                                                   not verify
                                                       verify the
                                                               the Company's
                                                                   Company's claims.41
                                                                              claims.41 Staff stated that its
                                                                                              stated that
 1
 2 audit
   audit process was made
         process was madedifficult
                          difficult in
                                    in this case
                                            case by the Company's
                                                        Company's failure
                                                                  failure to keep
                                                                             keep its
                                                                                  its records
                                                                                       records in

 3 accordance  with the
   accordance with   the National
                         National Association
                                  Association of
                                              of Regulatory Utility Commissioners
                                                 Regulatory Utility               ("NARUC")
                                                                    Commissioners ("NARUC")

 4 Uniform
 4 Uniform System
           System of
                  of Accounts
                     Accounts ("USOA")
                              ("USOA")and
                                       andCommission   rules.42 While
                                           Commission rules.42  While the
                                                                       the USOA
                                                                           USOArequires
                                                                                requires plant
                                                                                         plant
 5
      records to be kept by plant account, the documentation the Company provided was not provided by
 6
 6
      plant account, but instead
                          instead by project, which could span several years
                                                                       years.. Staffs
                                                                               Staff's witness
                                                                                       witness testified
                                                                                                testified that
                                                                                                          that
 77
      the Company provided canceled
                           canceled checks
                                    checks showing the amount that
                                                              that Johnson
                                                                   Johnson paid
                                                                           paid to its affiliate, as
 8
 9 opposed to the
   opposed to the actual
                  actual cost
                         cost of the asset, and did
                                     asset, and did not provide any
                                                                any evidence
                                                                    evidence that
                                                                              that costs
                                                                                   costs charged
                                                                                         charged by the
 9
ll) I affiliates
10     affiliateswere
                  weresupported
                       supported by
                                 by competitive
                                     competitivebids.43
                                                 bids.43 The
                                                         The Company
                                                             Company also
                                                                     also provided Staff
                                                                                   Staff with
                                                                                         with advances
                                                                                              advances in

1
11I aid of
        of construction ("AIAC") agreements
           construction ("AIAC")  agreements that
                                              that pertained
                                                   pertained to the years 2000 to
                                                                    years 2000 to 2007,
                                                                                  2007, most
                                                                                        most of
                                                                                             of which

12
12 were filed with
              with the
                    the Commission
                        Commission inin2008.44
                                        2008.44 Staff
                                                Staffstated
                                                      stated that while most
                                                                        most of
                                                                             of the
                                                                                 the AIAC
                                                                                     AIACagreements
                                                                                          agreements are
                                                                                                     are
13
      with affiliates
           affiliates of
                      of Johnson,
                          Johnson, indicating that
                                              that nearly all of
                                                              of the
                                                                  the Company's
                                                                      Company's plant
                                                                                 plant was
                                                                                        was constructed
                                                                                             constructed by
14
14
      affiliates,
      affiliates, Johnson
                  Johnson did not maintain
                                  maintain complete
                                           complete invoices
                                                    invoices and
                                                             and records to support the transactions
                                                                                        transactions with
                                                                                                     with its
15
                  45
      affiliates.
      affiliates.45
16
                Staff further stated  that the
                              stated that   thedifficulty
                                                difficulty presented by the
                                                           presented by the Company's
                                                                            Company's failure
                                                                                      failure to properly keep its
17
17

18 | records
18   records was
             was compounded
                 compoundedby
                            by the
                                the lack
                                     lack of timeliness
                                             timeliness of the
                                                           the Company's
                                                               Company's response   to Staffs data
                                                                          response to         data

19
19

20
                       Type of
                            of Documentation                                                  Cost Booked
21
                       LXA
                       LXA only
                             only                                                            $ 31,275,040
                                                                                                31,275,040
22
                       LXA
                       LXAplus
                             plus back-up
                                  back-up                                                    $ 20,453,490
                                                                                                20,453,490
                       Invoices
                       Invoices                                                              $ 8,197,464
23
                       Contracts, Cancelled Checks, Bank Statements
                                                         Statements                          $ 59,806,578
                                                                                                59,806,578
                       Total                                                                 $ 126,810,065
24
                       Total requested by Staff
                             requested by Staff                                              $ 126,810,065
25
                       Missing
                       Missing  documentation                                               5
                                                                                            $    1,047,941
                                                                                                 1,047,941


26
      41  staff Br. at
      41 Staff       at 7~8.
                         7-8.
      4'Id,
      421d,citing
              citingto
                     to Direct
                         Direct Testimony
                                  Testimony of of Staff
                                                  Staff witness
                                                        witness Jeffrey Michlik
                                                                        Michlik (Exh.
                                                                                 (Exh. S-38)
                                                                                       S-38) at
                                                                                             at 13.
27    43   Direct Testimony
                   Testimonyof    of Staff
                                     Staff witness
                                           witnessJeffrey
                                                    Jeffrey Michlik
                                                            Michlik (Exp.
      43 Direct                                                     (Exh. S-38)
                                                                          S-38) at
                                                                                 at 12-13.
      44
      44  ld.
         Id.
28    45   StaffBr.
      45 Staff    Br.atat8;8,Direct
                              DirectTestimony
                                      Testimonyof ofStaff
                                                     Staffwitness
                                                           witnessJeffrey
                                                                   JeffreyMichlik
                                                                          Michlik (Exh. S-38) at 11-12.
                                                                                                  l 1-12.


                                                                     77                      DECISION NO.
                                                                                             DECISION        771854
                                                                                                               1854
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 12 of 134
                                                                                           DOCKET NO. WS-02987A-08-0180
                                                                                           DOCKET NO. WS-02987A-08-0180

   requests.46 During
 1 requests.46                       its plant
                          course of its
               During the course                audit, Staff
                                         plant audit,         sentthe
                                                        Staffsent              additionaldata
                                                                       Companyadditional
                                                                   theCompany                  requests
                                                                                          datarequests
 1
 7 attempting to
 2 attempting to obtain
                 obtain information that the Company was
                                         the Company                   to Staff,
                                                     was not providing to Staff, and some of the
                                                                                 and some    the
                                                                             .         .     .                       .                               47
                       were vague
             responses were
 3 Company's responses      vague or non-responslve, which
                                  or non-responsive,           turn, resulted
                                                           in turn,
                                                     whlch in                   inmore
                                                                      resulted in moredata   requests.47
                                                                                       data requests.

 4 In
 4                                               response to
      one instance, the Company supplemented its response
   In one                                                     an August
                                                           to an        2008 data
                                                                 August 2008 datarequest  onApril
                                                                                  requeston April 21,
 5                                         testimony, and
                                   direct testimony,         days before
                                                      and 21 days before Staff's                       was
                                                                                 surrebuttal testimony was
 5 2009,
   2009, after       had filed
         after Staff had filed its direct                                Staffs surrebuttal
 6       48
     due.48
     due.         That supplemental data
                  That supplemental data response           documents relating
                                                   included documents
                                         response included             relating to
                                                                                 to water and sewer
                                                                                    water and  sewer
 7
                                       projects.49 Staff's
                           subdivision projects.49
     infrastructure for 17 subdivision                              testified that
                                                           witness testified
                                                   Staffs witness                   despite the
                                                                               that despite the late provision of
                                                                                                late provision
 8
 9 the documents, Staff did                         reviewthem.50
                            nevertheless attempt to review
                        did nevertheless                   them.5°
 9

10                         argued that
               The Company argued            should have
                                  that Staff should                                  specific plant
                                                                                each specific
                                                    have identified and removed each          plant item

11
ll I that
      that was              by the
                unsupported by
            wasunsupported      thedocumentation        provided, and
                                    documentation itit provided,        thatbecause
                                                                   and that                   proposed
                                                                                     Staff's proposed
                                                                             because Staffs

12
12 I disallowance       not apply
                   doesnot
     disallowance does               specific plant
                            apply to specific plant items,        Company "never
                                                             the Company
                                                     items, the            "never received   sufficient
                                                                                   received sufficient
13                                                                                             plant costs
                                                                                                     costs that
18 | information      challengethe
      informationtotochallenge      disallowanceororraise
                                thedisallowance                                  regarding the
                                                                         defense regarding
                                                              reasonabledefense
                                                      raiseaareasonable                    the plant
14
     were     disal1owed."5l
              disallowed."5'          As Staff pointed                                          that it is the
                                                                                    presupposes that
                                               pointed out, however, this argument presupposes
15
                             bears the
     Commission's Staff that bears     burden of
                                   the burden                  argues that
                                                         Staffargues
                                              of proof. Staff                its conclusion
                                                                       that its               regarding the
                                                                                  conclusion regarding  the
16

17 inadequacy
   inadequacy of the Company's documentation
              of the                            corroborated by a similar
                               documentation is corroborated      similar conclusion  reached in the
                                                                          conclusion reached
17
        audit report
18 2006 audit         preparedby
               report prepared    Henry&&Horne.52
                               byHenry   Horne."

19              We believe the record does
                           the record      notsupport
                                      doesnot            specificdisallowance
                                               supportaaspecific              figure for
                                                                 disallowancefigure   for the water division,
                                                                                          the water division,

20 notwithstanding the Company's
20                                record keeping
                       Company's record                  as discussed
                                                  issues as
                                         keeping issues                         proceeding. Further, we
                                                                           this proceeding.
                                                            discussedinin this
21

22 "Staff
   46StaffBr.
           Br,atat7-8, citing to
                  7-8, citing     DirectTestimony
                               to Direct           ofStaff
                                         Testimony of Staffwitness Jeffrey Michlik
                                                           witness Jeffrey' Michlik (Exh. S-38) at 13.
                                                                                    (Exh. S-38)
     47  SurrebuttalTestimony
     47 Surrebuttal      Testimonyof    ofStaff  witnessJeffrey
                                           Staff witness   JeffreyMichlik    (Exh. S-39)
                                                                   Michlik (Exh.            at 12
                                                                                      S-39) at     and (Exh.
                                                                                                12 and (Exp. S-45) at 14.
23   48  StaffBr.
     48 Staff   Br. at
                     at8,8, citing
                             citing to  Hearing Exhibit
                                     to Hearing                  (cover letter
                                                           S-46 (cover
                                                  Exhibit S-46                    to copies  of  documents    provided to
                                                                          letter to copies of documents provided             support water
                                                                                                                          to support        and sewer
                                                                                                                                      water and
     infrastructure
     infrastructure for for 17   subdivision
                              i7 subdivision    projects).
     49              Exhibit S-46
         Hearing Exhibit
     49 Hearing                                          copies of
                                S-46 (cover letter to copies          documents provided to support
                                                                  of documents                                                    infrastructure for 17
                                                                                                   support water and sewer infrastructure              17
24
     subdivision projects).
     50  Tr. at
     59 Tr.  at 1712-1713.
                1712-1713.
25
     51  Co. Br.
     51 Co.        at 6-7.
              Br. at  6-7.
     Hz  StaffReply
     52 Staff    ReplyBr.                       witness testified
                          Br.atat3.3. Staff's witness                thatthe
                                                          testified that   theHenry
                                                                                Henry&   & Home     audit found
                                                                                           Horne audit              the following:
                                                                                                            found the                "Because of
                                                                                                                         following: "Because      of the
                                                                                                                                                     the
26                                                                                                         form an
                                                                                               unable to form                  regarding the
                                                                                                                     opinion regarding
                                                                                                                 an opinion               the amounts
                                                                                                                                              amounts
     inadequacy of accounting records for the years
     inadequacy                                           years prior
                                                                  prior to 2006, we were unable
     at which
         which utility       plantininservice
                  utilityplant           serviceand                     depreciation are
                                                       accumulateddepreciation
                                                  andaccumulated                               recorded ininthe
                                                                                         are recorded         theaccompanying                  sheet at
                                                                                                                                     balance sheet
                                                                                                                   accompanying balance
27   December 31,                 (stated at $168,974,434
                    3 l, 2006 (stated         $168,974,434 and and $8,930,075       respectively), or the amount of depreciation
                                                                    $8,930,075 respectively),                                           expense from
                                                                                                                          depreciation expense
          year then
     the year    then ended       (statedatat$1,799,271)."
                        ended(stated                          Surrebuttal Testimony
                                              $1,799,27l)." Surrebuttal                             witness Jeffrey
                                                                             Testimony of Staff witness        Jeffrey Michlik   (Exh. S-39)
                                                                                                                       Michlik (Exh.   S-39) at   12-13
                                                                                                                                               at 12-13
28   and
     and (Exh. S-45) at 15.


                                                                         8                         DECISION
                                                                                                   DECISION NO,
                                                                                                            NO.                 71854
              Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 13 of 134
                                                                    DOCKET
                                                                    DOCKETno.
                                                                           NO.WS-02987A-08-0180
                                                                               WS-02987A-08-0180

 1 believe itit isisininthe
                         theratepayers'
                             ratepayers' best
                                         best interests
                                               interests for the
                                                             the Company to keep
                                                                 Company to keep its
                                                                                 its records in accord
                                                                                     records in        with
                                                                                                accord with
 1
 2
 2 NARUC
   NARUCUSOA
         USOAand
               andCommission
                   Commissionrules.
                               rules.While
                                      Whilethethe
                                                Company
                                                  Companyargued
                                                           arguedthat
                                                                  thatititmade
                                                                          made "herculean" efforts

 3
 3 to supplement the documents
      supplement the documentsrequested
                               requestedby  gaff,"53and
                                         byStaff,    and that
                                                          that Staff,
                                                               Staff, and
                                                                      and not
                                                                          not the
                                                                              the Company, was at fault
                                                                                           was at

 4 for
 4   forfailing toto
          failing  organize
                     organizethe
                               thedisparate
                                    disparateand
                                              andincomplete
                                                  incomplete pieces
                                                              pieces of
                                                                      ofinformation
                                                                         informationthe
                                                                                     the Company
                                                                                         Company eventually
                                                                                                 eventually
 5        .                             ..
      provided
      provided when
               when prodded by Staff,54
                    prodded by Staff,54 itit is
                                             is clear from
                                                       from the
                                                             the record
                                                                  record that
                                                                          that the
                                                                                the Company's
                                                                                    Company's records
                                                                                               records were
                                                                                                       were
  6
  6 r inadequately kept, and could
                              could therefore
                                     therefore not
                                                 not be
                                                     be produced
                                                        produced in
                                                                  inthe
                                                                     themanner
                                                                         mannernecessary
                                                                                necessary toto demonstrate
                                                                                                demonstrate the
 77
  8 I actual
      actual cost
             cost of
                  of its properties
                         properties in aa form
                                           form that
                                                that provides complete   and authentic
                                                              complete and   authentic information
                                                                                        information for
                                                                                                     for public
  8
     | audit.
       audit. ItItisisincumbent
                       incumbentupon
                                 uponall
                                      allregulated
                                          regulatedutilities
                                                    utilitiestotokeep
                                                                   keepthe
                                                                         therecords
                                                                              recordsnecessary
                                                                                      necessaryto
                                                                                                todemonstrate
                                                                                                   demonstrate the
                                                                                                               the
 9
 91
   I
lot.'|actual
10     actualcost
              costof
                   of its
                      its properties
                          properties in aa form
                                            form that
                                                  that provides
                                                        provides complete
                                                                  complete and
                                                                            and authentic
                                                                                 authentic information.
                                                                                            information. The

11 !|evidence
      evidencein
               in this
                   this case
                        case demonstrates
                             demonstratesthat
                                          thatthe
                                               theCompany
                                                   Companyhas
                                                           hasnot
                                                               notcomplied
                                                                   complied with
                                                                            with regulatory accounting
                                                                                 regulatory accounting

12 | requirements,  andhas
     requirements, and  hasnot
                            notmet
                                metitsitsburden
                                          burdenofofproof
                                                     proofregarding
                                                           regardingthe
                                                                     theactual
                                                                         actualcost
                                                                                costofofits
                                                                                          itsproperties.
                                                                                              properties. While
                                                                                                          While
13
13 1additional
     additionalevidence
                evidenceis is not
                              not necessary
                                  necessarytoto support
                                                supportaa conclusion
                                                          conclusion that
                                                                      that the
                                                                           the Company
                                                                               Company failed
                                                                                         failed to meet
                                                                                                   meet its
14
15 yburden,
     burden,wewefind
                  findthat
                       thatthe
                            theconclusion
                                 conclusionof
                                            of Henry
                                               Henry &
                                                     & Horne,
                                                        Home, anan independent  accounting firm
                                                                   independent accounting  firm employing
15
16 1certified
    certified public
              public accountants,
                     accountants, regarding   the adequacy
                                   regarding the  adequacyofof the
                                                               the Company's
                                                                   Company's accounting records,
                                                                                         records, provides
16
U | additional
    additional evidence
                evidence corroborating Staffs position
                         corroborating Staff's positionthat
                                                        that the
                                                              the Company
                                                                  Company failed
                                                                          failed to
                                                                                  to maintain
                                                                                     maintain accounting
                                                                                              accounting
17
18
18 records sufficient
           sufficient to
                       to provide
                          providecomplete
                                  complete and
                                           and authentic information to
                                                                     to support
                                                                        support its plant additions.55 It is
                                                                                          additions.55 It

19 reasonable
19            and in
   reasonable and  in the
                      the public
                          public interest to require
                                 interest to require the
                                                     the Company
                                                         Company to
                                                                 to keep
                                                                    keep its
                                                                         its records
                                                                             records in
                                                                                     in accordance
                                                                                        accordance with
                                                                                                   with

20 the
20  the NARUC
         NARUCUSOA and Commission
               USOA  and Commissionrules
                                    rulesinina amanner
                                                 manner that
                                                         that will
                                                              will support
                                                                    support its
                                                                             its filings
                                                                                  filings with
                                                                                          with the
                                                                                                the
21
21         .
     »Commission.
       Commission.
22
                                   a.
                                   a.   AIAC
                                        AIACand
                                             and CIAC
                                                 CIACRelated
                                                      Relatedto
                                                              toUnsupported
                                                                Unsupported Plant
23
               The Company argued that Staff's
                           argued that Staffs adjustment
                                               adjustment for inadequately  supported plant
                                                               inadequately supported plant is
                                                                                            is one
                                                                                               one sided
                                                                                                   sided
24
25
25 because
   because itit failed to
                       to consider
                          consider corresponding adjustmentsassociated
                                   corresponding adjustments associatedwith
                                                                        withAIAC
                                                                             AIAC and
                                                                                  and Contributions
                                                                                      Contributions in
                                                                                                    in

26

27    53 Co.
      53  Co. Reply
              Reply Br. at 8.
      54  SeeCo.
      54 See   Co, Reply
                   Reply Br. at 8-16.
28    55  staff Reply
      55 Staff  Reply Br. at 2.



                                                        9                  DECISION
                                                                           DECISION NO.            71854
                                                                                                                     I
                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 14 of 134
                                                                                     DOCKET
                                                                                     DOCKET NO.
                                                                                            NO. WS-02987A-0
                                                                                                WS-02987A-08-0180
                                                                                                            8-0180

 1 Aid
   Aid of
       ofConstruction
          Construction ("CIAC").56
                        ("CIAC").56The
                                    TheCompany
                                        Companyargued
                                                 arguedthat
                                                         thattotoignore
                                                                   ignorethe
                                                                           thenecessary
                                                                               necessary corresponding
                                                                                          corresponding
 1

 22 adjustments  to AIAC
    adjustments to  AIAC or
                         orCIAC
                            CIACassociated
                                 associated with
                                            withdisallowed
                                                 disallowedplant
                                                            plantwould
                                                                  wouldcreate
                                                                        create aa mismatch
                                                                                  mismatch and
                                                                                           and result
                                                                                               result

 3 in
   in an
      an understatemen
         understatementt of
                         of rate
                            rate base
                                 basetotothe
                                          thedetriment
                                              detrimentof
                                                        ofthe
                                                           theCompany.57
                                                               Company."

 4              Staff
                Staff accepted  the Company's
                      accepted the  Company's adjustments
                                              adjustmentstotoCIAC
                                                              CIAC and AIAC associated
                                                                   and AIAC  associated with the
                                                                                              the
 <
 5
 J
      disallowances for excess
                        excess capacity, for plant found
                                                   found not
                                                         not used
                                                             used and useful, and
                                                                              and for certain items of
                                                                                                    of post
                                                                                                       post
 6
      test year
           yea; plant, discussed
                       discussed further
                                 further below.58
                                         below.58 Staff stated that
                                                  Stadstated    that for   inadequately supported
                                                                      for inadequately  supported plant, due its
                                                                                                  plant, due its
 77
      lack of
           of confidence
              confidence in
                          in the
                              the Company's
                                  Company's records,
                                             records, itit made
                                                           made no
                                                                no corresponding  adjustments to
                                                                    corresponding adjustments  to CIAC and
                                                                                                  CIAC and
 8
 9 AIAC.59
   AIAC." We
           Weagree
               agreewith
                     withStaff
                          Staffthat
                                 thatit itisisinappropriate
                                                inappropriate to
                                                               to make
                                                                  make adjustments
                                                                       adjustments totoCIAC
                                                                                       CIAC or
                                                                                            or AIAC when
                                                                                               AIAC when
 9
10
10 plant
    planthas
          hasbeen
              beendisallowed
                   disalloweddue
                              duetotoinadequate
                                       inadequate documentation
                                                   documentation,, and              adjustment in
                                                                   and make no such adjustment    this
                                                                                               in this

l l case.
11

12
                          2.        Post-Test Year Plant
                                    Post-Test Year
1:3
13
                Staff disputed the Company's proposal            $3,222,494 in plant in
                                             proposal to include $3,222,494          in service
                                                                                        service related
                                                                                                related to
                                                                                                        to
14
   post test year plant for the
        test year            the wastewater
                                 wastewater division.60             to the
                                             division.60 According to   the Company,
                                                                            Company, the
                                                                                      the plant
                                                                                          plant additions
                                                                                                additions
15
16 were
   were not invoiced
              invoiced and
                       and paid
                             paid until
                                   until2008.61       $3,222,494 total
                                         2008.61 The $3,222,494          disputed amount
                                                                 total disputed   amount consists
                                                                                          consists of:
                                                                                                   of: (1)
                                                                                                       (1)
16
17 fourteen separate items,                                        post test
                                                                         test year
                                                                              year plant
                                                                                   plant in the Company's
                                                                                                Company's
17 fourteen separate  items, totaling
                              totaling $2,201,386,
                                       $2,201,386, classified
                                                    classified as
                                                                aspost                   in the

18
18 application, but reclassified,
                    reclassified, in the  Company's rebuttal
                                      the Company's rebuttal testimony,
                                                             testimony, to test
                                                                            test year plant
                                                                                      plant in
                                                                                            in service,
                                                                                               service; and
                                                                                                        and

19    (2) $1,201,108
          $1,201,108 classified as
                                as post
                                   post test
                                        test year
                                             year plant
                                                  plant by the Company,
                                                               Company, comprised
                                                                        comprised of $486,714
                                                                                     $486,714 for
                                                                                              for the
                                                                                                  the
20 Parks lift
         lift station
              station and              the Queen
                      and $534,394 for the QueenCreek
                                                 Creekleach
                                                       leachfield.62
                                                             field."
21
                The disputed
                    disputed plant in
                                   in service
                                       service amount
                                               amount of
                                                      of $2,201,386      originally presented
                                                          $2,201,386 was originally  presented in the
                                                                                                   the rate
                                                                                                        rate
22
      application as
                  as $2,684,888
                     $2,684,888 of
                                of post
                                   post test
                                         test year
                                              year plant.63
                                                   plant.63 In
                                                             In aa data
                                                                    data response,
                                                                          response, the Company indicated
                                                                                                indicated that
                                                                                                          that
23

24
      56  Co.Br.
      56 Co.   Br. at
                    at7;
                       7, Co.
                          Co. Reply
                                Reply Br.
                                        Br. at 7,
                                               7, 18-19.
      57  Co. Br.
      57 Co.  Br. at
                   at 7.
25
      58  SeeSurrebuttal
      58 See   SurrebuttalTestimony
                               TestimonyofofStaff
                                                Staffwitness
                                                      witnessJeffrey
                                                               JeffreyMichlik
                                                                        Michlik (Exh.
                                                                                (Exp. S-39) at 3-4.
      59
      59  StaffReply
         Staff  Reply Br.Br. at
                              at 5;
                                 5, Surrebuttal
                                     Surrebuttal Testimony
                                                   Testimonyof of Staff
                                                                  Staff witness
                                                                        witness Jeffrey
                                                                                 Jeffrey Michlik (Exh.S-39)
                                                                                         Michlik (Exh. S-39) at
                                                                                                              at 12
                                                                                                                  12 and
                                                                                                                      and (Exh.
                                                                                                                          (Exh. S-45)
                                                                                                                                S-45) at
                                                                                                                                      at 15.
                                                                                                                                         15.
26
      60  Co. Final
      60 Co.  Final Schedules
                      Schedules B-2 Page Page 3 and 3.4.
      61  RebuttalTestimony
      61 Rebuttal     Testimony of  of Company
                                       Company witness
                                                    witness Brian
                                                             Brian Tompsett   (Exp. A-5)
                                                                   Tompsett (Exh.    A-5) at 34.
27    62  Co. Br. at 221;Rebuttal
                           l ;Rebuttal Testimony
      62 Co.                              Testimony of  of Company
                                                           Company witness
                                                                       witness Bourrassa
                                                                                 Bourrassa(Exh.
                                                                                             (Exh.A-2)
                                                                                                    A-2) Vol. III atat 14-1
                                                                                                         Vol. III       14-15; Company Final
                                                                                                                            5; Company    Final
      Schedules B-2, page 3 and     and 3.4.
28    63  Direct Testimony
      63 Direct   Testimony of   of Staff
                                     Staff witness
                                           witness Jeffrey
                                                     Jeffrey Michlik        S-44) at 8.
                                                             Michlik (Exh. S-44)


                                                                     10
                                                                     10                       DECISION NO.
                                                                                                       no .                71854
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 15 of 134
                                                                                           DOCKET
                                                                                           DOCKETno.
                                                                                                  NO.WS-02987A-08-0180
                                                                                                      WS-02987A-08-0180

 1 the
   the $2,684,888 wasincurred
       $2,684,888 was incurredfor
                               for the
                                    theHunt
                                       Hunt Highway
                                            Highway South
                                                    South force
                                                          force main
                                                                main project.64 According to the
                                                                     project.64 According    the
 1
 2
 2 Company's
   Company's accounting witness, the
             accounting witness, the plant
                                     plant items
                                           items were
                                                 were recorded in construction
                                                      recorded in construction work in
                                                                                     in progress
                                                                                         progress
 q
 J.3       ("CWIP")
           ("CWIP")atatthe
                        theend
                            endofofthe
                                    thetest
                                        testyear,
                                             year, and
                                                    and had
                                                        had not
                                                            not been
                                                                been transferred into plant
                                                                     transferred into plant in service
                                                                                               service when
                                                                                                       when the
                                                                                                            the

 4 application was
 4             was fi1ed.65 The Company's witness testified that
                   filed.65 The                                  the Hunt
                                                            that the Hunt Highway South
                                                                                  South force main,
 5           4            .       .                                       o                  n      1
           which connects
                 connects its Sectlon
                              Section 11
                                      11 wastewater  treatmentplant
                                         wastewater treatment  plant("Section
                                                                      ("Sectlon1111WWTP")
                                                                                   WWTP") to
                                                                                          to its Anthem
                                                                                                 Anthem
 6
       | wastewater
         wastewatertreatment
                    treatmentplant
                              plant("Anthem
                                    ("AnthemWWTP"),
                                            WWTP"), was used during
                                                    was used during the
                                                                    the test
                                                                         testyear
                                                                             yearto
                                                                                  toredirect
                                                                                     redirectflows
                                                                                              flows from
                                                                                                    from
 7
           the Anthem
           the Anthem WWTP to the
                      WWTP to the Section
                                  Section 11  WWTPwhen
                                           ll WWTP whenthe
                                                        theAnthem
                                                            Anthem WWTP
                                                                   WWTPwas
                                                                        wasnot
                                                                            notyet
                                                                                yet ready
                                                                                     ready for
                                                                                           for
 8
 9 loperation.66
     operation.66
 9

10                 The Company presented  theParks
                               presented the Parks lift
                                                    lift station
                                                         station and the
                                                                     the Queen
                                                                         Queen Creek leach
                                                                                     leach Held
                                                                                           field as
                                                                                                 as post
                                                                                                    post test
                                                                                                          test

l11I | year
       year plant
            plant on
                  on its final
                         final schedules.67
                                schedules.67 The Parks
                                                 Parks lift
                                                       lift station
                                                             station was
                                                                     was constructed  initially for
                                                                         constructed initially  for aa shopping
                                                                                                       shopping

12     l
12 center
   center that was started
          that was started in
                            in 2007.68
                               2007.68The
                                       The Company
                                           Company asserted
                                                   assertedthat
                                                            thatwithout
                                                                without its
                                                                         its construction, the
                                                                                           the Company
13
13 I would
     would have
            have had
                  had to implement
                            implement aa costly
                                         costly process
                                                 process of vaulting
                                                              vaulting and
                                                                         and hauling
                                                                              hauling the
                                                                                       the shopping
                                                                                            shopping center's
                                                                                                       center's
14
jg I wastewater
     wastewatertoto its
                     its Pecan
                         Pecan wastewater
                               wastewatertreatment
                                            treatmentplant
                                                        plant("Pecan
                                                               ("PecanWWTP").69
                                                                        WWTP").69 In regard     to the
                                                                                         regard to      Queen
                                                                                                    the Queen
15
16 1Creek
     Creekleach
           leachfield,
                 field, the
                         the Company's
                             Company's witness
                                        witness testified that  during the
                                                          that during  the test
                                                                            testyear,
                                                                                year,all
                                                                                      allexcess
                                                                                         excesseffluent
                                                                                                effluent flows
                                                                                                          flows
16

17
           from the
                the Pecan
                    Pecan WWTP
                          WWTPthat
                               that required
                                     required disposal
                                              disposal were
                                                       were sent
                                                            sent to
                                                                 to the
                                                                    the Trilogy
                                                                        TrilogyEncanterra
                                                                                Encanterra development,
                                                                                           development, and
                                                                                                        and

18         because the effluent
           because the effluent flows
                                flows were
                                      were well
                                           wellininexcess
                                                    excessof
                                                           ofthe
                                                              thedemands
                                                                  demands needed
                                                                          needed for the Encanterra
                                                                                         Encanterra golf course

19         in 2007,
              2007, Johnson constructed  theQueen
                            constructed the QueenCreek
                                                  Creekleach
                                                        leachfield
                                                              Heldto
                                                                   todispose
                                                                      disposeof
                                                                              ofthe
                                                                                 theexcess
                                                                                     excesseffluent.7°
                                                                                            effluent."
20
                   RUCO
                   RUCOdid
                        didnot
                            notoppose
                                oppose the
                                        the inclusion
                                            inclusion of
                                                      ofthe
                                                         the disputed plant items
                                                             disputed plant items from
                                                                                   fromplant
                                                                                       plantin
                                                                                             inservice.71
                                                                                                service.7l Staff
21
           recommended
           recommended aa disallowance
                          disallowance of the
                                           the entire
                                               entire disputed
                                                      disputed amount
                                                               amount of
                                                                      of $3,222,495
                                                                          $3,222,495 as
                                                                                     as post
                                                                                        post test
                                                                                             test year
                                                                                                  year plant,
22

23      64 id
        64   ld.
24     I RebuttalTestimony
        65
        65 Rebuttal      Testimony of
                                    of Company
                                       Company witness
                                                     witnessThomas
                                                              ThomasBourrassa
                                                                        Bourrassa(Exh.
                                                                                     (Exp.A-2)
                                                                                            A-2)Vol.
                                                                                                   Vol. III
                                                                                                         III at 14.
        es   Rebuttal Testimony
        66 Rebuttal     Testimony of
                                   of Company
                                       Company witness
                                                     witness Brian
                                                             Brian Tompsett
                                                                    Tompsett(E>d1.      A-5) at 34.
                                                                               (Exh. A-5)
        611
        67 Co. Co.Final
                   FinalSchedules
                          SchedulesB-2
                                     B-2 Page
                                         Page 3.4.3.4.
25
        Z;  Rebuttal Testimony
        68 Rebuttal     Testimony ofof Company
                                       Company witness
                                                     witness Brian
                                                             Brian Tompsett
                                                                    Tompsett (Exh.
                                                                                (Exh. A-5)
                                                                                       A-5) at 34.
        69 IId.
              d
26
        70   14.at
        70 Id.   at35.
                    35.
        71
        71 Co.Co.Br.
                   Br.atat24;
                           24;RUCO
                              RUCO Br. Br. at
                                            at 4;
                                                4, RUCO
                                                   RUCO Reply
                                                           Reply Br.
                                                                  Br. at
                                                                      at 1;
                                                                          1, RUCO
                                                                             RUCO Final
                                                                                      Final Schedules
                                                                                            SchedulesSURR    SURRRLM-3.
                                                                                                                     RLM-3. TheThe Company
                                                                                                                                   Company claimed
27      on brief
              brief that
                     that RUCO
                          RUCO accepted
                                  accepted the Company's post test    test year
                                                                            year plant
                                                                                 plant ofof $2,684,888
                                                                                            $2,684,888 from  from the
                                                                                                                    the Company's
                                                                                                                        Company's direct
                                                                                                                                      direct filing
                                                                                                                                             filing plus
        RUCO's
        RUCO's proposed
                      proposed increase
                                increase based
                                          based on  onthe
                                                        theCompany's
                                                           Company'srebuttal
                                                                         rebuttalfiling,
                                                                                  filing, and
                                                                                          and RUCO
                                                                                               RUCO did   did not refute
                                                                                                                   refute the
                                                                                                                          the Company's
                                                                                                                               Company's claim in its
28      reply
        reply brief.
                 brief. RUCO's
                         RUCO'sfinal  schedules
                                  final schedulesshow  showan
                                                            anadjustment
                                                                adjustmentincreasing
                                                                             increasingplant
                                                                                          plant inin service
                                                                                                      service by
                                                                                                               by $490,896
                                                                                                                  $490,896 forforpost
                                                                                                                                 post test
                                                                                                                                       test year plant.

                                                                                                                                    71854
                                                                          11
                                                                          11                        DECISION
                                                                                                    DECISION NO.
                                                                                                                                                           I
                     Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 16 of 134
                                                                                       DOCKET
                                                                                       DOCKET NO.
                                                                                              NO. WS-02987A-_8-018
                                                                                                  WS-02987A-08-01800

  1 with
    with an
         an accompanying adjustment  to reduce
                         adjustment to   reduceCIAC.72 Staffstated
                                               CIAC." Staff  statedthat
                                                                    thatthe   inclusionofofpost
                                                                         the inclusion      posttest
                                                                                                 test year
                                                                                                      year
  1
  2
  2 plant would  resultininaamismatch
          would result        mismatchofofthat
                                            thatplant  with
                                                 plantwith thethe revenues,expenses,
                                                                revenues,   expenses,and
                                                                                      andrate   base of
                                                                                          rate base  of the
                                                                                                         the test
                                                                                                              test

  3 year.73            Staffs witness
                       Staff's witness testified
                                        testified that matching is one
                                                  that matching    one of
                                                                       of the
                                                                           the most   fundamental principles
                                                                                most fundamental  principles of
                                                                                                             of

  4 accounting and ratemaking, and the absence
  4                                    absenceof
                                               of matching distorts the meaning of
                                                  matching distorts                operating income
                                                                                of operating income
  5                                   u           ,                                           1
      and
       and rate
            rate of
                  ofreturn
                     returnfor  measuringthe
                            formeasuring   thefairness
                                                fairnessand
                                                         andreasonableness
                                                             reasonableness of rates.74 Accordingly,
                                                                            of rates.74              Staff
                                                                                                     Staff
  6
          explained, post test
          explained, post test year
                               year plant should be
                                    plant should be recognized    rate base
                                                    recognized in rate base only in
                                                                                  in special
                                                                                      special and
                                                                                               and unusual
                                                                                                    unusual
  7
                                                                                              75
          circumstances where
                        where failure
                              failure to do so would create an inequity.
                                                     create an inequity.75 Staff stated
                                                                                 stated that
                                                                                         that itit has
                                                                                                   has traditionally
                                                                                                        traditionally
  8
  9 recognized
  9
               two scenarios
    recognized two scenarios in  which recognition
                              in which recognition of post test
                                                           test year
                                                                year plant is appropriate:
                                                                     plant is              (1) when
                                                                              appropriate: (1) when the
                                                                                                    the

 10 \magnitude
.10  magnitude of
               of the   investment relative to the utility's
                   the investment                  utility'stotal
                                                             total investment        such that
                                                                    investment isis such   that not
                                                                                                not including  the
                                                                                                     including the
      I

11
l l post test
         test year
              year plant
                   plant in
                          in the
                             the cost
                                 costof   servicewould
                                      of service would jeopardize  theutility's
                                                        jeopardizethe            financial health,
                                                                       utility's financial health; and
                                                                                                   and (2) when
                                                                                                       (2) when

12 certain
12         conditions exist
   certain conditions       as follows:
                      exist as                                         cost of
                                                                   the cost
                                                               (a) the      of the
                                                                                the post
                                                                                     post test  year plant
                                                                                           test year plant is
                                                                                                            is significant  and
                                                                                                                significant and
13
          substantial,                    on revenue
                       (b) the net impact on
          substantial, (b)                                expenses for
                                              revenue and expenses  for the
                                                                         the post
                                                                             post test year plant
                                                                                  test year plant is known and
                                                                                                  is known and
14
          insignificant
          insignificant or
                        orisisrevenue-neutral,  and (0)
                               revenue-neutral, and  (c) the
                                                          the post
                                                               post test  year plant
                                                                     test year plant isisprudent
                                                                                          prudent and  necessary for
                                                                                                   and necessary for the
                                                                                                                     the
15
          provision
          provision of
                    ofservices  and reflects appropriate, efficient,
                       services and                                  effective, and
                                                          efficient, effective,     timelydecision-making.76
                                                                                and timely decision-making.76
16

17
                    The Company stated that all the
                                                the plant
                                                    plant was necessary to serve
                                                          was necessary    serve the
                                                                                 the test year level
                                                                                     test year  level of customers,
                                                                                                      of customers,

18 and
   and that Staff'
            Staff'ss engineering
                     engineering testimony
                                  testimony noted that the
                                            notedthat   the Hunt
                                                            Hunt Highway South force main was
                                                                 Highway South            was in
                                                                                              in use
                                                                                                 use

19        during the test year.77 TheCompany's
                          year." The  Company'saccounting  witnesstestified
                                                accountingwitness  testifiedthat
                                                                             thatthe Company believes
                                                                                  theCompany  believes that
                                                                                                       that
20
20 the post test
            test year
                 year Parks
                      Parks lift         and the
                                 station and
                            lift station      the Queen             field projects
                                                  Queen Creek leach field projects are
                                                                                   are revenue  neutral and
                                                                                        revenue neutral and
21                                                                                                                       78
              necessary for reliability
          are necessary                                             year end
                                        purposes, to serve the test year
                            reliabilitypurposes,                         end level of customers.78 The Company
                                                                                   of customers.
22
          argued that
          argued that the
                      the Commission has         pro forma adjustments,
                                     has allowed pro       adjustments, including  post-test year plant, in
                                                                         including post-test
23

24        72  Staff Final
                     Final Schedules
                             SchedulesJMM-WW3                                       Surrebuttal Testimony
          72 Staff                         JMM-WW3 PagePage1l of
                                                               of 2;
                                                                  2, JMM-WW4;
                                                                     JMM-WW4, Surrebuttal          Testimony of of Staff witness
                                                                                                                         witness Jeffrey
                                                                                                                                  Jeffrey Michlik
                                                                                                                                          Michlik
          (Exp.
          (Exh. S-39) at 3.
25        73  Staff Br.
          73 Staff  Br. at
                        at 10.
          12  Direct Testimony
          74 Direct   Testimony of  of Staff
                                       Staff witness
                                             witnessJeffrey
                                                      JeffreyMichlik   (Exh. S-44)
                                                             Michlik (Exh.   S-44) at 8.
26        " Ia(
             Id.
          76  StaffBr.
          76 Staff   Br.atat10,
                             10,citing
                                 citingtotoDirect
                                            DirectTestimony
                                                  Testimonyof of Staff
                                                                 Staff witness
                                                                        witnessJeffrey  Michlik (Exh. S-44) at 9.
                                                                                JeffreyMichlik
27        77  RebuttalTestimony
          77 Rebuttal     Testimonyof   of Company
                                            Companywitness     BrianTompsett
                                                       witnessBrian    Tompsett(Exh.
                                                                                  (Exh.A-5)
                                                                                         A-5) atat 35,
                                                                                                    35,referring
                                                                                                        referring to  Direct Testimony
                                                                                                                   to Direct Testimony ofof Marlin
                                                                                                                                            Marlin
          Scott Jr.
                 Jr. (Exh.
                     (Exp. S-36), Exhibit MSJ at 31.
28


                                                                        12                      DECISION NO.                  71854
            Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 17 of 134
                                                                                                                                              I
                                                    DOCKET
                                                    DOCKETNO. NO.WS-02987A-08-0180
                                                                 WS-02987A-08-0180

   order to ensure
 1 order    ensure aa proper
                      proper matching
                             matching of
                                      of plant to
                                               to test
                                                   test year
                                                        year customers
                                                             customers and
                                                                       and to more
                                                                              more accurately
                                                                                   accurately reflect
 1
 2
 2 reality
   reality during
           duringthe
                  theperiod
                     periodthe
                            the rates
                                 rates wit]
                                       willbe
                                            be in
                                                ineffect.79
                                                   effect.79

 3             Staff argued that the
                     argued that the Company's
                                     Company's request
                                               request to
                                                        to include
                                                           include post
                                                                   post test
                                                                        test year
                                                                             year plant
                                                                                  plant in rate
                                                                                            rate base
                                                                                                 base is

 4 inconsistent with
 4              with the
                      the Commission's
                          Commission's normal
                                        normaltreatment
                                               treatment of
                                                         ofpost
                                                            post test
                                                                  test year plant.80 Staff
                                                                       year plant.80 Staff acknowledged
                                                                                           acknowledged
 5
 5                                               ,
     that the Company,
              Company, in rebuttal testimony, reclassified $2,201,386 of plant from
                                                                               from post
                                                                                    post test
                                                                                          test year plant to
 6
     test year plant.
     test year plant. Staff
                       Staffexplained,
                             explained, however,
                                         however, that
                                                   that because
                                                         because Staff lacked confidence
                                                                              confidence in the Company's
 7
 8 I documentation, Staff continued    classicYititas
                          continued to classify     aspost
                                                       post test
                                                             test year plant.81 While
                                                                  year plant.8l Whilethe
                                                                                      theCompany
                                                                                          Company charged
                                                                                                  charged
 8
 9 that
   that "Staff failed
               failed to
                      to follow-up
                          follow-up to
                                     to determine
                                         determine whether
                                                   whether such plant was-
                                                           such plant was in fact put into
                                                                                      into service
                                                                                           service in
 9
10 2007982 Staff
10 2007,"82 Staff responded
                  respondedthat
                            thatthe
                                 theburden
                                     burdenof
                                            ofproof
                                              proof lies
                                                    lies with
                                                         with the
                                                              the Company,
                                                                  Company, and
                                                                           and not
                                                                               not with
                                                                                   withStaff.83
                                                                                        Staff.83 Staff

11
l.1 stated  that the
    stated that  the invoices
                     invoices the
                               the Company
                                   Company provided
                                           provided for
                                                     for post
                                                         post test
                                                              test year
                                                                   year plant
                                                                        plant were
                                                                              were from aa Company
                                                                                           Company

12 I'I affiliate,
       affiliate, Central Pinal
                          Pinar Contracting,
                                Contracting, LLC
                                             LLC ("CentraI
                                                 ("Central PinaI").84
                                                           Pinar)." The
                                                                      The Company,
                                                                          Company, contending
                                                                                   contending that Central
13
     Pinal is no longer a Company
                          Company affiliate,
                                  affiliate, did not
                                                 not allow
                                                     allowStaff
                                                           Staffto
                                                                 to verify
                                                                    verifythe
                                                                           theunderlying
                                                                               underlyingaffiliate
                                                                                          affiliaterecords.85
                                                                                                    records.85
14
     Staff therefore could not verify
                               verifythe
                                      theinvoices
                                          invoicesfor
                                                   forthe
                                                        theconstruction
                                                            constructionperformed
                                                                         performedbybythe    affiliate.86 Staff
                                                                                        theafH1iate.86
15
     stated  that itit had
     stated that       had little
                           little confidence in the integrity
                                                    integrityof
                                                              ofsome
                                                                 some of
                                                                      ofthe
                                                                         the Company's
                                                                             Company'srecords.87
                                                                                       records.87 For example,
16

17 I Staff stated that its confidence in the reliability of the Company's invoices was further diminished by
17 Staff stated that its confidence in the reliability of
18 the disclosure
18     disclosure of the invoice that
                                  that was
                                       was created
                                           created to charge
                                                      charge a Company employee
                                                                       employee for water
                                                                                    water that
                                                                                          that he
                                                                                               he

19 neither
    neitherused
            used nor
                  nor was
                      was aa guarantor
                              guarantor for
                                        for on
                                            on the
                                                the Swing
                                                    Swing First
                                                           First account.88
                                                                  account.88 In
                                                                              In regard
                                                                                  regard to
                                                                                          to the
                                                                                              the Company's
                                                                                                  Company's
20
20 claims that
          that the
               the post test year
                             year plant
                                  plant was
                                        was revenue
                                            revenue neutral
                                                    neutral(i.e.,
                                                            (i.e., will
                                                                   will not
                                                                        not add
                                                                            add to
                                                                                to test
                                                                                    test year
                                                                                         year revenues),
                                                                                              revenues), Staff
21
     asserted  that the
     asserted that   the Company's
                         Colnpany's claim
                                    claim is
                                           is unsubstantiated,   and that
                                               unsubstantiated, and   that in
                                                                           in the absence
                                                                                  absence of reliable
                                                                                             reliable cost
                                                                                                      cost
22

23   78    RebuttalTestimony
     78 Rebuttal      Testimonyof  ofCompany
                                      Companywitness
                                                 witnessThomas
                                                         ThomasBourrassa
                                                                   Bourrassa  (Exh.A-2)
                                                                            (Exh.   A-2)Vol.
                                                                                         Vol.III
                                                                                              III at
                                                                                                  at 15,
                                                                                                     15, citing
                                                                                                          citing to
                                                                                                                  to "Rebuttal
                                                                                                                     "Rebuttal Testimony
                                                                                                                               Testimony of
                                                                                                                                         of
     Brian Tompsett."
24   79Co.
     79 Co. Br.
              Br. at
                   at 23
                      23..
     80   Staff Br.
     80 Staff    Br. at 9.
25   ax   Staff Reply
     81 Staff    Reply Br. at 6.
     82   Co. Br.
     82 Co.    Br. at
                   at 22.
                       22.
26   83    Staff Reply
     83 Staff    Reply Br. at 6.
     22    StaffReply
     84 Staff    Reply Br.
                         Br. at
                             at 6,
                                6, Surrebuttal
                                   Surrebuttal Testimony
                                               Testimony of
                                                          of Staff witness
                                                                   witness Jeffrey
                                                                           Jeffrey Michlik
                                                                                   Michlik (Exh.
                                                                                           (Exh. S-45)
                                                                                                   S-45) at 6.
     85 lId.
           d
27
     so   Id.
     86 Id.

28   87    Staff Reply
     87 Staff    Reply Br. at 6.



                                                                                          DECISION no.                71854                   i
                                                                  13                      DECISION NO.                                        I
                                                                                                                                              r
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 18 of 134
                                                      DOCKET
                                                       DOCKETNO.    WS-02987A-08-0180
                                                                NO.WS-02987A-08-018 0


 1
     I
 1 documentation,
   documentation, itit is difficult
                          difficult totodetermine
                                         determine whether
                                                    whether any
                                                             any pro
                                                                  proforma
                                                                      formaadjustments
                                                                            adjustments to  rate base
                                                                                         torate   base also
                                                                                                       also

 2
 2 include
   include known
            knownand
                  andmeasurable
                      measurablechanges
                                 changes to   revenues and
                                          to revenues  and expenses.89
                                                           expenses.89 Staff argued that the Company

 3 provided
   provided no
            no credible
               credibleevidence
                        evidence that
                                  that the
                                        the Parks
                                            Parks lift
                                                   liftstation
                                                        stationwas
                                                                wasnecessary
                                                                    necessary to
                                                                               to serve the test year end
                                                                                  serve the           end level
                                                                                                          level

 4 of
 4 of customers,
      customers, other
                 other than
                        than conclusory
                             conclusorystatements
                                        statementsthat      wasnecessary
                                                   thatititwas  necessarytotoresolve
                                                                              resolvepotential
                                                                                      potentialprob1ems.90
                                                                                                problems.9°
 5
                ItIt isis undisputed
                           undisputed that
                                      that the
                                           the Company
                                               Company did not
                                                           not incur
                                                                incur the
                                                                       the costs
                                                                           costs of
                                                                                 of the $3,222,494 of plant during
                                                                                    the $3,222,494
 6
     I the test year. The
                      The Company didnot
                          Companydid  notproduce
                                          producerequested
                                                  requested records necessary
                                                                    necessaryto
                                                                              to verify
                                                                                 verify the claimed plant
 7
     I values, and
               and in addition, failed
                                failed to
                                        to quantify
                                           quantifythe
                                                    theeffects
                                                        effects of
                                                                ofthe
                                                                   the items  ofpost
                                                                        items of posttest
                                                                                      test year
                                                                                            year plant
                                                                                                 plant on
                                                                                                       on test
                                                                                                           test year
                                                                                                                year
 8
     i revenues. Aside from
       revenues. Aside  fromthe
                             theCompany's
                                 Company'sstatements
                                           statements that
                                                      that the
                                                            the Parks
                                                                Parks lift
                                                                       liftstation  and the
                                                                            stationand   the Queen
                                                                                             Queen Creek
                                                                                                   Creek
 9

10   l leach
       leach Held
             field are  revenue neutral,
                   are revenue  neutral, the
                                          the Company
                                              Company presented
                                                      presented no evidence demonstrating their
                                                                   evidence demonstrating       claimed
                                                                                          their claimed

1]
11 l revenue
     revenue neutrality. While
                         WhileStaff
                               Staffstated
                                     statedthat
                                            thatthe
                                                 the Parks
                                                     Parks lift  stationwas
                                                            liftstation  wasused
                                                                             used and
                                                                                  and useful
                                                                                      useful during
                                                                                             during the
                                                                                                     the test
                                                                                                         test

12 year, Staff also noted that the Company did not perform
                                                   perform some
                                                           some of
                                                                of the
                                                                    the tasks
                                                                         tasks that are performed when
                                                                                    are performed when
13
         installing an upgrade to a lift
                    an upgrade       liftstation,
                                          station, such
                                                    such as
                                                         as retiring
                                                             retiring plant
                                                                      plant that  was replaced
                                                                             that was  replaced with
                                                                                                with the
                                                                                                      the upgraded
                                                                                                           upgraded
14
         plant.91
         plant.91 ItIt isis the
                             the Company's
                                 Company'sburden
                                           burden to  provide reliable,
                                                   to provide  reliable,accurate                showing the
                                                                         accurate documentation showing the cost
                                                                                                            cost of
                                                                                                                 of
15
16 post
    posttest
          testyear
               yearplant  andthe
                    plantand  theCompany
                                 Companydid
                                         didnot
                                             notmeet  that burden.
                                                meet that  burden. The
                                                                    TheCompany
                                                                        Companyalso   failed to
                                                                                also failed   to present
                                                                                                  present
16
17 evidence                                     year plant
                                                     plant would
                                                           would not add    revenues. The
                                                                     add to revenues. The $3,222,494
                                                                                           $3,222,494
17 evidence demonstrating
            demonstrating that
                           that the
                                 the post
                                     post test
                                           test year

18
18 should therefore
          therefore not be included
                    not be  included in
                                      in test
                                         test year
                                              yearplant
                                                   plantin
                                                         inservice.
                                                            service. The Company will
                                                                     The Company      have an opportunity
                                                                                 will have

19 to request
      request inclusion of this
              inclusion of this plant
                                plant in
                                       inits
                                          itsnext
                                              nextrate  case.
                                                   rate case.
20                        3.        Plant Not Used
                                    Plant Not Used and Useful
21
                Staff
                Staff stated that an
                                  an inspection of
                                                of the Company's
                                                       Company's water
                                                                 water and
                                                                       and wastewater systems revealed plant
                                                                           wastewater systems
22
         that
         that was not used
                      used and
                           and useful,
                               useful, and
                                       and therefore  recommendeddisallowance
                                            therefore recommended disallowance of
                                                                               of $4,127,019
                                                                                  $4,127,019 of
                                                                                             of plant
                                                                                                plant in the
23
24 water division
         division and
                  and $4,595,298 of       in the wastewater
                                 of plant in     wastewater division,      corresponding adjustments
                                                                      withcorresponding
                                                            division, with               adjustments to
                                                                                                     to
24

25

26
      as  Staff Reply
      88 Staff  Reply Br. at 6.
27    89  StaffBr.
                Br.atat10-11,
                        10-11,citing
      89 Staff                  citingtotoDirect
                                           Direct Testimony
                                                   Testimonyof of Staff
                                                                  Staff witness
                                                                        witnessJeffrey
                                                                                JeffreyMichlik
                                                                                        Michlik (Exh.
                                                                                                 (Exh. S-44) at 9.
      90  Staff Br.
      90 Staff  Br. at
                    at 11,
                       11,citing
                           citing to
                                   to Rebuttal
                                       Rebuttal Testimony
                                                  Testimony ofof Company
                                                                 Company witness    Brian Tompsett
                                                                            witness Brian  Tompsett (Exh.
                                                                                                     (Exh. A-5)
                                                                                                           A-5) at 34.
28    91  SeeStaff
               StaffReply
                      ReplyBr.                                             ofStaff
                                                                              Staffwitness
      91 See                Br.atat6,6,citing
                                        citingtotoSurrebuttal
                                                   SurrebuttalTestimony
                                                               Testimonyof         witnessJeffrey
                                                                                            JeffreyMichlik  (Exh. S-45)
                                                                                                    Michlik (Exp.  S-45) at 5.


                                                                    144
                                                                    1                       DECISION NO.                71854
                                                                                                                        71854
                                                                                                                                 I
               Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 19 of 134
                                                       DOCKET NO.
                                                       DOCKET   NO. WS-02987A-08-0180
                                                                    WS-02987A-08-0180

  1 CIAC
    CIAC and
         and AIAC.92 RUCO
                      RUCOaccepted
                           accepted Staffs
                                    Staff'sEndings
                                            findings with
                                                     withrespect
                                                          respect to
                                                                   to Staff s analysis
                                                                      Staff's analysis of
                                                                                       of plant
                                                                                          plant that is
  1

  22 not used     useful.93 Johnson
         used and useful.93 Johnson accepted
                                    acceptedsome
                                             someof
                                                  ofStaff's
                                                    Staff' sadjustments
                                                             adjustmentsto
                                                                         toremove
                                                                            removeplant
                                                                                  plant Staff
                                                                                        Staff found not

  3 used and useful,
    used and useful, but
                     but disagreed
                         disagreedwith
                                   with Staff
                                        Staff and
                                              and RUCO'
                                                  RUCO'ss recommended removal of
                                                          recommended removal of $731,125
                                                                                 $731,125 for 4

 4 miles of                       .      .          .          ...     94
         of 12-inch
            12-inch mains
                    mains (the "Rickee
                               "Rlckee Main")
                                       Maln") from
                                              from its
                                                    its water
                                                        water division.
                                                              division.94 For
                                                                          For its
                                                                               its wastewater
                                                                                   wastewater division,
  5
 5 the
   the Company
         Company disagreed      with Staff
                    disagreed with    Staff and
                                            and RUCO's
                                                  RUCO's recommended
                                                             recommended removal
                                                                          removal of $690,186
                                                                                       $690,186 for
                                                                                                  for
 6
   approximately 4 miles ofof 8~inch
                              8-inch sewer  force mains
                                     sewer force   mains ("Magma Sewer
                                                                  Sewer Force Main")
                                                                              Main") and
                                                                                      and $1,696,806
                                                                                          $1,696,806
 7
   for the Precision Wastewater Treatment
                                 Treatment Plant
                                            Plant ("Precision
                                                  ("Precision WWTP").95
                                                              WWTP").95
 8
                                     a.         Ricker
                                                Rickee Main
 9

10               The Company agreed that the
                             agreed that the Rickee
                                             Rickee Main
                                                    Main is
                                                          is not
                                                              not being
                                                                   beingused
                                                                         used to
                                                                               to serve
                                                                                   serve customers,
                                                                                         customers, but argued
                                                                                                        argued

1
111 l that
       that itit should
                 should be
                        be included
                            includedininrate
                                         ratebase
                                              base nonetheless, becausethe
                                                   nonetheless, because theCompany
                                                                            Company"acted
                                                                                    "actedprudently
                                                                                           prudently in
                                                                                                     in order to

12 provide service."96
12         service."96 The
                       The Company
                           Company stated that itit was contractually obligated to construct
                                   stated that                                               the Rickee
                                                                                   construct the Ricker
13
      i Main
        Main pursuant
             pursuant to the Silverado
                             Silverado Ranch Master Utility
                                       Ranch Master Utility Agreement,
                                                             Agreement; that
                                                                         that the
                                                                               the plant
                                                                                    plant was
                                                                                          was constructed
                                                                                               constructed
14
 f l within
      withina aroadway
                roadwayalready
                        alreadypaved
                                paved by
                                       bythe
                                          the developer,
                                               developer, and
                                                          and that the plant is in
                                                                                in place,
                                                                                   place, ready to provide
15
1 ; l water
       ater to customers within Silverado
               customers within Silverado Ranch,
                                          Ranch, once
                                                 once homes
                                                      homes are
                                                            are constructed.97 The Company
                                                                constructed.97 The Company claimed
16
                                                                                                                                             98
17
      that it would be "inappropriate and inequitable" to deny inclusion of
                                                                         of the Rickee
                                                                                Ricker Main
                                                                                       Mainininrate
                                                                                                rate base.
                                                                                                     base.98

18               Johnson has acknowledged
                 Johnson has  acknowledgedthat
                                            thatthe
                                                 the$731,125
                                                     $731,125Rickee
                                                              RickerMain
                                                                    Main is
                                                                         is not being
                                                                                being used
                                                                                      used to
                                                                                           to serve
                                                                                               serve

19 customers.99
   customers.99 ItIt isis therefore
                           therefore not
                                     not used
                                         usedand
                                              anduseful,
                                                  useful,and
                                                          andshould
                                                              shouldnot
                                                                     notbe
                                                                         beincluded
                                                                            included in
                                                                                      in rate
                                                                                         rate base.      the
                                                                                              base. Once the

20
      plant is
             is being
                being used
                      used to serve
                              serve customers, the Company
                                    customers, the Company can
                                                           can request
                                                               request its
                                                                        its inclusion
                                                                            inclusion in
                                                                                      in rate
                                                                                          rate base
                                                                                               base in a rate
                                                                                                         rate
21
      proceeding.         Staffs
                          Staff's adjustments  to plant
                                  adjustments to  plant in service
                                                           service and
                                                                   and the
                                                                       the corresponding  CIAC and
                                                                           corresponding CIAC  and AIAC
                                                                                                   AIAC
22
      adjustmentsi°° are
      adjustments100  areappropriate
                          appropriateand
                                      andwill
                                          will be
                                               be adopted.
                                                  adopted.
2:3
23

24    92
      92 Staff Br. at 3;3, See
                           See Surrebuttal
                                 SurrebuttalTestimony
                                             Testimonyof    ofStaff
                                                              Staff witness
                                                                     witnessJeffrey
                                                                              JeffreyMichlik
                                                                                     Michlik (Exh. S-39)
                                                                                                    S-39) at 3-4.
25       RUCO
         RUCO Br. Br. at
                       at 4,
                           4; RUCO
                              RUCO Reply
                                      Reply Br.
                                             Br. at
                                                  at l,1;Rebuttal
                                                          Rebuttal Testimony
                                                                   Testimonyof ofRUCO
                                                                                  RUCOwitness
                                                                                         witnessRodney
                                                                                                  Rodney Moore
                                                                                                           Moore(Exp.
                                                                                                                   (Exh.R-2)R-2)atat4-5
                                                                                                                                     4-5..
25
      94 Co. Reply Br.Br. at   2, Rebuttal Testimony of Company
                            at 2;                           Company witness
                                                                        witness Thomas
                                                                                 Thomas Bourassa
                                                                                         Bourassa(Exhibit
                                                                                                     (ExhibitA-2)
                                                                                                              A-2) Vol.
                                                                                                                    Vol. II at l11-12.
                                                                                                                                 1-12.
      95  Co.Br.
      95 Co.   Br.At
                   At 19;
                        19, Rebuttal
                             Rebuttal Testimony
                                      Testimonyof   of Company
                                                         Companywitness
                                                                    witnessThomas
                                                                            ThomasBourassa
                                                                                     Bourassa(Exhibit
                                                                                                (ExhibitA-2)
                                                                                                         A-2)Vol.
                                                                                                               Vol, III
                                                                                                                     Ill at 12.
266 96
2
          Co.Br.
      96 Co.  Br. at
                   at 8;
                      8, Co.
                          Co. Reply Br.
                                     Br. at
                                         at 2-3
                                            2-3..
2 7 91    Co.Br.
      97 Co.   Br,atat8;8,Rejoinder
                           RejoinderTestimony
                                      Testimony of of Company
                                                        Company witness
                                                                   witness Brian
                                                                           Brian Tompsett
                                                                                  Tompsett (Exh.
                                                                                            (Exp. A-7)
                                                                                                   A-7) at 14.
27 98 Co.Co. Br,
              Br. at
                  at 8.
      99 Tr.
      99 Tr. at 922-923.
                922-923 .
28 I 100See
28            SurrebuttalTestimony
      w°See Surrebuttal        TestimonyofofStaff
                                             Staffwitness
                                                    witnessJeffrey
                                                              JeffreyMichlik
                                                                       Michlik (Exh. S-39)
                                                                                     S-39) at 3-4.


                                                                       15                       DECISION
                                                                                                DECISION NC).
                                                                                                          O.                71854
                      Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 20 of 134
                                                           DOCKET no.NO.WS-02987
                                                                         WS-02987A-08-0180
                                                                                 A-08-0180

                                         b.
                                         b.        Magma Sewer
                                                         Sewer Force
                                                               Force Main
                                                                     Main
 1
 1

 2                  Johnson disagreedwith
                    Johnson disagreed with Staff's
                                           Staff' srecommended
                                                    recommendedremoval
                                                                removalofof$690,186
                                                                            $690,l86 for
                                                                                      for approximately 4 miles
                                                                                          approximately 4 miles

 3 of
   of 8-inch
      8-inch sewer
             sewer force
                    force mains
                          mains to
                                 toserve
                                    serve the
                                           the Silverado
                                               Silverado Ranch
                                                         Ranch developme
                                                               development.101  Johnson acknowled
                                                                         nt 01 Johnson  acknowledged
                                                                                                  ged
 4 that the Magma Sewer Force
 4                      Force Main is
                                    is not
                                       not currently
                                            currentlyserving
                                                      servingcustomers
                                                              customers,, but
                                                                          but argued
                                                                              argued that
                                                                                     that itit should
                                                                                               should be
                                                                                                      be
 5        .            .           .          .                       .
          included in
                   in plant
                      plant ininservice
                                 servicebecause
                                         because the
                                                  the Company
                                                      Company was
                                                              was obligated
                                                                  obligated  to construct
                                                                            to   construct the
                                                                                            the plant
                                                                                                plant and
                                                                                                       and acted
                                                                                                           acted
 6
          prudentlyininorder
          prudently     ordertotoprovide
                                  provideservice.
                                           service.102
                                                  102
 77
                    Johnson has
                            has acknowledged
                                acknowled ged that
                                               that the
                                                     the $690,186  Magma Sewer
                                                          $690,l86 Magma Sewer Force
                                                                               Force Main  is not
                                                                                     Main is  not being
                                                                                                  being used
                                                                                                        used to
                                                                                                             to
 8
          serve customers.103
                customers. 103 ItIt is
                                     is therefore
                                         therefore not
                                                   not used
                                                       used and
                                                             and useful,
                                                                 useful, and
                                                                         and should
                                                                              should not
                                                                                     not be
                                                                                         be included
                                                                                             included in rate base.
                                                                                                      in rate       Once
                                                                                                              base. Once
 9

               is being
10 l the plant is
10                being used
                        used to
                             to serve
                                serve customers
                                      customers,, the
                                                  the Company can request
                                                      Company can request its
                                                                          its inclusion in rate
                                                                              inclusion in  rate base
                                                                                                 base in
                                                                                                      in aa
      I

11
l l rate proceeding
         proceeding.. Staf
                      Staff's  adjustments
                           f s adjustm ents to
                                            to plant
                                               plant in serv
                                                        service
                                                             ice and
                                                                 and the
                                                                     the corresponding
                                                                         correspon dingCIAC
                                                                                        CIAC and
                                                                                             and AIAC
                                                                                                 AIAC
12
12 I adjustments1°4
     adj ustrnents104are
                      areappropriate
                          appropriateand
                                      andwill
                                          will be
                                               be adopted.
                                                  adopted.
13
                                         c.        Precision
                                                   Precision WWTP
14
                    Johnson disagreedwith
                    Johnson disagreed with Staff's recommended
                                           Staffs recommen ded removal of a total
                                                                       of a       of $1,696,806
                                                                            total of $1,696,806 for the cost
                                                                                                for the cost of
                                                                                                             of
15
          the Precision WWTP.  I°5The
                        wwTp.'05   TheCompany
                                       Companyargued
                                               arguedthat
                                                       thatthe
                                                            thePrecision  WWTPshould
                                                                PrecisionWWTP  shouldbe
                                                                                      beconsidered
                                                                                         considered used
                                                                                                    used
16

17 and useful
       useful because
              becausethe
                      theArizona DepartmentofofEnvironmental
                          ArizonaDepartment     EnvironmentalQuality
                                                              Quality("ADEQ")   required the
                                                                      ("ADEQ") required   the plant
                                                                                              plant
17
18
18 to be
      be constructe
         constructedd as   condition of
                      as a condition of issuing
                                         issuing subdivisio
                                                  subdivision                 developerss within
                                                                          to developer
                                                               approvals to
                                                            n approvals                   within Johnson
                                                                                                  Johnson

19 Ranch
   Ranch and
         and other
              otherdeve1opme
                    developments.1°6
                             nts.106

20
                    The Company also proffered the
                                               the argument that because
                                                                 because construction
                                                                         construction of
                                                                                      of the
                                                                                         the Precision WWTP
                                                                                             Precision WWTP
Zl
21
      I was a prerequisit
              prerequisitee to the
                                the issuance
                                     issuance of additional subdivision
                                                            subdivision approvals
                                                                        approvals in
                                                                                   in Johnson
                                                                                       Johnson Ranch,
                                                                                               Ranch, the
                                                                                                      the plant
                                                                                                          plant
22

23
ZN


24
          101  Co.Br.
           " Co.     Br.atat19;
                             19,Co.
                                 Co.Reply
                                     ReplyBr.
                                            Br.atat3;
                                                    3,Rebuttal
                                                       RebuttalTestimony
                                                                  Testimonyofof Company
                                                                                Companywitness
                                                                                          witnessThomas
                                                                                                    ThomasBourassa
                                                                                                              Bourassa(Exhibit
                                                                                                                        (ExhibitA-2)
                                                                                                                                   A-2) Vol.
                                                                                                                                        Vol. III at
                                                                                                                                             III at
          l11.
            I.
25
          102  Co.Br.
          102 Co.    Br.atat19-20;
                             19-20,Rebuttal
                                    RebuttalTestimony
                                             Testimonyof    ofCompany
                                                               Companywitness
                                                                         witnessThomas
                                                                                  ThomasBourassa
                                                                                          Bourassa  (Exhibit
                                                                                                      (ExhibitA-2)
                                                                                                               A-2)Vol.
                                                                                                                   Vol. III  at 12.
                                                                                                                         III at 12.
          103  Tr.atat922-923.
          103 Tr.      922-923.
26
          104See     SurTebuttal
           wtee Surrebuttal     Testimony
                                   TestimonyofofStaff
                                                  Staffwitness
                                                         witnessJeffrey
                                                                 JeffreyMichlik
                                                                         Michlik (Exh.
                                                                                 (Exh. S-39)
                                                                                       S-39) at
                                                                                             at 3-4.
                                                                                                3-4.
          105Co. Br. at
          is  Co. Br. at 19-20,
                            19-20; Co.
                                   Co. Reply
                                        Reply Br.
                                              Br.atat 3,
                                                       3; Rebuttal
                                                           Rebuttal Testimony ofof Company
                                                                                   Company witness
                                                                                             witness Thomas
                                                                                                      ThomasBourassa
                                                                                                                Bourassa(Exhibit
                                                                                                                            (ExhibitA-2)
                                                                                                                                     A-2)Vol.
                                                                                                                                          Vol. III
                                                                                                                                                 III
27        at 12.
          106  Co.Br.
          106 Co.    Br.atat19-20;
                             19-20,Co.
                                    Co.Reply
                                         ReplyBr.
                                                Br.atat3;3,Rebuttal
                                                            RebuttalTestimony
                                                                     Testimonyof ofCompany
                                                                                    Companywitness
                                                                                              witnessThomas
                                                                                                       ThomasBourassa
                                                                                                                Bourassa(Exhibit
                                                                                                                            (ExhibitA-2)
                                                                                                                                     A-2)Vol.
28                                                                                                                                        Vol. III
                                                                                                                                                 III
          at 12,
             12; Rebuttal Testimony of Company
                                            Company witness Brian Tompsett (Exh.   (Exh. A-5) at 36.
                                                                                         A-5) at 36.


                                                                         16
                                                                         1 6                      DECISIO
                                                                                                  DECISIONNNO.
                                                                                                           no.                  71854
                                                                                                                                                       i
        l           Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 21 of 134
                                                            DOCKET
                                                            DOCKET N()NO WS-02987A-08-0180
                                                                         WS-02987A-08-0180

    1 was needed
          needed to
                  to serve
                     serve the
                           the 2007 test year level
                                              level of
                                                    ofcL1sto1ners.l07 Wedisagree.
                                                       customers.107 We disagree. Johnson
                                                                                  Johnson acknowledged
    1

    22 that the Precision WWTP is
                                is not
                                   not being
                                       being used
                                             used to serve customers.l08
                                                           customers.108 ItIt is
                                                                               is therefore
                                                                                   therefore not
                                                                                             not used
                                                                                                 used and useful,

    3 and
      and should
          should therefore be excluded
                 therefore be excluded from
                                        from plant
                                             plant in
                                                   in service.
                                                      service. Once
                                                               Once the
                                                                    the plant is
                                                                               is being
                                                                                  being used
                                                                                        used to
                                                                                             to serve
                                                                                                serve

    4 | customers,
    4               the Company
        customers, the  Company can
                                can request
                                    requestits
                                            its inclusion
                                                inclusion in rate
                                                              rate base
                                                                   base in
                                                                        in aa rate
                                                                               rate proceeding.
                                                                                     proceeding.                                  Staff"
                                                                                                                                  Staff'sS
    5      1                   .        .                     .                     .
        yadjustments
          adjustmentstotoplant
                          plantinin service
                                    service and
                                            and the
                                                the corresponding  CIAC and
                                                    corresponding CIAC  and AIAC
                                                                            AIAC adjustments  9 are
                                                                                  adjustmentsw° are
    6
            appropriate and
                        and will
                            will be
                                 be adopted.
                                    adopted.
    7
                                4.        Excess Capacity
                                          Excess Capacity
    8
                      Staff recommended
                      Staff recommended aa disallowance of $1,127,065
                                           disallowance of $1,127,065 for Joltnson's
                                                                           Johnson's water
                                                                                     water system,
                                                                                            system, and
                                                                                                    and
    9

10 $5,443,062
10 $5,443,062 for
              for the wastewater system, due
                      wastewater system, due to
                                              to excess
                                                 excess plant
                                                        plant capacity.110
                                                              capacityl I0 RUCO
                                                                           RUCOaccepted
                                                                                accepted Staff"s
                                                                                         Staff's

11l I findings with
1              with respect
                     respect to Staffs
                                Staff's analysis
                                        analysis of plant that constitutes
                                                               constitutesexcess
                                                                           excesscapacity."'
                                                                                  capacity."I Staffs
                                                                                              Staff's witness
                                                                                                      witness
12 I testified
12   testified that in
                    in evaluating
                       evaluating capacity,       classifies plant
                                  capacity, Staff classifies plant which will
                                                                         will be
                                                                               be necessary within a five
                                                                                  necessary within   five year
                                                                                                          year
13      I
        i

            planning period
                     period using
                            using peak
                                  peak demand factors and
                                       demand factors and growth
                                                          growth projections
                                                                 projections to be
                                                                                be "extra capacity," and
                                                                                   "extra capacity," and plant
14
     which will
        I
           willnotnotbe
                      benecessary
                          necessary within
                                     within aa fivefive year
                                                         year planning
                                                              planning period
                                                                          period to
                                                                                  to be
                                                                                      be "excess
                                                                                          "excess capacity."l  12 The
                                                                                                  capacity.'5112  The five
15
   I            .       .                 .      .                 u
16 year planing
         planningperlod
                     periodStaff used
                             Staff usedin inthls case
                                              this  casebegan
                                                          beganwlth
                                                                 withthethe
                                                                          end of of
                                                                            end  thethe
                                                                                      Company's
                                                                                         Company's 2007 testtest
                                                                                                     2007     year. 1 13
                                                                                                                 year. 113
16

17                                        a.         Anthem System
                                                            System Well
                                                                   Well and
                                                                        and Storage
                                                                            Storage Capacity

18                    The Company's Anthem
                                    Anthem at
                                           at Merrill
                                              Merrill Ranch
                                                      Ranch ("Anthem")
                                                            ("Anthem")water
                                                                       watersystem
                                                                             system has
                                                                                    has two
                                                                                        two 600
                                                                                            600 gallon
                                                                                                gallon per
                                                                                                       per

19 minute ("GPM") wells
   minute ("GPM") wells and
                        and one
                            one 300 GPM well,
                                        well, for
                                               for aa total
                                                       total ofofthree
                                                                  three wells
                                                                        wells with
                                                                              withtotal
                                                                                   total production
                                                                                          production
20
7          .
-0 I capacity
      capacity of
               of 1500
                  1500 GPM.
                       GPM. The
                             TheAnthem
                                 Anthemwater
                                        watersystem
                                              system has
                                                     has one
                                                                  1 .
                                                             1.0 million
                                                         one 1.0 mllhon gallon ("MG")
                                                                               ("MG") and
                                                                                       and one
                                                                                           one 0.5
                                                                                               0.5
21
            MG
            MG storage
                storage tank, for total
                                   total storage
                                         storage capacity
                                                 capacity of 1.5 MG.114
                                                                 MG.I14 At
                                                                        At the
                                                                            the end
                                                                                end of
                                                                                    of the
                                                                                        the test
                                                                                             test year,
                                                                                                  year, the Anthem
22
            system served
            system served 857
                          857 customer
                              customerconnections.115
                                       connections.H5In
                                                      In its
                                                         its analysis,
                                                             analysis, Staff
                                                                       Staff utilized peak
                                                                                      peak demand factors from
                                                                                           demand factors from
23

24
            107
            "°7 Co.Cc.Reply
                        ReplyBr.Br. at
                                    at 3-4.
                                       3-4.
            101;    RebuttalTestimony
            I" Rebuttal       Testimonyof   ofCompany
                                              Company witness
                                                         witness Brian
                                                                  Brian Tompsett
                                                                         Tompsett(Exd*1.    A-5) at
                                                                                    (Exh. A-5)   at 36.
25
            109See      SurrebuttalTestimony
            1°9See Surrebuttal         TestimonyofofStaff
                                                      Staffwitness
                                                            witnessJeffrey
                                                                    JeffreyMichlik
                                                                              Michlik (Exh.
                                                                                      (Exp. S-39) at 3-4.
            110    SurrebuttalTestimony
            II° Surrebuttal      Testimonyof   ofStaff
                                                  Staffwitness
                                                       witnessMarlin
                                                                Marlin Scott, Jr. (Exh. S-37) at 3, 9.
26
            in
            I i I RUCO
                  RUCOBrief
                          Briefatat4,4;Rebuttal
                                        Rebuttal Testimony
                                                   Testimony ofof RUCO
                                                                  RUCO witness
                                                                           witness Rodney Moore (Exh.(Exh. R-2)
                                                                                                           R-2) at 4-5.
            112    Tr.at
            1 12 Tr.   at1423.
                         1423.
27          113    StaffBr.
            13 Staff     Br. at
                             at 5.
                                5.
            114    DirectTestimony
            114 Direct    Testimonyof    ofStaff
                                            Staffwitness
                                                  witnessMarlin
                                                           Marlin Scott,
                                                                   Scott, Jr.
                                                                          Jr.(Exh.
                                                                              (Exp. S-36)
                                                                                    S-36) at
                                                                                           at Exhibit
                                                                                              Exhibit MSJ, p. 9.
28          115    RebuttalTestimony
            115 Rebuttal      TestimonyofofCompany
                                               Companywitness
                                                          witnessBrian
                                                                   BrianTompsett
                                                                           Tompsett(Exh.
                                                                                      (Exh.A-5),
                                                                                            A-5),Exhibit
                                                                                                  Exhibit B.


                                                                           17
                                                                           17                        DECISION N
                                                                                                              NO.
                                                                                                                a         71854
                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 22 of 134
                                                                                     DOCKET
                                                                                     DOCKETNO.
                                                                                            NO.WS-02987A-
                                                                                               WS-02987A-08-0180
                                                                                                         08~0180

       the Company's
           Compan y's Johnson
                       Johnson Ranch
                               Ranch ssystem of 400
                                       ystem of 400 GPD
                                                    GPD Er  serviceconnection
                                                        perservice
                                                        P           connectionfor
                                                                               forstorage
                                                                                   storage capacity
                                                                                            capacity and
                                                                                                     and
 1
 1

 2     0.35 GPM
            GPM per
                per service connection for well capacity. 116
                                           well capacity.H6

 3                                             1)        Anthem System Well Capacity

 4               Staff determined that pursuant to its peak demand
                                                            demand and growth projections,
                                                                   and growth              the capacity
                                                                              projections, the capacity of
                                                                                                        of the
                                                                                                           the
 5
                              Sendero W
       Anthem system's Rancho Sendero   ell No. 1I will
                                      Well         will not be needed
                                                        not be needed within                 the 2007
                                                                      within five years from the
 6
                                                                                                                                           117
       test
       test         and therefore constitutes excess capacity that should be
              year, and                                                   be excluded
                                                                             excluded from plant in
                                                                                                 in service.
                                                                                                    service.117
 7
       Staffs recommende
       Staff's           d removal of
               recommended         of the Anthem Rancho
                                                 Rancho Sendero Well No. 1, a 600 GPM well, would
                                                        Sendero Well
 8
 9     reduce plant
       reduce plant ininservice
                         servicebyby$693,827.1
                                     $693,827.118
                                               18
 9

10               Staff"
                 Staff'ssrecommendation
                          recommendationtotoremove
                                             removethe
                                                    the600
                                                        600GPM
                                                           GPM Anthem Rancho Sendero
                                                               Anthem Rancho SenderoWell
                                                                                     Well No.
                                                                                          No. 11 from
                                                                                                 from

11
l l plant in
          in service
             service would leave
                            leave the
                                  the Anthem system with
                                      Anthem system with 900
                                                         900 GPM
                                                             GPM of well capacity
                                                                 of well capacity in
                                                                                  in plant
                                                                                     plant in  service,
                                                                                            in service,

12
12 which would
         would allow
               allowfor  2,571connections,
                     for2,571  connections, equating
                                             equating to
                                                       to the
                                                           the addition
                                                               addition of 342 new
                                                                        of342   newservice
                                                                                    service connections
                                                                                             connections
1°
13 |                                                          .
 .9 per year from 2008
                  2008 through
                       through 2012
                               2012.1199 Johnson  proposed to
                                          Johnson proposed to instead
                                                              instead the
                                                                       the use
                                                                           useof
                                                                               of aa growth
                                                                                     growth rate
                                                                                            rate of 366
                                                                                                 of 366
14
       new
       new service connections per year, which
           service connections                  is the
                                         which is   the actual
                                                        actual known  increase in
                                                               known increase     customers for
                                                                               in customers for the
                                                                                                the year
                                                                                                    year 2008,
                                                                                                         2008,
15
       in order
          order to
                 to calculate
                     calculate capacity
                                capacity needsz0
                                         needs.120                    of Johnson's
                                                                  Use of  Johnson's growth
                                                                                    growth estimate
                                                                                           estimate would
                                                                                                    would yield  2,687
                                                                                                          yield 2,687
16

17           at the
17 customers at  the end       2012.121 Johnson's
                      endofof:z012.121  Johnson's witness
                                                  witness testified
                                                          testified that
                                                                    that use
                                                                         use of the
                                                                                 the actual  increase in
                                                                                     actual increase  in

18     Anthem system customers in 2008 as the growth rate
              system customers                        rate to
                                                           to calculate  capacity needs
                                                               calculate capacity needs through
                                                                                        through 2012
                                                                                                2012 is
                                                                                                     is

19                                                                               "122
       reasonable because
                  because"2008  was aadisastrous
                          "2008 was   disastrousyear
                                                 yearfor
                                                      for the  housing industry.
                                                           the housing  industry."l22
20
                 Johnson also argued
                 Johnson also arguedthat
                                     thatthe
                                          theRancho
                                             RanchoSendero
                                                    SenderoWell
                                                            WellNo.
                                                                 No.1l is  "necessary and
                                                                        is "necessary and integral to the
                                                                                          integral to the
21
       operation of the
                    the Anthem at Merrill
                        Anthem at         Ranch water system," and
                                  Merrill Ranch                and that
                                                                    that141           wells . . . are necessary
                                                                                three wells
                                                                         "[a]ll three
22
       to provide
          provide safe
                  safe and
                       and reliable water service
                                          service to Anthem at Merrill
                                                               MerrillRanch."123   Johnson stated
                                                                       Ranch."123 Johnson  stated that
                                                                                                   that if
                                                                                                         if
23

24
       116   DirectTestimony
       116 Direct    Testimonyof   ofStaff   witnessMarlin
                                       Staffwitness  Marlin Scott,
                                                              Scott, Jr.
                                                                     Jr.(Exh.
                                                                          (Exp. S-36),
                                                                                S-36),Exhibit
                                                                                       Exhibit MSJ   at 9.
                                                                                                MSJ at  9.
       117   Staff13r.
       1 17 Staff  Br. at
                       at 5.
                          5.
25
       11s   DirectTestimony
       118 Direct    Testimonyof   of Staff
                                       Staff witness
                                             witnessMarlin     Scott, Jr. (Exh.
                                                      Marlin Scott,        (Eddi.S-36)
                                                                                  S-36)atatExhibit
                                                                                            Exhibit MSJ,
                                                                                                    MSI, p,p. 12;
                                                                                                              12, Surrebuttal
                                                                                                                  Suirebuttal Testimony of Staff
                                                                                                                              Testimony of Staff
       witness Marlin
                  MarlinScott,
                           Scott,Jr.
                                   Jr.(Exh.
                                       (Exh.S-37)
                                              S-37)at
                                                    at 3,
                                                       3; Tr.
                                                          Tr.at
                                                              at 1464,
                                                                 1464, 1468.
                                                                          1468.
26
       119   SurrebuttalTestimony
       "9 Surrebuttal      TestimonyofofStaff
                                            Staffwitness
                                                 witnessMarlin                      S-37) at 4.
                                                                   Scott, Jr. (Exh. S-37)
                                                           Marlin Scott,                      4.
       120   Co.Reply
       129 Co.    ReplyBr.    at4,
                          Br.at  4,citing
                                     citingRebuttal
                                            RebuttalTestimony
                                                     Testimonyof  of Brian    Tompsett (Exh.
                                                                      Brian Tompsett   (Exp. A-5)   at 8.
                                                                                              A-5) at  8.
27
       121 Rebuttal
            Rebuttal Testimony of Brian        Tompsett (Exh. A-5) at
                                         Brian Tompsett                  at 8.
                                                                            8.
       122 Id.
        -- Id
28     123   Co.Br.
       123 Co.   Br. at
                     at 9.
                        9.


                                                                     18                       DECISION NG.
                                                                                              DECISION NO.                  71854
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 23 of 134
                                                         DOCKET
                                                         DOCKETNO.NO.WS-02987A-08-0180
                                                                     WS-02987A-08-0180

 1 Staffs recommendation to
   Staffsrecommendation  to "remove
                            "remove the
                                     the 600
                                         600 GPM
                                             GPMRancho
                                                 Rancho Sendero
                                                        Sendero Well
                                                                Well No.
                                                                     No. 11 as  excess capacity"
                                                                             as excess
 1

 22 were
    were adopted,
         adopted,and  theother
                  andthe  other600
                                600GPM
                                    GPMwell
                                       well were
                                            were out
                                                 out of service
                                                        service for any reason,
                                                                        reason, itit would "leave the

 3       Company               300 GPM Rancho
                 with only the 300
         Company with                  Rancho Sendero
                                              SenderoWell
                                                      W ell #2
                                                             #2 to
                                                                 to serve
                                                                    serve all
                                                                           all of Anthem at
                                                                               of Anthem at Merrill
                                                                                            Merrill

 4 Ranch.95124
   Ranch.-I24 Johnson  arguedthat
               Johnson argued that because
                                   becausetaking
                                           takingAnthem
                                                 AnthemRancho SenderoWell
                                                        RanchoSendero WellNo.
                                                                          No. 11 out
                                                                                 out of service
 5                                            .   ..                                               .               .
         would create safety and
               create safety and reliability
                                 rellablllty concerns
                                             concerns for the
                                                          the Company
                                                              Company and its customers,
                                                                              customers, it should     be
                                                                                            should not be
 6                                                   125
         excluded from rate
                        rate base as excess
                             base as excesscapacity.
                                            capacity.l25 Staff disagreed
                                                               disagreed with
                                                                         with the Company's
                                                                                  Company's arguments
                                                                                            arguments that
 7
         exclusion
         exclusion of the
                      the Rancho
                          Rancho Sendero Well No. l1from
                                 Sendero Well         fromrate
                                                            ratebase
                                                                 basedue
                                                                      duetotoexcess
                                                                              excess capacity  would cause
                                                                                      capacity would  cause
 8
                                          disagreed with
                  concerns.126 Staff also disagreed
      reliabilityconcerns.126
 9 | reliability                                    with the           arguments that
                                                         the Company's arguments  that itit is inequitable
                                                                                               inequitable to
 9
     I                                .                                                  .             a       ¢
10 | exclude
10   exclude excess
             excess capacity
                    capaclty from  rate base
                              from rate base because
                                             because the
                                                      the plant    question remains
                                                          plant in questlon remains connected
                                                                                    connected to the

1
111 ll system.127
       system. I27 Staff stated that exclusion
                         stated that exclusion of plant in
                                                        in service due to
                                                           service due to excess
                                                                          excess capacity is not an uncommon

12
         occurrence, 128 and
         occurrence,I28   andthat
                              thatititwould
                                      would be
                                            be inequitable                   in rate
                                               inequitable to include plant in   rate base
                                                                                      base when the plant capacity
13                                                                  129
         exceeds what is needed to serve customers
         exceeds                         customers.129
                                                   .   We agree
                                                          agree with Staff  that excluding
                                                                     Staff that  excluding well capacity
14
         from plant
              plant in
                     in service
                         service does     require physical
                                 does not require physical removal                             does not
                                                           removal of the plant, and therefore does not cause
                                                                                                        cause
15
         reliability
         reliabilityconcerns.
                     concerns. W
                               We                  Staff that it is inequitable to require ratepayers
                                 e also agree with Staff                                    ratepayers to pay
                                                                                                          pay rates
                                                                                                              rates
16
17 that
     thatinclude
           includea areturn
                       returnononmore
                                  moreplant
                                       plantthan
                                              thanisisreasonably
                                                        reasonablyprojected
                                                                   projected totobe  required totoserve
                                                                                  berequired              customers
                                                                                                   serve customers
17
18 louring
18   during aareasonable
               reasonable planning
                          planning horizon.               arguments that
                                   horizon. The Company's arguments that the configuration of the
                                                                         the configuration    the

19 Anthem
   Anthem system            "inequitable" to exclude
                 makes itit "inequitable"
          system makes                               plant from
                                             exclude plant  from rate
                                                                  rate base
                                                                        base are
                                                                             are not   convincing.
                                                                                  not convincing.
20
20 Ratepayers should not
   Ratepayers should not be
                         be made  to pay
                            made to  pay for unnecessary plant capacity
                                             unnecessary plant capacity due                  chosen
                                                                        due to the Company's chosen
21
         plant configuration.
22
                   There'-was  no dispute
                   There -was no  disputein
                                          in this  proceeding regarding
                                              this proceeding regarding either
                                                                        either the
                                                                                the daily peak demand
                                                                                    daily peak demand or
                                                                                                      or the
                                                                                                         the five
23
24 year
    yearplanning
         planning period
                  period Staff used in its excess
                               used in             capacityanalysis
                                           excess capacity  analysisfor
                                                                     forthe
                                                                         theAnthem
                                                                            Anthemsystem.
                                                                                   system. In addition,
24 I

25
          124
          124  RebuttalTestimony
              Rebuttal   TestimonyofofCompany
                                           Companywitness
                                                      witnessBrian
                                                              BrianTompsett
                                                                   Tompsett(Exh.
                                                                            (Exp. A-5)
                                                                                  A-5) at
                                                                                       at 9;
                                                                                          9, Co.
                                                                                             Co. Br. at 10.
26
          125  RebuttalTestimony
          125 Rebuttal  Testimonyof    ofCompany
                                          Companywitness
                                                      witnessBrian
                                                              BrianTompsett
                                                                   Tompsett(Exh.
                                                                            (Exp. A-5)
                                                                                  A-5) at
                                                                                       at 7;
                                                                                          7, Co.
                                                                                             Co. Br. at 11.
                                                                                                        1 l.
          126  StaffReply
          126 Staff  Reply Br. at 4-5
                                  4-5..
27
27        127  StaffReply
          127 Staff  ReplyBr.
                           Br.atat5,5,citing
                                       citing Tr.
                                              Tr. at 1484.
          128  Tr.at
          128 Tr. at 1472.
                     1472.
28        129  StaffReply
          129 Staff  Reply Br.
                           Br. at
                               at 5.

     I
                                                                      19
                                                                      19                      DECISION
                                                                                              DECISION NO.             71854
     :I
                   Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 24 of 134
                                                                                         DOCKET
                                                                                         DOCKETNO.
                                                                                                NO.WS-02987A
                                                                                                   WS-02987A-08-0180
                                                                                                             -08-0180

 1 no arguments
      arguments were
                were raised
                     raised in
                            in response
                                response to the  Company's assertions
                                             the Company's  assertions that
                                                                       that its   proposed growth
                                                                             its proposed  growth

 2 projection
   projection of
              of 366
                  366 new
                       newcustomers   per year
                           customers per   year isisreasonable
                                                      reasonable..                               As Staff
                                                                                                    Staff pointed out, utilizing the
                                                                                                          pointed out,            the

 3     Company's proposed
                 proposed growth rate, under
                          growth rate, under the
                                             the Company's
                                                 Company's growth projection,
                                                                  projection, the
                                                                              the Anthem
                                                                                  Anthem system's
                                                                                         system's

 4 300
 4  300GPM
        GPMwell
            well  constitutes        capacity. 130
                              excesscapacity.13    Based on
                                                         on the
                                                             the evidence
                                                                 evidence in this proceeding
                                                                                  proceeding we
                constitutes excess              0 Based                   in this            we find that
                                                                                                find that
 c
 5
       the 300 GPM
               GPM Rancho
                   Rancho Sendero
                          Sendero Well
                                  Well No.
                                       No. 22constitutes
                                              constitutes excess
                                                           excess capacity,
                                                                  capacity, and
                                                                            and that
                                                                                that itit isis reasonable
                                                                                                reasonable to
                                                                                                           to
 6 I
       exclude     cost from plant in
       exclude its cost            in service,
                                      service, along with  the correspond
                                                     with the  corresponding
                                                                          ing CIAC and AIAC
                                                                              CIAC and AIACadjustment
                                                                                            adjustments.
                                                                                                      s;
 7
       The actual
           actual cost                                         ")
                  cost of the
                          the 300 GPM Rancho
                                      Rancho Sendero
                                             Senders Well
                                                     Well No.
                                                          No. L2 was
                                                                  was not
                                                                      not available
                                                                          available in
                                                                                     in the
                                                                                        the record. We
                                                                                            record, We
 8
 9 find
   find ititreasonable
             reasonable and
                        and appropriate to use half the documented
                                                        documented cost
                                                                   cost of
                                                                        of the
                                                                           the 600
                                                                               600 GPM Anthem Rancho
                                                                                   GPM Anthem Rancho
 9
10
10 Senders Well No. 1, as
   Sendero Well             means of
                       as a means of calculating a reasonable
                                                   reasonable estimate
                                                               estimateof
                                                                        of the
                                                                            the cost
                                                                                costof
                                                                                     of the
                                                                                        the 300
                                                                                            300 GPM
                                                                                                GPM

l 1 Rancho
11         Sendero Well
    Rancho Sendero Well No.    for purposes
                        No. 2 for   purposes of excluding
                                                excluding its
                                                           its excess
                                                               excess capacity
                                                                      capacity from plant in
                                                                               from plant     service.
                                                                                          in service.
12
12 | Therefore, $346,914
                $346,914 will    excluded from
                              be excluded
                         will be          from the
                                                the Company's
                                                    Company's water
                                                              water division
                                                                    divisionplant
                                                                             plantininservice
                                                                                       serviceas  excess
                                                                                               asexcess
13                                       .                     »
   l capacity,
      capacity, along with the corresponding
                               corresponding CIAC  and AIAC
                                             CIAC and       adjustments.
                                                       AIAC adjustments .
14 [|
                                    2)     Storage Capacity
                                           Storage Capacity
15
                  Staff determined that pursuant to its peak demand
                                                             demand and growth projections,
                                                                    and growth projections, the
                                                                                            the capacity of the
                                                                                                capacity of the
1
_6
16
17 Anthem system's Rancho
                   Rancho Sendero
                          Senders 0.5
                                   0.5MG
                                      MG storage
                                         storagetank
                                                 tankwill not be
                                                     will not    needed within,
                                                              be needed within five  years from
                                                                                five years from
17
18 the 2007 test
18               year. 131 Staffs
            test year.3l   Staffs recommend
                                   recommended removal of
                                            ed removal of the  Anthem Ranchero
                                                           the Anthem Ranchero Sendero
                                                                               Sendero 0.5
                                                                                       0.5 MG
                                                                                           MG
19 storage
   storagetank
           tankwould  reduceplant
                wouldreduce  plantininservice byby
                                        service  $433,238.132
                                                   $433,238.'"Staff
                                                               Staffrelied
                                                                     reliedononA.A.C.
                                                                                A.A.c.R18-503(B)133
                                                                                       R18-503(B)'" in
                                                                                                    in
20
     I making
       making its
               itsexcess
                   excess storage
                          storage capacity determinations
                                           determinations for the Anthem water
                                                                         water system.
                                                                               system.
21

22

23     130  StaffBr.
       130 Staff   Br.atat6,6, citing
                               citing to        at 1469.
                                        to Tr. at  1469. Based
                                                             Based on on Staffs
                                                                           Staff's undisputed
                                                                                    undisputed proposed
                                                                                                  proposed peak
                                                                                                              peak load
                                                                                                                    load of
                                                                                                                          of 0.35
                                                                                                                             0.35 GPM
                                                                                                                                    GPM perper service
                                                                                                                                                service
       connection, at Johnson's proposed
                                       proposed growth rate rate of 366
                                                                      366 new
                                                                            new connections
                                                                                 connections per per year,
                                                                                                     year, the
                                                                                                           the Anthem
                                                                                                                Anthem system
                                                                                                                         system would     require  940
                                                                                                                                   would require 940
24     GPM
       GPMwellwellcapacity
                    capacityby bythe
                                   the end
                                        end of
                                            of 2012,
                                                2012, instead
                                                        instead ofof Staff's  recommended well
                                                                     Staffs recommended              capacity  of 900 GPM.
                                                                                                well capacity of 900 GPM.
       131  StaffBr.
       131 Staff  Br. at
                      at 5.
                         5.
       13z  DirectTestimony
       132 Direct   Testimonyof    ofStaff
                                      Staff witness
                                            witnessMarlin      Scott, Jr.
                                                       Marlin Scott,   Jr. (Exh. S-36)
                                                                                   S-36) at
                                                                                          at Exhibit   MSJ, p.
                                                                                             Exhibit MSJ,    p. 12; Surrebuttal Testimony
                                                                                                                12; Surrebuttal   Testimony of of Staff
25                                                                                                                                                Staff
       witness Marlin
                 MarlinScott,
                          Scott,Jr.
                                  Jr.(Exh.
                                      (Exh.S-37)
                                             S-37)atat 3,
                                                       3; Tr.
                                                           Tr.at
                                                               at 1464,
                                                                  1464, 1468.
                                                                          1468.
       133  A.A.C.R18-5-503
       133 A.A.C.   R18-5-503provides
                                   providesas asfollows:
                                                 follows:
26
                 R18-5-503.
                 R18-5-503. Storage
                                 Storage Requirements
                 A. The minimum
                              minimum storage
                                           storage capacity
                                                     capacity for aa CWS CWSorora anoncommuni
                                                                                       noncommunity       watersystem
                                                                                                      ty water    system that
                                                                                                                           that serves
                                                                                                                                 serves aa residential
                                                                                                                                            residential
27               population or  or aa school
                                      school shall
                                               shallbebeequal
                                                          equal to
                                                                 tothe
                                                                     the average
                                                                          average daily
                                                                                    daily demand
                                                                                           demand during
                                                                                                     during the
                                                                                                             the peak
                                                                                                                  peak month
                                                                                                                       month of    the year.   Storage
                                                                                                                                of the year. Storage
                 capacity
                 capacitymay may bebe based
                                       based on existing
                                                  existingconsumption
                                                            consumptionand   andphased
                                                                                  phased asas the
                                                                                               the water
                                                                                                   water system
                                                                                                         system expands.
                                                                                                                  expands.
28


                                                                                                                                  71854
                                                                                                                                                          8
                                                                        20                        DECISION
                                                                                                  DECISION NO.
                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 25 of 134
                                                          DOCKET NO.
                                                          DOCKET   NO. WS-02987A-08-0180
                                                                       WS-02987A-08-0180

                    Johnson assertedthat
                    Johnson asserted thatthe RanchoSendero
                                          theRancho Sendero0.5 MG storage
                                                            0.5MG storagetank   is "necessary
                                                                          tank is  "necessary and
                                                                                              and integral
                                                                                                   integral to
 1
 1

 22 the operation of
    the operation    the Anthem
                  of the                    Ranch water
                                   Merrill Ranch
                         Anthem at Merrill               system," and
                                                  water system,"  and that "both  storage tanks
                                                                           "both storage   tanks are
                                                                                                 are

 3 necessary  to provide
   necessary to          safeand
                 provide safe andreliable waterservice
                                  reliablewater            AnthematatMerrill
                                                servicetotoAnthem    Merrill Ranch."]34 The Company
                                                                             Ranch."134 The

 4 argued
 4         that because
   argued that  becauseititisis not possibleto
                                not possible to pump water from
                                                pump water from the Rancho Sendero
                                                                the Rancho Senders Well
                                                                                   Well No.        the
                                                                                        No. 2 into the
 5
      I distribution
        distribution system
                     system without first pumping itit into
                                    first pumping       intothe
                                                             the 0.5 MGstorage
                                                                 0.5 MG                    would be
                                                                        storage tank, itit would  be inequitable
                                                                                                      inequitable to
 6
      I remove
        remove it from
                   from plant      serviceas
                         plantininservice  asexcess   capacity.I35 The
                                              excess capacity.I35      Company also
                                                                   The Company  also argued   that its
                                                                                      argued that        storage
                                                                                                    its storage
 "7
 7I

      I requirement for the
        requirement for               MerrillRanch
                        the Anthem at Merrill Ranch subdivision       1,397,240 gallons.I36
                                                     subdivision isis1,397,240              The Company
                                                                                gallons.136 The Company
 8
 9 reached              based on a two-day storage
            this figure based
   reached this                            storage capacity,                  usage amount
                                                                     customer usage
                                                   capacity, using a customer       amount of 260
 9
10
10 gallons per customer per day, which the Company
                                 which the Company stated           uses for system
                                                   stated that itit uses                   and planning
                                                                             system design and

l l purposes,
11            and multiplying
    purposes, and multiplying that number
                                   number by the
                                              the Company's
                                                  Company's projected 2,687 customers
                                                            projected 2,687           at the
                                                                            customers at the end
                                                                                             end of

12 2012.137
12  2012.137
13
                    Staff based
                    Staff            capacity allowance
                                 its capacity
                          based its                      for the
                                               allowancefor       Anthem at
                                                              the Anthem                  subdivision on
                                                                                    Ranch subdivision
                                                                         at Merrill Ranch                 the
                                                                                                      on the
14
          requirements    A.A.C.R18-503(B),
          requirements of A.A.C,                 determinedthat
                                             anddetermined
                                 R18-503(B),and                  thenecessary
                                                            thatthe            storage requirement
                                                                     necessary storage             for this
                                                                                       requirement for
15
          system is
          system is 714,800
                    714,800 gallons
                            gallons per
                                    per day
                                        day for
                                             for the
                                                 the five
                                                     five year planning period following
                                                                               followingthe
                                                                                         thetest
                                                                                             test y€8r.138  Staff
                                                                                                  year. I38 Staff
16

17 disagreed                    arguments that
             with the Company's arguments
   disagreed with                         that it is   inequitable to
                                                   is inequitable      exclude excess
                                                                    to exclude                      rate
                                                                               excess capacity from rate
17

18 base         theplant
        becausethe
   base because           in question
                    plantin            remains connected
                             question remains                thesystem.
                                               connectedtotothe  system.l39 Staff argued
                                                                        I39 Staff argued that
                                                                                          that itit is not an
                               140
19        uncommon occurrence,
          uncommon occurrence,40andandthat
                                       thatitit would
                                                would be inequitable            plant in
                                                         inequitable to include plant  in rate
                                                                                           rate base
                                                                                                 base when the
'20
 7              .                 .
 J ) plant capacity exceeds what is
           capacityexceeds           needed to serve customers.
                                  is needed
7
211
                    The
                    The Company's arguments that
                        Company's arguments  that the  configuration of
                                                   the configuration  of the Anthem system
                                                                         the Anthem        makes it
                                                                                    system makes
22
          "inequitable" to exclude plant from rate base are not
                                                   base are     convincing. We agree
                                                            not convincing.          with Staff that excluding
                                                                               agree with
      i
23

24                   B.
                     B. The
                         Theminimum
                              minimumstoragestorage capacity
                                                     capacity for
                                                                for aa multiple-well    system for
                                                                       multiple-wellsystem      foraaCWSCWSor       noncommunitywater
                                                                                                              oraanoncommunity       water system
                                                                                                                                            system that
                     serves aa residential
                     serves    residential population
                                              population oror aa school
                                                                 school may
                                                                         may be     reduced by
                                                                                be reduced   by the
                                                                                                 the amount    of the
                                                                                                       amount of       total daily production capacity
                                                                                                                   the total                   capacity
25                   minus the production from the largestlargest producing well.
                                                                   producing    well.
          134 Co. Br. at 9.
          134Co.   Br. at 9.
26        135   RebuttalTestimony
          135 Rebuttal    TestimonyofofCompany         witnessBrian
                                            Companywitness              Tompsett(Exh.
                                                                  BrianTompsett       (Exh.A-5)      ll, Co. Br. at 12.
                                                                                            A-5)atat11;
          }§jt<ebuttaiTestimony
          136Rebuttal   Testimony of   of Company
                                          Company witness       Brian Tompsett
                                                      witnessBrian     Tornpsett (Exh.    A-5) at 10-11;
                                                                                    (Exp. A-5)     10-1 l, Co. Br. at 12.
27        I" IId.
               d
          138  Su1Tebuttal
          138 Surrebuttal     TestimonyofofStaff
                           Testimony                 witnessMarlin
                                               Staffwitness    Marlin Scott,  Jr. (Exh.
                                                                       Scott, Jr.  (Exp. S-37) at 5.
28        139   StaffReply
          139 Staff   ReplyBr.
                             Br. at
                                 at 5,
                                    5, citing
                                        citing Tr.
                                               Tr. at 1484.



                                                                          211
                                                                          2                        DECISION NO.                    71854
                                                                                                                                                          z
                Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 26 of 134
                                                     DOCKET
                                                     DOCKETNO. NO. WS-02987A-08-0
                                                                   WS-02987A-08-0180
                                                                                  180

 1 storage capacity from
   storage capacity            in service
                    from plant in         does not require physical removal
                                  service does                      removal of
                                                                            ofthe
                                                                               the plant,
                                                                                    plant, and
                                                                                           and therefore
                                                                                                therefore
 1

 22 does
    does not cause
             cause reliability  concerns. We also
                   reliability concerns.     also agree
                                                  agree with                      inequitable to
                                                             Staff that itit isisinequitable
                                                        with Staff                             to require
                                                                                                   require

 3 ratepayers  to pay
   ratepayers to  pay rates
                      rates that
                             that include
                                  include aa return on more plant than
                                                                  than what
                                                                       what isis reasonably
                                                                                  reasonably projected
                                                                                             projected to
                                                                                                       to be
                                                                                                          be

 4 required
 4 required to
            to serve
               serve customers
                     customers during
                               during aa reasonable
                                         reasonable planning           Ratepayers should
                                                    planning horizon. Ratepayers  should not
                                                                                         not be
                                                                                             be made
                                                                                                made to
                                                                                                     to
 5                                  .                                                »
     pay for
         for unnecessary
             unnecessary plant
                         plant capacity due
                                        due to
                                             to the
                                                 the Company's
                                                     Company's chosen
                                                               chosenplant
                                                                      plantconfiguration.
                                                                           configuration.
 6
               We find,
                  find, based
                         based on
                               on the
                                   the evidence
                                        evidence presented,
                                                 presented, that the Anthem
                                                                     Anthem system's
                                                                             system's Rancho
                                                                                      Rancho Sendero
                                                                                             Sendero 0.5
                                                                                                     0.5
 7
     MG
     MG storage
        storage tank constitutes excess
                                 excess capacity
                                        capacityand
                                                 andwill
                                                    will exclude its $433,238 cost
                                                                              cost from plant in
                                                                                   from plant in service
                                                                                                 service
 8
 9 in
   in this
      this case,
           case, along with  the corresponding
                       with the  corresponding CIAC
                                               CIACand
                                                    andAIAC
                                                        AIACadjustments.
                                                             adjustments.141
                                                                          141
 9
10                                b.        San Tan WWTP
                                            San Tan

11             Staff stated that the Suntan
                     stated that     Santan Water
                                            Water Reclamation
                                                  Reclamation Plant
                                                              Plant ("San Tan WWTP") contains excess
                                                                              WWTP")contains   excess

12 capacity
12                  accordingtotoinformation
            becauseaccording
   capacity because               informationprovided
                                              providedby
                                                       by the
                                                           the Company,
                                                               Company,the   1.0 MGD
                                                                        the 1.0      Phase IIII
                                                                                 MGD Phase
13
     capacity, at a cost of
     capacity, at        of $5,443,062,
                            $5,443,062, is not
                                           not needed based upon
                                               needed based upon growth
                                                                 growth projections
                                                                        projections for the five
                                                                                    for the five year
                                                                                                 year
14
     planning
     planning period.142
              period.142 The Company asserted
                                     asserted that
                                               that"the  PhaseIIII capacity
                                                    "the Phase     capacity will be put
                                                                            will be put to
                                                                                         to use
                                                                                            use by
                                                                                                by late
                                                                                                    late 2009
                                                                                                         2009
15
     to treat
        treat wastewater
              wastewater flow  that will
                          flow that           redirected from Johnson
                                          be redirected
                                    will be                   Johnson Utilities'
                                                                      Utilities' Pecan WWTP, which
                                                                                 Pecan WWTP,       is
                                                                                             which is
16

17 currently nearing constructed  capacity."143 The Company's witness
                                                              witness testified that the Company
                                                                                         Company "is
17 currently nearing  constructed capacity."I43                                                  "is

18
18 currently planning/enginee
             planning/engineering
                              ring upgrades      the Morning
                                   upgradestoto the  Morning Star
                                                             Star Farms
                                                                  Farms and
                                                                        and Circle Cross lift
                                                                            Circle Cross       stations,
                                                                                         lift stations,

19 and planning/enginee ringthe
   and planning/engineering  theconstruction
                                 constructionofofone
                                                  onemile  of new
                                                      mileof  new force
                                                                   force main
                                                                         main which will enable
                                                                              which will  enable the
                                                                                                  the
20
20 Company
   Company to redirect
                  redirect flows from
                                   from the  Pecan WWTP to the
                                         the Pecan              the Suntan
                                                                    Santan WWTP.       Byso
                                                                                          sodoing,
                                                                                             doing, Johnson
                                                                                                     Johnson
                                                                              WWTP. By
21
   Utilities can delay the costly construction         an additional 2.0 MG
                                       construction of an                   MGD D at the
                                                                                      the Pecan  wwTp."'44
                                                                                          Pecan WWTP."I44
22
   Johnson   arguedthat
   Johnson argued     that its
                            its decision
                                decision to redirect wastewater
                                                     wastewater flows to thethe Suntan
                                                                                Santan WWTP waswas prudent,
                                                                                                     prudent,
23
   because
   because itit gives
                gives the   Company greater
                       the Company      greater operational
                                                 operationalflexibility
                                                             flexibility in treating wastewater
                                                                         in treating wastewater flows
                                                                                                 flows in  its
                                                                                                        in its
24

25
     140  Tr.at
     14° Tr.  at 1472.
                 1472,
26
ZN
     '4'see
     141See Surrebuttal
             Surrebuttal Testimony of    of Staff witness
                                                  witness Jeffrey
                                                            Jeffrey Michlik
                                                                     michlik (Exh. S-39) at 3-4.
                                                                             (Exp. s-39)
     142  Tr. atat 1425;
     142 Tr.       1425, Direct
                            Direct Testimony
                                     Testimony ofof Staff
                                                     Staff witness
                                                            witness Marlin    Scott, Jr.
                                                                      Marlin Scott,  Jr. (Exh. S-36) at Exhibit MSJ,
                                                                                         (Exh. S-36)              MSJ, pp 35,
                                                                                                                           35;Surrebuttal
                                                                                                                               Surrebuttal
27   Testimony of  of Staff
                        Staff witness
                              witness Marlin
                                       Marlin Scott,
                                               Scott, Jr.
                                                      Jr. (Exh. S-37)
                                                                 S-37) at 9-10.
     143  Co.Br.
     143 Co.    Br.atat24;
                        24,citing
                            citingtotoRebuttal
                                       RebuttalTestimony
                                                Testimonyof  ofCompany
                                                               Companywitness
                                                                           witnessBrian
                                                                                    Brian Tompsett
                                                                                          Tompsett(Exh.
                                                                                                    (Exh. A-5)
                                                                                                          A-5) at 38.
28   144  Co.Br.
     144 Co.   Br.atat24;
                        24,Rebuttal
                            RebuttalTestimony
                                       TestimonyofofCompany
                                                      Companywitness
                                                                  witnessBrian
                                                                          Brian Tompsett
                                                                                Tompsett(Exh.
                                                                                           (Exh. A-5)
                                                                                                 A-5) at 39.


                                                                 22                      DECISION NO.                _]l854*
                                                                                                                      iisset
      I'
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 27 of 134
      ml                                                 DOCKET
                                                         DOCKET NO.
                                                                  NO.WS-02987A-08-0180
                                                                     WS-02987A-08-0180

  1 5service
      servicearea,
              area,and
                    andit it allows
                              allows the
                                      the Company
                                          Company to
                                                   to obtain
                                                      obtain the
                                                             the maximum
                                                                 maximum benefit
                                                                         benefit from its
                                                                                       its combined
                                                                                            combined
  1
                          capacity.' 45
 22 wastewater treatment
                treatmentcapacity. 145

 3                We make no
                          no determination at this time on whether Johnson's operational decisions regarding

 4 the
 4   thePecan
         Pecan WWTP
               WWTPdescribed
                    described in
                               in its
                                   itswitness'
                                      witness' testimony
                                                testimonyare
                                                          are prudent.
                                                              prudent. As
                                                                        AsStaff' s witness
                                                                           Staff's witness testified,
                                                                                            testified, the
 5
           construction proposed
                        proposed by
                                 by the
                                    the Company
                                        Company would
                                                would occur
                                                      occur almost
                                                            almost two years beyond the end
                                                                                        end of the 2007
 6
           test year, and
           test year, and would
                          would result
                                result in
                                        in completely
                                           completely new
                                                      new flow
                                                          flow data which would
                                                                          would not
                                                                                not match
                                                                                    match the test year
                                                                                                   year flow
                                                                                                        flow
 7
           data.l46
           data.146 It is
                        is undisputed
                           undisputed that the Company's planned redirection of the wastewater
                                                         planned redirection        wastewater flows
                                                                                                flows from the
                                                                                                           the
 8
 9 Pecan
   Pecan WWTP did not occur
                      occur during
                            during the
                                    the test
                                         test year,
                                              year, and
                                                    and had
                                                        had yet to occur
                                                                   occur at
                                                                         at the
                                                                             the time
                                                                                  time of
                                                                                       ofthe
                                                                                          thehearing.l47
                                                                                              hearing.147
 9
10
10 | The
     The evidence
         evidence demonstrates that Phase
                  demonstrates that PhaseIIII of the Suntan
                                                     Santan WWTP was excess capacity during the test
                                                                     excess capacity

111 I year.
1     year. Staff"s
            Staff's adjustments
                    adjustments to plant in
                                          in service
                                             service for
                                                      forthe
                                                          thePhase
                                                              Phase IIIIexcess
                                                                         excess capacity
                                                                                capacity and
                                                                                         and the
                                                                                             the corresponding
                                                                                                 corresponding
12 r
12 r CIAC
     CIAC and
          and AIAC
              AIACadjustments     are appropriate
                   adjustments148 are appropriate and
                                                  and will
                                                      will be
                                                           be adopted.
13
                         5.        Affiliate Profit
14
                  This case presentsus
                       case presents uswith
                                        with the
                                              the issue
                                                   issueof
                                                         of aa utility's
                                                               utility's transactions                     or related
                                                                                      with its affiliates or
                                                                         transactions with                    related
15
16 ,parties
    parties and
            and how their
                     their profit
                           profit should
                                   should be
                                           be treated
                                               treated in
                                                        in aaratemaking
                                                              ratemaking context.
                                                                          context.                              Commission has
                                                                                                           This Commission has
16
17 I addressed
17              theissue
     addressed the  issueofofaffiliate
                              affiliateprofit
                                        profitby  disallowing affiliate
                                               bydisallowing  affiliate companies'
                                                                        companies' profits,
                                                                                   profits, in
                                                                                             in the
                                                                                                the form
                                                                                                    term of both

18 1 capitalized
     capitalized costs
                 costs and
                       and expenses.149
                           expenses.149As  previously discussed,
                                        Aspreviously  discussed,the
                                                                 theCompany
                                                                    Company was
                                                                            was unable
                                                                                unable to
                                                                                       to provide

19 i adequate documentation to
     adequate documentation  to clearly
                                clearly show its plant
                                                 plant costs, and the Company did
                                                       costs, and             did not
                                                                                  not provide
                                                                                      provideadequate
                                                                                              adequate
20
20 g documentation
     documentationof
                   ofthe
                      theprofit
                          profit charged
                                 chargedto
                                         to the
                                             theCompany
                                                Companyby
                                                        by affiliates
                                                            affiliates or
                                                                       or related
                                                                          related parties.
                                                                                  parties. The Company
21
21 did not
       not dispute
           dispute Staffs
                   Staff's position
                            position that
                                      that affiliate
                                            affiliatetransactions
                                                      transactions require
                                                                    require greater
                                                                            greater scrutiny than non-affiliate
22

23

24

25
     145  Co,Reply
     145 Co.   ReplyBr.Br.atat5,5,citing
                                   citingtotoRebuttal
                                              RebuttalTestimony
                                                       Testimonyof ofCompany
                                                                      Company witness
                                                                                  witnessBrian
                                                                                          Brian Tompsett
                                                                                                Tompsett (Exh.
                                                                                                          (Exh. A-5)
                                                                                                                A-5) at 38.
26
     146  See
     149 See   SurrebuttalTestimony
             Surrebuttal      TestimonyofofStaff
                                               Staffwitness
                                                     witnessMarlin
                                                              Marlin Scott,
                                                                     Scott, Jr.
                                                                            Jr. (Exh.
                                                                                (Exh. S-37) at 10.
     147  StaffBr.
     147 Staff Br. at
                   at 7.
                       7.
27 148888 SurrebuttalTestimony
     I48See Surrebuttal TestimonyofofStaff     Staffwitness
                                                     witnessJeffrey
                                                             JeffreyMichlik
                                                                     Michlik (Exh.
                                                                              (Exh. S-39) at 3-4.
     149  StaffBr.
     149 Staff  Br.atat17,
                        17,citing
                             citingtotoDecision
                                         DecisionNo.No.69164
                                                        69164(December
                                                               (December5,5,2006)
                                                                                2006)(Black
                                                                                      (BlackMountain
                                                                                             Mountain Sewer Corporation)
                                                                                                             Corporation) and
28 | Decision   No. 69664 (June
     Decision No.             (June 28,28, 2007)
                                            2007) (Gold
                                                  (Gold Canyon Sewer Company).


                                                                  23                      DECISION no.
                                                                                          DECISION NO.               71854       I
      al                                                                                                                         1
                     Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 28 of 134
                                                                                            DOCKET
                                                                                            DOCKETNO.
                                                                                                   NO.WS-02987A
                                                                                                      WS-02987A-08-0180
                                                                                                                -08-0180

     I transactions
       transactions,15°
                    ,l50and
                         anddid
                             didnot
                                 notdispute
                                     disputethe
                                             theCommission's  authorityto
                                                 Commission'sauthority  to exclude
                                                                            excludeaffiliate
                                                                                    affiliate profit
                                                                                              profit from plant
                                                                                                     from plant
 1
 2    service. 151RUCO
 2 in service.1    RUCOdid  notbrief
                        didnot  briefthis  issue.
                                      thisissue.

 3                  Two issues  are in
                         issues are  in dispute
                                        dispute in
                                                 in regard
                                                    regard to
                                                            to an
                                                               anaffiliate
                                                                  affiliate profit
                                                                            profit adjustment: (1) the
                                                                                   adjustment: (1)  the amount
                                                                                                        amount of
                                                                                                               of plant
                                                                                                                  plant
     I
 4 in service
 4     service that
                that should
                      should be
                              be subject
                                  subject to
                                           to the
                                               theadjustment
                                                   adjustment;, and
                                                                 and (2)
                                                                      (2)the  appropriate percentage
                                                                          theappropriate   percentage of  the
                                                                                                      of the
 5
         adjustment. Staff
         adjustment. Staffrecommend
                           recommended
                                    ed that an affiliate profitadjustment
                                               affiliate profit adjustment of
                                                                           of7.5
                                                                              7.5 percent
                                                                                   percent should
                                                                                           should be
                                                                                                  be applied
                                                                                                     applied
 6
         to the Company's
                Company/'s entire
                           entire plant
                                  plant in
                                        in service
                                           service balance.
                                                   balance. The Company recommended
                                                                        recommended that
                                                                                     thatan
                                                                                          anaffiliate
                                                                                             affiliate profit
                                                                                                       profit
 7
         adjustment of 1.75 percent be applied only to
                                                    to the
                                                        the amount
                                                            amount of
                                                                   of plant
                                                                      plant that
                                                                             that the
                                                                                   the Company
                                                                                       Company acknowledg
                                                                                               acknowledges
                                                                                                          es
 8
 9 was
    wasconstructed
        constructed by
                    by affiliates.
 9

10                  Staffs
                    Staff's recommend
                             recommended adjustments to
                                      ed adjustments  to remove
                                                          remove capitalized
                                                                  capitalizedaffiliate
                                                                              affiliate profit
                                                                                        profit from plant in
                                                                                               from plant in service
                                                                                                             service

1
111 are $5,017,752
        $5,017,752 for the water division,
                                 division,and
                                           and $7,352,364
                                               $7,352,364 for
                                                           forthe
                                                               the wastewater division.152 Staff
                                                                   wastewater division.152 Staff made
                                                                                                 made the
                                                                                                      the
12
12 adjustment
   adjustmentss to         in service
                 to plant in   service balances
                                        balances following
                                                 followingits
                                                            itsother
                                                                otherrecommend
                                                                       recommended adjustments. Staff'ss
                                                                               ed adjustment s. Staff"
13
         proposed affiliate profitremoval
                  affiliate profit removaladjustment
                                           adjustmentwas
                                                     wasapplied
                                                         applied to
                                                                  toplant
                                                                     plantininservice  balances of
                                                                               servicebalances  of $66,903,36
                                                                                                   $66,903,3600
14
         for the
              the water division,
                        division,and
                                  and$98,031
                                      $98,031,517
                                             ,517 for the wastewater division.153
                                                                     division.l53
15
                    Johnson proposedaffiliate
                    Johnson proposed           profit removal adjustments to plant in
                                     affiliate profit                              in service
                                                                                      service of
                                                                                              of $469,832
                                                                                                 $469,832 for
                                                                                                          for the
                                                                                                              the
16

17 water division
17 water division and
                  and $800,179
                      $800,179 for
                                for the
                                     the wastewater  division.' 54 Johnson's
                                          wastewater divisi0n.'54            proposal is based
                                                                   Johnson's proposal    based on the
                                                                                                  the

18 amount of plant in
18                 in service
                      service itit acknowledg
                                   acknowledged
                                              ed was constructed
                                                     constructed by
                                                                 by affiliates: $26,847,516
                                                                    affiliates: $26,847,51   for the
                                                                                           6 for      water
                                                                                                  the water

19
i 9 division,
    division,and
              and 845,724,508
                  $45,724,508 for
                               for the
                                    the wastewater division.' 55
                                        wastewater divi$i0n.'55
20
                                         a.
                                         a.         Affiliate/Related Party
                                                    Affiliate/Related Party Constructed
                                                                            Constructed Plant in Service
21
                   In
                   In the
                       the course
                            course of
                                   of analyzing
                                      analyzing the
                                                the Company's
                                                    Company's application
                                                              application in regard
                                                                             regard to plant in
                                                                                    to plant in service,
                                                                                                service, Staff
                                                                                                         Staff
22
         determined
         determined that Company affiliates
                    that Company affiliates constructed
                                             constructed substantial
                                                         substantially  all the
                                                                     ly all  theCompany's
                                                                                 Company'splant.156
                                                                                            plant.' 56                                               The
?3
23

24
         150
         15° Co.
               Co.Reply
                    Reply Br.
                          Br. at 23.
         151
         151 Id..
              ld., at 24.
25
         152    StaffFinal
          152 Staff   FinalSchedules
                              Schedules  JMM-W3,
                                            JMM-W3,  page
                                                       page1 of 2, JMM-W-8,
                                                              l off, JMM-W-8, JMM-WW3,
                                                                                  JMM-WW3, page page1l of
                                                                                                       of 2,
                                                                                                           2, JMM-WW8.
                                                                                                               JMM-WW8.
         153    StaffFinal
         153 Staff    FinalSchedules
                              Schedules  JMM-W-8,
                                           JMM-w-8, JMM-WW8.
                                                      JMM-WW8.
26
         i15454Co.
                Co.Br.
                     Br.atat4,4,17,
                                 17,citing
                                     citingtotoRebuttal
                                                RebuttalTestimony
                                                          TestimonyofofThomas
                                                                           ThomasBourassa
                                                                                      Bourassa(Exh.
                                                                                                (Exh.A-2)
                                                                                                       A-2)Vol.
                                                                                                              Vol.IIIIatat4,4, Vol.
                                                                                                                               Vol. III  at 5;
                                                                                                                                    III at     Co.
                                                                                                                                            5, Co.
         Reply
          Reply Br.
                  Br.atat24,
                          24;Company
                               CompanyFinalFinalSchedules
                                                 SchedulesWater
                                                             WaterB-2,B-2,page
                                                                           page3.3.1, Wastewater  B-2,   page  3.1.
                                                                                  1, Wastewater B-2, page 3. l -
27       155    CompanyFinal
         155 Company        Final Schedules
                                  Schedules Water
                                               Water B-2, page 3.1, and Wastewater B-2,  B-2, page
                                                                                              page 3.
                                                                                                    3.1.
                                                                                                      l.
         156    StaffBr.
          156 Staff   Br,atat12;
                              12,Direct
                                  DirectTestimony
                                          Testimonyof of Staff
                                                         Staff witness
                                                                witnessJeffrey
                                                                         Jeffrey Michlik  (S-38) at
                                                                                 Michlik (S~38)  at 12;
                                                                                                    12, Surrebuttal
                                                                                                         Surrebuttal Testimony
                                                                                                                         Testimony of   of Staff
                                                                                                                                           Staff
28                  Jeffrey Michlik
         witness Jeffrey      Michlik (Exh.
                                        (Exh. S-45)
                                               S-45) at 12.


                                                                           24                        DECISION
                                                                                                     DECISION N()
                                                                                                              NO..                   71854
                Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 29 of 134
                                                        DOCKET
                                                        DOCKET NO.NO. WS-02987/-08-0180
                                                                      WS-02987A-08-0180

  1 Company argued
            argued that Staff "improperly
                              "improperly assumed
                                           assumed that
                                                   that all
                                                        all plant
                                                            plant recorded
                                                                   recorded on
                                                                            on the
                                                                                the Company°s
                                                                                    Company's books
                                                                                              books
  1

  22 was
     was constructed
         constructed by
                     by affiliates" and
                                    and that
                                        that its lower
                                                  lower percentage
                                                         percentage affiliate profit
                                                                              profit adjustment
                                                                                      adjustment should
                                                                                                 should be
                                                                                                        be

  3 applied only
            only to
                 to the
                     the plant
                         plant the
                                the Company
                                    Company contends     constructed by
                                            contends was constructed by affiliates.157
                                                                        afHliates.]57 However,
                                                                                       However, with
                                                                                                with the

  4 exception of
  4           of contributed
                 contributed plant,
                             plant, which
                                    whichisisexcluded
                                              excludedfrom
                                                       fromrate
                                                            ratebase,
                                                                 base, the
                                                                        the Company
                                                                            Company failed
                                                                                    failed to
                                                                                            to demonstrate
                                                                                               demonstrate
  5                   |                           .                     .
      ll that
          that any
               any entity
                   entity other than Company
                                     Company affiliates or
                                                        or related
                                                            related pomes
                                                                    parties constructed the Company's water or
                                                                            constructed the
  6
      lwastewater
       wastewater plant
                  plant between
                        between 1998
                                1998 and 2007.
 7
                 Staff stated that the canceled checks and
                                       canceled checks and bank
                                                           bank statements
                                                                statementsprovided
                                                                           provided by
                                                                                    by the
                                                                                       the Company
                                                                                           Company for the
  8
 9 purpose
   purpose of supporting payments made for
                         payments made for plant showed
                                                 showed that payments
                                                             payments were made
                                                                           made to aa Company
                                                                                      Company
  9
10 | affiliate,
10   affiliate, and
                and to
                     to no
                        no other
                           other construction
                                  construction entity.158
                                               entity.158 The Company provided no
                                                                               no documentation
                                                                                  documentation showing

11
ll I any
      anymajor
          majorconstruction
                constructionperformed
                             performedby
                                       byany
                                          anyentity
                                              entityother
                                                     otherthan
                                                            thanaffiliates
                                                                 affiliatessince
                                                                            since1998959
                                                                                  1998.159 Staff
                                                                                            Staffstated
                                                                                                  stated that
                                                                                                         that
12
12 1 its
      its audit
          audit of
                of the
                   the Company's bank records
                       Company's bank records could
                                              could not
                                                    not verify the
                                                                the amount
                                                                    amount that
                                                                            that the
                                                                                  the Company
                                                                                      Company claimed
                                                                                              claimed
13
13 I represented
      represented affiliate-constructed wastewater plant, and that documentation provided by the Company
14
 i        conflicted
          conflicted with
                     withsome
                          someCompany
                              Companyresponses          requests. 160 The
                                      responses to data requests.l60  The 2006
                                                                          2006 external
                                                                               external audit
                                                                                        audit report of
                                                                                                     of the
15
          Company's financial
                    financial statements, preparedby
                              statements, prepared byHenry
                                                     Henry&& Horne,
                                                             Home, specified in Note 3 that "substantially
16

17 all of
       of the
           the water
               water and sewer construction for.
                                            for.the
                                                 theCompany"
                                                    Company" was
                                                             was affiliate
                                                                 affiliate contracted 61
                                                                           contracted.161
17

18               The Company argued that there
                             argued that there was
                                               wasaa"lack
                                                     "lack of consistency"
                                                              consistency" between a Staff witness' prefixed
                                                                                                    prefiled

19 testimony that "[tjhe
   testimony that "[t]he Company used affiliates
                         Company used affiliates to
                                                  to construct
                                                     construct approximately
                                                                approximatelyall
                                                                              all plant
                                                                                  plant after
                                                                                        after 1998"
                                                                                              l998" and
                                                                                                    and
20
   the witness' negative
                negative response on cross-examination
                         response on cross-examination to aa question
                                                             question regarding
                                                                      regarding whether
                                                                                whether "100
                                                                                        "100 percent
                                                                                             percent of
                                                                                                     of
21
      I
          Johnson Utilities' plant
          Johnson Utilities' plant was
                                   was constructed
                                       constructed by affiliates."I62
                                                      affiliates."162 We
                                                                      We find
                                                                          findthat
                                                                               thatthere
                                                                                    there was
                                                                                          was no
                                                                                              no inconsistency
                                                                                                  inconsistency
22

23

24

25
     157  Co.Br.
     157 Co.   Br.atat4,4,15.
                           15.17,17,citing
                                       citingtotoRebuttal
                                                  RebuttalTestimony
                                                           TestimonyofofThomas
                                                                           ThomasBourassa
                                                                                      Bourassa   (Exh.
                                                                                              (Exh.    A-2)Vol.
                                                                                                     A-2)   Vol.IIll atat4-5,
                                                                                                                          4-5,Vol.
                                                                                                                               Vol. 111
                                                                                                                                     III at 5,
                                                                                                                                            5; Co.
   I Reply Br.
             Br, at 24.                                                                     .
26
     158  StaffBr.
     158 Staff  Br.atat15-16;
                        15-16,Surrebuttal
                                   SurrebuttalTestimony
                                                 TestimonyofofStaff
                                                                Staffwitness
                                                                      witnessJeffrey
                                                                               JeffreyMichlik
                                                                                       Michlik (Exh. S-45) at 11-12;
                                                                                                              I 1-12, Staff
                                                                                                                         Staff Reply Br. at 2.
     159  SurrebuttalTestimony
     159 Surrebuttal     TestimonyofofStaffStaffwitness
                                                  witnessJeffrey
                                                          JeffreyMichlik
                                                                  Michlik (S-45) at 12.
27 160 Staff Br. at 15-16, Surrebuttal Testimony of Staff witness Jeffrey Michlik (Exh.                       11-12, Staff
                                                                                                                         StaffRep1y
     166 Staff Br. at 15-16; Surrebuttal Testimony of Staff witness Jeffrey Michlik (Exh. S-45) at 11-12;                      Reply Br. at 2.
     161  StaffReply
     161 Staff  ReplyBr. Br.atat2;2,citing
                                     citingtotoSurrebuttal
                                                SurrebuttalTestimony
                                                            Testimonyof  ofStaff
                                                                            Staffwitness
                                                                                 witnessJeffrey
                                                                                          JeffreyMichlik
                                                                                                  Michlik (Exh. S-45) at 14.
28 162    Co.Reply
     162 Co.   ReplyBr.Br.atat25,
                               25,citing
                                     citingtotoSurrebuttal
                                                SurrebuttalTestimony
                                                            Testimonyof ofStaff
                                                                           Staffwitness
                                                                                 witnessJeffrey
                                                                                          JeffreyMichlik
                                                                                                  Michlik (Exh.
                                                                                                          (Exh. S-45)
                                                                                                                S-45) at 12 and Tr. 1576.


                                                                      25                        DECISION
                                                                                                DECISION NG.
                                                                                                         NO.               71854
      I
                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 30 of 134
                                                                                 DOCKET
                                                                                 DOCKET NO. WS-02987A-08-0180
                                                                                        NO. WS-02987A-0 8-0180

 1 between the witness' response,
                        response, which
                                  which explained that some plant developer-contributed plant was
                                                                  developer-contributed plant was not
                                                                                                  not
  1
 2             by affiliates,
 2 constructed by affiliates,and
                              andthe
                                  theprefixed  testimony.' 63
                                      prefiledtestimony.163

 3                                           (1)       Affiliate/Related Party
                                                       Affiliate/Related Party Ownership

 4               Johnson
                 Johnson isis organized
                              organizedas
                                        asaalimited
                                             limited liability  corporation, and its membership
                                                      liability corporation,         membership is
                                                                                                is comprised
                                                                                                   comprised of
                                                                                                             of
 5                                                                                                          1-64
      the George Johnson
                 Johnson Revocable Trust,
                                   Trust, George
                                          George and
                                                 and Jana
                                                      Jana Johnson, co-trustees,164 and
                                                           Johnson, co-trustees,    and Connorg,
                                                                                        Connors, LLC
                                                                                                 LLC
 6
      ("Connorg").I65
      ("Connorg"). ' 65 The
                         Themembers
                            members of
                                    of Comorgare   BrianTompsett,
                                       Connorg areBrian  Tompsett,Executive
                                                                   ExecutiveVice
                                                                             VicePresident
                                                                                  President of
                                                                                            ofJohnson
                                                                                               Johnson
 7
      Utilities,
      Utilities,and
                 andhis
                     hiswife
                        wifeSusan
                             Susan Tompsett.'66
                                   Tompsett. I66
 8
                 During
                 During its
                         its analysis
                              analysis of
                                        ofthe
                                           theapplication,
                                               application, Staff
                                                             Staff requested
                                                                    requested information
                                                                              information from  the Company
                                                                                          from the   Company
 9

I()              contracting companies
10 regarding the contracting companies that constructed plant for the
                                                                  the Company's
                                                                      Company's water
                                                                                waterand
                                                                                      and wastewater
                                                                                          wastewater

l l divisions
11  divisions for the
                   the years
                        years 1997-2007.'67
                              1997-2007.167                             the Company
                                                                  asked the
                                                            Staff asked     Company to
                                                                                     to identify the owners
                                                                                                     owners of
                                                                                                            of the
                                                                                                                the

12 contracting companies,
12             companies, and
                          and to indicate whether
                                          whether or not
                                                     not the
                                                         the contracting company or
                                                             contracting company or companies
                                                                                    companies were
                                                                                              were
13
      affiliated
      affiliated with
                 withJohnson
                      Johnson Utilities,
                              Utilities,and
                                         andififso,  how.168 The
                                                 so,h0w.168  The Company provided information  for the
                                                                                  information for   the years
                                                                                                        years
14
                             stated that
      1998 through 2007, and stated that no           constructed prior to
                                                  was constructed
                                         no plant was                    to 1998.169
                                                                             1998.169 For
                                                                                      For the   years 1998
                                                                                           the years  1998
15
      through
      through 2003,
              2003, Boulevard
                    Boulevard Contracting Company, Inc., which was
                              Contracting Company,             was owned  byGeorge
                                                                   owned by  George Johnson,
                                                                                     Johnson,
16
17 constructed water and wastewater
                         wastewater plant for the  Company.17° For the years
                                               the Company.170         years 2004
                                                                             2004 through 2006, the
                                                                                  through 2006, the
17
18 Company
18 Company identified
           identified Central
                      Central Pinar    the contracting
                              Pinal as the  contracting company
                                                        company that
                                                                that constructed
                                                                     constructed plant
                                                                                 plant for  the
                                                                                       for the

19 Company's water
             water and wastewater
                       wastewater divisions.171     Company identified
                                                 TheCompany
                                  divisions.l7I The          identifiedthe
                                                                        theowners
                                                                            ownersofofCentral
                                                                                       CentralPenal
                                                                                               Pinal
20 from 2004
20                        as Crisbar,                                    Trust, Banjo
                                                                                Barjo LLC, and
        2004 through 2006 as Crisbar, LLC, Connors,
                                           Connorg, Chris
                                                    Chris Johnson
                                                          Johnson Family
                                                                  Family Trust,       LLC, and
21

22

23
      163  Tr.atat 1576.
      163 Tr.      1576.
      164 Jana
      164  JanaJohnson
                  JohnsonisisGeorge
                              GeorgeJohnson's
                                     Johnson'swife. Tr. at
                                              wife. Tr. at 862.
                                                           862.
24
      165 Hearing
      165  HearingExh.
                     Exh.SF-1.
                          SF-l.
      166 Tr.
      166          867,Exh.
           Tr.atat867; Exp. S-20.
                             s-20.
25
      167  Exp.S-20.
      167 Exh. s-20.
      168 Id.
      168  Id.
26    169 Id.
      169 Ia/.
27    170  Exp. S-20. Corporations
      170 Exh.             Corporations Division records
                                                    records show that Boulevard
                                                                      Boulevard Contracting
                                                                                  Contracting Company, Inc.   Inc. was
                                                                                                                    was incorporated
                                                                                                                         incorporated on
                                                                                                                                      on
27    December 18, 1998, with George George Johnson
                                             Johnson and Jana
                                                            Jana Johnson
                                                                 Johnson as
                                                                          asofficers,
                                                                             officers, and
                                                                                        and that
                                                                                             that itit was
                                                                                                       was administratively dissolved for
                                                                                                           administratively dissolved for
      failure to file
                 file its
                       its annual report. Staff Br.
                                  report. Staff Br. at 12.
28
2 8   171  Ex11.S-20.
      171 Exh.   s-20.


                                                                  26                      D E C I S I O N NO.
                                                                                          DECISION        no.         _11854L
                                                                                                                       7185_4_
                                                                                                                                            3
                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 31 of 134
                                                                                     DOCKET
                                                                                     DOCKET NO.
                                                                                            NO. WS-02987A-08-0180
                                                                                                WS-02987A-08-0180
4




           Margarete Bullard.172
           Margarett Bullard.     The members
                              I72 The membersof
                                              of Crisbar,
                                                 Crisbar, LLC
                                                          LLC are
                                                              are Atlas Southwest,      and the George
                                                                        Southwest, Inc. and     George H.
     1
     1

     2     Johnson Revocable Trust.
           Johnson Revocable Trust.173  Atlas Southwest,
                                    I73 Atlas             Inc.'s officers and
                                              Southwest, Inc.'s           and directors are George
                                                                              directors are           Johnson
                                                                                            George H. Johnson

     3 and
       and Jana
           Jana S.  Johnson.174
                S. Johnson.l74                For the   year 2007,
                                                   the year   2007, the   Company also
                                                                     the Company         identified Central
                                                                                   also identified            Pinal as
                                                                                                     Central Penal  as a

     4
     4                 company that
           contracting company
           contracting         that constructed  plant for
                                    constructed plant   for the
                                                            the Company,
                                                                Company, but indicated that
                                                                         but indicated that in 2007 Central

     5                                                                                               Pinal
     5     Pinal was owned by
           Penal           by the
                              the Roadrunner Trust.I75 Prior to
                                  Roadrunner Trust.175       to January
                                                                January 2007,     manager of
                                                                        2007, the manager of Central Penal
     6
                                 Inc.,176 and
                      Southwest, 1nc.,176
               Atlas Southwest,
           was Atlas                       andthe
                                               themember  wasCrisbar,
                                                   memberwas          LLC.
                                                              Crossbar, LLC.l77 InJanuary
                                                                           I77 In  Januaryof  2007,Barbara
                                                                                           of 2007, Barbara A.
                                                                                                            A.
     7
                       Christopher Johnson,
           Johnson and Christopher            the daughter
                                    Johnson, the  daughter and son of George Johnson,78
                                                                   of George               became the
                                                                              Johnson,178 became  the managers
                                                                                                      managers
     8
           of Central
           of Central Pima), and the
                      Pinal, and the sole
                                     sole member of Central Penal
                                          member of               became the
                                                            Pinal became     Roadrunner Trust,
                                                                         the Roadrunner Trust, with
                                                                                               with Barbara
                                                                                                    Barbara
     9
                                           co-trustees.                    179
    10     Johnsonand
       A. Johnson
    10 A.             ChristopherJohnson,
                  and Christopher Johnson,co-trustees.l79

    11
    11                    Johnson affiliates that have
                    Other Johnson                                services to the Company are Specific
                                                  have provided services

                                                          Services, Inc. ("Shea").
    12                                                                            180
           Engineering, LLC ("Specific") and Shea Utility
                                         and Shea UtilitySel'vices,      ("Shea").180 From
                                                                                      From 2004
                                                                                           2004 through
    13
           2008, Specific's member
           2008,            member and
                                   and manager
                                       manager were       Southwest, but
                                               were Atlas Southwest,        2008, its
                                                                     but in 2008,      membership was
                                                                                   its membership was
    14
           changed                   Trust.181 Shea
           changed to the Roadrunner Trust.181                         management services and operations
                                               Shea currently provides management
    15
                             182                            George  and Jana         were listed
                                                                             Johnson were           Shea's I
                                                                                          listed as Shea's
                   Company.
               the Com
           for the     pany.l82 In aa 2004  annual report,
                                      2004 annual   report, Geomg e and Jana Johnson
    16
    17 1president  and secretary/treasurer,
         presidentand  secretary/treasurer, respectively,   BrianTompsett
                                                          Brian
                                              respectively,       Tompsettwas  listed as
                                                                           waslisted     executive vice
                                                                                      as executive
    17

    18 I president,
    18              and George
         president, and George and Jana Johnson
                               and Jana         were listed
                                        Johnson were listed as
                                                            as directors.183               2007, however,
                                                               directors.l83 In January of 2007,

    19 I George
         George Johnson's children, Christopher and Barbara
                                                    Barbara Johnson, took office
                                                            Johnson,took         asppresident,
                                                                          office as            secretary, and
                                                                                    resident, secretary,

    20
    20     treasurer, and as directors, of
                                        ofShea.l84
                                           Shea. I84
    21

    22     172
           i72 Id.
                Id
    23     173 Exh.
           178    Exp.S-10.
                        s-10.
           174 Exh.
           174    Exp. S-9.
                        s-9.
    24 i
    24     175 Exh.
           175    Em. S-20.
           l76AtIas
                        s-20.
                        Southwest, Inc.'s
            i'''Atlas Southwest,      Inc.'s officers
                                             officers and
                                                      and directors
                                                          directors are
                                                                    are George H.
                                                                               H. Johnson     Jana S.
                                                                                  Johnson and Jana S. Johnson.
                                                                                                       Johnson. Exh. S-9.
           177    StaffBr.
           177 Staff     Br.atat12;
                                 12,citing
                                     citingto
                                            to Exhs.
                                               Eths. S-3 and
                                                         and S-4.
    25
           178
           178 Tr.Tr,at
                      at 856
                         856.
           179   Ex11.S-4.
           179 Exh.      s-4.
    26     180 Em.
           is    Exh. s-2.
                       S-2.
           181 Staff
           181    StaffBr.
                         Br.atat13;  Exhs. S-5,
                                 13,Exhs.   s-5, S-6.
                                                 s-6.
    27
           182 Tr.
           182    Tr. 864.
                      864,
           183Exh.
           183    Exp. S-12.
                        s-12.
    28     184 Exh.
           184    Em. S-13.
                        s-13.



                                                                      27                      DECISION
                                                                                              DECISION NC).
                                                                                                       NO.              11854
                                                                                                                        11854
                     Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 32 of 134
                                                          DOCKET
                                                          DOCKETNO. NO. WS-02987A-08-0
                                                                        WS-02987A-08-0180
                                                                                       180

                                       b.        Reasonableness  ofAffiliate/Related
                                                 Reasonableness of Affiliate/Related Party Transactions
  1
  1

  2                 Staff stated
                          stated that itit could
                                            couldnot
                                                  notdetermine  whether the
                                                      determine'whether  thetransactions
                                                                             transactions between
                                                                                          between Johnson
                                                                                                  Johnson and
                                                                                                          and its
                                                                                                              its

  3 affiliates
    affiliates were
               were arm's
                    arm'slength
                          lengthtra11sactions.I85
                                 transactions."5 Staff
                                                  Staff was
                                                        was concerned
                                                            concernedby
                                                                      by the
                                                                          the fact   that Mr.
                                                                               fact that      Tompsett was
                                                                                          Mr. Tompsett was

  4 both an executive of the Company and
  4                                  and an
                                         an owner
                                            owner of
                                                  of its
                                                     its affiliate Central Penal
                                                         affiliate Central Pinal while
                                                                                 while Central Pinal
                                                                                               Pinal was
                                                                                                     was
  5
          building water
                   water and
                         and wastewater
                             wastewater plant
                                        plant for
                                              for the   Company. 186
                                                   the Company.86                              The fact
                                                                                               The fact that Mr. Tompsett
                                                                                                        that Mr.  Tompsett was
                                                                                                                           was
  6
          compensated
          compensated for     roles both
                      for his roles both at
                                         at Shea
                                            Shea and
                                                 and the Company
                                                         Company"'
                                                                 87 also
                                                                    also caused
                                                                         caused Staff
                                                                                Staff to
                                                                                       to question
                                                                                          question the
                                                                                                   the arm's
                                                                                                       arm's
  7
          length nature
                 nature of transactions
                           transactions between
                                        betweenthe
                                                theCompany
                                                   Companyand
                                                           andits
                                                                itsaffiliates. I88 Staff
                                                                    afflliates."'* Staffwas
                                                                                         was unable
                                                                                             unable to
                                                                                                    to conduct
                                                                                                       conduct
  8
  9 an                                  construction project bids
    an audit on the Company's affiliate construction         bids to
                                                                  to determine
                                                                     determine whether
                                                                               whether they were fair
                                                                                       they were fair
  9

10        and protected ratepayers
          and protected ratepayersfrom
                                   from being
                                        being charged
                                              charged too
                                                       too much for plant, because
                                                           much for        because while
                                                                                   while the
                                                                                         the Company
                                                                                             Company claims
                                                                                                     claims

l 1 that itit competitively
11            competitivelybid
                            biditsitsconstruction
                                      constructionprojects,
                                                   projects,the
                                                              theCompany
                                                                  Companydid
                                                                          didnot   retainany
                                                                              notretain   anybid8.189
                                                                                              bids. I89
12                  The Company, contending that Central
                                 contending that Central Pinal
                                                         Pine] is
                                                                is no
                                                                   no longer
                                                                       longer aa Company
                                                                                 Companyaffiliate,  did not allow
                                                                                         affiliate, did     allow
1:3
1°                                    ,         ,                 .       .             ,          ,
 J        Staff to
                to verify
                    verifythe  underlyingaffiliate
                           theunderlying  affiliaterecords
                                                     recordsassociated
                                                             associated with
                                                                        wlth  documentation
                                                                             documentatlon   regarding
                                                                                            regarding  plant
                                                                                                       plant
14
          construction
          construction by Central
                          Central Pinal.I90
                                  Pinal.19° The Company's witness
                                            The Company's witness testified
                                                                   testified that
                                                                              that the
                                                                                    the change
                                                                                         change of membership
                                                                                                of membership
15
          and management of
          and management    Central Pinal renders
                         of Central       renders it no longer an affiliateofofJohnson
                                                               an affiliate             Utilities.i9I According
                                                                                Johnson Uti1m@3.19'   According
16

17
      I to Staff,
           Staff, the
                   the Company
                       Company also contended that
                               also contended  that itit was not
                                                             not required
                                                                  required to
                                                                           to disclose
                                                                               disclose any  transactions with
                                                                                        any transactions  with

               because in
                        in 2008,
                           2008, itit ceased
                                      ceased being
                                             being an
                                                   an affiliate     Johnson.'
                                                      affiliateofofJohnson.192                  92
18 I Specific,
     Specific, because

19                  Staff argued      even accepting
                          argued that even accepting the Company's
                                                         Company's contention
                                                                    contention that   Central Penal,
                                                                                that Central   Pinal, Shea
                                                                                                      Shea and
                                                                                                           and
20
20 Specific
   Specific are
            are no longer Company
                              Company affiliates
                                          affiliates due
                                                     due to
                                                          to the   changes in ownership,
                                                              the changes      ownership, family
                                                                                            family relationships
                                                                                                    relationships
21
   make any
         any transactions
               transactions between
                              between the    Company and
                                        the Company     and these
                                                               these entities related party transactions,
                                                                     entities related        transactions, which
                                                                                                           which
77
97
           be subject
   should be   subject to
                        to greater
                            greater scrutiny.l93
                                     scrutiny. 193 Staff asserted
                                                         asserted that
                                                                    that because
                                                                         because the
                                                                                   the son       daughter of
                                                                                           and daughter
                                                                                       son and                the
                                                                                                           of the
23

24
          185 Staff
          185  StaffBr.
                    Br. at
                        at 15.

25
   186      staff Br.
    186 Staff     13r.atat15-16.
                            15-16.
   187
    187 Tr. Tr.atat 864.
                    864.
26
   '188" .. Staff Br. at 13.
   189
    189 StaffStaffBr.Br.atat15,
                             15,citing
                                  citingtotoDirect
                                             DirectTestimony
                                                    Testimonyof Staff witness Jeffrey Michlik (S-38) at 12.
                                                              of Staff witness Jeffrey Michlik (S-38) at 12.
          190   StaffReply
          19° Staff   ReplyBr.
                             Br.atat6,6,Surrebuttal
                                         SurrebuttalTestimony
                                                     TestimonyofofStaff
                                                                   Staffwitness
                                                                         witnessJeffrey
                                                                                 JeffreyMichlik  (Exh. S-45)
                                                                                        Michlik (Exh.  S-45) at
                                                                                                             at 6.
                                                                                                                6.
27        ""
          191 Tr.
              Tr. at
                  at 857.
                     857.
          192staff
          192 Staff Br. at
                         at 13.
                            13.
28        193  StaffBr.
          193 Staff  Br. at
                         at 15.
                            15.

                                                                                                                     71854
                                                                      28                      DECISION NO.
      I
               Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 33 of 134
                                                       DOCKET
                                                       DOCKET no.NO.WS-02987A~08-0180
                                                                     WS-02987A-08-0180

 1 owner and founder of Johnson
                        Johnson Utilities
                                Utilities are
                                          are owners of
                                                     of the entity that provides construction
                                                                                 construction services to
 1
 2
 2 the Company, transactions
                transactions between
                             between the Company and
                                                 and Central
                                                     Central Penal
                                                             Pinal are related party
                                                                               party transactions
                                                                                      transactions

 3 within the
           the definition
               definition provided
                          provided by the
                                       the Financial
                                            Financial Accounting
                                                      Accounting Standards  Board("FASB")
                                                                 Standards Board  ("FASB") in
                                                                                           in its
                                                                                              its

 4
 4     Statement of
       Statement of Financial Accounting
                              Accounting Standards
                                          Standards No.
                                                    No. 57
                                                         57("FAS
                                                            ("FAS57>>).194
                                                                  57").194 Staff argued
                                                                                 argued that although a
 5
       transaction between related
       transaction between related parties
                                   parties is
                                            is not per Se
                                                       se unreasonable,  the Company
                                                          unreasonable, the  Company has
                                                                                     has the
                                                                                          the burden
                                                                                              burden of
 6
       provingthat
       proving thatresulting
                    resultingcosts
                              costsare
                                    arereasonab1e.l95
                                        reasonable.195
 7
                  There is no dispute that the Company reported Central
                                                                Central Penal, Shea,and
                                                                        Pinal, Shear andSpecific
                                                                                        Specific Engineering,
                                                                                                 Engineering,
 8
       LLC
       LLC as
            as affiliates
                affiliatesfor
                           forthe
                                thecalendar
                                    calendaryear
                                             yearending
                                                  endingDecember
                                                         December 31,
                                                                   31, 2006.196
                                                                        2006.196 The
                                                                                 The Commission's
                                                                                     Commission's Public
                                                                                                  Public
 9

10
10 I Utility Holding
             Holding Companies
                      Companies and
                                and Affiliated
                                    Affiliated Interests
                                                Interests Rules
                                                          Rules ("Affiliated
                                                                ("Affiliated Interests
                                                                              Interests Rules")
                                                                                        Rules") define
                                                                                                 define

11l | "affiliate"
1     "affiliate" as
                  as follows:                                                                                                                               »


                                                                                                                                                            I
12
12 |             "Affiliate," with
                 "Affiliate,"  withrespect
                                    respect to
                                             to the
                                                  the public
                                                      public utility,
                                                             utility,shall
                                                                       shallmean
                                                                              mean any
                                                                                     any other entity directly
                 or indirectly
                     indirectly controlling
                                 controlling or
                                              or controlled
                                                   controlled by, or  or under
                                                                          under direct
                                                                                 direct or indirect
                                                                                             indirect common
                                                                                                      common
13
                 control with the public utility.
                                            utility. For
                                                      Forpurposes
                                                          purposes of                       the term
                                                                       of this definition, the   term"control"
                                                                                                      "control"
14               (including the correlative       meanings of
                                   correlative meanings       of the
                                                                  the terms
                                                                        terms "controlled
                                                                                "controlled by" and and "under
                                                                                                        "under
                 common control with"),
                                    with"),asasused
                                                  used with
                                                       withrespect
                                                             respect to to any
                                                                           any entity,
                                                                                entity, shall
                                                                                        shall mean
                                                                                              mean the power
15               to direct the
                            the management       policies of
                                management policies       of such
                                                             such entity,
                                                                     entity, whether
                                                                             whether through
                                                                                        through ownership
                                                                                                  ownership of
                                                                                                             of
                 voting
                 voting securities, by
                                     by contract,
                                        contract,or  or otherwise.
                                                        otherwise.
16
                 A.A.C.
                 A.A. C. R14-2-80l(l)
                          R14-2-801(1)(emphasis
                                          (emphasisadded),
                                                       added).
17
                  The Company
                      Company denied that itit engaged
                              denied that      engaged in any
                                                          any related
                                                               related party
                                                                       party transactions.l97
                                                                              transactions.197 The
                                                                                               The Company
                                                                                                   Company
18
       disagreed  that "certain
       disagreed that  "certain entities
                                entities with
                                         with which
                                              whichthe
                                                    theCompany
                                                        Companyhas
                                                                hasdone
                                                                    donebusiness
                                                                         business should
                                                                                  should be
                                                                                          be treated
                                                                                              treated as
                                                                                                      as
19
70 affiliates based
              based solely upon the
                                the familial
                                    familial relationships
                                              relationships of
                                                            ofmembers
                                                               members of
                                                                       of these
                                                                           these entities and members of
                                                                                              members of
20
91
21 Johnson Utilities."I98 The Company
   Johnson Utilities."198     Company argued,
                                      argued,without
                                              without citation,
                                                      citation, that
                                                                 that "[o]nly
                                                                       "[o]nly an entity which
                                                                                         which can
                                                                                               can be
                                                                                                   be

22 directed
   directed is deemed  to be
               deemed to  be an
                             an affiliate"
                                affiliate" and
                                           and that "[a]bsent sufficient ownership of
                                                                                   of voting
                                                                                      voting securities,
                                                                                              securities,

23

24     194
       194  Staff'Br.
           Staff   Br.atat15,
                            15,citing
                                  citingtotoFAS
                                             FAS 57,57, which provides
                                                                provides guidance
                                                                         guidance forfor accounting
                                                                                          accounting disclosure
                                                                                                        disclosure of ofrelated
                                                                                                                          relatedparty
                                                                                                                                     party transactions.
                                                                                                                                            transactions.
       FAS
       FAS57 57provides
                 providesexamples
                              examples ofofrelated
                                               relatedparty
                                                         partytransactions,
                                                               transactions, including
                                                                              includingtransactions
                                                                                           transactions between
                                                                                                          between (a)(a) aa parent
                                                                                                                            parent company
                                                                                                                                       company andand its
25
       subsidiaries,   (b) subsidiaries
       subsidiaries; (b)    subsidiaries of aa commoncommon parent,
                                                               parent; (c) an
                                                                           an enterprise
                                                                               enterprise and     trusts for
                                                                                              and trusts  for the
                                                                                                              the benefit of  of employees,
                                                                                                                                  employees, such as
                                                                                                                                                 such  as
       pension
       pension and
                 and profit-sharing
                      profit-sharing truststrusts that
                                                   that are
                                                        are managed
                                                            managed by or or under
                                                                              under the
                                                                                      the trusteeship
                                                                                            trusteeship of
                                                                                                         ofthe
                                                                                                            theenterprise's
                                                                                                                 enterprise's management,
                                                                                                                                 management; (d) an   an
26
       enterprise  and its
       enterprise and    its principal owners,
                                          owners, management,
                                                     management, or ormembers
                                                                       membersof  oftheir
                                                                                     theirimmediate
                                                                                             immediatefamilies;
                                                                                                         families, and
                                                                                                                     and(e)
                                                                                                                          (e)affiliates.
                                                                                                                               affiliates.
       195  StaffBr.
       195 Staff  Br.at
                      at15,
                          15,citing
                               citing to
                                       to FloridaPower
                                          Florida Power Corp. v.   v. Crease,
                                                                      Cresse, 413 So.2d 1187 (Fla.(Fla.1982)
                                                                                                        1982)at at 11191.
                                                                                                                     191.
27     196  Em S-2.
                 s-2.
       196 Exh.
            Exp. S-18;
       197 Exh.
       197             Tr. at 897-900.
                 s-18, Tr.
28          Co.Reply
       198 Co.
       198      Reply Br.
                       Br. at 23.
                              23;



                                                                         Z9
                                                                         29                         DECISION ms.
                                                                                                    DECISION NO.                   71854
                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 34 of 134
                                                       DOCKET
                                                       DOCKET NO.NO. WS-02987A-
                                                                     WS-02987A-08-0180
                                                                                08-0180

 1 contract or some        right totodirect
                    other right
               some other                    managementt policies,
                                      directmanagemen     policies,the  otherentity
                                                                    theother  entityisisnot
                                                                                         notananaffi1iate."199
                                                                                                  affiliate."199
 1
 2
 2    The Company then argued
                       argued that
                               that other
                                    other than
                                           than"alleged
                                                "alleged family relations," no
                                                         family relations," no evidence
                                                                               evidence was
                                                                                        was provided
                                                                                            provided that
                                                                                                     that

 3 the Company has any
                   any control             separate entities."200
                       control over "these separate entities."200For
                                                                  Forits
                                                                      its proposition that control
                                                                          proposition that control cannot
                                                                                                   cannot

 4 be imputed through family
                      family attribution,
                             attribution, the
                                           the Company
                                               Company cited
                                                       cited to two
                                                                two United
                                                                    United States
                                                                            States Court
                                                                                   Court of
                                                                                         of Appeals
                                                                                            Appeals
 5
      opinions involving
      opinions  involvingdecedents'
                          decedents'estates.201
                                     estates.201
 66
                The Company's
                    Company's arguments,
                              arguments, including
                                          includingthe
                                                    thecited
                                                        citedcases,
                                                              cases, are
                                                                     are not relevant
                                                                             relevant to
                                                                                       to the
                                                                                           the issue
                                                                                                issue in
                                                                                                      in this
                                                                                                          this case
                                                                                                               case
 7
      of
      of the
         the appropriate
             appropriate ratemaking
                         ratemaking treatment
                                     treatmentofofprofit
                                                   profit provided
                                                          provided by
                                                                    by aa utility company to
                                                                          utility company    an affiliate
                                                                                          to an affiliate or
                                                                                                          or
 8
      related party, which
                     which has
                           has been
                               been brought to the fore by the Company's
                                                               Company's failure      produceadequate
                                                                          failuretotoproduce  adequate plant
                                                                                                       plant
 9

10
10 documentatio
   documentation.  Although given
                n. Although  giventhe
                                   theopportunity
                                       opportunitytotodo
                                                       doso,
                                                          so,Johnson
                                                              Johnson Utilities presented no
                                                                      Utilitiespresented  no evidence
                                                                                              evidence

11
l 1 that the costs
             costs of
                   of the
                      the utility plant were
                          utility plant were determined as aa result
                                             determined as    result of
                                                                     of arm's length transactions.
                                                                        arm's length transactions. Neither
                                                                                                   Neither
12
12 has the
       the Company
           Company presented
                   presentedevidence
                             evidencedemonstrating
                                      demonstratingthat
                                                    thatCentral  Pinal,which
                                                         CentralPinal, which itit formerly  reported as
                                                                                  formerly reported  as
13
         affiliate,202and
      an affiliate,202 andwhich
                           whichcurrently   sharescommon
                                 currently shares  commonororfamilial
                                                              familial ties
                                                                       ties with the owners
                                                                            with the        and directors
                                                                                     owners and directors of
                                                                                                          of
14
      Johnson Uti1ities,203isisnot
      Johnson Utilities,203     notsubject
                                    subjecttotodirect      indirect control
                                                directororindirect  control by
                                                                            by the
                                                                               the Company's members.
                                                                                   Company's members.
15
                                     c.                   Affiliate/Rela ted Party Profit Adjustment
                                                          Affiliate/Related
16

17
                As Staff
                   Staff pointed        regulated utility
                         pointed out, a regulated         has a duty to serve
                                                  utility has                 its customers
                                                                        serve its customers in a fair
                                                                                            in a fair and
                                                                                                      and

18
18 equitable
   equitable manner,
             manner,and
                     and this
                          this includes
                                includesthe   obligationtoto get
                                         the obligation      get the
                                                                  the best
                                                                      best price
                                                                           price for services to
                                                                                 for services     its
                                                                                              to its

   customers. 204 4AAregulated
19 customers.20       regulatedutility
                                utility has
                                        has an
                                             anobligation
                                                obligation not
                                                           not to  promoteprofitability
                                                                to promote               for itself
                                                                           profitability for  itself or
                                                                                                     or another
                                                                                                         another
20 interested
20 interested company
               companyinin aa transaction
                              transactionthat  maynot
                                          thatmay  not be
                                                        be at
                                                           at arm's
                                                              arm's length
                                                                    length to the detriment
                                                                           to the detriment of  its
                                                                                            of its
21
      customers..205
                     205
      customers                                           ratepayers from being charged too much for plant.
                           Fair competitive bids protect ratepayers                                  plant.
22
      While the Company claimed that there
            the Company              there was a competitive bidding process for construction
                                                             bidding process     construction of its
23

24    199
      199 Company   Reply Br. at 23-24.
           Company Reply
      200 Co.
      200  Co.Reply
              Reply Br.
                    Br. at 23.
25    201
      201  Propstra v.v. U.S.,
          Propstra       US., 680 F.2d 1248 (9"'     (9th Cir.
                                                          Cir. 1981)
                                                               1981) (without
                                                                       (without an
                                                                                 an explicit
                                                                                     explicitdirective
                                                                                              directivefrom
                                                                                                         fromCongress,
                                                                                                               Congress,courts
                                                                                                                          courts cannot
                                                                                                                                  cannot require
                                                                                                                                          require
      executors to make inquiries into    into the
                                                the feelings,
                                                     feelings, attitudes,
                                                                attitudes, and anticipated
                                                                               anticipated behavior
                                                                                             behavior of   those holding
                                                                                                       of those           undivided interests
                                                                                                                  holding undivided  interests in
                                                                                                                                               in
26    property owned
                owned by   byestates,
                               estates, legatees,
                                         legatees, or heirs), and Bright v.   v. U.S.,
                                                                                 U.S., 658   F.2d 999
                                                                                        658 F.2d        (5th Cir.
                                                                                                   999 (5th  Cir. 1981)
                                                                                                                  1981) (no  element of
                                                                                                                         (no element     control
                                                                                                                                      of control
      c8u1d   beattributed
       could be  attributed toto decedent
                                 decedent inin determining      value of
                                                  determining value    of decedent's interest
                                                                                      interest in
                                                                                               in stock).
27    202 Exh.
      ... Exp. S-2.
      203  Eths.S-4
      203 Exhs.  s-4(Central
                       (Central Pinal),
                                  Pinal), S-6
                                           s-6 (Specific
                                                 (Specific Engineering, LLC),     and s-13
                                                                           LLC), and   S-13 (Shea).
28    204  SeeStaff
      204 See  StaffBr.
                      Br. at
                          at 15.
                             15.


                                                                      30                                I\'Q
                                                                                               DECISION NO.                 71854                   I
      H


                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 35 of 134
                                                          DOCKET
                                                          DOCKET NO.NO. WS-029877-08-0180
                                                                        WS-02987A-08-0180

 1 plant, which
          which was
                was subsequently all completed by entities who were either affiliates
                    subsequently all                                       affiliates or
                                                                                      or related
                                                                                          related parties,
  1

 22 the Company's
        Company's claim cannot be verified,
                        cannot be verified, as
                                            as the
                                                the Company
                                                    Companystated
                                                            statedthat
                                                                   thatititdid
                                                                            did not
                                                                                 not retain
                                                                                      retainany
                                                                                             anybids.
                                                                                                 bids. As

 3        Staff argued,
                argued, the reasonableness   of affiliate
                             reasonableness of  affiliate costs
                                                          costs must
                                                                must be
                                                                     be determined
                                                                         determined using
                                                                                     using some
                                                                                            some independent
                                                                                                  independent

 4 standard,
 4 standard, and
             and the
                  the Company
                      Company could
                              could have
                                    have done
                                         done much
                                              much more
                                                   more to
                                                         to gather
                                                            gather sufficient,
                                                                   sufficient, competent and
                                                                                         and reliable
 5
 > evidence to meet
   evidence to meet its burden
                        burden of
                               of production.206
                                  production.206 Due
                                                 Due to the
                                                        the Company's
                                                            Company's failure
                                                                      failure to
                                                                               to present
                                                                                  present bids for
 6
          regulatory inspection,
                      inspection, no
                                  no audit
                                     audit could
                                           couldbe
                                                 be conducted
                                                     conducted to
                                                                to determine
                                                                   determine whether
                                                                             whether the
                                                                                      the transactions
                                                                                           transactions conducted
 7
          by the
             the Company
                 Company with
                         with affiliates
                              affiliates or
                                         or related
                                             related parties
                                                     parties were at arm's length.
                                                                            length. The evidence
                                                                                        evidence presented
                                                                                                 presented
 8
 9 shows that
         that an
              an executive
                 executive of the Company was an owner of
                                                       of Central
                                                          Central Penal,
                                                                  Pinal, which constructed
                                                                               constructed the plant
 9
10 which the Company is requesting
10                      requesting be
                                   beput
                                      putin
                                          in plant
                                             plant in
                                                    in service
                                                       service at
                                                               atfull
                                                                  full cost.
                                                                       cost. The
                                                                             The fact
                                                                                 fact that
                                                                                      that ownership of
                                                                                                     of an

11
l l       aftlliate
          affiliate changed
                    changed after relevant costs were incurred does
                                                               does not
                                                                    not release
                                                                        releasethe
                                                                                theCompany
                                                                                    Companyfrom
                                                                                            fromits
                                                                                                 its obligation
                                                                                                     obligation

12
L  to provide
      provide the
               the Commission
                   Commission wlth
                              with adequate
                                    adequate information
                                              information about
                                                          about its
                                                                 its transactions,  be they affiliate
                                                                      transactions, be      affiliate
13
          transactions, related party
          transactions, related party transactions,
                                       transactions,or
                                                     orotherwise,
                                                        otherwise,for
                                                                   for ratemaking
                                                                       ratemaking purposes.
                                                                                  purposes. The
                                                                                            The Company
                                                                                                Company failed
14
          to keep
             keep adequate records of
                  adequate records of its affiliate/related
                                          affiliate/related party
                                                            party transactions
                                                                   transactions to
                                                                                to demonstrate
                                                                                   demonstrate that the
                                                                                                    the costs
                                                                                                        costs the
15
          Company paid for
                       for plant
                           plant were
                                 werereasonable
                                      reasonable and appropriate, and
                                                                  and were not detrimental to
                                                                                           to ratepayers.
                                                                                              ratepayers.
16

17
                    Because the Company failed to
                    Because the                to produce
                                                  produce adequate
                                                          adequate documentation, the record in
                                                                                             in this
                                                                                                 thiscase
                                                                                                      case does
                                                                                                           does

18 not allow
       allow us
             us to
                to find
                   findthat
                        that the
                              the amounts
                                  amounts the Company paid to affiliates/related parties were
                                                                                         were competitive,
                                                                                              competitive,

19 fair and
        and reasonable.
            reasonable. In
                         In order
                             ordertotoachieve
                                       achievejust
                                               justand
                                                    andreasonable
                                                        reasonable rates
                                                                   rates for the
                                                                              the Company's
                                                                                  Company's ratepayers,
                                                                                             ratepayers, an
9           .                                      -                   1     .                              .
-20
  0       adjustment
          adjustment must be
                          be made
                             made to
                                   to remove
                                       remove the
                                               the inflated
                                                    inflated cost
                                                             cost associated
                                                                  associatedwith
                                                                             wlth the
                                                                                   the profit
                                                                                       profit the Company paid to
21
          affiliates/related parties for plant construction. Staff proposed adjustmentssubtracting
                                                                   proposed adjustments subtractingaffiliate
                                                                                                    affiliate profit
                                                                                                              profit
22
          from the
               the Company's water and
                   Company's water and wastewater
                                       wastewater plant iin
                                                          n service, after all other plant
                                                                                     plant in service
23
24 adjustments.
   adjustments. After
                After considering
                       considering all
                                   allthe
                                       the evidence
                                           evidence presented, we find
                                                    presented, we find that
                                                                       that the
                                                                            the record
                                                                                record is
                                                                                        is insufficient to
24
25 support
25 support specific
           specific plant
                    plant in service
                             service adjustments for the
                                     adjustments for the water
                                                         water division. Rather
                                                                         Rather than estimating
                                                                                     estimating an
                                                                                                an

26

27
          205 See
          205  Seeid.
                   id
28        206 See
          206  SeeStaff
                    staff Br.
                          Br. at 16.


      I                                                                                               71854
      I                                                   31                  DECISION
                                                                              DECISION NO,
                                                                                       NO.
      I
              Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 36 of 134
                                                                     DOCKET
                                                                     DOCKETNO.
                                                                            NO.WS-02987A
                                                                               WS-02987A-08-0180
                                                                                         -08-0180

 1 appropriate
   appropriate adjustment
               adjustment and
                          and excluding
                              excluding plant
                                        plant costs
                                              costs from
                                                     from the
                                                          the Company's
                                                              Company's rate
                                                                        rate base,
                                                                             base, we
                                                                                   we believe
                                                                                      believe itit is
                                                                                                   is
 1

 22 appropriate to make adjustments to the authorized
                                           authorized operating
                                                      operating margin.
                                                                margin.

 3                              d.       Affiliate/Rel
                                         Affiliate/Related Party Transaction
                                                      ated Party Transactionss

 4           The Company,
                 Company, as
                          as aa Class
                                ClassAA Utility,  is subject
                                        Utility, is  subject to the Commission's AffiliateInterests
                                                                    Commission's Affiliate Interests Rules.
                                                                                                     Rules.
 5                 .        .        1                                                      . affiliates.
                                                                                                      .
     As set forth in
                   in the
                       the dlscusslon
                           discussion above,
                                      above, the
                                             the Company
                                                 Company recently
                                                          recently restructured
                                                                    restructuredseveral
                                                                                 severalofofits
                                                                                              its affiliates. In
                                                                                                              In
 6
     the course
         course of this
                   this proceeding
                        proceeding,, no party
                                        party made     recommendation
                                              made aa recommend       regarding aa finding
                                                                ation regarding            whether the
                                                                                   finding whether the
 7
     Company is in compliance
                   compliance or
                              or non-complia
                                 non-compliance  with the
                                             nce with  the Affiliate
                                                           AffiliateInterests
                                                                      InterestsRules,
                                                                                Rules,and
                                                                                       and we
                                                                                           we make
                                                                                              make none
                                                                                                   none
 8
 9 at this time.
           time. We
                 Wenote,
                    note,however,
                          however,that
                                   thatevidence
                                        evidence ininthis
                                                      thisproceeding
                                                           proceedingindicates
                                                                      indicatesthat
                                                                                thatthe
                                                                                     theCompany
                                                                                        Companyused
                                                                                                used the
                                                                                                     the
 9
10
10 fact that Central
             Central Pima]
                     Pinal had been
                               been restructured
                                    restructured as
                                                 as the
                                                     the basis
                                                         basis for  its refusal to provide
                                                                for its            provide documenta
                                                                                           documentation
                                                                                                     tion

ll
11   from Central
          Central Pinal
                  Pinal to
                         toStaff
                           Staffupon
                                 uponStaff"    request. The
                                      Staff'ss request. The Company
                                                            Company offered
                                                                    offered no
                                                                            no explanation
                                                                               explanation or
                                                                                           or argument
                                                                                              argument

12
12 regarding
   regarding the reasons
                 reasons for
                          for any
                              any of
                                  of the
                                     the restructuring.
                                         restructuring.
13
             The           profit adjustment
             The affiliate profit  adjustment is necessary
                                                 necessary inin this
                                                                this case
                                                                     case due  to the
                                                                          due to  the Company's
                                                                                      Company's lack
                                                                                                lack of
                                                                                                     of
14
     adequate  recordkeeping
     adequate record  keepingand
                              anditsitsfailure      documentcompetitive
                                        failuretotodocument  competitivebids.
                                                                         bids. As
                                                                               As aa regulated
                                                                                     regulatedutility,
                                                                                               utility, itit is
                                                                                                             is
15
     incumbent upon the Company
                        Company to
                                to ensure      its dealings
                                   ensure that its dealings are
                                                            are Ann's
                                                                arm's length,
                                                                       length, transparent
                                                                                transparent,, and
                                                                                              and well-
                                                                                                  well-
16
     documented
     documented.. Based
                  Based on the
                           the evidence in this proceeding, we find
                                           this proceeding,    find that
                                                                     that ititisisreasonable
                                                                                   reasonable and
                                                                                              and appropriate
                                                                                                  appropriate
17

18 to require
18    require the Company to prepare
                             prepare an
                                     an action
                                        action plan
                                               plan that
                                                    that indicates
                                                         indicates the   specific steps
                                                                    the specific   stepsitit will take to
                                                                                             will take to

19 demonstrate      means of its day to day record keeping
   demonstrate,, by means                          keeping regarding
                                                           regarding transactions
                                                                      transactions between
                                                                                   between the
                                                                                           the Company
                                                                                               Company
20 and
20 and all entities with whichititconducts
                                   conducts business,
                                            business, including, but not
                    with which                                       not limited  to, its
                                                                         limited to,   its affiliates
                                                                                           affiliatesand
                                                                                                      and related
                                                                                                          related
21
     parties, that its dealings
                       dealings are
                                are arm's
                                    arm's length,   transparent,, and
                                           length, transparent    and well-documented. We will
                                                                      well-documented.    will require
                                                                                                require the
                                                                                                         the
77
22
                      the plan for Staffs
     Company to file the           Staff's review,  and will require Staff to
                                            review, and                        assess the plan and its
                                                                           to assess
23
24 adequacy,
   adequacy, and      tile aa report
              andtoto file     report with
                                      with Staffs
                                            Staffsfindings
                                                    findingsand
                                                             andrecommen
                                                                  recommendations on the
                                                                          dations on  the action
                                                                                          action plan
                                                                                                 plan
24
25 accompanie
25              by aa Recommended
   accompaniedd by    RecommendedOrder
                                  Orderfor  Commission approval
                                        for Commission approval or
                                                                or disapproval
                                                                   disapproval of the Company's
                                                                               of the Company's

26 action plan. InInorder
                     ordertotoallow
                               allowadequate
                                     adequate time
                                               time for
                                                     forthe
                                                         theCompany
                                                            Company to
                                                                     to retain
                                                                         retain aa consultant
                                                                                   consultant to
                                                                                              to assist
                                                                                                 assist itit in
                                                                                                             in the
                                                                                                                the

27

28


                                                         32                 DECISION
                                                                            DECISION NO.            uss4
                                                                                                   -11st-..
                   Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 37 of 134
     |
     I                                                     DOCKET
                                                           DOCKETNO.   WS-02987A-08-0180
                                                                    NO.WS-02987A-08-0180

                                        willallow
 1 I preparation of its action plan, we will allowthe   Company90
                                                    theCompany     daystotoprepare
                                                                90days               the plan
                                                                            prepare the  plan and make the
                                                                                              and make
 1
 7       filing.

 3                 B
                   B..     Contributions  in Aid
                           Contributions in  Aid of Construction  ("CIAC") - Unexpended
                                                    Construction ("CIAC")    Unexpended Hook-Up Fees
                                                                                                Fees
                           ($¢HUF7,)
                           ("HUF")
 4
                    Johnson              recommendationof
                                    the recommendation
                            opposedthe
                    Johnson opposed                     of Staff and RUCO
                                                           Staff and RUCO to include   unexpended hook-up
                                                                              include unexpended
 5

 6
 6 fees               rate base
        ("HUFs") ininrate
   fees ("HUFs")            base in
                                  in the  amount of
                                      the amount    $6,931,078 for the water division
                                                 of $6,931,078               division and $16,505 for the
                                                                                      and $16,505

 7                  division.207 Johnson
         wastewater division.207
         wastewater                      collectsHUFs
                                 Johnsoncollects HUFs in advance of
                                                      in advance of the
                                                                     the time  the Company
                                                                          time the Company will
                                                                                           will be expected
                                                                                                be expected

 8   Ito
      to provide
         provideservice
                 service to
                          to the  customers for whom
                              the customers           the HUFs
                                                whom the  HUFs are                        between collection
                                                               are credited, and the time between collection

 0 lotofthe
         theHUFs,
             HUFs,the
                    thetime    thecapital
                         timethe           improvementstotoprovide
                                   capitalimprovements              capacityare
                                                            providecapacity      constructed,and
                                                                             areconstructed,       the date
                                                                                              and the  date the
10
                  connects to
         customer connects        system can
                           to the system can be one year
                                             be one      or longer.208
                                                    year or                Company argued
                                                                       The Company
                                                            longer.208 The                that including
                                                                                   arguedthat   including
11
     unexpendedHUFs
12 ! unexpended HUFs in            creates aa mismatch
                              base creates
                      in rate base            mismatch in rate
                                                           rate base     gives existing
                                                                base and gives           ratepayers a
                                                                               existing ratepayers
12
             because they get credit for HUFs
13 windfall because                           collected on
                                         HUFs collected    behalf of
                                                        on behalf     future customers
                                                                  of future                 have not yet
                                                                              customers who have
13 windfall
14  connectedtotothe
14 connected          system.209 The
                  thesystem.209      Company argued
                                 The Company                                    of HUFs
                                                             advance collection of
                                                         its advance
                                             argued that its                            ensures that
                                                                                   HUFsensures

15 funds are available for newand
                       for new and needed          when construction
                                   needed capacity when              begins.2I0 The Company argued
                                                        constructionbegins.2I0

16 4 that
16    that the  HUFs are
            the HUFs     restricted and
                     are restricted     can only
                                    and can only be spent                  that the
                                                                 capacity; that
                                                    spent on new capacity,       the Company does not
                                                                                     Company does
17 w
    I benefit from            unexpended- HUF
                   excludingunexpended
              from excluding                     fromrate
                                           HUF from        base; and
                                                      ratebase,  and existing ratepayers are not harmed by
                                                                     existingratepayers
18
      |4.211
         oil                                                                                      related to
      it,    The  Company argued
             The Company             that Staffs
                             argued that         recommendation toto exclude
                                          Staffs recommendation        excludeCIAC    and AIAC
                                                                                CIAC and   AIAC related
19
70 excess   capacity and
    excess capacity      not used
                     and not       and useful
                              used and        supports the
                                       useful supports the Company's                    should be
                                                           Company's position that HUFs should be
20
21 excluded
21          from rate
   excluded from       base.212 The
                  ratebase.2l2      Company also
                                The Company             that according
                                                 arguedthat
                                            also argued       accordingtotothe NARUC Uniform
                                                                            theNARUC

22 System of Accounts,
   System of                        contributions are
                               271, contributions
                       Section 271,
             Accounts, Section                         not CIAC
                                                   are not      until they
                                                           CIAC until        offset used
                                                                       they offset        and useful
                                                                                     used and useful

23

24 I
         207  Co.Br.
         207 Co.  Br. at
                      at 13-14,
                         13-14, 26.
                                  26.
25
         20s  Co.Br.
         208 Co.  Br.atat14,
                          14,citing       RebuttalTestimony
                              citingtotoRebuttal   Testimonyof
                                                             ofCompany
                                                                Companywitness    ThomasBourassa
                                                                          witnessThomas  Bourassa(Exh.  A-2)Vol.
                                                                                                  (Exh.A-2)  Vol. II at 15.
         209  Co.Br.
         209 Co.  Br.atat14,
                          14,citing
                              citingtotoRebuttal
                                          RebuttalTestimony
                                                   TestimonyofofCompany   witnessThomas
                                                                Companywitness           Bourassa(Exh.
                                                                                  ThomasBourassa  (Exh.A-2)  Vol. II
                                                                                                        A-2)Vol.  II at 15-16;
                                                                                                                         15-16, Co.
26
         Reply Br.
                 Br. at 26.
         210  Co.Reply
         210 Co.  ReplyBr.Br.atat26,
                                  26,citing
                                       citingto RebuttalTestimony
                                              toRebuttal Testimonyofof Company  witnessThomas
                                                                       Company witness        Bourassa(Exh.
                                                                                       ThomasBourassa   (Exh.A-2)    Vol. II at 16.
                                                                                                              A-2)Vol.
27       211  Co.Br.
                  Br.atat14,
                          14,citing       RebuttalTestimony
                              citingtotoRebuttal   Testimonyof   Companywitness
                                                              ofCompany           Thomas Bourassa (Exh. A-2) Vol. II 16-17;
                                                                          witnessThomas Bourassa (Exh. A-2) Vol.  II at  16-17,
         211 Co.
         Co. Reply Br. at 26.
28       212  Co.Br.
         212 Co.  Br.atat14-15,
                          14-15,citing       RebuttalTestimony
                                   citingtotoRebuttal Testimonyof  Companywitness
                                                                 ofCompany           ThomasBourassa
                                                                             witnessThomas           (Exh.A-4)
                                                                                            Bourassa(Exh.  A-4)Vol.
                                                                                                                Vol. IIII at 11.
                                                                                                                             l 1.


                                                                  33                     DECISION
                                                                                         DECISION NU.
                                                                                                  NO.               71854
                   Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 38 of 134
                                                                                            DOCKET
                                                                                            DOCKET NO.
                                                                                                   NO. WS-02987A
                                                                                                       WS-02987A-08-0180
                                                                                                                 -08-0180

 1 plant.
   plant.213 The Company
                 Company argued  that there
                         argued that   there isis aa transition
                                                     transition period
                                                                period from the time
                                                                       from the time aa utility receives
                                                                                        utilityreceives
 1
 2
 2 contributed
   contributed money
               money and
                     and the
                          the time
                              timethe
                                   the contributed
                                        contributedmoney
                                                   moneyhas
                                                         hasbeen
                                                             been spent
                                                                  spent and
                                                                        and is
                                                                            is reflected
                                                                               reflected as
                                                                                         as an
                                                                                            an offset
                                                                                               offset to
                                                                                                      to

 3 used and useful plant,
   used and        plant, and
                          and that
                               that because
                                     because unexpende
                                             unexpendedd dollars
                                                         dollars and
                                                                 and associated constructionwork
                                                                     associatedconstruction work in
                                                                                                 in
 4 progress are not
   progress are not used
                    used and
                         and useful
                             usefulplant,
                                    plant, the
                                            the associated
                                                 associatedCIAC
                                                            CIAC isis technically
                                                                       technically in transition, and
                                                                                   in transition, and should
                                                                                                      should
 5
       therefore be excluded
       therefore             fromrate
                    excluded from ratebase.2l4
                                      base.214
 6
                  RUCO
                  RUCO argued
                        argued that
                                that "advances
                                      "advances represent  customer-supplied
                                                 represent customer-su pplied funds that are
                                                                              funds that are properly
                                                                                             properly deducted
                                                                                                      deducted
 7
       from the
             the Company's
                 Company's rate  base."215 RUCO
                            ratebase."215        recommended
                                           RUCO recommend    that the
                                                          ed that the Company
                                                                      Company be
                                                                              be afforded
                                                                                 afforded the   same
                                                                                           the same
 8
 9 rate base
        base treatment
              treatmentof  CIAC as
                        of CIAC    other Arizona
                                as other Arizona utilities, with
                                                            with contribution
                                                                  contributions being booked
                                                                              s being        as CIAC
                                                                                      booked as CIAC
 9
10 when they are received, and treated
10                             treated as
                                       as aa deduction
                                             deduction to rate base.216
                                                               base.2l6 RUCO  framed the
                                                                        RUCO framed   the dispute
                                                                                          dispute as
                                                                                                  as aa

11
l l timing argument    to when
                    as to
           argument as    when the
                               the HUFs
                                   HUFs should
                                        should be
                                               be treated
                                                  treatedas  CIAC, noting
                                                          asCIAC,  noting that
                                                                           that aa utility typically
                                                                                   utility typically
12     builds
       builds infrastructu
               infrastructure  in advance
                           re in   advance and then               for each
                                               then collects HUFs for each new
                                                                           new connection.
                                                                               connection.217  RUCO stated
                                                                                           2l7 RUCO  stated
13
13 \
       that normal accounting
                   accounting procedure     HUFsshould
                              procedure for HUFs should not
                                                         notbe
                                                             bechanged
                                                                changed to accommodate
                                                                        to accommoda    the Company's
                                                                                     te the Company's
14 l
    choice      collect HUFs
    choice to collect   HUFs prior
                                prior totoproviding   serviee.218 RUCO
                                           providingservice.2l8      RUCO stated
                                                                             stated that  neither the
                                                                                    that neither   the NARUC
                                                                                                       NARUC
15
16 deNtition
    definition
             ofof CIAC
                CIAC  nornor
                          thethe Commission's
                               Cornmissio         rules
                                            n's rules   differentiatewhen
                                                      differentiate   whenthe   contributions
                                                                            thecontribution    arereceived
                                                                                            s are  received and
                                                                                                            and
16
17 when the contributions
            contributionsare  expended.219
                          areexpended.2 I9
17

18                Staff stated
                  Staff stated that
                                that removal
                                     removal of unexpended dCIAC
                                             of unexpende    CIAC from
                                                                  from the Company's CIAC
                                                                       the Company's       account is
                                                                                     CIAC account  is

19 I inconsistent
     inconsisten t with
                   with the
                        the NARUC           Staffstated
                                  USOA.22° Staff
                            NARUC UsoA?20          statedthat
                                                          thatthis
                                                               thisCommissio
                                                                    Commission  recently rejected,
                                                                             n recently   rejected, in
                                                                                                    in
7
20           ..
"O Declslon
   Decision No.
            No. 71414
                71414 (December
                       (December 8, 2009), the
                                 8, 2009), the very
                                               very treatment
                                                     treatment of
                                                               of unexpende
                                                                  unexpendedd CIAC proposed by
                                                                              CIAC proposed by the
                                                                                               the
21

22     213  Co.Reply
       213 Co.  ReplyBr. Br.atat26.
                                  26.The
                                      TheNARUC
                                            NARUCUSOA          provides as follows:
                                                       usoA provides
                 271. Contributions
                         Contributions in AidAid ofof Construction
                                                      Construction
23               A. This
                     Thisaccount
                            account shall include:
                 1. Any     amountororitem
                     Anyamount            itemofofmoney,
                                                    money,services
                                                               services or or property
                                                                               property received
                                                                                           received byby aa utility
                                                                                                            utilityfrom
                                                                                                                    fromany      person or
                                                                                                                           anyperson     or governmental
                                                                                                                                             governmental
24               agency, any portion of    of which
                                              which isis provided
                                                         provided at  at no
                                                                          no cost
                                                                              cost to
                                                                                    to the
                                                                                        the utility,
                                                                                            utility,which
                                                                                                     whichrepresents      and addition
                                                                                                             represents and    addition or
                                                                                                                                         or transfer
                                                                                                                                             transfer to
                                                                                                                                                      to the
                                                                                                                                                         the
                 capital of the utility,
                                   utility, and
                                            and which is  is utilized
                                                             utilized to to offset
                                                                             offset the
                                                                                     the acquisition,
                                                                                          acquisition, improvement
                                                                                                        improvement to       offset the utility's property,
                                                                                                                         to offset the utility's property,
25               facilities
                 facilities or
                             or equipment
                                 equipment used
                                              used to   provide utility
                                                    to provide              services to
                                                                   utility services    to the
                                                                                          the public.
                                                                                               public.
       214  Co.Reply
       214 Co.  ReplyBr.Br. at
                            at 26.
                                26.
       215  RUCOReply
       215 RUCO     ReplyBr.Br. at
                                 at2,
                                    2,citing
                                       citing to
                                               to Decision
                                                  Decision No.     70011 (November
                                                              No. 70011      (November 27,  27, 2007)
                                                                                                 2007) (UNS
                                                                                                       (UNS Gas,Gas, Inc.).
                                                                                                                      Inc.).
26     216  Rico Br.
       216 RUCO    Br. at
                        at 4-5.
       217  RUCOReply
       217 RUCO             Br. at 2-3.
                    Reply Br.       2-3.
27     218  RUCOReply
       218 RUCO     Reply Br.
                            Br. at 3.
       219  RUCOReply
       219 RUCO     Reply Br.
                            Br. at 2.
28     120  DirectTestimony
                   Testimonyof    ofStaff
                                     Staffwitness
       220 Direct                           witnessJeffrey
                                                      JeffreyMichlik
                                                               Michlik (S-38) at 18.


                                                                          34                         DECISION NO.
                                                                                                              NG.                     71854
                Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 39 of 134
                                                        DOCKET
                                                        DOCKET NO.
                                                                 NO. WS-02987A-08-0180
                                                                     WS-02987A-08-0180
                      221
   1     Company.
         Company.221              stated that
                            Staff stated  thatDecision
                                              DecisionNo.
                                                       No. 71414 alsodiscontinued
                                                           71414also  discontinuedthat  utility's authority to collect
                                                                                   thatutility's
   1
  2
  2 HUFs,
    HUFs, as
          as Staff
             Staffisisrecommending
                       recommendingininthis
                                        thiscase.222
                                             case.222

  3              We are
                    are not persuaded      the Company's
                                       by the
                            persuaded by                 argumentsinin favor
                                               Company's arguments      favor of
                                                                              of departing          normal
                                                                                 departing from the nonna

  4 II ratemaking
        ratemakingtreatment
                    treatmentofofCIAC.
                                  CIAC. We
                                        We agree with Staff
                                           agreewith  Staffthat
                                                            thatthe  NARUC USOA
                                                                 theNARUC  USOA definition of CIAC
                                                                                definition of CIAC
  5
        i does                           not CIAC
          does not hinge upon whether or not          expendedor
                                             CIACisisexpended  orunexpended,
                                                                  unexpended, as  the Company
                                                                              as the          argued, but
                                                                                      Company argued,
  6
        I on whether
             whether or
                     or not
                        not (1)
                            (l) the  CIACwas
                                 the CIAC     provided by
                                          wasprovided   bysomeone        than the
                                                           someone other than     owner, (2)
                                                                              the owner,  (2) the
                                                                                              the CIAC
                                                                                                  CIAC is
  7
  ; non-refundable,
      non-refundable,and  (3)the
                      and(3)  the purpose of the CIAC
                                  purpose of          is to
                                                 CIAC is to fund  plant.223 We recognize that the Company
                                                             fund plant.223
  8
  9 l collects
      collects HUFs
               HUFs well
                    wellininadvance
                             advance of
                                     of providing service to
                                        providingservice      customers for whom
                                                           to customers     whom the
                                                                                  the HUF      credited, and
                                                                                      HUF isis credited, and
  9
10
10 that
     thatititisisthe
                   theCompany's
                       Company'spractice       regard to
                                 practice ininregard   to the timing of
                                                          the timing of its  HUFcollection
                                                                         its HUF collectionthat       responsible in
                                                                                            that isisresponsible

I1 I1    part for the
                  the resulting magnitude    CIAC balances
                                magnitude of CIAC balances in the test
                                                                  test year. As Staff
                                                                       year. As Staff and RUCOargued,
                                                                                      and RUC() argued, the

12 actual test year
12             year end balancesof
                    end balances   CIAC should be
                                 ofCIAC                            base, and
                                               be included in rate base,     Staffs adjustments for the
                                                                         andStaff's
13                                   .. ¢       »
                   wastewaterdivisions
               and wastewater
         water and            dlvlslons will  therefore be
                                        wlll therefore     adopted.
                                                        be adopted.
14
                 c.
                 C.         Fair
                            Fair Value Rate Base Summary
                                 Value Rate      Summary
15
                Based    the discussion
                Based on the discussion of      base issues
                                           rate base
                                        of rate       issuesset  forthabove,
                                                             setforth        wefind
                                                                       above,we find the Company's OCRB
                                                                                     the Company's
16

17 for its
        its water
            water division
                  division lo       ($2,414,613) and
                                be ($2,414,613)
                            to be                            wastewater division
                                                 and for its wastewater division to be $136,562.
                                                                                 to be $136,562. As  the
                                                                                                 As the
17
18
18 Company
   Company did not               schedules, the
                   prepare RCND schedules,
               not prepare                  the OCRB for its   water and
                                                          its water   and wastewater  divisions
                                                                           wastewater divisions

19 constitute its FVRB
                  FVRB..
20
         IIV.
           v.    OPERATING INCOME
                           INCOME ISSUES
                                   ISSUES
21
                 A.         Central Arizona Groundwater Replenishment District("CAGRD")
                                                        ReplenishmentDistrict  ("CAGRD")
22
                 The CAGRD
                     CAGRD was
                           was established
                                established in 1993 'by
                                            in 1993  by the
                                                        the Arizona  legislature to
                                                            Arizona legislature   toserve
                                                                                     serve as    groundwater
                                                                                           as aa groundwater
23
74 replenishment
    replenishment entity   forits
                   entity for       members.224 The
                                itsmembers.224  The CAGRD      operated by
                                                    CAGRD isisoperated  by the  Central Arizona
                                                                            the Central         Water
                                                                                        Arizona Water
24

25

26
Z6  221   StaffReply
     221 Staff  Reply Br.
                       Br. at 5.
                           at 5.
    buzz  StaffBr.
     222 Staff  Br.at
                   at 5.
                      5.
27
27 223    DirectTestimony
                  TestimonyofofStaff
                                  Staffwitness
                                        witness  Jeffrey
                                               Jeffrey           (S-38)atat18;
                                                         Michlik(S-38)
                                                       Michlik              18,citing    NARUC
                                                                                      toto
                                                                                 citing              271, Contributions
                                                                                                USOA 271,
                                                                                           NARUCUSOA      ContributionsininAid
                                                                                                                           Aid of
     223 Direct
   I Construction.
     Construction.
28 224    RebuttalTestimony
     224 Rebuttal   Testimonyof  ofCompany
                                   Companywitness
                                               witnessBrian  Tompsett (Exh.
                                                       Brian Tompsett  (Exp. A-5) at 17.17.


                                                              35                     DECISION
                                                                                     DECISION NO.                71854
               Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 40 of 134
                                                                          DOCKET
                                                                          DOCKETno.
                                                                                 NO.WS-02987A
                                                                                     WS-02987A-08-0180
                                                                                             -08-0180

      Conservation
      Conservation District, which
                             whichoperates
                                   operates the
                                             the Central
                                                  CentralArizona
                                                          ArizonaProject.225
                                                                   Project.225              The CAGRD
                                                                                            The CAGRD provides
                                                                                                       provides a
                                                                                                                a
 1
 1
 2 mechanism for
 2 mechanism     landowners and
             for landowners     designated water
                            and designated watersupply
                                                 supply providers such as
                                                        providerssuch  as Johnson
                                                                          Johnson Utilities to
                                                                                  Utilities to

 3 demonstrate
   demonstrate aa100-year
                  100-yearwater
                           watersupply
                                 supplyunder
                                        underArizona's
                                              Arizona'sassured
                                                       assuredwater
                                                               watersupply
                                                                     supplyrules
                                                                            rules("AWS
                                                                                  ("AWS Rules"),
                                                                                        Rules"),
 4 which
 4  whichbecame
          becameeffective
                 effectiveinin1995.226
                               1995.226 Members
                                        Members of the
                                                   the CAGRD must pay
                                                       CAGRD must pay the
                                                                      the CAGRD  toreplenish
                                                                                    replenish (or
                                                                                              (or
                                                                          CAGRD to
 5                                                                        . limits
                                                                               . . .
      recharge) any
                any groundwater
                    groundwater pumped
                                 pumped by
                                        bythe
                                           themember
                                              memberthat
                                                     thatexceeds
                                                          exceedsthe
                                                                  thepumping
                                                                      pumping11m1ts imposed
                                                                                    imposed by the
                                                                                            by the
 6
     I~Aws
      AWS rules.227
           rules.227 The
                     The CAGRD           thePhoenix,
                                includesthe
                         CAGRD includes      Phoenix,Tucson
                                                      Tucsonand
                                                             andPinal
                                                                 PinalCounty
                                                                       Countyactive
                                                                              activemanagemen
                                                                                     managementt
 7
                       228
     l areas ("AMAs").228 Johnson
       areas ("AMAs").     Johnson Utilities
                                   Utilitiescompleted
                                             completed the
                                                        the process     becoming a
                                                            process for becoming a Member
                                                                                   Member Service
                                                                                          Service Area
                                                                                                  Area
 8
     l of
       of the
           the CAGRD
               CAGRDon
                     onororabout  June9,
                            aboutJune  9,2000.229
                                          2000.229 Joining
                                                   Joining the
                                                           the CAGRD
                                                               CAGRD isisone
                                                                          oneof
                                                                              ofthe
                                                                                 thesteps
                                                                                     steps in
                                                                                            in the
                                                                                               the process
                                                                                                   process of
                                                                                                           of
 9

10   | becoming a designated
                  designated provider, which means a water provider that
                                       which means                  that has
                                                                         has demonstrated
                                                                             demonstratedto
                                                                                          tothe
                                                                                             theArizona
                                                                                                Arizona
                                                                                   230
I 1 Department
11  Department of
               of Water
                  Water Resources
                        Resources ("ADWR")  that itithas
                                  ("ADWR") that       hasaa 100-year
                                                            100-year water
                                                                     water supply.
                                                                           supply.230The
                                                                                       TheAWS
                                                                                          AWS Rules
                                                                                              Rules
12 were
12                                      supplieswithin                                  people
   were designed
        designed to protect groundwater
                 to protect groundwatersupplies  withineach
                                                        eachAMA  and to
                                                            AMA and   to ensure
                                                                          ensure that
                                                                                  that people
13
      purchasing    leasing subdivided
                 or leasing
      purchasing or         subdivided land
                                       land within an AMA
                                                      AMAhave    water supply
                                                          haveaawater   supplyof
                                                                               ofadequate
                                                                                  adequate quality
                                                                                           quality and
                                                                                                   and
14
   | quantity.23I
     quantity.231The
                  TheAWS           require new
                      AWS Rules require          subdivisions to
                                            new subdivisions   to demonstrate
                                                                  demonstrate to
                                                                               to ADWR    that aa100-year
                                                                                  ADWR that       100-year
15
15 1
16 water supply is available
                   availableto  servethe
                             toserve  the subdivision
                                           subdivisionbefore
                                                       beforehome   salescan
                                                              homesales   canbegin.232
                                                                              begin.232 An
                                                                                        Anassured    water
                                                                                            assured water
16
17 supply can
          can be demonstrate
                 demonstrateddin  one of
                               in one of two ways:
                                             ways: the
                                                    the subdivision
                                                        subdivisionowner  canprove
                                                                    ownercan  provean
                                                                                    anassured
                                                                                       assured water
                                                                                               water
17
18            the specific subdivision
18 supply for the          subdivision and
                                       and receive                  assured water
                                           receive a certificate of assured watersupply
                                                                                  supply(CAWS")
                                                                                         (CAWS") from
                                                                                                 from

19 ADWR,
19           alternatively,aasubdivision
   ADWR;ororalternatively,    subdivisionowner
                                          ownercan
                                                canreceive
                                                    receiveservice
                                                            servicefrom    city,town,
                                                                    fromaacity,  town,or
                                                                                       or private
                                                                                          private water
                                                                                                  water
20 Company
20  companythat
            thathas
                 hasbeen
                     beendesignated
                          designated by ADWRasashaving
                                     byADWR      havinga adesignated
                                                           designatedwater  supply.233
                                                                      watersupply.233
21

22

23

24
      225
      225 Co.Co.Br.
                Br. at
                    at 28.
                       28.
      326    RebuttalTestimony
      226 Rebuttal     Testimonyof
                                 ofCompany
                                   Companywitness
                                           witnessBrian
                                                  Brian Tompsett
                                                        Tompsett(Exh.
                                                                 (Exh. A-5)
                                                                       A-5) at 17.
25 - 27
      227 IId.
             d
      22s l d.
      228 Id.
26
      z2914
      229 Id. at 18.
      230 I
      2" Id
27 2312    I
        31 Id.
      232 I d
      232 Id.
28 l 233
28    233
           Id
           Id.


                                                            36                       DECISION
                                                                                     DECISION NO.
                                                                                                      71854
       II
                   Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 41 of 134
                                                                       DOCKET
                                                                       DOCKET no.
                                                                              NO.WS~02987A-08-0180
                                                                                  WS-02987A-08-0180

                    The costs
                        costs of the
                                 the CAGRD
                                     CAGRD are
                                            are covered
                                                 covered by
                                                          byaareplenishment
                                                               replenishment assessment  levied on
                                                                             assessment levied  on CAGRD
  11
            members.   234 Designated water supply providers such as Johnson Utilities that serve a Member
  2
  2         II'l€mbers.234 Designated water supply providers such as Johnson Utilities      serve Member

  3         Service Area pay aa replenishment
                                replenishment tax
                                               taxdirectly
                                                  directly to the CAGRD
                                                                  CAGRD according
                                                                        according to the
                                                                                     the number of acre-feet of
                                                                                                   acre-feet of
    44                   9,          .      . .     .      .            .           2
  4 "excess
  4    excess groundwater"
              groundwater they
                            they deliver
                                 deliver wlthln
                                         withinthelr
                                                theirservice
                                                      serviceareas
                                                              areas during     year. 235
                                                                    during aa year.  35 The
                                                                                         The amount
                                                                                             amount due
                                                                                                    due the
                                                                                                        the
 5                  .                                                                           .     .
            CAGRD
            CAGRD isis based
                        based on
                              on CAGRD's
                                 CAGRD'stotal
                                         totalcost
                                               costper
                                                    peracre-foot
                                                        acre-footofofrecharging
                                                                       recharginggroundwater,
                                                                                  groundwater, lncludxng
                                                                                                including the
                                                                                                          the
 6
 6
            capital costs of
                          of constructing
                             constructing recharge
                                           recharge facilities,
                                                    facilities, water
                                                                water acquisition
                                                                       acquisitioncosts,
                                                                                   costs,operation
                                                                                          operation and
                                                                                                     and maintenance
                                                                                                         maintenance
 7
 7
            costs and
                  and administrative
                      administrative costs.236 By statute,
                                     costs.236 By statute, the
                                                           the replenishment tax must be calculated separately for
 8
 9 each
    eachAMA.237
         AMA.237 Johnson
                  JohnsonUtilities
                          Utilitiesisisa adesignated
                                           designated provider
                                                       providerininboth
                                                                    boththe
                                                                          thePhoenix
                                                                              Phoenixand
                                                                                      andPenal
                                                                                          Pinal County
                                                                                                County
 9
10 AMAs.238 Johnson
10 AMAs.238 Johnson had aa CAGRD
                           CAGRD assessment of $883,842
                                 assessment of $883,842 in the test year.239
                                                                    year.239Instead
                                                                             Insteadof
                                                                                     of recovery
                                                                                         recovery of
                                                                                                  of

111 Ithe
1     the test
           test year
                year amount
                     amount of
                            of CAGRD
                               CAGRD expense,
                                      expense, Johnson requestedapproval
                                               Johnson requested approvalof
                                                                          of aa CAGRD adjustor
                                                                                       adjustor
 "
12       -   -    . case.240
   mechanism
LE mechanism    this
             in thls case.
13
                    The Company, RUCO and
                        Company, RUCO and Staff
                                          Staff agreed
                                                agreedthat
                                                       dirt the
                                                             the CAGRD
                                                                 CAGRD is
                                                                       is an
                                                                          an important
                                                                             important tool
                                                                                        tool in Arizona's
14
       I groundwater
         groundwater conservation
                     conservation efforts,
                                  efforts, and
                                           and that
                                                that the
                                                      the Company
                                                          Companyshould
                                                                  shouldrecover
                                                                         recoverits
                                                                                 its CAGRD
                                                                                     CAGRD expenses.
                                                                                           expenses. The
15
        Company's ratepayers  and the
                  ratepayers and   the general
                                       generalpublic
                                               public benefit
                                                      benefit from
                                                               from the
                                                                    the Company
                                                                        Company having a designation
                                                                                         designation of
la
16
17 assured
17         water supply,
   assured water supply, because
                         becausesuch
                                 suchdesignations
                                      designationsresult
                                                   resultininmore
                                                             moreefficient
                                                                  efficient regional
                                                                            regional planning than the

18 alternative of
               of requiring
                  requiring individual
                             individualdevelopers
                                        developers within
                                                   withinaacertificated
                                                            certificatedarea
                                                                         area to
                                                                              to each
                                                                                 each obtain aa CAWS
                                                                                                cAws.24
                                                                                                      .241I


19
19                  As RUCO
                       RUCO stated,
                            stated, the issue before us
                                        issue before us is
                                                         is not
                                                            not whether
                                                                whether to
                                                                         to allow the
                                                                                  the Company
                                                                                      Company to recover
                                                                                                 recover its
20 CAGRD expense, but the manner
20                                                                 242
     CAGRD expense,            manner of the ex  pelse recover
                                              expense           y.242 Staff
                                                        recovery.      Staffrecommended
                                                                             recommended that
                                                                                           that an
                                                                                                an adjustor
                                                                                                    adjustor
21
21 |       .                         .      .          ..                      .
   | mechanism
     mechanism be
               be established,
                   established,but
                                butwith
                                   with specific
                                         specific conditions
                                                  conditions that would require
                                                                          require the
                                                                                  the Company
                                                                                      Company toto keep
                                                                                                   keep the
22
22 |
   1.Commission
      Commissionclosely
                  closelyinformed
                          informedofofthe
                                       theCAGRD
                                           CAGRD fee fee calculation
                                                          calculation and
                                                                       andwould
                                                                            would allow
                                                                                  allow the Commission to
23

24
2 4   234  Id
      234 Id.

25 235     ld.at
      235 Id.
      236
              at 18-19.
                 18-19.
      236  14at
          Id. at 19.
                 19.
      2" Id
26 28 238 Id
          Id
      239
      239
          N
27
2 7   240
    I 240
              Id
    1241  staffBr.
     241 Staff Br. atat20.
                        to.
28 242
28   242 Rico
         RUCOReply
                 ReplyBr. Br. at
                              at 5.
                                 5.


                                                           37                 DECISION no.
                                                                              DECISION NO.             71854
            Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 42 of 134
                                                                       DOCKET
                                                                       DOCKETNO.
                                                                              NO.WS-02987A-0
                                                                                 WS-02987A-08-0180
                                                                                             8-0180

 1 closely monitor  the Company's
           monitor the  Company's collection
                                  collection of
                                             ofCAGRD
                                                CAGRDfees   andthe
                                                       feesand  the Company's
                                                                    Company's treatment
                                                                               treatment of
                                                                                         of monies
                                                                                            monies
 1
 2
 2 collected
   collected to pay the
                    the CAGRD fees. The Company
                              fees. The Company was
                                                was in
                                                    in favor
                                                        favor of
                                                              of the
                                                                  the establishment  of aa CAGRD
                                                                       establishment of    CAGRD

 3 recovery mechanism,
            mechanism, but was unwilling
                       but was            to agree
                               unwilling to   agree to
                                                     to abide
                                                        abide by
                                                              by the
                                                                  the conditions
                                                                       conditions that
                                                                                   that Staff
                                                                                         Staffargued  are
                                                                                               argued are

 4 necessary
 4 necessary to safeguard
                safeguard the
                          the Company's
                              Company's ratepayers.
 5
                   1. Staff
                       StaffProposed          and Conditions
                                     Adjustor and
                            Proposed Adjustor
 6
            Staff
            Staff recommended that the Company recover its CAGRD
                                                           CAGRDtax  assessment through
                                                                 taxassessment  through the
                                                                                        the use
                                                                                            use of
                                                                                                of
 7
     an adjustor mechanism,
                 mechanism, subject    specific enumerated
                            subject to specific  enumerated conditions.
                                                            conditions. Staff
                                                                        Staff recommended  that the
                                                                               recommended that the
 8
 9 CAGRD
   CAGRD adjustor
         adjustor mechanism
                  mechanism only
                            only be
                                 be authorized with the following
                                    authorized with               conditionsattached:
                                                        following conditions attached:
 9

10          1.     The initial
                         initial adjuster
                                  adjuster fee
                                            fee shall apply toto all
                                                                  all water  sold after
                                                                      water sold    after the
                                                                                           the date
                                                                                               date new
                                                                                                     new
                   rates
                   rates  from   this case   become    effective.   In order  to  calculate
                                      case become effective. In order calculate this initial  this initial
11                 fee,  the Company
                   fee, the   Company shall
                                          shall submit the 2008 data,  data, as
                                                                             as per
                                                                                  per condition
                                                                                       condition No. 77
                   below, within
                            within30 30days
                                        days ofof the
                                                   the date of the  final
                                                            of the final  order  in this  matter.
12
           2.      The
                   The Company
                        Company shall,
                                  shall, on           basis, place
                                         on a monthly basis,  place all  CAGRD monies
                                                                     all CAGRD     monies
13
                   collected
                   collected from customers
                                   customers in     separate, interest
                                              in aaseparate,   interest bearing
                                                                         bearing account
                                                                                  account
14                 ("CAGRD
                   ("CAGRD Account").
                              Account").

15          3.     The
                   The only time the    Company can
                                   the Company    can withdraw
                                                      withdraw money
                                                                 money from  the CAGRD
                                                                        from the
                   Account is to pay the annual
                                          annual CAGRD    fee to
                                                  CAGRD fee      the CAGRD,
                                                              to the         which is
                                                                     CAGRD, which   is due
                                                                                       due
16
                   on October  15th of each year.
                      October 15th
17
           4.      The
                   The Company
                         Company must
                                    must provide
                                           provide to Staff        semi-annual report
                                                         Staff aa semi-annual     report of the
                                                                                             the
18                 CAGRD     Account
                   CAGRD Accountand    and CAGRD      use  fees collected  from  customers
                                           CAGRDuse fees collected from customers and       and
                   paid to the CAGRD,     withreports
                                CAGRD, with     reports due
                                                         due during
                                                             during the
                                                                     the last
                                                                          last week
                                                                               week of
                                                                                     of October
                                                                                        October
19                 and the
                       the last
                            last week
                                 week of
                                      of April each year.
                                         April each
20
70
                   The Company must provide to                   even-numberedd year
           5.                                   to Staff,
                                                    Staff, every
                                                           every even-numbere       year (first
21                 year being 2010) by June
                                         June 30th,
                                              30th, the  new firm
                                                     the new  Hrm rates
                                                                   rates set
                                                                          setby
                                                                              by the
                                                                                  the CAGRD
                                                                                      CAGRD
                   for the
                       the next two
                                two years.
                                    years.
22
           6.      The CAGRD
                        CAGRD adjustor
                                   adjustor fees
                                             fees shall
                                                   shall be
                                                          be calculated
                                                              calculated as as follows: The total
23                 CAGRD
                   CAGRD feesfees for the
                                        the most current    year in
                                                  current year    in the
                                                                      the Phoenix
                                                                           Phoenix AMAAMA shallshall be
                                                                                                     be
                   divided by
                            by the
                                the gallons
                                    gallons sold in
                                                  in that
                                                      that year
                                                           year to determine
                                                                    determine a CAGRD
                                                                                    CAGRD fee   fee per
24
                   1,000 gallons.
                   1,000  gallons. Similarly,
                                     Similarly, the
                                                 the total  CAGRDfees
                                                      total CAGRD       fees for
                                                                              for the
                                                                                   the most
                                                                                       most current
                                                                                                current
25                 year in the Pinal AMA     shallbe
                                      AMA shall     be divided
                                                        divided by
                                                                 bythe
                                                                     the gallons
                                                                          gallons sold
                                                                                    sold in
                                                                                          in that  year
                                                                                              that year
                   to determine
                      determine aa CAGR.D
                                    CAGRD feefee per
                                                  per 1>000
                                                       1,000 gallons.
                                                              gallons.
26
           7.      By
                   By August
                       August 25th
                                25th of
                                      ofeach
                                         each year,
                                              year, beginning
                                                    beginning inin 2010,  the Company
                                                                   2010, the  Company shall
27                 submit for
                            for Commission
                                Commission consideration
                                              consideration its proposed
                                                                 proposed CAGRD       adjustor
                                                                            CAGRD adjustor
                   fees for the Phoenix
                   fees for      Phoenix and
                                          and Pinal
                                              PenalAMAs,
                                                     AMAs, along with thethe calculations
                                                                             calculations and
                                                                                          and
28


                                                        38                     DECISION no.
                                                                               DECISION NO.                   71854
                                                                                                             _-71854
                                                                                                                       II
                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 43 of 134
      II
      I
                                                          DOCKET
                                                          DOCKETNO.NO.WS-02987A-08-0180
                                                                      WS-02987A-08-0180

                             documentation fromfrom the
                                                     therelevant  state agencies
                                                         relevantstate  agencies to support the
                                                                                 to support  the data
                                                                                                 data used
                                                                                                      used
 1
 1                           in the  calculations.
                                 the calculations.    Failure to provide
                                                                  provide  such
                                                                           such  documentation
                                                                                 documentation     to Staff
 2                           shall result
                             shall  result in the
                                               the immediate   cessation of
                                                    immediate cessation    of the CAGRD      adjustor fee.
                                                                                   CAGRD adjustor      fee.
                             Commission-approved
                             Commission-approved fees    feesshall   becomeeffective
                                                              shall become    effectiveon   the following
                                                                                        on the
 3                           October   let.
                             October 1st.

 4                  8.       IfIfthe
                                  the CAGRD
                                       CAGRDchanges
                                                changesits      currentmethod
                                                           itscurrent               assessing fees
                                                                        methodofofassessing    fees (i.e. based
                                                                                                    (i.e. based
                             on the the current
                                        current volume
                                                 volume of  of water
                                                                 water used
                                                                        used by   customers) to
                                                                              by customers)        some other
                                                                                               to some     other
 5
                             method, such      as, but
                                         such as,  but not
                                                       not limited              projection of
                                                             limited to, future projection     water usage,
                                                                                           ofwater     usage, or
 6                           total water allocated         the Company,
                                            allocated to the     Company, thethe Company's    collection from
                                                                                 Company's collection
                             customers of CAGRD
                                              CAGRDfees fees shall
                                                               shall cease.
                                                                     cease.
 77 I
                    9.       As a compliance item, the  the Company
                                                            Company shall     submit aa new
                                                                        shall submit        tariff reflecting
                                                                                        newtariff
 8                           the initial
                                 initial adjustor
                                         adjustor fee
                                                   fee as  per Condition
                                                       as per                    above and
                                                               Condition No. l1 above    and shall annually
                             submit
                             submit   a  new  tariff
                                              tariff  reflecting
                                                     reflecting   the
                                                                 the   reset
                                                                      reset  adjustor
                                                                             adjustor  fee
                                                                                       fee prior to the
                                                                                                     the fee
                                                                                                          fee
 9
                             becoming
                             becomingeffective.243
                                         effective.243
10
                             2. Company Arguments Against
                                 CompanyArguments Against Conditions
1
11I
                                             requestedmodification
                                         or requested
                                opposed or
                    The Company opposed.               modification of Staff"    recommendedCondition
                                                                       Staff'ss recommended           Nos. 3,
                                                                                            Condition Nos.
12
        7, and
   4,5, 7,
16 4,5,    and 8.
               8.               Staff opposed
                                      opposed the Company's  requested modifications
                                                  Company's requested                     Staff's
                                                                       modifications totoStaff"    recommended
                                                                                                s recommended
13

14
14         conditions.244

15                                     a.       Condition No. 3

16                  The Company statedthat
                        Company stated              concernedthat
                                                 is concerned
                                       thatitit is            thatCondition  No.33lacks
                                                                   ConditionNo.          sufficientflexibility
                                                                                   lackssufficient  flexibility to
17
           allow for  changes in CAGRD's
                 for changes                      policies and
                                          payment policies
                                 CAGRD's payment           and other               regard to-
                                                                     policies with regard
                                                               other policies             to the  use of
                                                                                              the use
18
           CAGRD monies.245 The
           CAGRD monies.245     Company submitted
                            The Company            that itit should
                                        submitted that              be permitted
                                                             should be permitted to  withdraw funds from the
                                                                                  to withdraw
19
           CAGRD
           CAGRD account                  comply with
                            necessarytotocomply
                 account as necessary                 the conditions
                                                 with the conditions of     membership in the CAGRD,
                                                                     of its membership               as
                                                                                              CAGRD, as
20
71 those conditions exist nowor
                    exist now oras
                                as they  may be
                                    they may    modifiedininthe
                                             be modified         future.246
                                                             thefuture.246
21

22                  Staff stated
                    Staff        that the
                          stated that     Company's requested
                                      the Company's           modificationofof Condition
                                                    requestedmodification                No. 3 should
                                                                               Condition No.   should be
                                                                                                      be

23 disregarded,    theCompany
                asthe
   disregarded, as            shouldnot
                      Companyshould  notbe  allowed to
                                         beallowed      spendfunds
                                                     to spend fundsin   the CAGRD
                                                                    in the        account for any
                                                                            CAGRD account
24

25

26
           243  Staff Br.
           243 Staff  Br. at
                          at20-21,
                             20-21, citing
                                     citing to
                                            to Revised
                                               Revised Surrebuttal  TestimonyofofJeffrey
                                                       Su1TebuttalTestimony               Michlik (Exh. S-43) at 4.
                                                                                   JeffreyMichlik
27         244  StaffReply
                      ReplyBr.
                             Br. at
                                 at 21-23.
                                    21-23.
           244 Staff
           149  RebuttalTestimony
           24) Rebuttal   Testimonyof  ofCompany
                                          Companywitness
                                                    witnessBrian
                                                            BrianTompsett    (Exh. A-5)
                                                                   Tompsett (Exh.  A-5) at 20.
28         246
           246
               Id


                                                                     39                      DECISION NO.             71854
                Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 44 of 134
                                                                             DOCKET
                                                                             DOCKET NO.
                                                                                    NO. WS-0298
                                                                                        WS-02987A-08-0180
                                                                                                7A-08-0180

  1 purpose other than the CAGRD
                           CAGRDexpense
                                 expense item
                                          item than
                                                than has
                                                     has been
                                                         been analyzed
                                                              analyzed in this proceedin
                                                                       in this proceeding  and that
                                                                                         g and that the
                                                                                                    the
  1
  2
  2 proposed
      proposedadjustor
               adjustorisisdesigned
                            designedtotorecover.24
                                         recover.247
                                                   7

  3                              b.        Condition No. 4

  4            The Company argued that a single annual report, instead
                                                               instead of the semi-ann
                                                                              semi-annual  report required
                                                                                                  required
                                                                       of the          ual report
  5          n1                          .                    ,     .                   .
      by CondMon
         Condition No. 4,
                       4, would
                          would be
                                be sufficien
                                   sufficientt for Staffs
                                                   Staff's verlicatlo
                                                           verification  ofthe
                                                                      n of  the accounti
                                                                                 accounting
                                                                                          ng for CAGRD
                                                                                             for CAGRD
  6
      monies collected
             collected and
                       and re1nitted.
                           remitted.248
                                     248Staff
                                         Staffopposed
                                               opposedthe
                                                       theCompany's
                                                           Colnpany'srequested
                                                                      requestedmodification
                                                                                modificationof
                                                                                            of Condition
                                                                                               Condition
  7
      No.
      No. 44 because
             because Staff believes
                           believes itit is
                                         is important
                                            important for the Commiss
                                                              Commission
                                                                      ion to have the
                                                                          to have the ability closely monitor
                                                                                      ability closely monitor
  8
  Q the
     theCompany
         Company's collectionofofCAGRD
               's collection      CAGRD  feesand
                                       fees   andthe
                                                   thestate
                                                       stateofofthe
                                                                 theCAGRD
                                                                    CAGRDAccount.2
                                                                          Account.249
                                                                                   49
  9

10                               c.       Condition No. 5

11             The Company opposedCondition
                   Company opposed Condition No.
                                             No. 5,
                                                 5, arguing
                                                    arguing that
                                                             that the
                                                                   the information
                                                                        information itit requires
                                                                                         requires is
                                                                                                  is publicly
                                                                                                     publicly
12 available and
             and it would
                    would be
                          be more efficient for
                                            for Staff
                                                Staff to
                                                       to obtain
                                                          obtain the
                                                                 the informatio
                                                                     information  directlyfrom
                                                                                           fromCAGRD.2
                                                                                                CAGRD.25°
                                                                                n directly             50
1 °
13
 .3   The Company also argued that complianc
                                   compliancee with regulatory conditions adds costs that are ultimately
14
                   ratepayerss and should only be imposed as necessary to achieve
      borne by the ratepayer                                              achieve important regulatory
15
      objectives
      obj ectives.25l
                  .25 1
16
               Staff opposed
                     opposed modification of Condition
                             modification of ConditionNo.
                                                       No.55because
                                                             because the rates established
                                                                     the rates established by
                                                                                           by the
                                                                                               the CAGRD
                                                                                                   CAGRD
17

18
18 involve
   involve calculatio
           calculations  withmany
                      ns with manyvariables
                                   variables that
                                              that may
                                                   may or may not
                                                       or may not be
                                                                  be accessibl
                                                                     accessiblee or
                                                                                 or publicly available on
                                                                                    publicly available on

19 the                                                                because the
                                                                               theCompany
   the CAGRD's website now
       CAGRD's website now or
                            orininthe
                                   thefuture.25
                                       future.2522 Staff
                                                   Staff stated
                                                          stated that
                                                                 that because     Companywill
                                                                                          will be
                                                                                               be in
                                                                                                  in
20 possessio
20 possessionn of
               of the
                   the information
                        information as
                                    as part
                                       part of
                                            of its
                                                its own
                                                    own record keeping and
                                                        record keeping and compliance
                                                                            compliancerequirements,
                                                                                       requirements,ititwill
                                                                                                        will
21
21
      therefore be
                be in the best
                          best position
                               position to provide the Commission and Staff
                                                       Commission and Staff with the informatio
                                                                            with the information.253
                                                                                                n.253 Staff
                                                                                                      Staff
22
      indicated
      indicated that
                that as
                     as a result of
                                 of this
                                     this rate   case, itit lacks
                                           rate case,        lacks confidenc
                                                                    confidencee in
                                                                                in the
                                                                                    the Company
                                                                                        Company's   record keeping
                                                                                                's record  keeping
23

24

25
      247   StaffBr.
      247 Staff   Br. at
                       at 21.
                          21.
      248   RebuttalTestimony
      248 Rebuttal      Testimonyof
                                  ofCompany
                                    Companywitness
                                            witnessBrian
                                                   Brian Tompsett
                                                          Tompsett (Exh.
                                                                    (Exp. A-5) at 20.
                                                                          A-5) at 20.
26
      249   staff Br.
      249 Staff   Br. at 22.
      250   RebuttalTestimony
      259 Rebuttal      Testimonyof
                                  ofCompany
                                    Companywitness
                                            witnessBrian
                                                    Brian Tompsett
                                                          Tompsett (Exh.
                                                                    (Exh. A-5) at 20.
                                                                          A-5) at 20.
27    251  14.atat20-21.
                   2()-21.
      251 Id.
      252   Staff Br.
      252 Staff   Br. at 22
                          22..
28    253 Id
      253 I a(




                                                                                        DECISIO        71854
                                                              40                               N NO.
                                                                                        DECISION NQ.
                                                                                                                     I
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 45 of 134
     it                                                  DOCKET NO.no. WS-02987A-08-0l80
                                                                       WS-02987A-08-0180

                      the submittal
     | abilities, and the submittal required
                                    required by
                                             by Condition No. 55 isis necessary
                                                Condition No.         necessary to confirm that the
                                                                                   confirm that the Company is
 1
 2   chargingits
 2 I charging itscustomers
                  customersthe
                            thecorrect
                                correctrates.254
                                        rates.254

 3                                    d.        Condition No.
                                                          No. 7

 4                 The
                   The Company stated that
                       Company stated  that itit is not
                                                    not clear
                                                         clear what
                                                               what consideration
                                                                     consideration or
                                                                                   or approval
                                                                                      approval the
                                                                                                the Commission
                                                                                                    Commission
 5                                                                                                                    7 255
          would exercise with regard to the  assessment, and
                                         the assessment, and therefore
                                                             therefore opposes Condition No.
                                                                       opposes Condition                              7.255   The
 6
          Company argued
                  argued that                                    the CAGRD assessments are fixed by
                         that this requirement is unnecessary as the                             by
 7
                                                                   256
          CAGRD
          CAGRDand
                and are
                    are not subject to interpretation.256
                                       interpretation.
 8
                   Staff stated that Condition
                         stated that Condition No. 7 is
                                                      is important
                                                          important because
                                                                    because it allows
                                                                               allows the
                                                                                       the Company to receive
                                                                                           Company to  receive the
 9

10 required documentation
10          documentation first
                           first from CAGRD,
                                      CAGRD, and
                                             and Staff
                                                 Staff and                     have the
                                                       and the Commission must have the ability
                                                                                        ability to

11
l l review
    review the
            the calculations
                calculations and
                             and documentation,
                                 documentation, including
                                                including the
                                                           the CAGRD
                                                               CAGRDinvoice.257         stated that the
                                                                      invoice.257 Staff stated

12
12 language "for
            "for Commission
                 Commissionconsideration"
                            consideration"should  notbebechanged
                                           shouldnot              because itit isisstandard
                                                          changedbecause            standard language
                                                                                              language that
13
          allows
          allows the
                 the Commission
                     Commission to
                                to monitor
                                   monitor and   ultimately approve
                                            and ultimately   approve the   exact adjustor
                                                                      the exact   adjustor fee   charged to
                                                                                            fee charged
14
                       258
       customers.
     . customers.258 Staff stated
                    Staff   statedthat  theCommission
                                   thatthe  Commission review
                                                        review and approval process each year would ensure
                                                               and approval                         ensure
15
          that the
               the Company
                   Company is
                           is submitting data
                                         data to
                                               to ADWR that is consistent
                                                  ADWR that                    annual reports
                                                               consistent with annual         filed with the
                                                                                      reports filed      the
16
                                                               correctassessment  rate, and
                                                                       assessment rate, and that the
                                                                                                 the
17 Commission,
   Commission, that the
                    the Company
                        Company is
                                 is not
                                     not misinterpreting
                                          misinterpreting the
                                                           thecorrect

18 Company
   Company isiscalculating  thecustomer
                calculatingthe  customerfee   correctly.259
                                          feecorrect1y.259

19                                    e.        Condition No. 8

20
                   The Company opposed Condition No. 8's
                               opposed Condition     8'srequirement
                                                         requirement that
                                                                      that the
                                                                            the collection     feescease
                                                                                collectionofoffees  cease should
21
          the CAGRD
              CAGRDchange
                    change itsitscurrent
                                  currentmethod
                                          methodof of
                                                    assessing
                                                      assessingfees.260
                                                                 fees.26°                            Company argued
                                                                                                 The Company        that if the
                                                                                                             argued that     the
22

23
ZN
                                        •
                                        4




24

25
          254   StaffReply
           254 Staff   Reply Br.
                              Br. at 8.
                                  at 8.
          £;
           255 Rebuttal
               Rebuttal Testimony
                          Testimony of  of Company
                                           Company witness
                                                    witness Brian Tompsett
                                                                  Tompsett (Exp.
                                                                           (Exh. A-5) at
                                                                                      at 21.
                                                                                         21.
26
          z256 ld.
               Id
          25' Staff
          257   staff Br.
                      Br. at
                          at 22;  Tr. at 912.
                              22, Tr.
27
           258 Staff
          258   Staff Br. at 22
                      Br. at 22..
          259 Staff
          259   StaffReply
                       Reply Br. at 8.
28        260    RebuttalTestimony
           260 Rebuttal    Testimonyof   ofCompany
                                            Company witness
                                                    witness Brian
                                                            Brian Tompsett (Exh. A-5)
                                                                                 A-5)at
                                                                                      at21
                                                                                         21..

                                                                                                                   71854
                                                                     41                         DECISION
                                                                                                DECISION   NO.
                                                                                                         n<~>.
     I
     x
                   Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 46 of 134                                   *




                                                                          DOCKET
                                                                          DOCKETno.
                                                                                 NO.WS-02987A-0
                                                                                     WS-02987A-08-0180
                                                                                               8-0180

 1 CAGRD
   CAGRDchanges
         changesits
                  itsmethod
                      methodof
                             ofassessing
                                assessingfees,
                                          fees, that
                                                 that Johnson        likewisechange
                                                      Johnson would likewise  changethe  way ititpasses
                                                                                     the way      passes
  1
 2
 2 through the fee to its customers,
           the fee        customers, consistent with the
                                                     the CAGRD changes.26'
                                                         CAGRDchanges.261

 3                Staff stated
                        stated that  ConditionNo.
                                thatCondition No. 88should
                                                     shouldbe
                                                           beretained
                                                              retainedbecause
                                                                       becauseit itisisunlikely  thatCAGRD
                                                                                        unlikelythat  CAGRD would
                                                                                                            would
 4 change
 4        the assessment
   change the assessmentmethodology
                         methodologywithout
                                     withoutnotice,
                                             notice,and
                                                     andifif it were
                                                                were changed,
                                                                     changed, the
                                                                              the Company
                                                                                  Company could
                                                                                          could
 5                 .     .
      request a modification
                mod18cat1onofofthe
                                theapproved
                                   approvedmethodology.
                                            methodology.
 6
                         3. RUCO  ProposedExpense
                             RUCOProposed  ExpenseAdjustment
                                                   Adjustment and
                                                              and Opposition to Adjustor
 7
                  RUCO
                  RUCOasserted
                       asserted that
                                 that the
                                       the use
                                            use of
                                                 ofan
                                                    anadjustor  mechanism isis not
                                                       adjustor mechanism       notaanecessary
                                                                                      necessary or
                                                                                                 orappropriate
                                                                                                    appropriate
 8
 9 means for the
   means for therecovery
                 recoveryof
                         of CAGRD  expense.262 RUCO
                            CAGRD expense.262       argued that
                                               RUCO argued that the
                                                                 thecircumstances
                                                                     circumstancesof
                                                                                   ofthe
                                                                                      theCAGRD
                                                                                          CAGRD
 9
10
10 assessment
   assessment do
              do not
                 not warrant anadjustor
                     warrant an adjustormechanism
                                        mechanismbecause
                                                  becauseitit is
                                                              is aa routine yearly
                                                                            yearly expense
                                                                                   expense and because
                                                                                           and because

11 its progressive
11                 increase is
       progressive increase    not volatile.263
                            is not volatile.263 RUCO  stated that
                                                RUCO stated       rate stability
                                                             that rate           is important
                                                                       stability is  important in
                                                                                               in today's
                                                                                                   today's

12 economic environment,
            environment, and because adjustors lead
                             because adjustors lead to changes in residential
                                                    to changes    residential ratepayers'   rates, they
                                                                               ratepayers' rates,  they
13
      should be
             be approved
                approved only in   extraordinary circumstances
                               in extraordinary                .264RUCO
                                                 circumstances.264      also argued
                                                                   RUCO also        that oversight
                                                                             argued that oversight of
                                                                                                   of
14
      Staff'
      Staffss proposed
              proposed adjustor                     and inappropriately
                       adjustor would unnecessarily and                  increasethe
                                                         inappropriatelyincrease  theStaff
                                                                                     Staffs   workload.265
                                                                                           s workload.265
15
                  RUCO
                  RUCO recommende
                        recommendedd that
                                     that the CAGRD be
                                          the CAGRD      treated as
                                                     betreated    as an
                                                                      anexpense,   and proposed
                                                                         expense, and   proposed aa
16

17 normalization adjustment
                 adjustment to test year
                            to test      expenses based
                                    year expenses based on
                                                        on the known and
                                                           the known and measurable
                                                                         measurable costs
                                                                                    costs of the
                                                                                          of the
17
   Company's CAGRD
18 Company°s
18                  assessments through
             CAGRD assessments           2010.266 RUCO's
                                 through 2010.266         proposed adjustment
                                                  RUCO's proposed   adjustment is
                                                                               is based on the
                                                                                  based on the
   I
19 | Company's
19   Company's test
                test year watersold
                      yearwater soldand
                                     anda a2009-2010
                                            2009-2010composite of ofPhoenix
                                                       composite     PhoenixAMA
                                                                             AMA and
                                                                                 and Pinal
                                                                                     PenalAMA
                                                                                           AMA
20 I CAGRD
20             fees Pper
      CAGRD fees           thousandga110ns.267
                       Er thousand                RUCOasserted
                                     gallons.267 RUCO     asserted that
                                                                    that because
                                                                         because the
                                                                                 the Company   has stated
                                                                                                    stated an
                                                                                                           an
                                                                                     Company has
21
                  file aa new
     intention to file    new rate      every three
                                   case every
                              rate case        threeyears,
                                                    years,RUCO's     recommended adjustment
                                                            RUCO's recommended                would provide
                                                                                   adjustment would   provide
22

23

24
      261 Id.
25    261   id.
      262   Rico Br.
      262 RUCO   Br.at
                     at 8-14,
                         8-14; Reply
                               Reply Br.
                                     Br. at
                                         at 5.
      263   RUCO
      263 RUCO Br.Br.atat12-13.
                          1243.
26
      264  ld.
      264 Id
      265 Id.
      265   Id.
27
27    266  RUCOBr.
      266 RUCO   Br.atat8;8,14;
                             14;Tr.
                                 Tr.atat205;
                                         205,Direct
                                              DirectTestimony
                                                     Testimonyof
                                                               of RUCO
                                                                  RUCO witness
                                                                       witness Rodney
                                                                               Rodney Moore
                                                                                      Moore (Exh.
                                                                                            (Exh. R-1)
                                                                                                  R-1) at 16-17, RUCO
                                                                                                       at 16-17; RUCO
      Final Schedules   RLM 7 and
            Schedules RLM        and RLM-16.
                                        RLM-16.
28
2 8   267  Rico Final
      267 RUCO  Final Schedule
                       Schedule RLM-16.
                                    RLM-16.


                                                            42                   DECISION N
                                                                                          NG.
                                                                                            O.            71854
              Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 47 of 134
                                                      DOCKET
                                                      DOCKETno. NO.WS-02987A-08-
                                                                    WS-02987A-08-01 80
                                                                                 0180

       the
       the Company
           Company with complete
                        complete recovery
                                 recovery of the
                                              the CAGRD
                                                  CAGRDexpense
                                                        expensewithout
                                                                withoutrequiring
                                                                        requiringextraordinary
                                                                                  extraordinary
 1
 1
 q
 4.
      ratemaking
      ratemaking treatment
                  treatment for
                             foraaroutine
                                   routinecost.268
                                           cost.268
 q
 3J             In support
                   support of its recommendation
                                  recommendation that
                                                 thataaCAGRD  adjustor mechanism
                                                       CAGRD adjustor  mechanism be
                                                                                 be put
                                                                                    put in place for the

 4 Company,
 4 Company, Staff stated
                  stated that
                         that the
                              the CAGRD  assessment represents
                                  CAGRD assessment  represents aa significant annual expense
                                                                  significant annual expense for the
 5
       Company, whlch is
       Company, which  is antlclpated
                          anticipated to
                                       to progresslvely
                                          progressivelyincrease,
                                                        increase, and
                                                                  and that
                                                                      that in order to keep
                                                                                       keep its membership
                                                                                                membership in
                                                                                                           in
 6
       the
       the CAGRD,
           CAGRD,the
                  theCompany
                      Companymust
                              mustpay
                                   paythe
                                        thefee.269
                                             fee.269 Staff asserted
                                                           asserted that
                                                                    that the
                                                                          the CAGRD  assessment is
                                                                              CAGRD assessment
 7
      amenable to an
      amenable to an adjustor
                     adjustor mechanism
                              mechanism because
                                        becausethe
                                                the assessment,
                                                    assessment,unlike
                                                                unlikeaa pass-through
                                                                         pass-throughtax,
                                                                                      tax,isis not
                                                                                               not easily
                                                                                                   easily
 8
      I calculated
        calculated and
                   and assigned.270
                       assigned.27° Staff noted that
                                    Staff noted that the Commission
                                                         Commission has
                                                                     has approved
                                                                          approved adjustor
                                                                                    adjustor mechanisms
                                                                                             mechanisms
 9

10
10 1 where
     where appropriate
           appropriatein
                       in order
                          order to
                                to advance
                                   advance important        concerns that
                                           important policy concerns  that protect
                                                                           protect the
                                                                                   the public
                                                                                       publicinterest.27l
                                                                                              interest.27I

1]
11 IStaff
    Staff stated that the
          stated that  theCommission has approved
                          Commission has approved adjustors
                                                  adjustorsfor  expenses that
                                                            for expenses  thatare
                                                                               arenot
                                                                                   notextremely
                                                                                       extremelyvolatile
                                                                                                volatile
12    I`
      l for Demand Side
        tor Demand Side Management
                        Management and
                                   and the Renewable Energy
                                       the Renewable        Standards Tariff,
                                                     Energy Standards  Tariff, based
                                                                               based on
                                                                                     on a
1'3
13
   I determination
     determination that   the advancement
                     that the advancement of      energy conservation
                                              of energy   conservation programs
                                                                          programs andand the            renewable
                                                                                               move to renewable
                                                                                          the move
14
14 |
     sources of energy
     sources     energy were
                          were necessary
                                 necessary policy     considerations totoadvance
                                           policyconsiderations           advancethe thepublic   interest.272 Staff
                                                                                         publicinterest.272
15
15
16 opined that
             that it would
                     would be
                            be appropriate,
                                appropriate, in   the Commission's
                                              in the   Commission'ssupport
                                                                        support of
                                                                                 ofgroundwater
                                                                                    groundwaterConservation,     to
                                                                                                   conservation, to
16
17 adopt the
         the Staffs
             Staff s recommendation
                     recommendation regarding anadjustor
                                    regardingan  adjustorfor
                                                          forthe
                                                              theCompany's
                                                                  Company'sCAGRD  assessment.
                                                                           CAGRD assessment.
17

18                       4.
                         4. Conclusion
                            Conclusion

19              We agree
                   agree with
                         with Staff
                              Staffthat
                                    that this
                                          thisCommission
                                               Commissionhas
                                                          hasininthe
                                                                   thepast  approvedadjustor
                                                                       pastapproved  adjustor mechanisms
                                                                                              mechanisms
20 where
20 where appropriate
         appropriate to  advance important                                  public interest.
                                                                                    interest.                         The
                      to advance important policy concerns that
                                           policy concerns that protect
                                                                protect the
                                                                        the public                                    The
21
      l CAGRD
        CAGRD adjustor
               adjustor mechanism
                        mechanism that
                                   that Staff
                                        Staff designed,
                                              designed, inclusive
                                                         inclusive of             conditions without
                                                                           eight conditions
                                                                   of all eight              without
22
   I modification,
     modification, appears
                   appearstotobe
                               beaajust
                                    justand
                                         andreasonable
                                             reasonablemeans
                                                          means  ofofdealing
                                                                      dealingwith
                                                                              withthe
                                                                                   thecosts
                                                                                       costsofofthe
                                                                                                 theCAGRD.
                                                                                                     CAGRD.
23
24 I Conservation
     Conservation and
                   and wise stewardship of increasingly
                       wise stewardship     increasingly stressed
                                                          stressed water supplies is
                                                                                   isaamatter
                                                                                       matter of
                                                                                               ofparamount
                                                                                                   paramount
24
GO
25 iconcern
     concerninin Arizona,
                 Arizona, and
                          and we believe that
                              we believe  that itit isisimportant
                                                         important to
                                                                    tosend
                                                                       sendappropriate
                                                                            appropriate signals
                                                                                        signals to
                                                                                                to water
                                                                                                   water

26
       268  RUCQBr.
       268 RUCO Br. atat 14.
                         14.
27
27    269  StaffBr.
      269 Staff  Br.atat20,
                         20,citing
                              citingto
                                     toRevised
                                       RevisedSurrebuttal
                                               Su1TebuttalTestimony      JeffreyMichlik
                                                           TestimonyofofJeffrey  Michlik (Exh.
                                                                                         (Exp. S-43) at 1.
                                                                                                        I.
      170
          Id
28    271  StaffReply
      271 Staff  Reply Br.
                         Br. at
                             at 7-8.



                                                                 43                     DECISION
                                                                                        DECISIONN()
                                                                                                 NO.v        771854
                                                                                                               1854
                                                                                                                            I
                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 48 of 134
                                                                        DOCKET
                                                                        DOCKET no.
                                                                               NO.WS-029
                                                                                   WS-02987A-08-0180
                                                                                         87A008-0180

 1 compan
   companies
          ies regarding
              regardin g their
                          their duty     fullyengage
                                duty to fully  engage ininconserva
                                                           conservation  programs
                                                                   tion program   administered
                                                                                s administ ered by  the
 1                                                                                              by the

 2 ADWR.
 2 ADWR. The
          TheCAGRD
              CAGRDassessm
                     assessment  fee isis not
                            ent fee       not discretio
                                               discretionary  forCompan
                                                        nary for  Companies such as
                                                                        ies such as Johnson
                                                                                    Johnson Utilities,
                                                                                            Utilities,

 3 and the
       the Commission
           Commission believes that
                               that the
                                    the CAGRD participation
                                        CAGRD participa       represents
                                                        tion represen ts the
                                                                         the kind of investme
                                                                             kind of  investment that is
                                                                                              nt that is

 4
 4 appropria
   appropriate
             te for
                for timely cost recovery
                    timely cost recovery.. To
                                           To not
                                              not allow
                                                  allowthe
                                                        the Compan
                                                            Company   to recover
                                                                          recover its
                                                                                  its CAGRD
                                                                                      CAGRD costs
                                                                                             costs in
                                                                                                   in real
                                                                                                      real
                                                                   y to
 5     .                                 . . to participate
                                                      ..      n
      tlme
      time may
           may threaten
                threaten the
                         the Company's
                             Company's ability
                                       ablllty to             in the
                                                  partlclpate in the CAGRD
                                                                     CAGRD program
                                                                            program and
                                                                                    and would
                                                                                        would send
                                                                                               send aa
 6
      negative
      negative signal
               signal to water
                         water provider
                                providerss regardin
                                            regardingg this
                                                       this Commis
                                                            Commission's  support for
                                                                   sion's support  for sound
                                                                                        sound regional
                                                                                               regional
 7
      approachesto
      approaches toachieving
                    achievingsafe
                              safeyield
                                   yieldin
                                         in Active
                                            Active Management
                                                   Management Areas. While we
                                                              Areas. While we are
                                                                              are not
                                                                                  not satisfied
                                                                                      satisfied with the
                                                                                                with the
 8
 9 Compan
   Company's  past accounti
          y's past accounting  methodologies,
                            ng methodo logies, and
                                               and are
                                                   are supportive
                                                       supportive of
                                                                  of the
                                                                     the steps
                                                                         steps taken
                                                                                taken in
                                                                                       in this Order to
                                                                                          this Order to
 9
10         Johnson Utilities
10 require Johnson Utilities to come
                                come into
                                      into complian
                                           compliance  with NARUC
                                                    ce with NARUCaccounti
                                                                  accounting  standards,
                                                                          ng standard    we believe
                                                                                      s, we believe

l11
  l   Staffs
      Staff's adjustor
               adjustor mechan
                        mechanism  proposal l will
                               ism proposa         accord the
                                              will accord  the Commis
                                                               Commission  maximum oversigh
                                                                      sion maximum oversightt over  the
                                                                                              over the

i12
  n applicatio
    application  of the
               n of  the adjustor mechani
                                  mechanism. We will
                                         sm. We willtherefore  approve the
                                                     therefore approve the CAGRD
                                                                           CAGRDadjustor
                                                                                 adjustor mechani
                                                                                          mechanism,
                                                                                                 sm,
13
13                                  ..
      inclusive
      inclusive of
                of ail
                   all eight
                       eight condltlon
                             conditions  proposed by
                                       s proposed by Staff.
                                                     Staff.
14
                B
                B..    Rate
                       Rate Case
                            Case Expense
15
                The Compan
                    Company                       of $100,000
                              requestedd recovery of
                           y requeste                 $100,000 ininrate
                                                                     ratecase  expense for
                                                                          caseexpense   foreach
                                                                                            eachdivision.2
                                                                                                  division.273
                                                                                                           73
16

17
17
      There
      There was no disagree
                   disagreement
                            ment on
                                 on the amount of
                                    the amount    expense. . Staff
                                               of expense    Staff recomme nded normalization
                                                                    recommended               of the
                                                                                normalization of  the

18    expense
      expense over
              over three
                   three years,
                         years, and  the Company
                                and the  Company agreed.274
                                                 agreed.274RUCO
                                                            RUCOrecommended  anamortization
                                                                 recommendedan  amortization of
                                                                                             of five
                                                                                                five
19 years
   years to reflect the Compan
                        Company's  propensity
                               y's propensi ty for not timely
                                               for not         filingrate
                                                       timely filing   rateapplicati
                                                                            applications.275 The Compan
                                                                                                 Companyy
                                                                                     ons.275 The
20 pointed out                       expense normaliza
                                               normalization  assumed that
               that RUCO's  CAGRDexpense
                    RUCO's CAGRD                         tion assumed     that the
                                                                                the Company
                                                                                    Companywould
                                                                                             would be
                                                                                                   befiling
                                                                                                      filing
21                                276
                                  276
      a rate case
             case in
                  in three years.     We find that           year normalization
                                              that the three year normalization period is
                                                                                       is appropria te, and
                                                                                          appropriate,      will
                                                                                                        and will
22
22
      adopt it.
23

24

25

26    777
      272 Id.
      _ - ld
27
27    273  RebuttalTestimony
      271 Rebuttal   Testimonyof
                               ofCompany
                                 Companywitness
                                         witnessThomas
                                                 ThomasBourassa
                                                        Bourassa(Exh.
                                                                 (Exp.A-2)
                                                                       A-2)Vol.
                                                                           Vol. II at 23.
                                                                                II at 23.
      _ lId.
      774
      274
           d
28    275   Rico Br.
      275 RUCO   Br. at
                      at 7,
                         7.



                                                          44                    DECISION NO.
                                                                                DECISION NU,     71854
                                                                                                 71854
                                                                                                                   :
               Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 49 of 134
                                                       DOCKET
                                                       DOCKETNO. NO. WS-02987A-08-0180
                                                                     WS-02987A-08-0180

                c.
                C.          Income
                            Income Tax
                                   Tax Expense
                                       Expense
 1

 2               The Company
                     Company is seeking
                                seeking recovery
                                         recoveryof
                                                 of income
                                                     income tax
                                                             tax expense
                                                                 expenseininthe
                                                                             theamount
                                                                                 amountofof$1,185,679.
                                                                                            $1,185,679 As

 'a
 J     an LLC,
          LLC,the
               theCompany
                   Companydoes
                           doesnot
                                notpay
                                    paytaxes
                                         taxesatatthe
                                                    thecorporate
                                                         corporate1eve1.277
                                                                    level.277 Instead,
                                                                               Instead, its
                                                                                         its taxes
                                                                                              taxes are
                                                                                                     are passed
                                                                                                          passed

 4 through
 4   throughtotothe
                  theowners
                      ownersofofthe
                                 theCompany
                                     Companyand
                                             and accounted
                                                  accounted for when
                                                                when its
                                                                     its member
                                                                         member owners
                                                                                owners file their tax
                                                                                                  tax
 5                                                                                                              278
       returns. The Company reimburses
                            reimburses its member owners for
                                           member owners for their     liabilities.278 The Company
                                                             their tax liabilities.
 6
       argued that
       argued      because the income tax liability
              that because                liability of its members "arises from the
                                                                                 the taxable  income of
                                                                                      taxable income
 7
       Johnson and itit is directly attributable to Johnson
       Johnson and                                          Utilities" that
                                                    Johnson Utilities"  that the
                                                                              the Company
                                                                                  Company should be
                                                                                                 be allowed to
 8
 9     collectthe
       collect theexpense
                   expensefrom
                           fromratepayers.279
                                ratepayers.279
 9

10              The
                The Company
                    Company disagreed with the
                            disagreed with the recommendations
                                               recommendations ofof RUCO
                                                                    RUCO and
                                                                         and Staff
                                                                             Staff to reject
                                                                                       reject the
                                                                                               the

1
111 . Company's
      Company's request to recover
                request to recover income tax expense.
                                              expense. Johnson argued that
                                                       Johnson argued  thatdenying
                                                                           denying recovery
                                                                                    recovery in
                                                                                             in rates
                                                                                                rates of
                                                                                                      of

12
12 the
    themembers'
        members'pass
                 pass through
                       through income
                                income tax
                                        tax liability
                                             liabilityresults
                                                       resultsinininequities
                                                                    inequitiesbecause
                                                                               because Johnson will have
                                                                                       Johnson will have a
13
       lower revenue requirement than
             revenue requirement  thanaaC-Corp,
                                         C-Corp,and
                                                 andratepayers  will"receive
                                                     ratepayerswill  "receivean
                                                                              anunjustified
                                                                                 unjustifiedwindfall
                                                                                            windfall from
14                                                                                                                    ,480
       the lower revenue
                 revenue requirement and operating income when income   taxes are excluded."28°
                                                                income taxes      excluded,
15
                Staff and
                      and RUCO both
                               both asserted  that the
                                    asserted that   the Company
                                                        Company voluntarily chose to organize
                                                                voluntarily chose    organize as
                                                                                              as an
                                                                                                 an LLC,
                                                                                                    LLC,
16
                                                                                              281
        is a pass through entity                                              argued that
                                   purposes of income tax liability.281 Staff argued
17 which a pass through entity for purposes of income tax liability.
                                                                                     that itit would be
                                                                                                     be
                                                                                 282
18
18     unfair to
       unfair to award
                 award the
                       the Company
                           Company an
                                   an expense
                                      expense itit does     pay.
                                                   does not pa;/.282RUCO
                                                                     RUCO emphasized that
                                                                                     that the
                                                                                           the Company's
                                                                                               Company's

19 chosen corporate organization
   chosen corporate organization confers
                                 confersaatax
                                           tax benefit
                                               benefit on
                                                       on its
                                                          its shareholder
                                                              shareholdermembers
                                                                          membersnot
                                                                                  notenjoyed
                                                                                      enjoyedby
                                                                                              by"C"
                                                                                                 "C"

20 I corporation
20   corporation shareholders.283 RUCO stated
                 shareholders.283 RUCO statedthat
                                              thatwhile
                                                   while aa"C"
                                                            "C" corporation must pay income taxes prior
21
      I to the distribution
               distribution of
                            ofany
                               any prompts
                                   profits totoits
                                                 itsshareholders
                                                     shareholdersasasLLC
                                                                      LLCshareholders,
                                                                          shareholders,the
                                                                                         the taxliability
                                                                                           tax    liabilityof
                                                                                                            ofan
                                                                                                               anLLC's
                                                                                                                 LLC's
22
      I shareholder
        shareholder members passes directly
                    members passes             the shareholders,
                                   directly to the shareholders, such
                                                                 such that
                                                                       that they
                                                                             they avoid
                                                                                   avoiddouble
                                                                                         doubletaxation.284
                                                                                                 taxation.284
2,3
23

24
       "6_ Co.
           Co. Br. at 31.
       2' Tr.
       27/ Tr. at
               at 9.
2,5
25
       2,8  RebuttalTestimony
       278 Rebuttal    Testimonyof   of Company
                                        Companywitness
                                                   witnessThomas
                                                          ThomasBourassa
                                                                  Bourassa(Exh.
                                                                           (Exh.A-2)
                                                                                 A-2) Vol.
                                                                                      Vol. III
                                                                                           III at
                                                                                               at 28.
                                                                                                  28.
       379  Co.Br,
       279 Co.   Br.atat32,
                         32,citing
                              citingtotoRebuttal
                                        RebuttalTestimony
                                                  Testimonyof
                                                            of Company
                                                               Company witness Thomas Bourassa
                                                                       witness Thomas  Bourassa (Exh.
                                                                                                   (Exp. A-2) Vol.
                                                                                                              Vol.IIIIat
                                                                                                                       at23
                                                                                                                          23..
26     280
           Id
           Id.
       281 RUCO
       181  RUCO Br. at  at 7;
                             7, Staff  Reply Br.
                                staff Reply      at 9.
                                             Br. at
27     282  staff Br.
       282 Staff  Br. at
                       at 19.
                          19.
       283 RUCO
       283  RUCO Reply
                    Reply Br.Br. at
                                  at 7.
28     284  RUCOBr.
       284 RUCO     Br. atat 7.
                             7.

                                                                   45                      DECISION NO.                   71854
                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 50 of 134
                                                                              DOCKET
                                                                              DOCKETno.
                                                                                     NO.WS-02987
                                                                                         WS-02987A-08-0180
                                                                                                A-08-0180

 1 Regarding
   Regardingthe
             the agreement
                 agreement between the
                                   the Company and
                                               and its members
                                                       members for
                                                               for the
                                                                   the Company to reimburse
                                                                       Company to reimburse their
                                                                                            their
 1
 2
 2 personal tax liability,
                 liability,asastestified
                                testifiedtotobyby theCompany's
                                                the   Company's  witness,285
                                                               witness,28          arguedthat
                                                                             Staffargued
                                                                         5 Staff          thatthe
                                                                                               theratepayers
                                                                                                   ratepayers are
                                                                                                              are
 q not
 3
 J     aa party
          party to
                 to the
                     the agreemen
                          agreement,286
                                  t,286and
                                        andRUCO  argued that
                                            RUCO argued that just
                                                              just like      Company's
                                                                         the Company'
                                                                   like the             corporate status
                                                                                     s corporate   status

 4 election, the Company's election
 4                         electionto
                                    to reimburse
                                        reimburse its
                                                   its shareholde
                                                       shareholders' tax liability
                                                                         liabilityisisvoluntary.2
                                                                                       voluntary.287
                                                                 rs' tax                         87
 5
                 The Company argued
                             argued that
                                    thatits
                                         its tax
                                              taxsituation
                                                  situationis
                                                            is analogous toaasubsidiary
                                                               analogousto    subsidiaryof
                                                                                         of aa"C" corporationn
                                                                                              "C" corporatio
 6
      utility
      utility of
               ofaaparent
                    parent holding
                            holdingcompany
                                    company whose
                                            whose tax
                                                   tax return
                                                        return is consolidat
                                                                  consolidated with the
                                                                            ed with      parent.288 Staff
                                                                                     the parentzgg  Staff and
                                                                                                          and
 7
      RUCO
      RUCOboth
           bothdisagreed.
                disagreed. RUCO
                            RUCO  statedthat
                                stated    thatthe
                                                theCompany'
                                                    Company's  situationisisnot
                                                           s situation       notanalogous
                                                                                 analogous, because the
                                                                                         , because   the
 8
      Company is
              is not
                 not aa subsidiary
                        subsidiaryof
                                   ofaaparent
                                        parentcompany
                                               company that
                                                        that files
                                                              filesaaconsolidate
                                                                      consolidated return.289 Staff
                                                                                d return.289  Staffstated
                                                                                                    stated that
                                                                                                           that
 9

10
10 the Company's tax
   the Company's tax status
                     statusisis distinguishable
                                distinguishablefrom
                                                fromthe  caseofofaasubsidiary
                                                     thecase        subsidiary"C"
                                                                               "C" corporation
                                                                                   corporationutility
                                                                                               utility of a
                                                                                                       of a

l1 l1I parent
        parentholding
               holdingcompany  whosetax
                       companywhose  taxreturn
                                         returnisisconsolidate
                                                    consolidated withthe
                                                              d with   theparent,
                                                                           parent,because
                                                                                   because in
                                                                                            inthat
                                                                                               thatcase,
                                                                                                    case, there
                                                                                                          there

12 is
12 is evidence
       evidence of
                ofthe
                   thetax
                       taxrate,
                           rate, but
                                  but ininthis
                                           thiscase,  there isisno
                                                case,there       nosuch
                                                                    suchevidence.2
                                                                         evidence.290  Staffargued
                                                                                             argued that
                                                                                                     that the
                                                                                                          the
                                                                                   90 Staff
1:3
1°                 .          .           . the tax rates of .its members or that .its members even paid
                                                                                                      .
  J Company provided
               provided no
                        no evldence
                           evidenceregarding
                                    regardingthe tax rates of its members or that its members even pald
 4
14
1             29l
    any taxes.
    any taxes.29I
15
                 Johnson
                 Johnson cited     several cases
                         cited to several        in which
                                           cases in which pass
                                                           pass through
                                                                 through taxes
                                                                          taxes have
                                                                                 have been   allowed rate
                                                                                       been allowed   rate
16
17 recovery,2                          stateCommissions
                                             Commissionsvary
                                                         vary as
                                                              as to
                                                                  to whether
                                                                     whether income taxes for
                                                                                          for pass-
                                                                                              pass-
17 recovery,292
              92but
                 butacknowledged
                     acknowledgedthat
                                  thatstate                                  income taxes

18
18 through entities are
   through entities are allowed
                        allowed in cost
                                   cost of
                                        of service.29
                                            service.2933 Johnson
                                                         Johnson argued
                                                                 arguedthat
                                                                        thatinclusion  or exclusion
                                                                             inclusion or exclusion of
                                                                                                    of
19 income tax
          tax expense            be affected by technical distinctions
              expense should not be                       distinctions,, but
                                                                         but that
                                                                              that the
                                                                                   the appropriat
                                                                                       appropriatee inquiry
                                                                                                    inquiry
20                                                                               294
      should consider
             consider whether
                      whether the   outcome isisfair
                               the outcome        fairand
                                                        andnon-discrim
                                                             non-discriminatory.
                                                                       inatory.294 WeWe agree
                                                                                        agree that
                                                                                               that the
                                                                                                     the tax
                                                                                                          tax
21
     | liability
       liability issue
                  issueshould
                        shouldreceive
                               receivefair
                                       fairand
                                            andnon-discrim
                                                non-discriminatory ratemakingtreatment,
                                                          inatory ratemaking  treatment, but
                                                                                         but disagree
                                                                                             disagree with
                                                                                                      with the
                                                                                                           the
22
      Company that
              thatits
                   its chosen
                       chosenorganizational
                              organizationalform
                                             formisisaa"technical
                                                        "technicaldistinction."
                                                                   distinction." As RUCOand
                                                                                 As RUCO and Staff
                                                                                             Staffargue,
                                                                                                   argue,
23

24    285 Tr.
      285  Tr. at
                at 1352.
                   1352.
      286 Staff
      286  StaffReply
                   Reply Br.
                         Br. at 9.
25 287 RUCOBr.
   2" RUCO  Br.atat 7.
                    7.
      288  Co.Br.
      288 Co.   Br,atat32,
                        32,citing
                            citing to
                                    to Rebuttal
                                       Rebuttal Testimony of Company
                                                Testimony of Company witness
                                                                     witness Thomas
                                                                             Thomas Bourassa
                                                                                    Bourassa (Exh.
                                                                                             (Exh. A-2)
                                                                                                   A-2) Vol.
                                                                                                        Vol. IIII at
                                                                                                                  at 24.
                                                                                                                     24.
26    289  RUCOBr.
      289 RUCO     Br. at
                        at 7-8.
                           7-8.
      290Staff
      290  StaffReply
                 ReplyBr.Br. at
                             at 9.
                                 9.
      291 Id
27    291Id
      292 Co.
      292  Co.Br.Br. at
                     at 34-36.
                        34-36.
28    293 Co.
      293 C     Br. at 33.
            o . Br.



                                                               46                     DECISION
                                                                                      DECISION NC).
                                                                                               NG.                771854
                                                                                                                    1854
              Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 51 of 134
                                                      DOCKET
                                                      DOCKETND.NO.WS~02987A-08-018
                                                                   WS-02987A-08-0180
                                                                                   0

 I I the Company freely chose
     the Company        chose to be
                                 be organized as
                                              as an
                                                 an LLC, and we must
                                                    LLC, and         assume that
                                                                must assume that its choice was an

 2
 2 informed choice
            choice that imparts
                        imparts certain advantages to
                                certain advantages  to the
                                                        the Company. We do
                                                            Company. We do not
                                                                           not share
                                                                               share the Company's

 3 view that inclusion
   view that inclusion of  the Company's members' pass-through
                       of the                     pass-through tax
                                                                tax liability  in customers'
                                                                     liability in            rates would
                                                                                  customers' rates would

 4 lead
 4 lead to a fair, equitable, and non-discriminatory
                   equitable, and non-discriminatory result.  As we
                                                      result. As we determined
                                                                    determined in Decision
                                                                                  Decision No.
                                                                                           No. 71445
                                                                                               71445
 5
        (December 23,
                  23, 2009),
                      2009), it is not appropriate or in the public interest to
                                                             pubic interest   to allow
                                                                                 allowpass
                                                                                       pass through entltles
                                                                                                    entities such
 6
        as
        as the Company to recover
                           recover income
                                    income tax
                                            tax expenses          rates. 295 The
                                                 expenses through rates.295  The Company's request
                                                                                           request is not
 77
        reasonable andwill
        reasonable and will be denied.
 8
               D.       Operating
                        Operating Income Summary
                                         Summarv
 9

10             Based    the discussion of operating income issues set
               Based on the                                       set forth
                                                                      forth above, we find
                                                                                      find the
                                                                                            the adjusted
                                                                                                adjusted test

11 i year
11   year operating
          operating expenses
                    expensesand
                             andoperating
                                 operatingincome
                                           incomefor
                                                  for its
                                                       its water
                                                           water and wastewater divisions
                                                                 and wastewater divisions to be
                                                                                             be as
                                                                                                as
12 follows:
12 follows

13 ii
13
                                                                 Water  Division
                                                                 Water Division          Wastewater  Division
                                                                                         Wastewater Division
14               Adj used test
                 Adjusted  test year revenues
                                year revenues                     $13  , 172,899
                                                                  $13,172,899                  $11  ,354,()14
                                                                                               $11,354,014
                 Test year operating
                           operating expenses
                                       expenses                     $9,553,304                   $9,432,270
15               Test year operating income                         $3,619,595                   $1,921,744

16IV
16             COST OF
                    OF CAPITAL/OPERATING
                       CAPITAL/OPERATING MARGIN
                                         MARGIN
17
17
               A.       Company's Position
                                  Position
18
               The Company recommended
                           recommendedthat
                                       thatits
                                            itsproposed
                                                proposedweighted
                                                         weightedaverage
                                                                  averagecost
                                                                          costofofcapital
                                                                                   capital("WACC")
                                                                                            ("WACC") of
                                                                                                     of
19
Q() 11.89 percent
          percent be
                  be used
                     usedas
                          asthe
                             theCompany's
                                Company'srate
                                          rateof
                                               of return
                                                   return to
                                                           to be
                                                              be applied
                                                                 applied to
                                                                         to its proposed
                                                                                proposed fair value rate
                                                                                                    rate
20
21
21 base ("FVRB") totocompute
   base ("FVRB")      computethe
                              theCompany's
                                  Company'srequired
                                            requiredoperating
                                                     operatingincome.296
                                                                income.296

22             The Company proposed a cost
                                      cost of
                                           of equity of
                                                     of 12,0
                                                        12.0 percent.297
                                                             percent.297 The
                                                                         The Company's
                                                                             Company's witness Thomas

23 Bourassa reachedthis
   Bourassa reached this recommendation
                          recommendation based
                                         basedon
                                               onhis
                                                  hisdiscounted
                                                      discountedcash
                                                                 cashflow
                                                                       flow("DCF")  and capital
                                                                            ("DCF") and capital asset
                                                                                                asset
24
        pricing model ("CAPM")
                      ("CAPM")results
                               results using data from a sample of
                                       using data               of six
                                                                   six water
                                                                       water utilities
                                                                              utilitiesselected
                                                                                        selected180m
                                                                                                 from the
                                                                                                      the
25

26
      294  Co.Br.
      294 Co.  Br.atat32-33;
                       32-33,Co.
                              Co.Reply
                                  Reply Br.
                                        Br. at 27.
27    295  DecisionNo.
      295 Decision    No. 71445
                          71445 at
                                at 29-37.
                                   29-37.
    I 296
      296Rebuttal
            RebuttalTestimony
                      TestimonyofofCompany
                                    Companywitness
                                               witnessThomas
                                                       ThomasBourrassa
                                                              Bourrassa(Exh.
                                                                        (Exp.A-2)
                                                                              A-2)Vol.
                                                                                  Vol. I at 3.
28
2     297 Id.
  8 297



                                                              47                     DECISION
                                                                                     DECISION NCI.
                                                                                              NO.         71854
                   Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 52 of 134
                                                                              DOCKET
                                                                              DOCKET NO.
                                                                                     NO. WS-02987
                                                                                         WS-02987A-08-0180
                                                                                                  A-08-0180

  1 Value Line
          Line Investmen
                Investmentt Survey.29
                            Survey.2988 The
                                        The Company'
                                            Company's   proposed cost
                                                     s proposed  cost of  debt isis 8.0
                                                                      of debt        8.0percent.29
                                                                                         percent.2999 The
                                                                                                      The
  1

  22 Company
     Company used
             used its actual
                      actual capital
                             capital structure
                                     structure to calculate
                                                  calculate its
                                                            its proposed
                                                                proposed WACC, and disagreed
                                                                         WACC, and disagreed with
                                                                                             with

  3       RUCO's
          RUCO'sproposed
                 proposed hypothetic
                           hypothetical
                                     al capital  structureofof4040percent
                                         capitalstructure          percentdebt
                                                                           debtand
                                                                                and60
                                                                                    60percent  equity.30° The
                                                                                       percentequity.300

  4       Company stated        that at the
                                        the end
                                            end of  the test year, the Company had adj
                                                of the                                 used total capital of
                                                                                   adjusted
          Co1T1pa1'1y stated
  5                        . .                                                            .              ,
          $25,897,1 21 conslstlng
          $25,897,122, consisting of
                                  of $722,000
                                     $722,000 long
                                               long term
                                                     term debt
                                                          debt and
                                                               and $25,175,1
                                                                   $25,175,122
                                                                             22 common
                                                                                common equity,
                                                                                       equity, for    capital
                                                                                               for aa capltal
  6
          structure of
                    of 2.8
                       2.8 percent
                           percent debt
                                   debt and
                                        and 97.2 percent common equity.30l
                                                                equity.30I
  7
                  B
                  B..     RUCO's
                          RUCO's Position
                                 Position
  8
                  RUCO
                  RUCO recommen
                        recommended
                                ded that
                                    that its proposed
                                             proposed WACC of
                                                           of 8.18
                                                               8.18 percent
                                                                     percent be
                                                                             be applied
                                                                                applied to
                                                                                         to rate
                                                                                             rate base
                                                                                                   base to
                                                                                                        to
 9
 9

10
10 | determine
     determine the          operating income
                   required operating
               the required            income for
                                               for the
                                                    theCompany'
                                                        Company's  wastewater
                                                                s wastewate    division.302
                                                                            r division.30 2                              RUCO's
                                                                                                                         RUCO's

11
I 1 l recommen
       recommended
               ded cost of equity
                           equity for
                                   for the
                                        the Company's
                                            Company's wastewate   divisionisis8.31
                                                      wastewaterr division     8.31percent,
                                                                                    percent,and
                                                                                            and isis based
                                                                                                     based on
                                                                                                           on
   |
12 Ethe
12
          analysisof
     the analysis    of its   witnessWilliam
                          its witness   William Rigsby.   Mr.Rigsby
                                                 Rigsby. Mr.   Rigsbyused
                                                                        used the  average of
                                                                              the average    of his
                                                                                                 his CAPM
                                                                                                     CAPM and and DCF
                                                                                                                    DCF
13
     model results
             results to
                      to reach
                          reach his
                                 his cost
                                     cost of
                                          of equity
                                             equityestimate.3 03 Like
                                                    estimate.303       the Company,
                                                                 Like the  Company, RUCO          recommended
                                                                                         RUCOrecommen        ded aa cost
                                                                                                                    cost
14
14
     of
     of debt
        debt of
              of8.0
                 8.0percent
                       percent based
                                 based on   the Company's
                                        on the  Company's existing
                                                            existingdebt
                                                                     debtcost.304     RUCOstated
                                                                           cost.304 RUCO       stated that
                                                                                                       thatbecause
                                                                                                            because the
                                                                                                                     the
15
     Company'
     Company'ss actual        capital structure
                   actual capital      structure consists
                                                  consistsof   almost all
                                                           of almost       equity, itit used
                                                                       all equity,       used aa hypothetic
                                                                                                  hypothetical    capital
                                                                                                              al capital
16
17 structure
17 structure of 40 percent
                   percent long term
                                 term debt
                                      debt and
                                           and 60  percent common
                                               60 percent  common equity to
                                                                         to calculate
                                                                             calculate its
                                                                                        its proposed
                                                                                             proposed

18
18 WACQ305
   WACC.305

19
1 9               For the
                       the Company's
                           Company's water  division,RUCO
                                     water division,  RUCOrecommen
                                                            recommended
                                                                   ded aanegative
                                                                          negativerate
                                                                                   ratebase,
                                                                                        base, and proposed
                                                                                              and proposed
20 an
20    l
   an operating
      operating margin of
                       of 8.18
                           8.18 percent
                                 percent to
                                          to determine    itsrecommen
                                              determine its   recommended  revenue requireme
                                                                      ded revenue            nt for the
                                                                                   requirement       the
21                ...     306
          water division
                division..3°6
22

23

24   298   DirectTestimony
                   Testimonyof
     298 Direct                 of Company
                                   Company witness   ThomasBourrassa
                                             witness Thomas    Bourrassa(Exh.
                                                                          (Exh.A-])
                                                                                A-1) Exhibit
                                                                                     Exhibit FF at
                                                                                                at 4.
                                                                                                   4.
     199   RebuttalTestimony
     299 Rebuttal     Testimonyof  of Company
                                      Companywitness
                                               witnessThomas
                                                         ThomasBourrassa
                                                                 Bourrassa(Exh.
                                                                            (Exh. A-2) Vol. I at 3.
                                                                                  A-2) Vol. I  at 3.
25
25 | 300   Co.Br.
     3°° Co.   Br. at
                   at 47.
                      47.
     3°1 Direct
     "01   Direct Testimony
                   Testimony of of Company
                                   Company witness
                                             witness Thomas
                                                     Thomas Bourrassa
                                                               Bourrassa (Exh.
                                                                         (Exh. A-1)
                                                                                A-1) Exhibit
                                                                                     Exhibit F     2, Rebuttal
                                                                                                at 2;
                                                                                              F at    Rebuttal Testimony of Company
                                                                                                               Testimony of Company
26 witness Thomas
               Thomas Bourrassa
                            Bourrassa(Exh.
                                       (Exh.A-2)
                                            A-2) Vol.
                                                 Vol. 1I at 3.
     302   DirectTestimony
     302 Direct    Testimonyof  ofRUCO
                                   RUCO witness
                                          witness William
                                                  William Rigsby (Exh.         at 5.
                                                                   (Exh. R-9) at  5.
     303 IId
27 303     d
     304 Id.
     304

28 305     RUCOBr,
     3°5 RUCO       Br.atat 15.
                            15.


                                                               48                     DECISION NO.              71854
      fl          Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 53 of 134
                                                          DOCKET
                                                          DOCKET NO. WS-02987A-08-0l80
                                                                      WS-02987A-08-0180

                   c.
                   C.        Staff's Position
                             Staffs Position
 1

 2                  Staff did not
                              not present
                                  present aa cost
                                             cost of capital analysis or recommendation  for the
                                                                         recommendation for  the Company.
                                                                                                 Company, Due to

 3 the
   the size of
            of the
                the rate
                    rate base     the wastewater
                         base for the wastewaterdivision
                                                 division and
                                                          and the negative rate
                                                              the negative rate base
                                                                                basefor
                                                                                     for the
                                                                                         thewater
                                                                                             waterdivision,
                                                                                                   division,

 4 Staff
 4 Staff recommended   that an
          recommended that  an operating margin should
                               operating margin should be
                                                       be used
                                                          used to
                                                                to determine
                                                                    determine both
                                                                               both revenue
                                                                                     revenue
 5            .
          requirements
          requirements..       Staff recommended  thatan
                                     recommended that  an operating
                                                          operatingmargin
                                                                    marginof
                                                                           of 10
                                                                              10 percent
                                                                                 percent be
                                                                                         be used
                                                                                            used in
                                                                                                 in order
                                                                                                    order to
 6

 7
 7
   \
   .
   |
                .                 .                                          . . .
     determine a revenue requirement for both the water and wastewater divisions.307
          determine a revenue requirement for both the water and wastewaterd1v1s1ons.
                                                                                     307


                   D.        Conclusion
                             Conclusion
 8
                   The Company's
                   The           FVRB for
                       Company's FVRB  forits
                                            itswater
                                                water division
                                                      divisionisisnegative
                                                                   negative and
                                                                            and the
                                                                                the FVRB
                                                                                    FVRBfor
                                                                                         forits
                                                                                              itswastewater
                                                                                                  wastewater
 9

10
10 division isis $136,562.
                  $136,562. Due
                             Dueto
                                 tothe
                                    thesize
                                        sizeofofthe
                                                 therate
                                                     rate bases
                                                           bases for
                                                                 for the
                                                                      the Company's
                                                                          Company's two
                                                                                    two divisions,
                                                                                        divisions, there
                                                                                                   there is

1
111 insufficient
    insufficientinvestment
                 investment upon
                            upon which
                                 which to
                                        to grant
                                           grant the Company aa return.
                                                 the Company    return. Authorizing
                                                                        Authorizing an
                                                                                    an operating
                                                                                       operating margin
                                                                                                 margin
12
      Ifor aa utility
              utility the size
                    y the  sizeof
                                ofthe
                                   theCompany
                                       Com
                                         p any is P
                                                  roblematic.308  Any p
                                                  problematic.308 Any  art of an
                                                                      part       opeating margin
                                                                              an operating margin that
                                                                                                   that is not
                                                                                                           not
1.3
1.3
      Hused
        usedtotocover
                 coverlegitimate
                        legitimateutility
                                   utilityexpenses
                                           expenseswould
                                                    wouldaccrue
                                                          accruetoto the
                                                                   the   utilityasas
                                                                       utility       income.Allowing
                                                                                   income.   Allowing aa utility
                                                                                                         utility to
14
      ll collect
         collect an
                 an operating margin in
                    operating margin  in rates
                                         rates has
                                               hasthe
                                                   thepotential
                                                      potentialto
                                                                toallow
                                                                   allow the
                                                                         the utility
                                                                             utility to
                                                                                     to accrue
                                                                                        accrue aa net
                                                                                                  net income
                                                                                                       income
15
16 similar to
           to the
               the return
                    return earned by a utility
                           earned by   utility that
                                                that has
                                                     has made
                                                         made an  investment in plant.
                                                              an investment     plant. In other
                                                                                          other words,
                                                                                                words,
16
      I


17 authorizing an operating margin when
                                   when there
                                        there is
                                              is no rate base
                                                 no rate baseinvestment
                                                              investmenthas
                                                                         hasthe
                                                                             thepotential  ofallowing
                                                                                 potentialof  allowing
17
18
18 the
   the utility to
               to realize
                   realize aa profit
                               profit without
                                       without making
                                               making any
                                                      any investment,  creatingaa windfall
                                                           investment, creating   windfall for
                                                                                           for the
                                                                                               the utility,

19 without the
19             utility having
           the utility having put
                              put any capital at
                                              at risk.
                                                 risk.

20                 We do
                      do not
                          not wish
                              wish to
                                    toreward
                                       reward the
                                               the Company
                                                    Company for
                                                             for having
                                                                  having aa negative
                                                                             negative or
                                                                                      or negligible
                                                                                          negligible rate
                                                                                                      rate base.
                                                                                                            base.
21
      vHowever,
       However, neither
                neither do
                        do we
                           we wish to have the Company's customers
                                      have the                     placed in jeopardy
                                                         customers placed    jeopardy as
                                                                                      as they might be
77
')?

23
   if y
   if the
       the Company
           Company isis unable
                         unable to
                                 to meet
                                    meet its
                                          its legitimate
                                               legitimate operating
                                                          operating expenses.
                                                                    expenses. WeWe believe
                                                                                    believe that
                                                                                             that an
                                                                                                  an operating
                                                                                                     operating

24 margin
   margin of 1010 percent
                  percent is tootoo generous
                                     generous and and would
                                                      would be
                                                             be aa windfall
                                                                   windfall for
                                                                            for the
                                                                                 the Company
                                                                                     Company and and result
                                                                                                      result in
24
25
25 unreasonably higher rates
   unreasonably higher rates for its
                                  its customers.
                                       customers. On the
                                                      the other
                                                          other hand,
                                                                hand, no
                                                                      no allowance
                                                                         allowance for
                                                                                   for an
                                                                                       an operating
                                                                                           operating

26
          306
          306   DirectTestimony
              Direct   Testimonyof   ofRUCO   witness William Rigsby (Exh. R-9)
                                       RUCO witness                              R-9) at 3.
27        307
          307   StaffBr.
              Staff   Br.atat19;
                              19,Direct
                                  DirectTestimony
                                         TestimonyofofStaff
                                                       Staff witness
                                                             witnessJeffrey
                                                                        Jeffrey Michlik
                                                                                Michlik (Exh.
                                                                                        (Exh. S-38)
                                                                                              S-38) at
                                                                                                    at 31 and (Exh. S-44) at 29.
          308
          308 InInthe
                   theabsence
                       absenceofofa aFVRB,
                                       FVRB,the
                                              theArizona
                                                  Arizona Constitution
                                                           Constitution does
                                                                           does not
                                                                                 not require
                                                                                     require the
                                                                                             the Commission
                                                                                                 Commission to authorize rates
                                                                                                                          rates to
                                                                                                                                 to allow the
28        Company to collect
                          collect any
                                  any revenue
                                       revenue in addition
                                                  addition to
                                                            to its
                                                                its operating
                                                                    operating expenses.
                                                                               expenses.


                                                                      49                      DECISION
                                                                                              DECISION NO.               11854,
                                                                                                                         71B54
                     Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 54 of 134
                                                                         DOCKET
                                                                         DOCKETNO.
                                                                                NO. WS-02987A
                                                                                    WS-02987A-08-0180
                                                                                              -08-0180

 1 margin (a margin
             margin set
                    set to
                         to zero)
                             zero) would
                                    wouldreduce
                                          reduce cash
                                                  cash flow
                                                        flowfor  contingencies,
                                                             forcontingenc ies, and  could place
                                                                                and could   place the
                                                                                                   the
 1

 22 Company's customers
              customers in
                         in harm's
                            harm's way. Accordingly
                                        Accordingly,, ininweighing  theinterests
                                                           weighingthe   interests of
                                                                                    ofthe
                                                                                       the Company
                                                                                           Company and
                                                                                                   and

 33'v its customers
          customers we
                    we consider
                       consider the
                                 the range
                                      range of
                                            of possible
                                               possible operating
                                                        operating margins
                                                                  margins between
                                                                          between 10
                                                                                  10 percent
                                                                                     percent and
                                                                                             and zero
                                                                                                 zero that
                                                                                                      that

 4 could be
 4       be authorized
            authorized based
                       based upon                  our considerati
                                               In our
                             upon this record. In       consideration, we also
                                                                           also note
                                                                                 note the  absence of
                                                                                       the absence
                                                                   on, we                          of
 5          . .       . .                    re
          existing
          existing equity
                   equity investment
                           investment by the Company.
                                               company.
 6
                    In
                    In light
                        lightofofthese
                                  these factors
                                         factors and the record, we believe something less
                                                 and the                              less than
                                                                                            than aamidpoint
                                                                                                   midpoint within the
                                                                                                            within the
 7
          range is warranted when balancing the interests of the Company and
                                                                         and its customers, and
                                                                             its customers, and find that an
                                                                                                find that an
 8
 9 operating margin of
                    of 33 percent
                          percent for both
                                      both its
                                            its water
                                                water and
                                                      and wastewater
                                                          wastewater divisions  is reasonable
                                                                     divisions is  reasonable.. Therefore,
                                                                                                Therefore,
 9
      |
10 we determine
      determine aa 33 ppercent
                       percentoperating g margin
                               op keratin         forthe
                                          margin for  the water
                                                          water and
                                                                and wastewater
                                                                    wastewater divisions is aappropriate
                                                                               divisions is               and
                                                                                              p prop rite and
1
11l       in
          in the
             the public interest.  The operating
                         interest. The operating margin will
                                                        willallow
                                                             allowthe
                                                                   theCompany  tomeet
                                                                       Companyto meet its
                                                                                       its legitimate
                                                                                            legitimate operating
                                                                                                       operating

12 expenses
12 expenses while
            while itit works to build its equity investment.
1:3
13
                    The issue
                        issue of whether
                                 whether an
                                         an operating margin remains
                                            operating margin  remains suitable,
                                                                      suitable, and whether the
                                                                                and whether     size of
                                                                                            the size of the
                                                                                                        the
14
          operating margin is appropriate for aa Class
                              appropriate for    ClassAA Utility, willbe
                                                         Utility, will    re-evaluated
                                                                       bere-evaluate    inthe
                                                                                     d in  the Company's
                                                                                               Company's next
                                                                                                         next rate
                                                                                                              rate
15
          filing.
16

17        VI.       AUTHORI ZED INCREASE
                    AUTHORIZED   INCREASE/DECREASE
                                         /DECREASE

18                  A.     Water Division

19                  The adjusted
                        adjusted test
                                  testyear  operatingincome
                                       yearoperating  incomefor
                                                             forthe
                                                                 thewater
                                                                     waterdivision  was$3,619,595.
                                                                           division was            A 33 percent
                                                                                        $3,619,595 A    percent
20 operating margin for
20                                          division results
                                                      results in operating income
                                                              in operating income of
                                                                                  of $293,218.
                                                                                     $293,218. Based
                                                                                               Based
                        the Company's water division
21
          on our findings
                 findings herein,
                          herein, we determine that the Company's gross
                                  we determine                    gross revenue
                                                                        revenue for
                                                                                 for its water division
                                                                                     its water          should
                                                                                               division should
22
          decrease by $3,398,960.
          decrease by 83,398,960
23
                    B
                    B..    Wastewate
                           Wastewaterr Division
                                       Division
24

25                  The adjusted  test year
                        adjusted test   yearoperating
                                             operatingincome  forthe
                                                       incomefor  thewastewater
                                                                     wastewaterdivision
                                                                                divisionwas
                                                                                         was$1,921,744.
                                                                                             $1,921,744 A
                                                                                                        A 33

26 percent   operating margin
    percent operating  margin for
                               for the
                                    the Company's
                                         Company's wastewater
                                                   wastewater division
                                                              division results
                                                                       results in operating income
                                                                               in operating income of
                                                                                                   of
27

28


                                                            50                 DECISION
                                                                               DECISION NO.              71854
               Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 55 of 134
                                                       DOCKET
                                                       DOCKETno. NO.WS-02987A-08-0180
                                                                     WS-02987A-08-0180

 1 $290,610.
   $290,610. Based
             Based on our
                      our findings
                           findings herein,
                                     herein, we
                                             we determine
                                                 determine that
                                                            that the
                                                                  the revenues
                                                                       revenues for the
                                                                                     the Company's
                                                                                         Company's
  1
 2
 2 wastewater division should
   wastewater division  shoulddecrease
                               decreaseby
                                        by$1 ,667,019.
                                           $1,667,019.

 3 VII.         RATE
                RATE DESIGN
                     DESIGN

 4               Staff recommended an inverted
                       recommended an inverted three-tiered
                                               three-tieredrate
                                                            ratedesign
                                                                 designfor
                                                                        for the
                                                                            the Company's
                                                                                Company's 3/4 and 5/8
                                                                                          3/4 and 5/8 inch
                                                                                                      inch
 5              .    .                           .              .             .
       meter
       meter residential
             residential water
                         water customers and an
                               customers and an inverted
                                                 inverted two~t1ered   ratedesign
                                                           two-tiered rate  designfor
                                                                                   for all
                                                                                       all other
                                                                                           other water
                                                                                                 water
 6                    309                                                                       .                      .   .
       customers.309 For
       customers.    For wastewater
                         wastewater customers,
                                    customers, Staff recommended
                                                     recommended aa single
                                                                    single monthly minimum
                                                                                   minimum charge
                                                                                           charge
 7
 8     based on meter
       based    meter size for all
                               all zones
                                   zones and
                                         and classes
                                             classes of
                                                     of customers.3I0
                                                         customers.310 There was
                                                                             was no
                                                                                 no dispute
                                                                                    dispute regarding
                                                                                            regarding rate
                                                                                                      rate
 8
 9 ydesign.
     design. Staff's
             Staff" srecommendations
                      recommendations regarding
                                       regarding rate
                                                 rate design
                                                      design are
                                                             arereasonable
                                                                 reasonableand
                                                                            andwill
                                                                               will be adopted.
 9

10 ; VIII.
     VIII. OTHER
           OTHERISSUES
                 ISSUES

1
111              A.         Discontinuance of Hook-Up Fees

12
                 Staff recommended  thatthe
                       recommended that  theCompany's
                                            Company'sHUF
                                                      HUF tariffs be
                                                                  be discontinued,
                                                                     discontinued, due
                                                                                   due to the
                                                                                          the fact
                                                                                               fact that
                                                                                                     that
13
 3
       there
       there is comparatively little
                              little equity
                                      equityininthe
                                                 theCompany's
                                                     Company'scapital
                                                               capitalstructure.311
                                                                       structure.311 Staff stated that according
                                                                                           stated that recording
14
14
      i to
        to the
           the independent
                independent auditor's report, at the
                                      report, at the end
                                                     end of 2006,
                                                            2006, the
                                                                  the percentage of members'
                                                                      percentage of members' capital
                                                                                             capital in the
                                                                                                        the
15 I
16 Company was 9.65
   Company was 9.65 percent.312
                    percent.312Staff
                                Staffnoted
                                      notedthat
                                            thatwhile
                                                 whileititisis supportive
                                                               supportiveof
                                                                          of the
                                                                             the use
                                                                                 use of
                                                                                     of HUFs, there
                                                                                               there
16

17
       should be
       should be a balance
                   balance between  the amount
                           between the  amountof
                                               of equity
                                                  equity the
                                                         the Company
                                                             Company is
                                                                      is investing
                                                                         investing in plant
                                                                                      plant and
                                                                                            and what
                                                                                                what

   customers are
18 customers     investing in
             are investing in plant
                               plant through
                                      through HUFs.313
                                               HUFs.313                           For
                                                                                  For aa utility
                                                                                          utility the
                                                                                                   the size
                                                                                                        size of
                                                                                                              ofJohnson,
                                                                                                                 Johnson, Staff
                                                                                                                          Staff

19 recommends an equity
   recommends an equity range
                        range of between 40 to 60 percent
                                 between 40               and debt
                                                  percent and debt between
                                                                   between 40
                                                                           40 to
                                                                              to 60
                                                                                 60 percent,
                                                                                    percent, and
                                                                                             and in
                                                                                                  in

20
       addition, that no
       addition, that no more
                         more than
                               than30
                                    30percent
                                      percentequity
                                              equityshould
                                                     shouldbe
                                                            befrom
                                                               fromAIAC
                                                                    AIAC and
                                                                         and CIAC.314
                                                                             CIAC.314 Staff
                                                                                      Staff further
                                                                                             further
21
       recommended  that in
       recommended that   in the
                             the future,
                                 future, if
                                         if the
                                             the Company wishes to
                                                 Company wishes  to apply
                                                                    apply for
                                                                          for aa HUF tariff,
                                                                                      tariff, that
                                                                                               that it have
                                                                                                       have a
                                                                                                            a
22
       Certified
       Certified Public
                  PublicAccounting
                         Accountingfirm  attest
                                      firm attesttotothe
                                                      theCompany's
                                                          Company'smembership
                                                                    membershipequity
                                                                               equitylevel
                                                                                      levelofof40
                                                                                                40percent315
                                                                                                   percent315
23

24

'7
25
  5    309   staffrinal
       309 Staff        ScheduleJMM-W26.
                  Final Schedule   JMM-W26.
       310   StaffFinal
       310 Staff   FinalSchedule
                         ScheduleJMM-WW24.
                                   JMM-WW24.
26     31I Direct
       311  DirectTestimony
                    Testimonyof ofStaff
                                   Staffwitness
                                         witnessJeffrey
                                                  JeffreyMichlik
                                                          Michlik (Exh.
                                                                  (Exh.S-38)
                                                                         S-38) at
                                                                                at 35.
                                                                                   35.
       312  DirectTestimony
       312 Direct   Testimonyofof Staff witness Jeffrey
                                                 Jeffrey1v1i¢h1ik   (Exp.S-38)
                                                          Michlik (Exh.   s-38) at
                                                                                at34-35
                                                                                   34-35and
                                                                                          and(Exh.
                                                                                               (Exp. S-44)
                                                                                                     s-44) at 32-34.
                                                                                                              32-34.
27     313 Direct 'Testimony
                   Testimony of Staff
                                  Staff witness
                                        witness Jeffrey
                                                 JeffreyMiehlik
                                                          Michlik(Exp,
                                                                   (Exh.S-38)
                                                                         S-38)atat34-35
                                                                                   34-35and
                                                                                          and(Exh.
                                                                                              (Exh.S-44)
                                                                                                     S-44) at
                                                                                                           at 32-34.
                                                                                                              32-34.
       314
           Id.
           Id.
28
28     315  SurrebuttalTestimony
       315 Surrebuttal    TestimonyofofStaff
                                         Staffwitness
                                              witnessJeffrey
                                                        JeffreyMichlik
                                                               Michlik (Exh.
                                                                        (Exh.S-39)
                                                                              S-39)atat 15
                                                                                        15 and
                                                                                           and (Exp.
                                                                                                (Exh. S-45)
                                                                                                      S-45) at 17,
                                                                                                               17.


                                                                   51                      DECISION
                                                                                           DECISION NO.                    71854
                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 56 of 134
                                                                                       DOCKET
                                                                                       DOCKET NO.
                                                                                              NO. WS-02987
                                                                                                  WS-02987A-08-0180
                                                                                                           A-08-0180

                 The Company opposed
                             opposed Staff's recommendation.
                                     Staffs recommen         The Company
                                                     dation. The Company argued
                                                                         argued that
                                                                                that in the coming
                                                                                     in the coming
 1
 2
 2 years
    yearsititwill
              willfund
                    fund plant
                       plant   capacitieswith
                             capacities   withequity,
                                               equity,and   thatthe
                                                       andthat    the$6,931,07
                                                                      $6,931,078 balance in
                                                                               8 balance    the water
                                                                                         in the water HUF
                                                                                                      HUF
 4
 _3 account
 _) account at the end of
                       of the
                           the test
                                test year
                                     year was collected on
                                          was collected  ondevelopme
                                                            developments        construction
                                                                         where constructio
                                                                     nts where                has stopped
                                                                                           n has  stopped

 4 due
 4 due to current
          current market             316 The Company also argued that in 2006, the Company was
                         conditions..316
                  market conditions                       argued that in 2006, the Company was
 5 .                          .              .               .               .improper regarding
                                                                                              Q the way the
   informed that
            that aa Staff
                    Staff audit
                           audit had
                                  had not
                                       not disclosed
                                            disclosed  anything
                                                      anything   unusual or
                                                                unusual   or mxproper  regarding the   way the
 6
   Company was collecting,    using and
                  collecting, using   and accounting forfor HUFs.3I7
                                                            HUFs.317
 7
          We agree
              agree with    Staff that
                      with Staff   that under
                                        under the
                                               the circumstan
                                                   circumstances
                                                               ces of this case,
                                                                           case, in the interest
                                                                                 in the interest of attaining aa
                                                                                                 of attaining
 8
 9 balance
    balancefor
            forthe
                theCompany
                    Companybetween
                            between equity
                                    equity investmen
                                            investmentt in
                                                         in plant
                                                             plant and
                                                                   and customer
                                                                       customer contributio
                                                                                contributions
                                                                                            ns to plant, itit
                                                                                               to plant,
 9
10 is reasonable
10    reasonable and
                  andin
                      in the
                          the public
                              public interest
                                     interest to
                                               to discontinue
                                                  discontinue the
                                                               theCompany's
                                                                  Company's authority
                                                                             authority to
                                                                                        to collect
                                                                                           collect HUFs
                                                                                                   HUFs for
                                                                                                        for
l l both its water
11           water and
                   and wastewate
                       wastewaterr divisions. We further
                                   divisions. We  further find
                                                           find ititreasonabl
                                                                     reasonable and in
                                                                              e and in the
                                                                                        the public
                                                                                            public interest
                                                                                                    interest to
                                                                                                             to
12 require, as aa prerequisite
12                              to approval
                                   approval of
                  prerequisite to           of aa new
                                                  new hook
                                                      hook up
                                                           up fee
                                                              fee tariff  for the
                                                                   tariff for the Company
                                                                                  Company in
                                                                                          in the
                                                                                             the future,
                                                                                                 future, that
                                                                                                         that
13
      the Company provide
      the Company provide certification
                          certification by a Certified Public Accounting
                                                       Public Accountin    firmthat
                                                                        g firm  that the
                                                                                      the Company
                                                                                          Company has
                                                                                                  has aa
14
      membersh
      membership          level of
               ip equity level  ofat
                                   at least
                                       least 40
                                             40 percent.
15
                B
                B..        Water
                           Water Loss
                                 Loss for
                                      for Johnson
                                          Johnson Ranch
                                                  Ranch System
16

17
                Staff recommen
                      recommended
                               ded that  the Company
                                    that the Company be
                                                     be ordered
                                                        ordered to
                                                                 to conduct
                                                                    conduct aa twelve
                                                                               twelve month
                                                                                      month water
                                                                                            water loss
                                                                                                   loss

18
18 monitoring
   monitoring exercise
              exercise for
                       for the
                            the Johnson
                                Johnson Ranch
                                        Ranch water
                                              water system  including monitoring
                                                    system including             and reporting
                                                                      monitoring and reporting water
                                                                                               water

19 gallons sold, gallons pumped, and
                 gallons pumped, and gallons purchased
                                             purchased per
                                                       per month.318
                                                           month.318 The
                                                                     The information  the Company
                                                                         information the  Company
20 initially
20 initially provided
              provided toto Staff
                             Staffshowed
                                   showed that
                                           that this
                                                 this system's
                                                       system's 2007
                                                                 2007 water
                                                                      water loss
                                                                             loss was
                                                                                  was 19.4 percent.3I99 The
                                                                                      19.4 percent.3l   The
21
      Company subseque ntlyindicated
      Company subsequently  indicatedthat
                                      thatthe
                                           thenumber
                                               numberofof gallons
                                                           gallonssold
                                                                   sold that
                                                                         that itit initially
                                                                                   initially reported
                                                                                              reported was
                                                                                                       was
22
      inaccurate becauseitit did
      inaccurate because                     construction
                             did not include constructio   water and
                                                         n water and irrigation
                                                                      irrigationwater
                                                                                 watersales.320
                                                                                       sales.32° Staff
                                                                                                 Staff further
                                                                                                       further
23
      recommen ded that the
      recommended       the Company
                            Company docket
                                    docket the
                                           the results
                                               results of
                                                       of the
                                                          the system
                                                              systemmonitoring
                                                                     monitoring as
                                                                                as aa compliance
                                                                                      compliance item
                                                                                                  item in
                                                                                                       in
24

25
      316  Co.Reply
      316 Co.   ReplyBr. Br.atat59,
                                 59,citing
                                     citing toto Rebuttal
                                                 Rebuttal Testimony
                                                          Testimony of  of Company witness
                                                                                     witness Brian     Tompsett (Exh.
                                                                                               Brian Tompsett    (Exh. A-5)
                                                                                                                         A-5)atat31
                                                                                                                                 31..
      317   Co.Reply
      317 Co.   ReplyBr. Br.atat59,
                                 59,citing
                                     citingto toRejoinder
                                                 Rejoinder Testimony
                                                            Testimony of  of Company
                                                                             Company witness
                                                                                        witness Brian
                                                                                                  Brian Tompsett
                                                                                                        Tompsett (Exh.     A-7) at
                                                                                                                   (Exh. A-7) at 7. 7.
26
      318  Tr.1425-1426;
      318 Tr.  1425-1426,Direct DirectTestimony
                                        Testimonyof  of Staff
                                                        Staff witness
                                                              witnessMarlin
                                                                         Marlin Scott, Jr.
                                                                                       Jr. (Exh.
                                                                                            (Exh. S-36)
                                                                                                  S-36) Exhibit  MSJ at
                                                                                                         Exhibit MSJ    at 8-9,
                                                                                                                           8-9; Tr.
                                                                                                                                Tr. at
                                                                                                                                     at 1419,
                                                                                                                                        1419; Reply
                                                                                                                                              Reply
      Br.
      Br. at
           at 24.
27
      819  StaffBr.
       19 Staff   Br.atat23,
                          23,citing
                               citingtotoDirect
                                          Direct Testimony
                                                  Testimony of of Staff
                                                                  Staff witness
                                                                         witness Marlin  Scott, Jr.
                                                                                 Marlin Scott,   Jr. (Exh. S-36) at
                                                                                                     (Exh. S-36)  at 8,
                                                                                                                     8, Surrebuttal
                                                                                                                        Surrebuttal Testimony
                                                                                                                                       Testimony of
                                                                                                                                                 of
      Staff
      Staff witness Marlin
                       MarlinScott,
                                 Scott, Jr.
                                         Jr. (Exp.
                                             (Exh. S-37)
                                                    S-37) at
                                                           at 6, and Tr. at 1456.
28


                                                                       52                        DECISION NO.                   71854
                                                                                                                                                      I
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 57 of 134
                                                         DOCKET
                                                         DOCKETNO. NO. WS-02987A-08-018
                                                                       WS-02987A-08-01800

 1 this case.
        case. Staff
              Staffrecommended
                    recommended that ififthe
                                          the reported
                                               reported water
                                                        water loss
                                                               loss for
                                                                    for aa one
                                                                           one year
                                                                               year period
                                                                                    period is
                                                                                            is greater
                                                                                               greater than 10
 1

 22 percent, the Company
                 Company' be
                          be required
                             required to
                                      to prepare
                                         prepare aa report
                                                     report containing                               reduce
                                                            containing detailed analysis and plan to reduce

   water loss
 3 water loss to 10
                 10 percent
                    percent or less.
                                less. Staff recommended
                                            recommended that
                                                         that ifif the
                                                                   the Company
                                                                       Company believes
                                                                               believes itit is not
                                                                                                not cost
                                                                                                    cost

 4 effective
 4 effective to
             to reduce
                 reduce water loss
                               loss to less than 10 percent,
                                                    percent, itit should submit a detailed cost benefit analysis
 5                   .     . -                                                               ,     .           .
          to support its opinion.
                         opinion. Stafffecommended
                                   Staff recommendedthat
                                                     thatsuch
                                                          suchreport
                                                               reportbe
                                                                      be docketed
                                                                         docketed as aa compliance
                                                                                        compliance item
                                                                                                    item for
                                                                                                         for this
                                                                                                             thls
 6
          proceeding for review and
          proceeding for        and certification by
                                                  by Staff.
                                                     Staff Staff
                                                            Staffrecommended
                                                                  recommended that
                                                                               that ininno
                                                                                         nocase
                                                                                            case should
                                                                                                 should water
                                                                                                        water
 7
          loss be greater than 15
                  greater than 15 percent,
                                  percent, and
                                           and that
                                                that Staff
                                                     Staff be
                                                           be authorized
                                                              authorized to
                                                                          to initiate an Order
                                                                                         Order to
                                                                                               to Show
                                                                                                  Show Cause
                                                                                                       Cause
 8
                    Company ififwater
      i against the Company     waterloss
                                      lossisisnot
                                               notreduced
                                                   reducedtotoless
                                                               lessthan
                                                                    than15  percent.32'
                                                                         15percent.321
 9

10                      Company argued
                    The Company argued that
                                       that the actual percentage
                                                       percentage of
                                                                  of non-account water for the Johnson Ranch

11 system for 2007
              2007 was
                   was under
                       under 10
                             10 percent,
                                percent, and
                                         and that ititaddressed
                                                       addressed the issue in
                                                                           in its
                                                                               its2008
                                                                                  2008water
                                                                                       wateruse
                                                                                             use data
                                                                                                 data sheet
                                                                                                      sheet
12 submitted with
12           withits
                  its2008
                      2008amlual  report.322 Staff
                           annualreport.322  Staffresponded
                                                   responded that because
                                                                  because the
                                                                           theCompany
                                                                              Company did
                                                                                      did not
                                                                                          not provide
13
          sufficient support
                     support for its
                                 its claim,
                                     claim, including
                                             includingaabreakdown
                                                         breakdown of
                                                                   ofthe
                                                                      the gallons
                                                                           gallons sold
                                                                                    sold per
                                                                                          per month,
                                                                                              month, that
                                                                                                      that Staff'
                                                                                                           Staff'ss
14
   I recommendation remains
                       remains the
                               the same
                                   same following  the Company's
                                         following the Company's submission
                                                                   submission of
                                                                              ofthe
                                                                                 the 2008
                                                                                     2008 water  use data
                                                                                          water use
15
16 sheet.323
     sheet.323Staff's
              Staff' srecommendations
                       recommendationsare
                                        arereasonable
                                             reasonableand
                                                        andwill
                                                           will be adopted.
16

17
                   c.
                   C.         ADEQ Compliance
                              ADEQ Compliance

18                  Swing First
                          First presented
                                presented evidence
                                          evidence in
                                                    in this
                                                       this proceeding
                                                            proceeding concerning
                                                                       concerningfourteen
                                                                                  fourteenNotices
                                                                                           Noticesof
                                                                                                   of Violation
                                                                                                      Violation
      I
19 *I("NOVs")
      ("Novs" issued
                issuedtotothe
                           theCom
                               Company
                                  p bybyADEQ,
                                  any    ADEQ,dating           September 2004.324
                                                      backtotoSeptember
                                               datingback                2004.324 Five of the NOVs
20 'were
    were issued
          issued inin2008
                     2008and
                          andtwo
                              twowere
                                  wereissued
                                       issuedinin2009.325
                                                  2009.325 Some
                                                           Some of
                                                                ofthe
                                                                   the NOVs
                                                                       NOVsremain
                                                                            remainopen.326
                                                                                   open.326
21
                    Staff recommended that any
                          recommended that any increases
                                               increases in
                                                          in rates
                                                             rates and
                                                                   and charges
                                                                       chargesauthorized
                                                                               authorizedin
                                                                                          in this
                                                                                              this matter
                                                                                                   matter not go
22
      l into effect
             effect until the Company
                              Company comes
                                      comesinto   full compliance
                                            into full  compliance with
                                                                  with ADEQ by
                                                                            by resolving
                                                                                resolving all
                                                                                          all outstanding
                                                                                               outstanding
'7
4.3
      lNOVs
       NOVsincluding,
            including,but
                       butnot
                           notlimited
                                limitedto,to,the
                                               theoutstanding
                                                   outstandingNOV
                                                               NOVassociated
                                                                   associatedwith
                                                                              withthe
                                                                                    thePecan,
                                                                                        Pecan, San
                                                                                               San Tan,
                                                                                                   Tan, and
                                                                                                        and
24

25
          320  SurrebuttalTestimony
          320 Surrebuttal    Testimonyof    ofStaff
                                               Staff witness
                                                      witness Marlin
                                                              Marlin Scott, Jr. (Exh. S-37) at 6.
          321  DirectTestimony
          '21 Direct  Testimonyof    of Staff
                                         Staff witness
                                               witness Marlin
                                                         Marlin Scott, Jr. (Exh.
                                                                           (Exh. S-36) at 8-9;
                                                                                          8-9, Tr. at 1419.
26
          322  Co.Br.
          322 Co.   Br.atat60,
                            60,citing
                                citingtotoRebuttal
                                            RebuttalTestimony
                                                       TestimonyofofCompany
                                                                      Companywitness
                                                                                 witnessBrian
                                                                                         Brian Tompsett
                                                                                                Tompsett(Exh.
                                                                                                          (Exp. A-5)
                                                                                                                A-5) at 32 and
                                                                                                                            and Rejoinder
          'Testimony
          Testimony of  of Company witness
                                         witness Brian
                                                   Brian Tompsett
                                                          Tompsett (Exh.
                                                                     (Exp. A-7)
                                                                            A-7) at 15.
27        223  StaffBr.
                     Br.atat24,
                             24,citing
                                  citingtotoTr.
                                             Tr.atat1457
          223 Staff                                  1457and
                                                           andSurrebuttal
                                                               SurrebuttalTestimony
                                                                             TestimonyofofStaff
                                                                                          Staff witness
                                                                                                 witness Marlin
                                                                                                         Marlin Scott, Jr. (Exh.
                                                                                                                           (Exp. S-37) at 7.
          324  RUCOBr.
          324 RUCO      Br.atat22,
                                22,citing
                                     citingtotoExh.
                                                Exh.SF-9.
                                                      sr-9.
28


                                                                        53                       DECISION no.
                                                                                                 DECISION NO.                  71854
      I
                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 58 of 134
                                                                    DOCKET
                                                                    DOCKETNO.
                                                                           NO.WS»02987
                                                                              WS-02987A-08-0180
                                                                                       A-08-0180

 1 Section 11
           11 Wastewater
              Wastewater Treatment
                         Treatment plants.327
                                   plants.327 Staff
                                              Staff recommend
                                                    recommended, however, that
                                                             ed, however,  that ififrate
                                                                                     ratedecreases
                                                                                          decreases are
                                                                                                    are
 1

 2                as recommend
      authorized, as recommended
                               ed by
                                  by Staff, that
                                            that such
                                                 such decreases
                                                       decreases should
                                                                 should not
                                                                        not be postponed
                                                                               postponed until  the
                                                                                         until the
 q
 3 Company comes
 .J        comes into
                  into full
                       full compliance with ADEQ.328
                                       with ADEQ328

 4               RUCO stated
                      stated that
                             that itit isisvery
                                            veryconcerned
                                                 concerned about
                                                            about the
                                                                   the public's
                                                                        public's health
                                                                                  health and
                                                                                          and safety
                                                                                               safety and
                                                                                                      and the
                                                                                                           the
 5
 <
 .1
      Company's attitude toward the
                                the subject,
                                    subject, and
                                             and believes
                                                 believes itit is
                                                                is necessary
                                                                   necessary for the Commissio
                                                                             for the Commission  to take
                                                                                               n to  take
 6
      action to
              to assure
                  assure the
                          the public's  safety.329 RUCO
                               public'ssafety.329  RUCO recommend
                                                         recommended
                                                                  ed that     Company be
                                                                          the Company
                                                                     that the         be required
                                                                                         required to
                                                                                                  to
 77
      provide the Commissio
                  Commissionn twice
                              twice aa month
                                       month or
                                             or monthly
                                                monthly confirmation
                                                        confirmatio n that
                                                                       that itit is in compliance
                                                                                 is in compliance with all
                                                                                                  with all
 8
 9 rules
     rulesand
           andregulations
               regulationsofofADEQ
                               ADEQand
                                    andnotice
                                        noticeofofany
                                                   anynew
                                                       newalleged
                                                           allegedviolations
                                                                   violationswhether
                                                                              whetherwrillen
                                                                                      writtenorororal.330
                                                                                                  ora1.33°
 9
10
10 RUCO
   RUCO recommend
         recommended          proposed filing
                  ed that its proposed         include all
                                       filing include      correspondence,
                                                       allcorrespond ence, oral and written,
                                                                           oral and written, that
                                                                                              that the
                                                                                                   the

11 Company has with
   Company has with ADEQ
                    ADEQ during
                          duringthe
                                 the time
                                      timeperiod.33I
                                           period.33I RUCO
                                                       RUCOrecommend
                                                            recommended  that the
                                                                     ed that   the Company
                                                                                   Company be
                                                                                           be
12 \ ordered
12   ordered to
              to report
                 report any
                        any leaks,
                            leaks, overflows
                                      overflows oror any
                                                     any other
                                                          other incidents
                                                                incidents no
                                                                           no matter  how minor
                                                                              matter how          to the
                                                                                            minor to   the
13
13 |       . .    .     .                              v                                           . .
     Commlsslon
     Commission rmmedlatel
                  immediately after they
                            y after  they occur.332
                                           occur.332 Florally,
                                                      Finally, RUCO recommend
                                                               RUCO   recommended   that the
                                                                                ed that      Commission
                                                                                         the Commlsslon
14
      should, resources
              resources permitting,      into place
                        permitting, put into  place both
                                                    both scheduled
                                                         scheduled and unannounced
                                                                       unannounced visits
                                                                                   visits by
                                                                                          by its Staff to
                                                                                             its Staff to the
                                                                                                          the
15
      Company's
      Company's service
                service area
                        area for     purpose of
                             for the purpose of on-site
                                                on-site inspections,
                                                        inspections,and
                                                                     andrequire
                                                                         requireStaff
                                                                                 Stafftoto file
                                                                                            file with  the
                                                                                                 with the
16

17 Commission with copies                                                                recommended
17 Commission,, with copies totothe
                                 theparties,
                                     parties, reports
                                               reports ofofany
                                                            anyinspection
                                                                inspectionmade.333
                                                                           made.333 RUCO
                                                                                    RUCOrecommend ed

18 that
18 that its proposed
            proposed requirements
                     requirementsremain
                                  remaininin place
                                             placefor
                                                   for aa minimum
                                                          minimum of six months
                                                                  of six months but
                                                                                but not
                                                                                    not be
                                                                                        be removed
                                                                                            removed

19 l until
19          the Company
     until the  Companycan
                        canprove
                            provethat
                                  that all
                                       all open
                                           open NOVs
                                                NOVsare
                                                     areclosed.334
                                                         closed.334
20
                Staff stated that it shares
                      stated that    shares the concerns of
                                            the concerns of RUCO, but
                                                                  but that
                                                                       that ititdoes
                                                                                 does not
                                                                                       nothave
                                                                                           havethe
                                                                                                theresources
                                                                                                    resources
21
      available to commit
                   commit to
                           toadditional
                              additionalinspections
                                         inspections of
                                                     ofJohnson's
                                                        Johnson's facilities.33
                                                                   facilities.3355 Staff
                                                                                   Staff noted
                                                                                         noted that
                                                                                               that itit receives
                                                                                                          receives
22

23
      325 ld.
      3" Id.
      326   RUCQBr.
      326 RUCO      Br, at
                        at 22,
                           22, citing
                               citing to Tr.
                                         Tr. at
                                             at 85-1 17.
                                                85-117.
24
      327  Tr. at
      327 Tr.  at 1430.
                  1430.
      328  Tr. at
      328 Tr.  at 1520-21.
                  1520-21 .
25
      329   Rico
      329 RUCO Br. Br. at
                        at 29.
      330 Id
      380  Id
26    331 Id
      331Id
      332 Id
      332 Id
27    333
      3331d.
           ld. at
               at 29-30.
                  29-30.
      334   Rico Br.
      334 RUCO     Br.at
                       at 30.
                          30.
28    335  StaffReply
      535 Staff   Reply Br.
                         Br. at 12.



                                                           54              DECISION
                                                                           DECISION NO.
                                                                                    rO.          71854
            Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 59 of 134
                                                    DOCKET
                                                    DOCKET NO.NO. WS-02987A-08-0180
                                                                  WS-02987A-08-0180

 1 'notification
     notificationfrom
                  fromthe
                       theCompany
                           Companywhen
                                   whenspills
                                        spillsoccur,
                                               occur,and
                                                      andthat
                                                          that any
                                                                any additional
                                                                     additional inspection
                                                                                 inspection and
                                                                                            and reporting
 1

 22 | requirements
       requirements would be duplicative of
                                         of the work performed
                                                     performed by
                                                               by ADEQ336
                                                                  ADEQ.336

 3            We agree with Staff
                 agree with Staff and
                                  and RUCO
                                      RUCO that
                                            that the
                                                  the evidence
                                                       evidence presented
                                                                presented in this
                                                                              this case
                                                                                    case regarding
                                                                                         regarding both the

 4 quantity of
 4          of NOVs
               NOVs and
                     and the
                          the nature
                               nature and
                                      and character
                                          character of the NOVs,
                                                           NOVs, especially
                                                                 especially the
                                                                            the NOV
                                                                                NOV designated
                                                                                     designated by
 5
      ADEQ as
      ADEQ as Case  ID #103357
              Case ID  #103357 involving the Company's Section 11 WWTP, are cause
                               involving the                                causefor
                                                                                  for concern.
                                                                                      concern. As
 6
      RUCO argued,
           argued, ifif the
                         the Commission
                              Commissionfinds,
                                          finds,based
                                                 based on
                                                        on the
                                                            thepreponderance
                                                                preponderance of
                                                                              of the
                                                                                  the evidence,
                                                                                       evidence, that
                                                                                                 that the
                                                                                                       the
 7
      Company's manner of
      Company's manner of providing
                          providing service
                                     service jeopardizes  the public's
                                              jeopardizes the public's safety
                                                                       safety and
                                                                              and health,
                                                                                   health, this
                                                                                            this
 8
 9 Commission's
   Commission's remedies cannot be
                remedies cannot be punitive
                                   punitive as
                                            as might
                                               might be the
                                                        the case
                                                            casewith
                                                                 with ADEQ, but
                                                                            but rather
                                                                                 rather must
                                                                                        must focus
                                                                                             focus
 9                   }




10 on remedying the
10              the situation.337
                    situation.337 The evidence
                                      evidence presented this proceeding
                                               presented this proceeding regarding
                                                                         regarding the
                                                                                   the NOVs issued
                                                                                             issued

11
11 by ADEQ
      ADEQ isisofofgreat
                    greatconcern
                          concern to
                                   to this
                                       this Commission.
                                             Commission. However, the
                                                                  the evidence
                                                                      evidence was not
                                                                                   not first-hand
                                                                                        first-hand
12
L . mvestlgatxve  evldence such
    investigative evidence  suchas
                                 aswould
                                    would be
                                          berequired
                                             requiredfor
                                                      for aa Commission
                                                             Commlsslon finding
                                                                        finding by
                                                                                by the
                                                                                    the preponderance of
                                                                                        preponderance of
13
      the evidence,
          evidence, as
                    asurged
                       urgedby
                             byRUCO
                               RUCO in
                                     in its closing brief,
                                                    brief, that
                                                           that the
                                                                the Company's
                                                                    Company's operations
                                                                              operations are jeopardizing
14
      the
      the public's safety and
                          and health.
                              health. ADEQ
                                      ADEQ isisthe
                                                the state
                                                    state agency in Arizona charged
                                                          agency in                 with the responsibility
                                                                            charged with
 D
15
16 Ito,
     to,and
         andprovided
             providedwith
                      withthe
                            theresources
                                 resourcesand
                                           and expertise
                                                expertise required
                                                           required to,
                                                                     to, investigate
                                                                          investigate and
                                                                                      and prosecute
                                                                                          prosecute entities who
16
17 violate Arizona's environmental laws. The
                     environmental laws. The evidence elicited by Swing First
                                             evidence elicited          First was
                                                                              was of
                                                                                  of the
                                                                                     the nature
                                                                                         nature of
17
18 | reporting
18   reporting on the investigative and enforcement
                      investigative and enforcement activities
                                                     activities of
                                                                of ADEQ. We are
                                                                            are in agreement with
                                                                                   agreement with

19 RUCO
    RUCOthat
          thatthe
                theroles
                    rolesofofADEQ
                              ADEQand
                                   andthe
                                        theCommission
                                            Commissionshould
                                                       shouldnot
                                                              notbe
                                                                  beduplicative,338  but unlike
                                                                     duplicative,338 but unlike RUCO,

20
20 we
    webelieve
       believethat
               thatimplementing
                    implementingRUCO's
                                 RUCO'srecommendations
                                         recommendationswould
                                                        wouldlead
                                                              leadtotojust
                                                                       justsuch
                                                                            such aa result.
21
             Staffs recommendation
             Staffs  recommendation to
                                     to require
                                         require that
                                                  that any
                                                        anyincreases
                                                            increases in
                                                                       in rates
                                                                           rates and
                                                                                 and charges authorized in
                                                                                     charges authorized in this
22
     | matter
       matter not
              not go
                  go into
                      into effect
                           effect until
                                  until the
                                        the Company
                                            Companycomes
                                                    comesinto
                                                          intofull
                                                               full compliance
                                                                     compliancewith
                                                                               with ADEQ
                                                                                    ADEQ by resolving all
23
     I outstanding
       outstanding NOVs
                   NOVs including,
                        including, but
                                   but not
                                       not limited
                                            limitedto,
                                                    to,the
                                                        theoutstanding
                                                            outstandingNOV
                                                                       NOVassociated
                                                                           associatedwith
                                                                                     withthe
                                                                                          thePecan,
                                                                                              Pecan, San
                                                                                                     San
24

25    Tan, and Section l111 Wastewater Treatment
                                       Treatment plants
                                                 plants is
                                                        is reasonable.
                                                           reasonable. However,
                                                                       However, the
                                                                                 the rates
                                                                                     rates approved herein

26 | constitute
     constitute aa rate
                   rate reduction
                        reduction for the
                                      the Company's
                                          Company's water
                                                    water and
                                                          and wastewater
                                                              wastewater divisions. We
                                                                                    We will
                                                                                       will require
                                                                                             require

27
      336
      3" Id.
28l 337
28   337 See RUCO Br.
         See RUCO Br. at
                      at 23.
                         23.


                                                     55                  DECISION
                                                                         DECISIONNC).
                                                                                  NO.           771854
                                                                                                  1854
                    Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 60 of 134
                                                                                 DOCKE
                                                                                 DOCKET  NO.WS-029
                                                                                       T NO. WS-02987A-08-0180
                                                                                                   87A-08»0180

 1 instead  that the
   instead that   the Company
                      Compan y file,
                                tile, within 30
                                             30 days,
                                                days, aa list
                                                          list of
                                                                ofoutstan
                                                                   outstanding NOVs issued
                                                                          ding NOVs  issued against
                                                                                            against it by
 1                                                                                                  it by
 2 ADEQ,
 2 ADEQ, and
         and to list
                 list (1)
                       (1)the  procedural
                           theprocedu     status of
                                      ral status of each
                                                    each NOV; and (2)
                                                         NOV, and (2) steps the Compan
                                                                      steps the Companyy is taking to
                                                                                         is taking to
 3 come
   come into compliance
             complia nce with      requirements.
                         with ADEQ requirem          willalso
                                                  We will
                                            ents. We      also require
                                                                require the
                                                                         the Compan
                                                                             Companyy to
                                                                                      to notify the
                                                                                         notify the
 4 Commi
 4       ssion atat such
   Commission       such time
                          time that
                               that the       ny comes
                                        Company
                                    the Compa    comes into
                                                        into full  compliance
                                                             f ull complia nce with all ADEQ
                                                                               with all ADEQ
 5
      requirem
      requirements,   rncludmg resolving
               ents, including             all outstanding
                                resolving all  outstandingNOVs.  We will
                                                           NOVs. We       require that
                                                                    wlll require   that Staff, within 60 days
                                                                                        Staff, wrthm
                                                                                                     60 days
 6
      of
      of receipt of such
                    such filing,  reviewthe
                         filing, review       filing,verify
                                         the filing,  verifythe
                                                             theCompan
                                                                 Company's  compliance,
                                                                       y's complia       and file
                                                                                   nce, and   fileaastatus
                                                                                                     status report
                                                                                                            report
 7

 8_
      in this
          this docket
                docket indicati
                        indicating that the
                                ng that     Company
                                        the Compa ny has
                                                     has come
                                                          come into
                                                                into full         nce with
                                                                          compliance
                                                                     full complia     with all ADEQ
                                                                                           all ADEQ
 8-
 9 requirem
     requirements.
             ents.
 9

10              D.             Swing
                               Swing First
                                     First Golf's Recommendations
                                           Golfs Recomm endatio ns

11              Swing First,aa custome
                Swing First,   customerr of
                                         of Johnson   owns and
                                            Johnson,, owns and operates
                                                               operatesThe Golf Club
                                                                        TheGolf Club at
                                                                                     at Johnson
                                                                                        Johnson Ranch.
                                                                                                Ranch. On
                                                                                                       On
12
12    January
      January 25,
              25, 2008, Swing First
                  2008, Swing First filed
                                    tiled aa complain   against Johnson
                                             complaintt against Johnson in
                                                                         in Docket No, WS-02987A-08-0049
                                                                            Docket No. WS-02987A-08-0049
13                   .                    .         .                .
      ("Complaint
      ("Compl      Docket").
              alnt Docket"         Complaint
                               TheCompla
                           ). The             Case is
                                         lnt Case      currently pending
                                                    is currently pending..
14
                Swing First's witnessSonn
                      First'switness      Rowellmade
                                     Sonn Rowell made nine recommendations
                                                      nine recommendations in her testimony,
                                                                           in her testimony, as follows:
                                                                                             as follows:
15
                         1.       Ut ilit y sh
                                  Utility    should
                                               o u ld nnot    e aallowed
                                                        o t bbe   llo we d tto
                                                                            o inincrease  itss ra
                                                                                 cre a se it    rates
                                                                                                  t e s uuntil
                                                                                                          n t il itits
                                                                                                                    s
16                                manage
                                  management            financial practices are investigated.
                                                   and financial
                                            ment and                            investigated.
17
                         2.       Utility
                                  Utilityshould
                                          shouldbe  required to
                                                 berequired   toimmedia
                                                                 immediately  reduce its
                                                                        tely reduce   its water
                                                                                          water rates  and
                                                                                                 rates and
18                                make refunds.

19                       3.       The Compan                  required to refund — in
                                       Companyy should be required                 in cash, not credits
                                                                                      cash, not credits --.
                                                                                                         — its
                                  illegal superfund
                                  illegal superfun d tax collections.
                                                         collections.
20

21                       4.       Utility's PecanWastew
                                  Utility'sPecan Wastewater Treatment
                                                       ater Treatme    Plant should
                                                                    nt Plant should not be included
                                                                                    not be included in
                                                                                                    in
                                  rate base.
22
                         5.       Utility shouldbe
                                  Utilityshould   berequired
                                                     required to
                                                               to dismiss
                                                                  dismiss allall pending
                                                                                  pending defamat
                                                                                           defamation   lawsuits
                                                                                                   ion lawsuits
2.3
23                                against its custome
                                              customers,  and pay
                                                      rs, and pay all
                                                                    all of their
                                                                           their court
                                                                                  court costs
                                                                                        costs and legal fees.
                                                                                              and legal  fees.
24
                         6.       Utility
                                  Utilityshould   be fined
                                          should be   fined for
                                                             for its
                                                                  itsblatant
                                                                      blatant disregar   of its
                                                                              disregardd of its public
                                                                                                public service
                                                                                                       service
25                                obligatio ns, environm
                                  obligations,            ental laws, and explicit
                                                environmental                        commission   orders.
                                                                            explicit commission orders.
                          *.



26                       7.      Utility shouldbe
                                 Utilityshould  bepenalize
                                                   penalized withaareduced
                                                           d with           rate of
                                                                    reduced rate    return on
                                                                                 of return on equity.
                                                                                              equity.
27

28    338     .
      .38 See id.
      3 See   ld



                                                                   56                    DECISI
                                                                                         DECISION
                                                                                                ON NO.           71854
                                                                                                                         I
                      Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 61 of 134
                                                              DOCKET
                                                               DOCKET NO.
                                                                        NO. WS-02987A-08-018
                                                                            WS-02987A-08-01800

                          8.      Following the
                                             the completion
                                                  completion ofofthe
                                                                   theindependent
                                                                        independent management
                                                                                        management andand
 1
 1
                                  financial audits, the Commission should require     require Utility to
 2                                demonstrate  why it should not surrender
                                  demonstrate why                surrender its certificate of
                                                                                           of convenience
                                                                                              convenience
                                  and necessity.
 3
                          9.      The Commission
                                      Commission should
                                                 shouldbifurcate
                                                        bifurcatethis
                                                                  thiscase
                                                                       caseinto
                                                                            intotwo
                                                                                 twophases.339
                                                                                     phases.339
 4
                       The Company respondedtotoSwing
                           Company responded     SwingFirst's
                                                       First's recommendations
                                                                recommendationsininits
                                                                                     itsclosing
                                                                                         closingbrief.
                                                                                                 brief. In
                                                                                                        In its reply
 5

 6        brief,
          brief, the
                 the Company
                     Company responded
                             responded toto arguments
                                            argumentsSwing
                                                      SwingFirst
                                                            Firstmade
                                                                  inaneon
                                                                        on brief
                                                                            brief in  support of its
                                                                                   in support     its

 7        recommendations.34°
          recommendations.340

 8                     Staff stated  that itit does
                             stated that       does not support
                                                        support the recommendations
                                                                    recommendations made
                                                                                     madeby
                                                                                          by Swing
                                                                                              Swing First
                                                                                                    First in this
                                                                                                             this
 9
          docket,34I
          docket 34 I     and
                          and noted
                              noted that
                                    that aa number
                                             number of
                                                     of actions
                                                         actions Swing
                                                                  Swing First
                                                                         Firstrecommended
                                                                                recommended are
                                                                                            are beyond
                                                                                                 beyond the
                                                                                                         the
10
          constitutional
          constitutional and
                         and statutory
                             statutory authority
                                       authority ofofthe
                                                       theCommission
                                                           Commissiontoto implement.342 Staff stated
                                                                        imp1ement.342         stated that the
                                                                                                          the
H
11
          Company
          Company has      charging rates
                      been charging
                  has been          rates authorized
                                          authorized in
                                                      in Decision
                                                         Decision No. 60223,
                                                                      60223, and
                                                                             and thus
                                                                                  thus has
                                                                                       has charged
                                                                                           charged its
1.2
12
13 customers  rates that
   customers rates   that were deemed just
                          were deemed      and reasonable,
                                      just and  reasonable, until further determination
                                                            until further determination by  the
                                                                                        by the
13
14
14 Commission.343
    Commission.343 Staff stated
                         stated that
                                 that to
                                       to require
                                          require the
                                                   the Company
                                                       Company to
                                                                to refund   its customers
                                                                    refund its  customers from
                                                                                           from 2007
                                                                                                2007 forward,
                                                                                                     forward,

15 as
   as recommended
      recommended by
                  by Swing        raises issues
                     Swing First, raises        of retroactive ratemaking, and that
                                         issues of                             that generally, the
                                                                                               the rule
                                                                                                   rule
16
16 against retroactive ratemaking prohibits  the retroactive
                                  prohibits the  retroactive adjustment
                                                             adjustment of
                                                                        ofrates
                                                                           rates to
                                                                                 to account
                                                                                    account for unexpected
                                                                                            for unexpected
17                             344
          expenses or revenues.
          expenses or revenues.344 Staff
                                    Staffalso
                                          alsocommented
                                               commentedthat
                                                         thatthe  Commission does
                                                              theCommission  doesnot
                                                                                  nothave
                                                                                     haveauthority
                                                                                          authority to order
18
          the Company to dismiss all pending
                                     pending defamation lawsuits against its customers
                                                                             customers and
                                                                                       and to
                                                                                            to pay
                                                                                               pay all
                                                                                                   all of their
19
          court costs
                costs and
                      and legal fees.345 Staff noted,
                                fees.345 Staff noted,however,
                                                      however,that
                                                               thatSwing
                                                                    Swing First's
                                                                          First's intervention
                                                                                  intervention in this
                                                                                                  this matter
                                                                                                       matter
20
21 helped
21 helped bring to
                to Staffs
                   Staff'sattention
                           attention certain
                                      certain irregular
                                               irregular billing  practices and
                                                          billingpractices   and other
                                                                                  other customer
                                                                                         customer service
                                                                                                   service

22    I




23

24 If
24
          339   DirectTestimony
          339 Direct   Testimonyof   ofSwing
                                        SwingFirst
                                             First witness
                                                   witnessSonn
                                                           SonsRowell (Exh. SF-40)
                                                               Rowell (Exh, SF-40) at
                                                                                   at 15.
                                                                                      15.
25        340
          340   Co.Reply
              Co.   Reply Br. at  30-46.
                               at 30-46.
          841   StaffBr.
          341 Staff  Br. at
                         at 24.
                            24.
26
          342   StaffReply
          342 Staff   Reply Br.
                             Br. at
                                 at 12.
                                    12.
          843ld.
          343 Id.
27
27        344 Id
          344 I d

          845 l d
          345   Id.
28


                                                                  57                        DECISION NO.   71854
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 62 of 134
                                                      DOCKET
                                                      DOCKETNO. NO.WS-02987A
                                                                    WS-02987A-08-0180
                                                                              -08-0180

      issues.346
      issues.346 Staff  statedthat
                 Staff stated  thatbecause
                                    becauseititwas
                                                wasmade awareofofthe
                                                   madeaware          Company'spractice
                                                                  theCompany's  practice of
                                                                                         of under-billing
                                                                                            under-billing
  1
  1

  2   Oasis Golf
            Golf Course,
                 Course, Staff
                         Staffwas
                               wasable
                                  ableto
                                       tomake
                                         makean
                                              an adjustment
                                                 adjustmentto
                                                            tocorrect
                                                               correctit.347
                                                                        it.347


  3
                      recommended
                Staff recommend ed that
                                   that the                    service issues
                                        the remaining customer service issues that
                                                                              that Swing First has
                                                                                   Swing First has alleged
                                                                                                   alleged
  4
  4 be adjudicated and                         Complaint Case.348
                   and resolved in the pending Complaint Case.348 RUCO
                                                                  RUCO stated
                                                                       stated that       believes Swing
                                                                               that itit believes Swing
  5
  5 First's
    First'sbilling
            billingdispute
                    disputewould
                            wouldbebebetter
                                      betteraddressed
                                             addressed ininthe
                                                            theComplaint
                                                               ComplaintDocket.349  TheCompany
                                                                         Docket.349 The Company agreed
                                                                                                agreed
  6
 6    that the appropriate forum for
                                 for the
                                      the billing
                                          billingdispute
                                                  disputeisisthe ComplaintDocket.350
                                                              theComplaint Docket.35°
  7
 7                 agree with
                We agree      RUCO, the
                         with RUCO,  the Company,
                                         Company, and
                                                  and Staff
                                                      Staff that   the customer
                                                             that the  customer service
                                                                                service and
                                                                                        and billing
                                                                                            billingissues
                                                                                                    issues
  8
      ralsed    Swing Flrst
      raised by Swlng First in
                             inthls
                                thisdocket
                                     docketare  best addressed
                                            are best addressed ininthe  pendingComplaint
                                                                    thepending  Complalnt Docket. We further
                                                                                          Docket. We further
  9
      agree
      agree with               would not
            wlth Staff that it would  notbe
                                          be appropriate
                                              appropriate to adopt Swing
                                                          to adopt Swing Flrst's
                                                                         First's other
                                                                                  other recommend
                                                                                         recommendations
                                                                                                  ations in
                                                                                                         in
10
      this proceeding.
11                         *         *      *
                                            *         *
                                                      *         *        *
                                                                         *         *       *
                                                                                           *    *
                                                                                                *       *

12
                Having considered
                       considered the        record herein
                                      entire record
                                  the entire        herein and
                                                           and being
                                                               being fully advised in
                                                                     fully advised      the premises,
                                                                                    in the   premises, the
                                                                                                        the
13
      Commission  finds,concludes,
      Commission finds,  concludes, and
                                    and orders that:
14
                                                       FINDINGS
                                                       FINDINGS OF
                                                                OF FACT
15
                1.         On March  31, 2008,
                              March 31,   2008, Johnson
                                                 Johnson filed
                                                          filed aa rate    increase application
                                                                    rate increase   application for
                                                                                                for water
                                                                                                    water and
                                                                                                          and
16
       wastewater with
                  with aa 2007
                          2007 test year.
17
                2.         Johnson is
                           Johnson                                       provides water
                                   is aa public service corporation that provides water and
                                                                                        and wastewater
                                                                                            wastewater service
                                                                                                       service in
                                                                                                               in
18
       Penal County, Arizona
       Final County,         pursuanttoto aa CC&N
                     Arizona pursuant        CC8cN originally
                                                    originally granted
                                                               grantedinin Decision
                                                                           Decision No.
                                                                                    No. 60223
                                                                                        60223 (May 2,
                                                                                              (May 2,
19
       1997), which
              which authorized
                    authorized its
                                its current  rates and charges.
                                    current rates               Johnson is
                                                       charges. Johnson is organized
                                                                           organized as
                                                                                     as an
                                                                                         anArizona
                                                                                           Arizona limited
                                                                                                    limited
20
       liability
       liabilitycompany  and isis iningood
                 companyand            good standing.
                                            standing. Its
                                                       Itsprincipal
                                                           principalplace
                                                                     placeofofbusiness
                                                                               business isis 5230
                                                                                             5230 East Shea Blvd.,
                                                                                                  East Shea Blvd.,
21
       Suite 200, Scottsdale,
                  Scottsdale, Arizona
                              Arizona 85254.
22             "'t
               3.
               J.           Decision Nos.
                         In Decision
                         In          Nos. 68235
                                           68235 (Qctober
                                                  (October 25,
                                                           25, 2005),
                                                               2005), 68236
                                                                      68236 (October
                                                                             (October 25,
                                                                                      25, 2005),
                                                                                           2005), and
                                                                                                  and 68237
                                                                                                      68237
23
       (October 25,
                25, 2005),
                    2005), Johnson
                           Johnson was ordered
                                       ordered to
                                                to file
                                                   tile a rate application for
                                                                           for both water and
                                                                               both water and wastewater
                                                                                              wastewater by
                                                                                                         by
24
       May
       May l,1,2007,
                2007,based
                      based on
                            on aa 2006
                                  2006 test
                                       test year.
                                            year. Prior
                                                  Prior to
                                                         to May
                                                            Mayl,1,2007,
                                                                    2007,Johnson
                                                                          Johnsontiled
                                                                                  filedaarequest
                                                                                          request to
                                                                                                   to extend
                                                                                                      extend
25

26 346
        StaffBr.
   346 Staff  Br.atat24,
                      24,citing
                          citingto
                                 to (Exh.
                                     (Exp. SF-40)
                                           SF-40) at
                                                  at 9,
                                                     9, Tr. at 584-590,
                                                        Tr. at 584-590, and
                                                                        and(Exh.
                                                                            (Exh. A-6)
                                                                                  A-6) at
                                                                                       at 16.
                                                                                          16.
      347  StaffBr.
      347 Staff  Br.atat24-25,
                         24-25, citing
                                citing to (Exh. SF-38)
                                                SF-38) at                473 and
                                                       at 15, and Tr. at 473 and 1704.
                                                                                 1704.
27 348  Staff Br.
   348 Staff  Br. at
                  at 25.
                     25.
      349  RUCO Reply
      349 RUCO   Reply Br.
                        Br. at 10.
28    350
      350  Co.Reply
          Co.       Br. at
              Reply Br. at 46.
                           46.


                                                                    58                   DECISION
                                                                                         DECISION NO.
                                                                                                            71854
              Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 63 of 134
                                                                    DOCKET
                                                                    DOCKET NO.
                                                                           NO. WS-02987A-08-0180
                                                                               WS-02987A-08-0180


 1       that filing
              filingdate.
                     date. On
                            OnSeptember
                               September 18,
                                          18, 2007,
                                               2007, Staff
                                                     Staff recommended           Company be
                                                            recommended that the Company be required
                                                                                            required to
                                                                                                      to file
                                                                                                         file

 2       the rate application by
                              by March
                                 March31,
                                       31, 2008,
                                           2008, using
                                                 using aa 2007
                                                          2007 test year.

 3             4.      On April
                          April 29,
                                29, 2008,
                                    2008, Staff
                                          Staff filed     Letter of
                                                 filed aa Letter ofDeficiency  stating that
                                                                    Deficiencystating   that the
                                                                                              the rate
                                                                                                   rate application

 4       did not
             not meet
                 meet the
                      the sufficiency requirements     outlined in A.A.C.
                                                    as outlined
                                       requirements as                    R14-2-103, and
                                                                   A.A.C. R14-2~103,                 items
                                                                                     and listing the items

 5                         deem the
         Staff required to deem      application sufficient
                                 the application            for processing.
                                                 sufficient for

 6             5.      On May
                          May 13,
                              13, 2008,
                                   2008, existing
                                         existing Counsel      the Company
                                                  Counsel for the          filed aa Motion
                                                                   Company filed           Requesting
                                                                                    MotionRequesting

 7       Permission  to Withdraw
         Permission to  W ithdraw as
                                  as Counsel,
                                     Counsel,and   new Counsel
                                              and new  Counselfor   the Company
                                                               for the           filed aa Notice
                                                                        Company filed     Notice of

 8       Substitution of
                      of Counsel.

 9             6.      On May
                          May 14,
                               14, 2008,   the Company
                                    2008, the            filedrevised
                                                Company filed           schedules and
                                                                revisedschedules  and other documents to
                                                                                      other documents

10 !| address
10             theitems
      address the  itemsidentified
                         identified in
                                     in Staffs
                                        Staff" sApril  29, 2008,
                                                 April 29, 2008, Letter of Deficiency.
                                                                 Letterof  Deficiency.

11             7.     On
                      OnMay
                         May16,
                             16,2008,                         issued granting
                                         Procedural Order was issued
                                 2008,aa Procedural                  granting the
                                                                               the May 13, 2008,
                                                                                   May 13, 2008, Motion
                                                                                                 Motion

12 ll Requesting
      Requesting Permission
                 Permission to Withdraw
                               Withdrawas
                                        as Counsel.

13             8.      On June ll, 2008,
                          June 11,  2008,aaletter
                                             letterfrom
                                                    fromCommissioner  Mundell to
                                                         Commissioner Mundell  to the   Commission was
                                                                                   the Commission  was

14       docketed.

15             9.      On June ll, 2008,
                          June 11,        Swing First
                                    2008, Swing        filed aa Motion
                                                First tiled                 Intervene. By
                                                                Motion totoIntervene.   ByProcedural  Order
                                                                                           Procedural Order

16       issued June23,
         issued June 23,2008.
                         2008,Swing
                               SwingFirst's
                                    First's Motion  to Intervene
                                            Motion to             was granted.
                                                        Intervene was granted.
     I
17             10.     On June 13, 2008,
                          June 13, 2008, Staff
                                         Staff filed     SecondLetter
                                                filed aa Second       of Deficiency.
                                                                Letterof Deficiency.

18             11.     On June
                          June 23, 2008,
                                   2008, a letter
                                            letter from                       to the
                                                         Commissioner Mundell to
                                                    from Commissioner                  Company was
                                                                                  the Company  was

19       docketed, indicating that Commissioner Mundell
         docketed, indicating                           docketed all
                                                Mundell docketed all the  material that
                                                                      the material       Johnson provided to
                                                                                    that Johnson

20       the
         the Commissioners regarding the
             Commissioners regarding  the sanitary   seweroverflows
                                           sanitary sewer  overflows from
                                                                      from the Pecan WWTP
                                                                           the Pecan             the
                                                                                     WWTP during the

21       weekend of
         weekend of May
                    May 17-18, 2008,
                               2008.

22   i
               12.
               12.     On June     2008, a letter
                          June 24, 2008,   letter from
                                                  from Commissioner Mundell to
                                                       Commissioner Blundell to the
                                                                                 the Commission was
                                                                                     Commission was

23       docketed.

24             13.
               13.     On July
                          July 3,
                               3, 2008,
                                   2008, Johnson
                                          Johnson filed  responses to the data
                                                  filed responses              requests contained
                                                                          data requests  containedinin Staffs
                                                                                                       Staffs

25       Second Letter
         Second Letter of
                       of Deficiency.
                          Deficiency.

26              14.    On August 1, 2008,
                                    2008, Staff
                                          Staff filed
                                                filed aa Letter
                                                         Letter of             informingthe
                                                                of Sufficiency informing     Company that
                                                                                         the Company that the

27       application had met the Commission's sufficiency
                                              sufficiency requirements  and classifying
                                                           requirements and              the Company
                                                                            classifying the          as a
                                                                                             Company as

28       Class A utility.
         Class A utility.


                                                        59                    DECISION NO.          71854
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 64 of 134
                                                      DOCKET no.NO.WS-029877-08-  0180
                                                                    WS-02987A-08-0180

 1            15.     On August
                         August 15,
                                15, 2008,
                                    2008, aa Rate
                                             Rate Case
                                                  Case Procedural
                                                       Procedural Order was
                                                                        was issued
                                                                             issued setting a hearing on
                                                                                                      on
 2     the rate application to
                            to commence
                                commence on
                                         on April
                                            April23,
                                                  23,2009,
                                                      2009,and
                                                            andsetting
                                                                settingassociated   procedural deadlines,
                                                                        associated procedural   deadlines,
 3     including
       including public
                 public notice
                        notice requirements.
                                requirements.
 4            16.     On September 25, 2008,
                         September 25, 2008, Johnson
                                             Johnsonfiled
                                                     filed aa Motion to Revise
                                                              Motion to        Procedural Schedule.
                                                                        Revise Procedural Schedule.
 5            17.     On November 21,
                                  21, 2008,
                                      2008, Swing
                                            Swing First
                                                  First filed
                                                         tiled aa Motion
                                                                  Motion to Compel.

 6            18.     On November 25,
                                  25, 2008,                 Request for
                                      2008, Johnson filed a Request for Extension of Time to
                                                                                  of Time  to Respond
                                                                                              Respond to
 7     Motion
       Motion to
              to Compel.

 8            19.     On December
                         December 2,
                                  2, 2008,
                                     2008,Johnson
                                           Johnsonfiled
                                                    filedaaNotice      FilingAffidavit
                                                            NoticeofofFiling Affidavit of Publication.
 9            20.     A total
                      A  total of
                               of159
                                  159public  comments concerning
                                      publiccomments   concerning the rate
                                                                      rate application
                                                                           application were
                                                                                       were filed in this
                                                                                            filed in this
10     docket.

11            21.     On December 2, 2008,
                                     2008, Johnson
                                           Johnsonfiled
                                                   filed aa Response
                                                            ResponsetotoSwing
                                                                         SwingFirst's
                                                                               First'sMotion
                                                                                      Motion to Compel.
12            22.     On December 4, 2008,
                         December 4, 2008, RUCO
                                           RUCO filed
                                                filed an
                                                      an Application
                                                         Application to Intervene.
                                                                        Intervene. RUCO
                                                                                   RUCOwas
                                                                                        was granted
                                                                                            granted

1:3
13     intervention
       intervention by
                    byProcedural
                       Procedural Order
                                  Order issued
                                         issued December 16, 2008.
14            23.     On December 5, 2008,             filed aa Reply
                                     2008, Swing First filed    Reply to
                                                                       to Johnson's
                                                                           Johnson's Response  to Motion
                                                                                     Response to         to
                                                                                                  Motion to
15     Compel.

16            24.     On December
                         December 17,
                                  17, 2008, Florencefiled
                                      2008, Florence filed aa Motion
                                                              Motion for Leave
                                                                         Leave to intervene.  Florence
                                                                                  Intervene. Florence

17     was granted
           granted intervention
                   intervention by Procedural
                                   Procedural Order issued
                                                     issued December 3 l, 2008.
                                                            December 31,
18            25.     On December     2008, Staff filed aa copy
                         December 17, 2008,                copy of
                                                                of aa letter
                                                                       letter toto the
                                                                                    the Company
                                                                                         Company indicating
                                                                                                  indicating
19     Staffs
       Staff's concerns
                concerns with
                         withlate
                              lateororincomplete   Companyresponses
                                        incompleteCompany  responses to
                                                                      to Staff"
                                                                          Staff'ss data
                                                                                   data requests. The letter
                                                                                        requests. The  letter
20     stated that
       stated that "Staff
                   "Staff must now  insist that
                               now insist   that the
                                                  the Company
                                                      Company file
                                                              file all
                                                                    allresponses
                                                                        responses to all
                                                                                     all outstanding
                                                                                         outstanding and
                                                                                                     and current
                                                                                                         current
21     data
       data requests by January
            requests by January 8, 2009.
                                   2009.              will make
                                                Staff will  make adjustments
                                                                  adjustments according
                                                                              according to the   information
                                                                                            the information
22 I   received as
                as of January
                      January 8, 2009. Staff
                                        Staffreserves
                                              reserves the
                                                        the right
                                                             righttotodisregard
                                                                       disregardany
                                                                                 anyresponses
                                                                                     responses to current
                                                                                                  current and
                                                                                                          and
23     outstanding data requests
       outstanding data requestsreceived
                                 receivedafter
                                          afterJanuary
                                                January8,8,2009.                 reserves the
                                                            2009. Staff further reserves  the right to
                                                                                                    to issue
                                                                                                        issue
24     more data requests
                 requestsas
                          asneeded."
                             needed." The
                                      The letter
                                           letter included
                                                  included aa listing of all
                                                              listing of all data
                                                                             data requests
                                                                                   requests to which Staff
                                                                                                     Staff stated
                                                                                                           stated
25     Company responses
               responses were
                         were incomplete.
                               incomplete.

26           26.     On January
                        January 21, 2009, a Procedural Order was
                                                             was issued
                                                                  issued setting
                                                                         setting aa Procedural
                                                                                    Procedural Conference
                                                                                               Conference
27
27     for January
           January 27, 2009, for the
                                  the purpose
                                      purpose of
                                              of allowing
                                                 allowingthe
                                                          the parties
                                                               parties to
                                                                        topresent
                                                                           present their
                                                                                    their arguments
                                                                                           arguments regarding
                                                                                                     regarding
28     Swing First's Motion
                     Motion to
                             to Compel
                                Compel Discovery.                   .


                                                       60                 DECISION NO.           71854
                                                                                                 71854
          Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 65 of 134
                                                  DOCKET
                                                  DOCKETNO.   WS-02987A-08-0180
                                                           NO.WS-02987A-08-0180


 1
 1          27.     On January           the Procedural
                                   2009, the
                       January 27, 2009,                Conference was
                                             Procedural Conference washeld
                                                                       held as scheduled. Swing
                                                                            asscheduled.  Swing First

 2   and Johnson
         Johnson presented
                 presentedtheir
                           theirarguments   regardingSwing
                                 argumentsregarding   SwingFirst's
                                                            First'sMotion            and during the
                                                                   Motion to Compel, and

 3   Procedural Conference, Johnson
     Procedural Conference,          wasdirected
                             Johnsonwas               provide some
                                         directedtoto provide some of     requested information
                                                                   of the requested information to

 4   Swing First.

 5          28.     On January     2009, Florence
                               29, 2009,
                       January 29,       Florencefiled     Motion for
                                                   filedaa Motion for Extension  of Time
                                                                      Extension of  Time to File
                                                                                            File

 6   Testimony.

 7          29.     On February    2009, Staff
                       February 3, 2009,               Response toto Florence's
                                         Staff filed a Response                 Motion for
                                                                     Florence'sMotion      Extension of
                                                                                       for Extension of

 8   Time to File Testimony.

 9          30.        February 3,
                    On February    2009,Swing
                                3, 2009, SwingFirst filed direct testimony of David Ashton.
                                              First filed

10          31.     On February    2009,RUCO
                                4, 2009,
                       February 4,             filed direct testimony
                                         RUCO filed                   of William
                                                            testimony of         A.Rigsby
                                                                         William A.        and Rodney
                                                                                    Rigsby and Rodney

11
1 1 I L.
      L. Moore.
12          32.                                      direct testimony
                    On February 4, 2009, Staff filed direct           of Jeffrey
                                                            testimony of         M. Michlik
                                                                          JeffreyM.         and Marlin
                                                                                    Michlik and Marlin

13   Scott, Jr.

14          33.     On February
                       February 5, 2009, aa Procedural
                                5, 2009,                Order was
                                             Procedural Order was issued                deadline for
                                                                          extending the deadline
                                                                   issued extending

15   Florence to file
                 file its          testimony to
                           direct testimony
                       its direct                February 17,
                                              to February 17, 2009.

16          34.     On February 6, 2009,
                       February 6,       Swing First filed aa Motion
                                   2009, Swing                        forDate
                                                              Motion for  DateCertain  requesting that a
                                                                              Certain requesting

17   date andtime
     date and time certain
                   certain be setfor
                           beset      thetestimony
                                  forthe  testimonyof   its witness
                                                    of its          David Ashton.
                                                            witness David

18          35.     On February             Procedural Order
                                    2009, a Procedural
                       February 17, 2009,              Order was
                                                             was issued scheduling Mr.
                                                                 issued scheduling Mr. Ashton to

19   appear    April 17, 2009, at 9:30 a.m.
            onApril
     appear on                               to testify.
                                       a.m. to   testify.

20          36.     On February 17, 2009,
                       February 17,       Swing First
                                    2009, Swing First filed     Motion for
                                                      filed its Motion       Leave to
                                                                        for Leave   to File Supplemental
                                                                                       FileSupplemental

21   Direct
     Direct Testimony
            Testimony and Emergency Motion
                      and Emergency Motion to Prohibit  Inappropriate Contact.
                                              Prohibit Inappropriate

22          37.        February 19, 2009, a Procedural
                    On February                        Order was
                                            Procedural Order     issued ordering
                                                             was issued          Johnsonto
                                                                        ordering Johnson to file,
                                                                                             file, by

23   February 24, 2009,
     February 24,         response to
                  2009, a response  to Swing         Emergency Motion to
                                       Swing First's Emergency         to Prohibit   Inappropriate
                                                                           Prohibit Inappropriate

24   Contact, and setting aa Procedural Conferencefor
                             Procedural Conference     February 26,
                                                   for February 26, 2009  for the
                                                                    2009 for      purposeof
                                                                              the purpose of allowing
                                                                                             allowing the

25   parties
     parties to present
                present their arguments regarding
                        their arguments           Swing First's
                                        regarding Swing         Emergency Motion
                                                        First's Emergency            Prohibit
                                                                          Motion to Prohibit

26   Inappropriate Contact.

27          38.     On February 19, 2009,
                       February 19,       Johnsonmade
                                    2009,Johnson        twofilings:
                                                  madetwo                Motion to Strike Pre-Filed Direct
                                                             filings: aa Motion

28   Testimony of
               of David
                  David Ashton
                        Ashton on
                               on Behalf
                                  Behalf of
                                         of Intervenor  Swing First
                                             Intervenor Swing FirstGolf
                                                                    Golfand Response to Swing First
                                                                         andResponse


                                                      61              DECISION
                                                                      DECISION NO.
                                                                                          71854
             Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 66 of 134
                                                  DOCKET
                                                  DOCKET no.NO.WS-02987A-08- 0180
                                                                WS-02987A-08-0180


 1
 1   Golf"
     Golf'ss Motion
             Motion for
                    for Leave
                        Leave to
                              to File
                                  FileSupplemental
                                       Supplemental Direct
                                                    Direct Testimony,
                                                           Testimony, and
                                                                      and aa Motion
                                                                             Motion to
                                                                                    to Compel
                                                                                       Compel
 2   Discovery.
     Discovery.

 3          39.
            39.    On February
                      February 20,
                               20, 2009,
                                   2009, aa Procedural Order was
                                            Procedural Order was issued
                                                                  issued stating
                                                                          stating that
                                                                                   that the
                                                                                        the Procedural
                                                                                            Procedural

 4   Conference set for
     Conference set for February
                        February 26,
                                 26, 2009
                                     2009 would be expanded
                                          would be expanded to        the parties
                                                            to allow the  parties to address
                                                                                     address all
                                                                                             all
 5   outstanding motions and
                         and responses.
                             responses.

 6          40.
            40.    On February
                       February 20,
                                20, 2009, Johnson filed aa Notice
                                    2009, Johnson          Notice ofofInappropriate
                                                                        Inappropriate Discovery
                                                                                      Discovery and
                                                                                                and

 7   Litigation
     Litigation Tactics.

 8          41.
            41.    On February
                      February 24, 2009, Johnson
                               24, 2009, Johnsonfiled      Response to
                                                 filed its Response  to Emergency
                                                                        EmergencyMotion
                                                                                  Motion to
                                                                                         to Prohibit
 9   Inappropriate Contact.
     Inappropriate Contact.
10          42..
            42     On February
                      February 25, 2009,Swing
                               25, 2009, SwingFirst
                                              First filed     Response to
                                                    filed its Response to Johnson's Motion to Compel.
                                                                          Johnson's Motion    Compel.
11          43.
            43.    On February
                      February 25,
                               25, 2009,
                                   2009, Swing
                                         Swing First
                                               First filed            ofPartial
                                                               Notice of
                                                     filed its Notice    Partial Witness
                                                                                 Witness Substitution,
                                                                                          Substitution;

12   Response to Johnson's
     Response to Jollnson's Motion to Strike,
                            Motion to Strike; and
                                              and Reply
                                                  Reply to
                                                        to Johnson's ResponsetotoSwing
                                                           Johnson's Response     SwingFirst's
                                                                                        First'sMotion
                                                                                               Motion
13   for Leave to File
                  File Supplemental
                       Supplemental Direct Testimony.
                                           Testimony.

14          44.
            44.    On February     2009, Johnson
                      February 26, 2009, Johnson filed  its Response
                                                 filed its           and Motion to
                                                            Response and         to Strike
                                                                                    Strike Intervenor
                                                                                            Intervenor

15   Swing First's
           First's Notice
                   Notice of
                          ofInappropriate
                             Inappropriate Discovery and Litigation Tactics.
                                                     and Litigation
16          45.       February 26,
                   On February     2009, aa Procedural
                               26, 2009,                          was held
                                            Procedural Conference was      as scheduled.
                                                                      held as scheduled.

17          46.    On February
                      February 27,
                               27, 2009, Johnson filed
                                   2009, Johnson  tiled its         Regarding Deadline
                                                            Request Regarding
                                                        its Request           Deadline for
                                                                                        for Filing
                                                                                            Filing
18   Rebuttal
     Rebuttal Testimony to
                        to Swing
                           Swing First's
                                 First's Direct Testimony.
                                                Testimony.                     .
19         47.
           47.     On March
                      March 2,
                            2, 2009,              filed its
                               2009, Swing First filed   itsrevised
                                                             revised direct
                                                                     direct testimonies
                                                                             testimonies of Swing First
                                                                                         of Swing First

20   witnesses David Ashton
     witnesses David Ashton and
                            andSonn S. Rowell.
                                Som S. Rowell.
21         48.
           48.     On March
                      March 5,
                             5, 2009,
                                2009, aa Procedural
                                         Procedural Order
                                                    Order was
                                                          was issued  granting Johnson's request
                                                               issued granting           request for an
                                                                                                 for an
22   extension of time, to March 23, 2009,
                                     2009, to
                                           to file rebuttal to
                                              file rebuttal    the revised
                                                            to the revised direct
                                                                           direct testimonies
                                                                                   testimoniesof
                                                                                              of Swing
                                                                                                 Swing First
                                                                                                       First
23   witnesses David Ashton and
     witnesses David        and Sonn S.Rowell
                                Sonn S. Rowell,
24         49.
           49.     On March
                      March 5,
                            5, 2009, Johnsonfiled
                               2009, Johnson filed aa Motion
                                                      Motion for
                                                             for Extension
                                                                 Extension of
                                                                           of Time         Rebuttal
                                                                                   to File Rebuttal
                                                                              Time to
25   Testimony.
     Testimony.
26         50.
           50.     On March
                      March 10,
                             10, 2009,
                                  2009, Johnson   filed rebuttal
                                         Johnson filed   rebuttal testimony
                                                                   testimony of Thomas
                                                                                 Thomas J.J. Bourassa
                                                                                              Bourassa
27   (Volumes I,
               I, II,
                   II, and
                       and III) and
                                and Brian Tompsett.
                                          Tompsett.
28         51.     On March
                      March 23,
                             23, 2009,
                                  2009, Johnson
                                         Johnson tiled
                                                   filedsupplemental
                                                         supplemental rebuttal
                                                                       rebuttal testimony
                                                                                testimony of Brian
                                                                                          of Brian


                                                      62              DECISION
                                                                      DECISION NO.          g1%-4-_
                                                                                            71854
     t
              Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 67 of 134
                                                      DOCKET
                                                      DOCKETNO.NO. WS-02987A-08-0180
                                                                   WS-02987A-08-0180


 1       Tompsett.
 2             52.
               52.     On March
                          March 24,
                                 24, 2009,
                                      2009, Johnson
                                             Johnson filed
                                                     filed supplemental
                                                            supplemental rebuttal
                                                                         rebuttal testimony
                                                                                  testimony of Thomas
                                                                                               Thomas J.
                                                                                                      J.
 3       Bourassa.

 4             53.     On March 31,
                                31, 2009,
                                    2009, RUCO filed surrebuttal testimony of
                                                     surrebuttal testimony  of William A. Rigsby
                                                                               William A. Rigsby and
                                                                                                 and

 5       Rodney L. Moore.

 6             54.     On March
                          March 31,
                                31, 2009,
                                     2009, Staff
                                           Staff filed
                                                  filedsurrebuttal
                                                        surrebuttal testimony
                                                                     testimony of
                                                                               of Jef15"ey  M. Michlik
                                                                                   Jeffrey M.  Michlik and
                                                                                                       and

 7 i Marlin
      MarlinScott
             Scott Jr.
                   Jr.
 8             55.     On April
                          April 15,
                                15, 2009,
                                    2009, Staff filed
                                                filed aa Motion
                                                         Motionto
                                                                to Compel.
                                                                   Compel. Staff
                                                                            Staffrequested
                                                                                  requested an
                                                                                            an order directing

 9       that Johnson and/or Florence
              Johnson and/or Florencebe
                                      bedirected
                                         directedtotoimmediately
                                                      immediately make
                                                                  makearrangements
                                                                       arrangementsfor
                                                                                    forStaff's
                                                                                        Staffs review
                                                                                                review of

10   I! the
        the workpapers
            workpapers associated with an
                       associated with an audit
                                          audit previously provided
                                                           provided to
                                                                    to Staff
                                                                       Staff by Johnson in
                                                                             byJohnson   in response
                                                                                             response to a

l l l Data
11     DataRequest.
            Request.A A
                      copy ofof
                        copy  the
                                theaudit
                                    auditwas
                                          wasattached
                                              attached to
                                                        to the
                                                            the Motion
                                                                Motion as
                                                                       as an exhibit.
                                                                             exhibit.

12 i
12             56.     On April
                          April16,
                                16,2009,
                                    2009,aaProcedural
                                            Procedural Order
                                                       Order was  issued directing
                                                             was issued  directing Johnson  and Florence to
                                                                                    Johnson and

13       be prepared  to discuss
            prepared to  discussStaff's
                                 Staff's Motion    Compel at
                                         Motion to Compel at the
                                                              the prehearing conference, if
                                                                  prehearing conference,          had not, by
                                                                                          if they had

14   I
         the time
             time the
                   thescheduled
                       scheduled prehearing
                                  prehearing conference
                                              conference commenced,
                                                          commenced, made
                                                                     made the
                                                                           the arrangements
                                                                                arrangements requested
                                                                                              requested by
     I
15       Staff for its
                    its review
                         reviewofofthe
                                    theworkpapers
                                        workpapers associated  with the
                                                    associated with  the Henry
                                                                         Henry and
                                                                               and Horne,
                                                                                   Home, LLP
                                                                                          LLPaudit
                                                                                              auditdated  June
                                                                                                    dated June

16                 that had
         26, 2007, that     previously been
                        had previously beenprovided
                                            provided to
                                                      to Staff.
                                                         Staff

17             57.     On April
                          April20,
                                20,2009,
                                    2009,the
                                           theprehearing
                                                prehearingconference
                                                           conference was
                                                                      was held
                                                                           held as
                                                                                 asscheduled.
                                                                                    scheduled.            the
                                                                                                      At the

18 I prehearing
      prehearingconference,       withdrew its Motion
                conference, Staff withdrew     Motion to Compel.

19             58.     On April
                          April 17,
                                 17,2009,
                                     2009,Johnson   filed the
                                           Johnson filed   the rejoinder
                                                                rejoinder testimony
                                                                           testimony of  Thomas J.J. Bourassa
                                                                                      ofThomas        Bourassa

20       (Volumes I, II
                     II and
                        and Ill)
                            III)and
                                 and Brian
                                     Brian Tompsett.
                                           Tompsett.
21             59.     On April
                          April20,
                                20, 2009,
                                    2009, Swing
                                          Swing First
                                                First filed  testimonysummaries
                                                       filedtestimony  summaries of
                                                                                 of its  witnesses.
                                                                                     its witnesses.

22             60.     On-April
                       On.April 21,
                                21, 2009,
                                    2009, Swing
                                          Swing First
                                                First filed  testimonysummaries
                                                       filedtestimony  summaries of
                                                                                 of its  witnesses.
                                                                                     its witnesses.

23             61.     On April 22, 2009,
                          April 22, 2009, RUCO
                                          RUCO filed
                                                filedtestimony  summaries of
                                                      testimonysummaries  of its
                                                                              its witnesses.
                                                                                  witnesses.

24             62.     On April
                          April 24,
                                 24, 2009,
                                     2009, Staff
                                           Staff filed testimonysummaries
                                                 filedtestimony  summaries of
                                                                           of its
                                                                               its witnesses.
                                                                                   witnesses.

25             63.     On April
                          April23,
                                23,2009,
                                    2009,the  hearingcommenced
                                          thehearing  commenced as
                                                                as scheduled.  Appearances were
                                                                   scheduled. Appearances  were entered
                                                                                                entered

26       by Johnson,
            Johnson, interveners Swing First, Florence,
                     intervenors Swing        Florence, RUCO, and
                                                              and Staff. No members
                                                                  Staff. No members of
                                                                                    of the
                                                                                        the public
                                                                                            public
27       appeared  toprovide
         appeared to provide public
                             public comment.
                                    comment,

28             64.     On Monday,
                          Monday, April
                                  April 27,
                                         27, 2009,
                                              2009, at
                                                     at the
                                                         the commencement
                                                              commencement of the third
                                                                                  third day
                                                                                        day of
                                                                                            of hearing,
                                                                                                hearing,


                                                       63                 DECISION
                                                                          DECISION NO.
                                                                                                71854
                                                                                                                 I
                                                                                                                 |
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 68 of 134
                                                                     DOCKET
                                                                     DOCKET no.
                                                                            NO.WS-02987
                                                                                WS-02987A-08-0180
                                                                                        A-08-0180

  1      counsel     Johnson informed
         counsel for Johnson informed the
                                      the Commission            First had
                                                          Swing First
                                          Commission that Swing       had informed
                                                                           informed counsel
                                                                                     counsel for   Johnson
                                                                                              for Johnson
  2      over the weekend
                  weekend of the existence of a transcript of
                             the existence                 of aa recorded
                                                                  recorded conversati
                                                                           conversation  between Swing
                                                                                      on between       First
                                                                                                 Swing First
  3      witness Mr.
         witness     David Ashton
                 Mr. David Ashton and Johnsonemployee
                                  and Johnson employeeMr.
                                                      Mr. Gary
                                                          GaryLarson
                                                               Larson("Ashton
                                                                      ("Ashton Transcript"). Counsel
                                                                               Transcript"). Counsel
  4      for Johnson
             Johnson indicated that counsel
                                    counsel for
                                            for Swing First
                                                      First intended
                                                             intended to
                                                                      to offer
                                                                         offer the  transcript into
                                                                                the transcript  into evidence,
                                                                                                     evidence, and
                                                                                                               and
  5      requested
         requested that
                    that itit be excluded. Counsel for Swing
                              be excluded.             Swing First
                                                             First had
                                                                   had marked    copy of
                                                                       marked aa copy of the Ashton Transcript
                                                                                         the Ashton Transcript

  6      as an exhibit.
         as an exhibit.

 7
 7              65~.
                65.           Administrative
                          The Administr ative Law Judge conducted an
                                                  Judge conducted  an in camera review
                                                                      in camera review of
                                                                                       of the  Ashton
                                                                                           the Ashton

  8 | Transcript , and
       Transcript,       subsequently
                    and subseque ntly ordered
                                      ordered briefing
                                              briefing on     admissibility.
                                                       on its admissibil      Discovery was
                                                                         ity. Discovery was reopened  to
                                                                                             reopened to

  99 \   allow
         allow additional
               additional discovery
                          discovery prior
                                    priorto
                                          tothe
                                             the briefing deadline. The
                                                 briefingdeadline.   Theparties
                                                                         partieswere  informed that
                                                                                were informed   that the
                                                                                                      the Ashton
                                                                                                          Ashton

10       Transcript would
                    would be treated as
                          be treated as confidential
                                        confidential and kept under
                                                     and kept under seal
                                                                     sealpending
                                                                          pendingaaruling  onits
                                                                                    rulingon  itsadmissibility,
                                                                                                  admissibility,
11       and that parties
         and that parties who wished to submit briefs on the
                          who wished                      the transcript'
                                                               transcript's admissibility
                                                                          s admissibil ity could accomplish
                                                                                           could accomplis h
l12a     access      the Ashton
                 to the
         access to       Ashton Transcript by entering
                                Transcript by entering into
                                                        into aa confidentiality agreement t with
                                                                confidentiality agreemen         Johnson. The
                                                                                            with Johnson. The

13       timeclock for  processing this matter
                   for processing                  suspendeddpending
                                        matter was suspende   pendingaaruling
                                                                        ruling on the admissibility
                                                                               on the               of the
                                                                                      admissibility of the

14       Ashton Transcript.
15              66.          May 8,
                          On May    2009, Pulte Homes filed
                                 8, 2009,             filed aa letter
                                                               letter in
                                                                      in the
                                                                         the docket.
                                                                             docket.

16              67.       On May ll,
                                  11,2009,  RUCOfiled
                                      2009,RUCO               openingbrief
                                                  fileditsitsopening  briefofofthe  admissibility
                                                                                theadmissibil     of the
                                                                                              ity of  the Ashton
                                                                                                          Ashton

17       Transcript
         Transcript..
18              68..
                68           May 22,
                          On May 22, 2009, Johnson, Swing First, and
                                     2009, Johnson,              and Staff
                                                                     Staff filed
                                                                           filed opening briefs regarding
                                                                                 opening briefs  regarding the
                                                                                                           the

19       admissibili
         admissibility      the Ashton Transcript.
                        of the
                     ty of

20
ZN              69.       On May
                             May 29, 2009, Johnson,
                                 29, 2009, Johnson, RUCO, and Swing First
                                                          and Swing       filed reply
                                                                    First filed  reply briefs   regarding the
                                                                                        briefs regarding  the

21       admissibili
         admissibility      the Ashton Transcript,
                        of the
                     ty of

22              70.          May 29, 2009, Swing First filed a Notice
                          On May                                      of Availability
                                                               Notice of                  Witnessand
                                                                         AvailabilityofofWitness  and Counsel,
                                                                                                      Counsel,

23       indicating that
                    that counsel
                         counsel for Swing
                                     Swing First
                                           First would
                                                 wouldbe  unavailable
                                                       beunavailabl    fromJune
                                                                    e from  June 88through
                                                                                    through June
                                                                                             June 19, 2009,
                                                                                                  19, 2009,
24       and that
             that Swing
                  Swing First's witness David
                                        David Ashton would be
                                              Ashton would be available
                                                              available to
                                                                        to testify
                                                                           testify on
                                                                                   on July
                                                                                      July 9-10,
                                                                                           9-10, 2009.
                                                                                                 2009.
25              71.          June 1,
                          On June    2009, Johnson
                                  l, 2009, Johnson docketed
                                                   docketedaafiling
                                                              filing in reply to
                                                                     in reply to issues
                                                                                  issues raised
                                                                                         raised in
                                                                                                 in Swing
                                                                                                    Swing First's
                                                                                                          First's
26       May
         May 29,
             29, 2009 reply brief.
27
27              72.       On June 30, 2009, a Procedura
                                              Procedurall Order was
                                                                was issued
                                                                     issued setting
                                                                            setting aa procedural conference to
                                                                                       procedural conference to

28       commence on July
         commence on July 17, 2009,
                              2009, at
                                    at 1:30  p.m., for
                                       l:30 p.m.,   forthe
                                                        thepurpose
                                                            purpose of
                                                                    oftaking
                                                                       takingoral  argument on
                                                                              oralargument   on the
                                                                                                 the issues
                                                                                                      issues


                                                         64                 DECISION
                                                                            DECISION NO.           71854
     I
              Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 69 of 134
                                                      DOCKET
                                                      DOCKETNO. NO.WS-02987A-08-0180
                                                                   WS-02987A-08-0180

 1       raised in the
                   the parties'
                       parties' briefings on the
                                             the admissibility of the Ashton Transcript.
                                                 admissibility of

 2             73.
               73.     On the morning of
                                      of Idly
                                          July17,
                                               17,2009,
                                                   2009,counsel   for Swing
                                                         counsel for   SwingFirst
                                                                             Firstcontacted   the Hearing
                                                                                   contacted the  Hearing

 3       Division
         Divisiontotorequest
                      request authority
                              authorityto
                                        toparticipate
                                           participate telephonically
                                                        telephonicallyininthe
                                                                           theoral
                                                                               oralargument
                                                                                    argumentdue
                                                                                             dueto
                                                                                                 toan  unforeseen
                                                                                                    an unforeseen

 4       medical
         medical issue.
                 issue. Counsel
                        Counsel for Swing
                                    Swing First also informed
                                          First also  informed the
                                                                the Hearing Division that
                                                                    Hearing Division  that counsel
                                                                                           counsel for the
                                                                                                       the

 5 1 Town
     Town ofofFlorence
               Florence would
                        wouldnot
                              notbe
                                  beininattendance
                                         attendance for
                                                     for the
                                                          the scheduled
                                                               scheduled oral argument.
                                                                              argument. Subsequently,
                                                                                         Subsequently, on

 6       July 17,
              17, 2009,
                  2009, at
                        at l0:30
                            10:30a.m.,
                                  a.m.,aatelephonic
                                           telephonicprocedural  conference was
                                                      proceduralconference  was held
                                                                                 held totoaddress   the issue.
                                                                                           address the   issue.

 7       Counsel
         Counsel for Johnson,              RUCO, and
                              Swing First, RUCO,
                     Johnson, Swing               and Staff  attended.
                                                       Staffattended.            At the
                                                                                 At  the telephonic   procedural
                                                                                          telephonic procedural

 8       conference, counsel for
         conference, counsel  for the parties
                                      parties were
                                              were informed that  under the
                                                             that under  the circumstances,          argument
                                                                             circumstances, the oral argument

 9 I would
      wouldbebecontinued
                continuedtotoaa later
                                 later date.
                                       date.

10             74.     On July
                          July 20,
                               20, 2009,
                                   2009, aa Procedural           issued setting
                                            Procedural Order was issued setting aa date
                                                                                   date of July 23, 2009 for
                                                                                        of July

1
111 1 the continuance
          continuance of
                      of the
                         the procedural conferenceoriginally
                             procedural conference originally set
                                                              set for
                                                                  for July 17, 2009.

12             75.        July 23,
                       On July       2009, aa procedural
                                23, 2009,                  conference was
                                               procedural conference  was convened
                                                                           convened as  scheduled. Johnson,
                                                                                    as scheduled.

13   i   Swing First,
               First, RUCO
                      RUCOand
                           and Staff
                               Staffappeared
                                     appeared through counsel
                                                      counsel and provided oral argument
                                                                                argument regarding
                                                                                         regarding the

14       admissibility of the
                          the Ashton Transcript. Afteroral
                                     Transcript. After oralargument  was taken,
                                                            argument was             Administrative Law
                                                                          taken, the Administrative

15       Judge  issuedaapreliminary
         Judge issued    preliminary ruling  on admissibility
                                      ruling on               ofthe
                                                admissibility of     Ashton Transcript,
                                                                 the Ashton             whichhad
                                                                            Transcript, which had not
                                                                                                  not yet
                                                                                                      yet been
                                                                                                          been

16       moved
         moved into evidence.
                    evidence. ItIt was
                                   was ruled
                                        ruled that  portions of
                                               that portions of the
                                                                 the Ashton
                                                                     Ashton Transcript          admitted if
                                                                            Transcript might be admitted if

17       offered
         offered for the
                     the purpose
                         purpose of impeachment,  and that
                                     impeachment; and that portions
                                                           portions of            Transcript might be
                                                                       the Ashton Transcript
                                                                    of the                         be

18       admitted as direct
         admitted as direct evidence     regard to
                                      in regard
                            evidence in                customer service
                                                to (1) customer service issues,  (2) billing issues,
                                                                        issues, (2)                   and (3)
                                                                                              issues, and

19       revenue issues. ItIt was
         revenue issues.      was ruled         because allegations that Johnson
                                          that because
                                   ruled that                            Johnson attempted to drive
                                                                                 attemptedto  drive Swing
                                                                                                    Swing First

20       out of
             of business are not
                business are     relevant to this rate case
                             not relevant                   proceeding, the
                                                       case proceeding,  the transcript
                                                                              transcript would
                                                                                         would not be admissible

21       in
         in this
            this proceeding
                 proceeding for
                            for the
                                 the purpose    supporting those allegations.
                                     purpose of supporting
22              76.    On July
                          July 24,
                               24, 2009,
                                    2009, aa Procedural  Order was
                                              Procedural Order was issued  setting aa date
                                                                    issued setting    date of
                                                                                           of September
                                                                                              September 21,

23       2009, for the
                    the continuance of the
                        continuance of     hearing, and
                                       the hearing,     setting deadlines
                                                    and setting deadlinesfor
                                                                          forStaffs         of revised
                                                                              Staffs filing of  revised

24       surrebuttal testimony
                     testimony on
                               on the
                                   the CAGWD             issue as requested
                                             assessment issue
                                       CAGWDassessment            requestedby
                                                                            by Staff,
                                                                               Staff, and for the Company
                                                                                      and for

25       to tile
            file rejoinder
                  rejoinder testimony      response. On
                             testimonyininresponse.  OnJuly
                                                        July27,  2009,aaProcedural
                                                             27,2009,   Procedural Order was issued correcting
                                                                                   Order was

26       an incorrectly
            incorrectly stated
                        stated deadline in the July 24, 2009 Procedural Order.
27              77.
                77.    On July
                          July 28,
                                28, 2009,
                                     2009, Staff
                                            Staff filed
                                                   filed revised
                                                          revised surrebuttal
                                                                   surrebuttal testimony on the
                                                                               testimony on     CAGWD
                                                                                            the CAGW D

28       assessment issue.
         assessment issue.


                                                        65                 DECISION NO.            71854
             Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 70 of 134
                                                  DOCKET
                                                  DOCKETNO.     WS-02987A-08-0180
                                                            NO.WS-02987A-0  8-0180


 1          78.     On August 17, 2009,
                                  2009, Swing
                                        Swing First
                                              First filed
                                                    tiled a Motion     Date Certain
                                                                    forDate
                                                            Motion for      Certain requesting
                                                                                     requesting that
                                                                                                that Mr.
                                                                                                     Mr.
 2   Ashton's testimony
     Ashton's  testimonybe
                         be confined
                             confinedtotoThursday,
                                          Thursday,September
                                                   September 24
                                                             24 and
                                                                and Friday, September 25,
                                                                    Friday, September 25, 2009.
                                                                                          2009.
 3          79.
            79.       August 27,
                   On August 27, 2009,
                                 2009, aa Procedural
                                          Procedural Order was
                                                           was issued
                                                                issued denying the August 17,
                                                                               the August 17, 2009
                                                                                              2009
 4   Motion for
             for Date
                 Date Certain
                      Certain due
                              due to
                                   to the  possibility that
                                       the possibility  that Mr.
                                                             Mr. Ashton's   testimony might
                                                                  Ashton's testimony  might be
                                                                                             be required
                                                                                                 required
 5   beyond Friday, September
                    September 25,
                              25, 2009,
                                  2009,in
                                        in order toallow
                                           orderto  allow sufficient
                                                          sufficient time for his
                                                                              his cross-examina
                                                                                  cross-examination.
                                                                                                tion.
 6          80.    On September
                      September 8, 2009, Johnson
                                         Johnson filed supplemental rejoinder testimony
                                                 filed supplemental           testimony on
                                                                                        on the
                                                                                            the issue
                                                                                                 issue

 7   of
     of the CAGWD
            CAGWDassessment
                  assessment issue.

 8          81.    The hearing
                       hearing resumed
                               resumed as scheduled on September
                                          scheduled on September 21,
                                                                 21, 2009, and
                                                                           and concluded on
                                                                                         on October
                                                                                            October
 9   1,2009.
     1, 2009.
10          82.               26, 2009,
                   On October 26, 2009, Swing
                                        Swing First
                                              First filed
                                                     filed aa Motion
                                                              Motion to Admit Late-Filed Exhibits.
                                                                        Admit Late~Filed Exhibits.
11          83.    On October     2009, RUCO filed
                      October 29, 2009,                response to Swing
                                             filed aa response     Swing First's
                                                                         First's October
                                                                                 October 26,
                                                                                         26, 2009
                                                                                             2009

12   motion,
     motion, and
             and stated      RUCO had
                 stated that RUCO had no objection
                                         objection to
                                                   to the
                                                      the admission of     proposed late-filed
                                                                    of the proposed            exhibits..
                                                                                    late-filed exhibits
13          84.       October 30, 2009, the
                   On October               Company, RUCO,
                                        the Company, RUCO, and
                                                           and Staff filed their final
                                                                     filed their  final post-hearing
                                                                                         post-hearing
14   schedules .
     schedules.
15          85.    On October 30, 2009,
                      October 30, 2009, Johnson
                                        Johnson filed    Response and
                                                tiled aa Response and Objection
                                                                      Objection to
                                                                                 to Swing First's
                                                                                    Swing First's

16   October
     October 26, 2009 motion. Johnson  objected to the
                               Johnson objected     the admission
                                                        admission of
                                                                  of the  proposed late-filed
                                                                      the proposed late-filed exhibits,
                                                                                              exhibits,

17   and stated that
     and stated  that if      are admitted, Johnson
                      if they are           Johnson wishes  to have
                                                    wishes to  have the
                                                                     the opportunity
                                                                         opportunity to
                                                                                     to provide additional
                                                                                        provide additional
18   testimony and documentary evidence to
                   documentary evidence    supplement the
                                        to supplement  the evidentiary
                                                           evidentiary record and to
                                                                       record and    rebut certain
                                                                                  to rebut certain

19   statements in
     statements  in the
                    the October
                        October 26,
                                26, 2009
                                    2009 motion.
                                         motion.          .
20         86.                    3009, a Procedural
                   On November 3, 3009,   Procedural Order was issued
                                                     Order was issued denying
                                                                      denying Swing
                                                                              Swing First's October
                                                                                    First's October
21   26 2009
     26, 2009 motion.
              motion.The
                      TheProcedural
                          ProceduralOrder
                                     Orderstated
                                           stated that
                                                   that the  record in
                                                         the record in this
                                                                        this proceeding
                                                                             proceeding is
                                                                                         is closed,
                                                                                            closed; that
                                                                                                    that both
                                                                                                         both

22   Swing First and Johnson
                     Johnson are
                             areparties
                                 partiestotoDocket
                                             DocketNo. WS-02987/-08-0049, which
                                                    No.WS-02987A-08-0049, which is
                                                                                is aa complaint
                                                                                      complaint filed
                                                                                                filed
23   by Swing
        Swing First
              Firstagainst
                    against Johnson,
                             Johnson; and
                                      and that
                                          that Swing First may wish
                                                               wish to
                                                                     to pursue     subject matter
                                                                        pursue the subject matter of its
                                                                                                  of its
24   proposed
     proposed late-filed          in that docket.
              late-filed exhibits in

25         87.     On November 20, 2009, the
                                         the Company,
                                             Company, Florence,
                                                      Florence, Swing
                                                                Swing First,
                                                                      First, RUCO, and Staff
                                                                             RUCO, and Staff filed
                                                                                             filed
26   opening post-hearing briefs.

27         88.     On December
                      December 11,  2009,the
                               ll, 2009,  the Company,
                                              Company, Swing First, RUCO,
                                                       Swing First, RUCO, and
                                                                          and Staff tiled
                                                                                    filed reply
                                                                                          reply post-
                                                                                                post-
28   hearing briefs.


                                                    66                 DECISION
                                                                       DECISION NO.         71854
          Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 71 of 134
                                                  DOCKET
                                                  DOCKET no.
                                                           NO.WS-02987A-08-0180
                                                              WS-02987A-08-0180


 1
 1        Water Rates

2          89.
           89.     The Company's FVRB  forits
                                 FVRB for   itswater
                                                water division     ($2,414,613).
                                                      divisionisis($2,414,613).

3          90.
           90.         Company'spresent
                   The Company's         rates and
                                 present rates     chargesfor
                                               and charges         water division
                                                           for its water division produced adjusted test
                                                                                  produced adjusted

4    year
     year operating revenues
                    revenues of
                             of $13,172,899     adjusted test
                                $13,172,899 and adjusted                     expenses of
                                                              year operating expenses
                                                         test year                       $9,553,304,
                                                                                      of $9,553,304,

5    for a test year operating
           test year operating income of $3,619,595.
                                         $3,619,595.

 6         91u
           91.    For
                  For its
                       itswater
                          water division,
                                division,the  Companyrequested
                                          theCompany            rates that
                                                      requested rates that would result in total revenues
                                                                                           total revenues

7    of $10,293,871
        $10,293,877, aa revenue
                         revenue decrease
                                 decrease of $2,879,022, or 21.86
                                             $2,879,022, or 21.86 percent.
                                                                  percent. RUCO recommended rates
                                                                           RUCOrecommended   rates

al
8 that
 |
   that would yield
              yield total
                     total revenues
                            revenues of
                                      of$13,099,181,      decrease of
                                         $13,099,181, aa decrease      $73,718, or
                                                                   of $73,718,  or 0.56   percent.
                                                                                    0.56 percent.    Staff

9    recommended
     recommended total revenues
                       revenues of
                                of $10,156,009,
                                   $10,156,009, a decrease
                                                  decrease of $3,016,800,          percent.
                                                              $3,016,800, or 22.90 percent.

10         92.
           92.    Because the Company's
                  Because the Company's adjusted
                                        adjustedFVRB          water division is
                                                 FVRB for its water               negative, a rate
                                                                              is negative,    rate of

11
11   return
     return calculation
            calculation is not  meaningful.
                            not meaningful.   Based    the unique
                                              Based on the        circumstances of
                                                           unique circumstances  of this  case, itit is
                                                                                     this case,              I




12   appropriate  to use
     appropriate to  use an operating margin
                         an operating margin to
                                              to set
                                                 set fair and reasonable rates,
                                                          and reasonable rates,and  to allow
                                                                                andto             percent
                                                                                       allow a 33 percent

13   operating margin, for
     operating margin, for revenues    $9,773,939. This represents
                           revenues of $9,773,939                                     25.80 percent,
                                                                       $3,398,960, or 25.80
                                                         represents aa $3,398,960,          percent,

14   revenue
     revenue decrease from $13,172,899
             decrease from $13,172,899to
                                       to $9,773,939.
                                          $9,773,939

15         93.
           93.     The Company's
                       Company's gross revenue for
                                 gross revenue         water division
                                               for its water division should decrease by $3,398,960.
                                                                      should decrease    $3,398,960

16         94.
           94.     Average
                   Average and
                           and median usage during
                               median usage during the test year
                                                   the test year for
                                                                 for the           3/4 inch
                                                                     the Company's 3/4       meter
                                                                                        inch meter

17   residential
     residential water
                 water customers
                        customers were 6,931 and 6,000
                                       6,931 and       gallons per
                                                 6,000 gallons     month,respectively.
                                                               per month, respectively.

18         95.
           95.     Under the
                          the Company's   proposed rates,
                               Company's proposed           anaverage
                                                    rates, an           usage (6,931
                                                               average usage           gallons/month)
                                                                               (6,931 gallons/month)

19   residential water customer
     residential water customer on
                                 on aa 3/4-inch meter would
                                       3/4-inch meter        experience a decrease
                                                      would experience     decrease of  $8.51,
                                                                                    of $8.51,

20   approximately 19.99 percent,
     approximately 19.99 percent, from  $42.59 per
                                   from $42.59 per month    $34.08 per
                                                   month to $34.08     month.
                                                                   per month.                 Company's
                                                                                          The Company's

21   proposed rates do
     proposed rates do not
                       not include
                           include its requested adjustorfor
                                       requested adjustor for CAGRD  expenses and
                                                              CAGRD expenses      thus do
                                                                              and thus    not show the
                                                                                       do not

22   total
     total amount customerswould
           amount customers would pay
                                  payif
                                      if the           requested CAGRD
                                         the Company's requested CAGRD adjustor  mechanism were
                                                                        adjustor mechanism

23   implemented.
     implemented.

24         96.
           96.     Under the
                          the rates
                               rates adopted herein, an
                                     adopted herein, an average usage (6,931
                                                        average usage        gallons/month) residential
                                                                      (6,931 gallons/month) residential

25   water customer on
     water customer on a 3/4-inch
                         3/4-inch meter       experience a monthly
                                  meter would experience            rate decrease
                                                           monthly rate   decrease of  $12.78,
                                                                                   of $12.78,

26   approximately
     approximately 30.01
                   30.01 percent,
                         percent, from
                                   from $42.59
                                        $42.59 per month to $29.81
                                               per month               month.
                                                            $29.81 per month.

27        Wastewater Rates

28         97.
           97.      The Company's FVRB
                                  FVRB for
                                        forits
                                             itswastewater
                                                wastewater division      $136,562.
                                                           division isis $136,562.


                                                                     DECISION NU.
                                                                     DECISION NO.
                                                                                           71854
                                                  67
                                                  67
                                                                                                             I
                                                                                                             |
           Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 72 of 134
                                                                     DOCKET
                                                                     DOCKETNO.
                                                                            NO.WS-()29
                                                                               WS-02987A-08-0180
                                                                                       87A-08-0180


 1           98.         Company's
                     The Compan     present rates
                                y's present       and charges
                                            rates and charges for
                                                              for its   wastewater
                                                                   its wastewa ter division  produced
                                                                                   division produce
                                                                                                    d
 2    adjusted
      adjusted test year operating  revenues of
                         operating revenues  of $1
                                                $11,354,014  and adjusted
                                                   1,354,014 and adjusted test year operating
                                                                          test year           expenses of
                                                                                    operating expenses
                                                                                                       of
 3
 3    $9,432,270, for
      $9,432,270,         test year
                  for aa test       operatingincome
                               year operating            $1,921,744.
                                              incomeofof$1 ,921 ,744.
 4                                                                                   that would
                                                                                          would result
            99.           its wastewa
                     For its
                     For      wastewater  division, the
                                      ter division,      Company
                                                     the Compan    requestedd rates
                                                                y requeste    rates that        result in total
                                                                                                       in total
 5   revenues
      revenues of
               of $13,680, 546, aa revenue increase
                  $13,680,546,             increase of
                                                    of $2,326,532, or 20.49
                                                       $2,326,532, or 20.49 percent. RUCO recomme
                                                                            percent. RUCO  recommended
                                                                                                  nded
 6 rates that                                                                         4..54percent.
         that would yield
                    yieldtotal
                          totalrevenues      $10,838,617,
                                revenuesofof$10,838, ,617, aa decrease
                                                              decrease of
                                                                       of $515,397
                                                                          $515,397 or
                                                                                   or 4.54  percent. Staff
                                                                                                     Staff
 7   recomme
     recommended
            nded total revenues
                        revenues of
                                 of $10,458,
                                    $10,458,914,    decrease of
                                            914, aa decrease of $895,100,
                                                                $895,100, or
                                                                          or 7.88 percent.
                                                                             7.88 percent.
 8           100.    Because the
                     Because  the Company's
                                  Company's adjusted
                                            adjustedFVRB
                                                     FVRB for     wastewater
                                                              its wastewa
                                                          for its         ter division
                                                                              division isis so
                                                                                            so small,
                                                                                               small, aa rate
                                                                                                         rate

 9
 9    of return  calculation
          return calculati       not meaning
                           on is not meaningful.  Based on
                                             ful. Based    the unique
                                                        on the        circumstances
                                                               unique circumst ances of
                                                                                     of this case, itit is
                                                                                        this case,      is
10    appropria
      appropriate
                te to use an
                   to use an operating
                             operating margin to set
                                                 set fair
                                                     fair and
                                                          and reasonab  le rates,
                                                               reasonable  rates, and
                                                                                  and to
                                                                                      to allow
                                                                                         allow aa 33 percent
                                                                                                      percent
11    operatin
      operatingg margin,     operatingg income
                 margin, for operatin    income of
                                                of $290,61
                                                    $290,610.
                                                           0.          This represen
                                                                             represents   $1,667,019,
                                                                                     ts a $1,667,0        14.68
                                                                                                   19, or 14.68
12    percent, revenue decrease,
                       decrease, from
                                  from $11,354,014
                                       $1 1,354,014to
                                                    to$9,686,995.
                                                      $9,686,995
13           101.    Under
                     Under the
                            the Company
                                Company's  proposed rates,
                                       's proposed   rates, a residential wastewater
                                                              residential wastewa                a 3/4
                                                                                              on a
                                                                                     customer on
                                                                                 ter customer      3/4 inch
                                                                                                       inch
14    water meter would
                  would experien
                        experience      increase of
                                    an increase
                                 ce an           of $8.33,
                                                    $8.33, approxim
                                                           approximately 21.64
                                                                   ately 21     percent, from
                                                                            .64 percent, from $38.50
                                                                                              $38.50 per
                                                                                                     per
15    month to $46.83 per month.

16           102.    Under
                     Under the
                            the rates
                                 rates adopted herein, a residential wastewater
                                                         residential wastewater customer
                                                                                customer on
                                                                                         on aa 3/4
                                                                                               3/4 inch water
                                                                                                   inch water
17    meter would
            would experien
                  experience    decrease of
                           ce a decrease of $5.71,
                                            $5.71, approximately
                                                   approximately 14.83
                                                                 14.83 percent,
                                                                       percent, from $38.50 per
                                                                                from $38.50 per month
                                                                                                month
18    to $32.79 per
                per month.
                    month.

19           103.
             103 I   ItIt isisreasonab
                               reasonable
                                       le and in the public
                                                     public interest
                                                             interest to
                                                                      to approve
                                                                         approve the
                                                                                 the deprecia
                                                                                     depreciation  rates set
                                                                                              tion rates set forth
                                                                                                              forth in
                                                                                                                    in
20    Exhibit
      ExhibitBBattached
                attached hereto
                         hereto and to require their
                                               their use
                                                     use by the
                                                            the Company
                                                                Company on
                                                                        on aa going-forward basis.
                                                                              going-forward basis.
21           104.    ItIt isisreasonab
                               reasonable
                                       le and in the public interest
                                                             interest to
                                                                      to discontin
                                                                         discontinue  the Compan
                                                                                   ue the Company's  authority to
                                                                                                               to
                                                                                                 y's authority
22    collect
      collect additiona
              additionall HUFs
                          HUFsfor
                               forboth
                                   bothitsitswater
                                              waterand
                                                    andwastewa
                                                        wastewater divisions,
                                                               ter divisions   andto
                                                                            , and  torequire,
                                                                                      require,as
                                                                                               as aa prerequis
                                                                                                     prerequisite
                                                                                                              ite
23    to approval of a new hook up fee tariff
                                       tariff for the Compan
                                                      Companyy in
                                                               in the
                                                                  the future,
                                                                      future, aa certification by a
                                                                                 certification by a Certified
                                                                                                    Certified
24    Public
      Public Accounting firm
             Accounting  firmthat
                              thatthe
                                   theCompany
                                       Companyhas
                                               hasaa members
                                                     membership equity level
                                                            hip equity  level of
                                                                              ofat
                                                                                 atleast
                                                                                    least 40
                                                                                          40 percent.
                                                                                             percent.
25          105.     ItIt is
                           isreasonab
                              reasonable
                                      le and in the public  interest to require
                                                    public interest     require the
                                                                                the Company
                                                                                    Company to
                                                                                            to begin
                                                                                               begin aa 12-month
                                                                                                        12-month
26    monitorin
      monitoringg exercise
                  exercise of
                           ofthe
                              the Johnson
                                  Johnson Ranch water system,
                                                      system, to
                                                               to comply
                                                                  comply with  the Staff
                                                                         with the  Staffrecomme
                                                                                         recommendations
                                                                                                ndations
27    regarding the
                the docketing of the
                    docketing of the system
                                     system monitorin
                                            monitoring   results as
                                                      g results  as a
                                                                    a complian
                                                                      compliance  item in
                                                                               ce item  in this
                                                                                            thiscase,
                                                                                                 case, and
                                                                                                       and to
                                                                                                           to
28    prepare and file
      prepare and  file a report as
                                 as recomme
                                    recommended
                                            ndedby
                                                 by Staff
                                                    Staff ifif the reported
                                                                   reported water
                                                                            water loss
                                                                                  loss for the period
                                                                                       for the period from
                                                                                                      from

                                                                                                    71854
                                                        68                   DECISIO
                                                                             DECISIONN n<>.
                                                                                       NO.
            Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 73 of 134
                                                    DOCKET
                                                    DOCKET no.NO.WS-02987A-08-0180
                                                                  WS-02987A-08-0180


 1
 1     September 1,
       September 1, 2010 through September
                    2010 through September 1,
                                           1, 2011,    greater than
                                              2011, is greater than 10
                                                                    1.0percent.
                                                                        percent. In no case
                                                                                 In no case should water

 2     loss be allowed to remain at 15 percent or greater.
                                                  greater. IfIffor
                                                                forany  reason the
                                                                    anyreason   the water
                                                                                    water loss
                                                                                           loss for
                                                                                                 for the  Johnson
                                                                                                      the Johnson

 3    Ranch
      Ranch water
            water system
                  system is not reduced    less than 15 percent
                                reduced to less                                     Staff should
                                                                              2011, Staff
                                                        percent by October 1, 2011,       should be
                                                                                                 be

 4    required to initiate
                   initiatean
                            an Order
                               Orderto
                                     toShow Cause against the Company.
                                       ShowCause

 5            106.     ItIt isis reasonable  and in the public interest to require the Company to keep its records
                                  reasonable and                                                           records in
                                                                                                                   in

 6     accordance with the
       accordance with  theNARUC
                           NARUC USOA
                                 USOA and            rules in aa manner
                                      and Commission rules       mannerthat will support
                                                                        thatwill support its
                                                                                          its filings
                                                                                              filings

 7     with the
       with the Commission.
 8            107.                reasonable, appropriate,
                       ItIt isis reasonable,               and in
                                              appropriate, and  in the        interest to require
                                                                   the public interest                Company to
                                                                                          require the Company

 9   . prepare  an action plan that indicates the
        prepare an                                         steps itit will
                                              the specific steps            take to
                                                                      will take      demonstrate, by means
                                                                                  todemonstrate,     means of its

10   ! day
        day totoday
                 dayrecord
                     record keeping             transactions between
                                      regarding transactions
                             keeping regarding                        theCompany
                                                             between the Companyand  all entities
                                                                                 andall   entitieswith
                                                                                                  with which
                                                                                                       which

11 I ititconducts
          conductsbusiness,             but not
                   business, including, but not limited
                                                 limitedto,   itsaffiliates
                                                         to,its   affiliatesand  related parties,
                                                                             andrelated   parties, that
                                                                                                    that its  dealings
                                                                                                          its dealings

12   I are
        are arm's
            arm'slength,
                  length, transparent,  and well-documented;
                           transparent, and                   to require
                                            well-documented, to           the Company
                                                                 require the  Companyto
                                                                                      tofile
                                                                                         file the plan within
                                                                                              the plan within

13 | 90
      90days
         days for
               for Staff
                   Staffss review,
                            review;and
                                   and to
                                       to require
                                          require Staff to assess  theplan
                                                           assess the      and its
                                                                      plan and  its adequacy, andfile
                                                                                    adequacy, and file a report

14     with Staffs
       with         findingsand
            Staffsfindings       recommendations on
                             andrecommendations  on the   action plan
                                                     the action        accompanied by
                                                                  planaccompanied         Recommended
                                                                                   by aa Recommended

15     Order
       Order for Commission
                 Commission approval    disapproval of
                            approval or disapproval    the Company's
                                                    of the           action plan,
                                                           Company's action plan, within    days of
                                                                                  within 60 days

16     receipt of the Company's action plan.

17            108.     ItIt isis reasonable       in the
                                             and in
                                  reasonable and         public interest
                                                     the public interest to
                                                                          to require  the Company
                                                                             require the               file, within
                                                                                          Companytoto file,  within 30

18     days,
       days, aa list of                   issued by ADEQ,
                        outstanding NOVs issued
                     of outstanding                 ADEQ, and
                                                          and to   list(1)
                                                               to list  (1)the  procedural status
                                                                            theprocedural   status of each
                                                                                                   of each

19    NOV,
      NOV;and
           and (2)                    is taking to come
                    steps the Company is
                (2)steps                                 into compliance
                                                   come into  compliance with
                                                                         with ADEQ  requirements.
                                                                              ADEQ requirements.

20            109.                reasonable and
                       ItIt isis reasonable  and in the
                                                    the public  interest to require
                                                        public interest             the Company
                                                                            require the Company to         the
                                                                                                to notify the

21     Commission
       Commission atat such
                       such time  that the
                             time that the Company comesinto
                                           Company comes into full  compliance with
                                                               full compliance with all
                                                                                    all ADEQ

22     requirements,  including resolving
       requirements, including            all outstanding
                                resolving all             NQVs. We will
                                              outstandingNOVs.           require that
                                                                   will require        Staff, within
                                                                                  that Staff, within 60
                                                                                                     60 days
                                                                                                        days

23     of
       of receipt of such
                     such filing,
                          filing, review
                                  review the
                                          the filing, verifythe
                                              filing,verify  theCompany's  compliance,and
                                                                 Company'scompliance,  and file
                                                                                            fileaastatus
                                                                                                   status report

24     in this
           this docket
                 docket indicating       the Company
                                    that the
                         indicating that     Company has
                                                     has come   into full
                                                          come into   frill compliance with all
                                                                            compliance with all ADEQ

25     requirements.

26            110.
              1 10.    In
                       In light
                           lightofofthe
                                     theneed
                                         need to
                                               to conserve
                                                  conserve groundwater in Arizona,
                                                                          Arizona, we believe ititisisreasonable
                                                                                   we believe          reasonable to

27
27     require Johnson Utilities to
               Johnson Utilities to address conservation and
                                    address conservation  andsubmit
                                                              submitfor
                                                                     for Commission
                                                                         Commission approval,
                                                                                    approval, within
                                                                                              within 120

28     days
       days of the effective date
                             date of this Decision,
                                          Decision, at
                                                    at least
                                                        least ten
                                                              ten Best
                                                                  Best Management Practices("BMPs")
                                                                       Management Practices          (as
                                                                                            ("BMPs") (as


                                                         69                   DECISION
                                                                              DECISION NO.             71854
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 74 of 134
                                                      DOCKET
                                                      DOCKET no.NO.WS-02987
                                                                    WS-02987A-08-0180
                                                                            A-08-0180

 1
 1       outlined
         outlined in
                  in ADWR's
                     ADWR's Modified  Non-PerCapita
                             ModifiedNon-Per  Capita Conservat
                                                      Conservation Program). . A
                                                               ion Program)    A maximum of two
                                                                                 maximum of two of
                                                                                                of
 2       these BMPs may
         these BMPs may come
                        come from the
                                  the "Public Awareness/PR
                                      "Public Awarenes     or Education
                                                      s/PR or Education and
                                                                        and Training"
                                                                            Training" categories
                                                                                      categories of
                                                                                                 of
 3       the
         the BMPs. Johnson
                   Johnson Utilities may
                                     may request
                                          request cost
                                                  cost recovery    actual costs
                                                       recovery of actual costs associated
                                                                                associated with
                                                                                           with BMPs
                                                                                                BMPs
 4       implemented.
         implemented.
 5                                                CONCLU
                                                  CONCLUSIONS
                                                         SIONS OF
                                                               OF LAW
                                                                  LAW
 6              1.       Johnson Utilities,
                         Johnson            LLC,alba
                                 Utilities, LLC, dba Johnson
                                                     Johnson Utilities Company is
                                                             Utilities Company  is aa public
                                                                                      public service
                                                                                             service corporatio
                                                                                                     corporationn
 7       pursuant to Article
         pursuant to         XVofofthe
                     Article XV      theArizona
                                         Arizona Constitution
                                                Constitutio         A.R.S.
                                                               andA.R.S.
                                                           n and         §§§§ 40-203,40~204,
                                                                            40-203,    40-204, 40-259
                                                                                                40-250 and 40-
                                                                                                       and 40-
 8       251.
         251.
 9              2.       The Commissio
                             Commission has jurisdiction
                                      n has  jurisdiction over
                                                          over the
                                                                the Company
                                                                    Company and
                                                                            and the
                                                                                 the subject
                                                                                      subject matter
                                                                                              matter of the
                                                                                                     of the
10       application
         application..
11              3.       Noticeof
                         Notice ofthe
                                   the proceeding
                                       proceeding was
                                                  was provided in conforman
                                                                  conformance
                                                                           ce with
                                                                              with law.
                                                                                   law.
12              4.
                4.       The fair
                              fair value
                                    value ofofthe
                                                theCompany
                                                    Company's waterdivision
                                                          's water  divisionrate
                                                                              ratebase
                                                                                   baseisis($2,414,6
                                                                                             ($2,414,613), and
                                                                                                      13), and
13       therefore
         therefore aa rate
                      rateof
                           of return
                              return analysis
                                     analysis is
                                               is not
                                                  not reasonable. Authorizing an
                                                      reasonable. Authorizing an operating
                                                                                 operating margin
                                                                                           margin of
                                                                                                  of 33 percent
                                                                                                        percent
14       produces rates
         produces rates and charges that are just and
                                                  and reasonable
                                                      reasonable..
15              5.       The fair
                              fair value
                                    value of
                                           ofthe
                                              theCompany
                                                  Company's wastewater
                                                        's wastewat    division rate
                                                                    er division rate base
                                                                                     base is $136,562, and
                                                                                                       and
                                                                                          is $l36,562,
16       therefore
         therefore aa rate
                      rate of
                           of return
                              return analysis
                                     analysis is
                                              is not
                                                 not reasonable. Authorizing an
                                                     reasonable. Authorizing  an operating
                                                                                 operating margin
                                                                                           margin of
                                                                                                  of 33 percent
                                                                                                        percent
17       produces rates
         produces rates and charges that
                                    that are just and
                                                  and reasonable
                                                      reasonable..
18              6.       The rates
                         The rates and charges approved herein
                                                        herein are
                                                               are reasonable
                                                                   reasonable..
19
19              7.       The Company
                             Company should
                                     should be
                                            be required
                                               requiredto
                                                        tofile,
                                                           file, within 30
                                                                        30 days,
                                                                           days, aa list
                                                                                     list of outstandinggNOVs
                                                                                          of outstandin  NOVs
20 I issued
      issued by
             by ADEQ,
                ADEQ,and
                      andtotolist
                               list(1)
                                    (1)the
                                        theprocedura
                                            procedurall status
                                                         status of
                                                                of each
                                                                   each NOV;
                                                                        NOV;and
                                                                             and (2)
                                                                                  (2) steps
                                                                                      steps the
                                                                                            the Company
                                                                                                Company is
                                                                                                        is I
21       taking to
                to come
                   comeinto
                        into compliance
                             compliance with
                                        with ADEQ  requirements.
                                             ADEQ requireme nts.
22              8.       It is
                             is reasonabl
                                 reasonablee and
                                             and in the
                                                     the public
                                                         public interest
                                                                 interest to
                                                                          to require
                                                                              require the
                                                                                      the Company
                                                                                          Company to
                                                                                                  to notify
                                                                                                     notify the
                                                                                                             the
23       Commiss ion at
         Commission   at such
                         such time
                              time that
                                   that the
                                         the Company
                                             Companycomes
                                                     comesinto
                                                           intofull
                                                                full compliance
                                                                     compliancewith
                                                                                with all
                                                                                      all ADEQ
                                                                                          ADEQ I
24       requirements,including
         requirements, including resolving all outstandin
                                               outstandingg NOVs, and to
                                                            NOVs, and to require
                                                                         require that
                                                                                 that Staff,
                                                                                      Staff, within 60 days
                                                                                             within 60 days of
                                                                                                            of
25       receipt of such filing,
                         filing, review
                                  reviewthe
                                         the filing,
                                              filing,verify
                                                      verifythe
                                                             theCompany'
                                                                 Company's compliance,
                                                                        s complianc    and tile
                                                                                   e, and   fileaastatus
                                                                                                   status report
                                                                                                          report in
                                                                                                                 in
26       this docket indicating that
                                that the
                                     the Company
                                         Companyhas
                                                 hascome
                                                     comeinto
                                                          intofull
                                                               fullcompliance
                                                                    compliancewith
                                                                              withall
                                                                                   all ADEQ  requirements.
                                                                                       ADEQ requireme nts.
27              9.
                9.           is reasonable
                         It is   reasonable and
                                            and in the
                                                   the public
                                                       public interest
                                                               interest to
                                                                        to discontinu
                                                                           discontinue  the Company'
                                                                                     e the  Company's authority to
                                                                                                    s authority to
28       collect
         collect additional
                 additionalhook
                            hookup
                                 upfees
                                    feesfor
                                         forboth
                                             both its
                                                   itswater
                                                      water and
                                                            and wastewater
                                                                wastewaterdivisions.
                                                                           divisions.


                                                         70                 DECISION NO.             7 1854
                                                                                                     71854
     |
              Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 75 of 134
                                                           DOCKET
                                                           DOCKETNO.
                                                                   NO.WS-02987A-08-018
                                                                       WS-02987A-08-0180
                                                                                       0


 1              10.     ItIt isisreasonable
                                  reasonable and
                                             and in the public interest
                                                                interest to require,
                                                                            require, as
                                                                                     as a prerequisite
                                                                                          prerequisite to approval of a
 2       new hook up fee
                     fee tariff for
                                for the
                                    the Company in the future,
                                                       future, certification
                                                               certification by aa Certified
                                                                                   Certified Public Accounting
 3       firm
         firm that
               that the
                     the Company
                         Company has
                                 has a membership equity level
                                                         level of
                                                               ofat
                                                                  at least
                                                                      least 40 percent.
 4              11.
                11.     ItIt isisreasonable
                                  reasonable and
                                             and in the public interest
                                                                interest to require the Company to begin a 12-month
 5       monitoring
         monitoring exercise
                    exercise of
                             ofthe
                                the Johnson
                                    Johnson Ranch
                                            Ranch water
                                                  water system;
                                                        system, to
                                                                 to comply
                                                                    comply with  the Staff
                                                                           with the  Staff recommendations
                                                                                            recommendations
 6       regarding the docketing
         regarding the docketing of the system
                                        system monitoring results as
                                               monitoring results as aa compliance
                                                                        compliance item
                                                                                    item in this
                                                                                             this case,
                                                                                                   case; to
 7       prepare and file
         prepare and file a report as recommendedby
                                   as recommended byStaff
                                                    Staff ifif the
                                                               the reported
                                                                   reported water
                                                                            water loss
                                                                                   lossfor
                                                                                        for the
                                                                                            the period
                                                                                                period from
                                                                                                       from I
 8       September 1,
         September 1, 2010
                      2010 through
                           through September
                                   September1,
                                             1, 2011,
                                                2011, isis greater
                                                           greaterthan
                                                                   than10
                                                                        10 percent;
                                                                           percent,but
                                                                                    but in
                                                                                         in no case
                                                                                               case to
                                                                                                     to allow
 9       water loss to remain at 15 percent or greater.
10              12.     ItIt isis reasonable
                                   reasonable and
                                              and in
                                                  in the
                                                     the public interest to require
                                                         public interest    require Staff to initiate an
                                                                                                      an Order to Show
                                                                                                                  Show
11       Cause against the
         Cause against  the Company
                            Company if      any reason
                                     if for any  reason the water loss for
                                                                       for the
                                                                            the Johnson
                                                                                Johnson Ranch water system is
12       not reduced
             reduced to less
                         less than 15 percent
                                      percent by October
                                                 October 1,
                                                         1, 201
                                                            2011.
                                                                1.

13              13.     ItIt isisreasonable
                                  reasonable and in the public interest to require the Company to keep its records
                                                                                                           records in
                                                                                                                   in
14       accordance with the
         accordance with  the NARUC      and Commission rules
                              NARUC USOA and            rules in
                                                              in aa manner
                                                                    mannerthat
                                                                           thatwill
                                                                               will support
                                                                                    support its
                                                                                            its filings
15       with the Commission.
16              14.     ItIt isisreasonable,
                                  reasonable, appropriate,
                                              appropriate, and
                                                           and in
                                                                in the
                                                                   the public interest
                                                                              interest to require
                                                                                          require the Company
                                                                                                      Company to
17       prepare an action
         prepare an action plan
                           plan that
                                that indicates
                                     indicates the
                                                the specific
                                                    specific steps
                                                             stepsitit will  take to
                                                                       will take   to demonstrate,
                                                                                      demonstrate, by means
                                                                                                      means of
                                                                                                            of its
18       day to day record keeping regarding transactions
                                             transactionsbetween
                                                          betweenthe
                                                                  theCompany
                                                                      Companyand
                                                                              andall
                                                                                  allentities
                                                                                      entitieswith
                                                                                               with which
                                                                                                    which it
19       conducts business,including,
         conducts business, including, but
                                       but not
                                           not limited to, its
                                               limited to,  its affiliates
                                                                affiliatesand
                                                                           and related
                                                                                related parties,
                                                                                        parties, that
                                                                                                 that its
                                                                                                       its dealings
                                                                                                           dealings are
                                                                                                                    are
20       arm's length,
                length, transparent, and well-documented;
                        transparent, and well-documented,totorequire
                                                              requirethe
                                                                      theCompany
                                                                          Companytotofile
                                                                                      file the
                                                                                            the plan
                                                                                                plan within
                                                                                                     within 90
21       days for Staff"
                  Staffss review;
                          review, and to require Staff
                                                 Staff to
                                                       to assess
                                                          assess the
                                                                  theplan
                                                                      planand
                                                                           andits
                                                                               itsadequacy,
                                                                                   adequacy,and
                                                                                             andfile
                                                                                                 fileaareport
                                                                                                        reportwith
                                                                                                              with
22   4Staff
     |
      Staffss findings
              findingsand
                       and recommendations
                            recommendations on
                                            on the
                                               the action
                                                   action plan
                                                          plan accompanied
                                                               accompanied by a Recommended
                                                                                Recommended Order for
23       Commission approval or disapproval of the Company's action
                                                             action plan,
                                                                    plan, within 60 days
                                                                          within 60 days of
                                                                                         of receipt
                                                                                            receipt of
                                                                                                    of the
                                                                                                       the
24       Company's action plan.

25              15..
                15      ItIt isisreasonable
                                  reasonable and in the public
                                                        public interest
                                                                interest to
                                                                         to approve
                                                                            approve the depreciation rates
                                                                                                     rates set
                                                                                                           set forth
                                                                                                                forth in
26       Exhibit
         ExhibitAAattached
                   attachedhereto
                           hereto and
                                  and to require their
                                                 their use
                                                       use by the Company on aa going-forward
                                                                                going-forward basis.
27                                                        ORDER

28             IT
               IT IS
                   IS THEREFORE
                      THEREFOREORDERED
                                ORDEREDthat
                                        thatJohnson
                                             Johnson Utilities,
                                                     Utilities,LLC,
                                                                LLC,alba
                                                                     dba Johnson
                                                                         Johnson Utilities Company
                                                                                 Utilities Company


                                                          71                   DECISION NO.
                                                                                        NO,          71854
                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 76 of 134
                                                             DOCKET
                                                             DOCKET NO.  WS-02987A-08-0180
                                                                      NO.WS-02987A-0 8-0180


 11 shall file
          file with
               withthe
                    theCommission,
                        Commission,on      beforeAugust
                                    onororbefore  August20,
                                                         20,2010,
                                                             2010,the
                                                                    theschedules      ratesand
                                                                        schedulesofofrates  andcharges
                                                                                                charges
 2       attached
         attached hereto
                  hereto and
                         andincorporated
                             incorporatedherein
                                          hereinas
                                                 asExhibit
                                                    Exhibit A, which shall be effective
                                                            A, which                    for all
                                                                              effective for all service
                                                                                                service rendered
                                                                                                         rendered
 3       on and after June 1, 2010.

 4               IT  ISFURTHER
                 IT IS  FURTHERORDERED
                                ORDEREDthat
                                         thatJohnson
                                              Johnson Utilities,
                                                       Utilities,LLC,   dbaJohnson
                                                                  LLC,alba  Johnson Utilities
                                                                                    Utilities Company
                                                                                              Company
 5       shall notify
               notifyits
                       itswater
                           waterand  wastewaterdivision
                                 andwastewater  divisioncustomers
                                                         customersofofthe
                                                                        therevised  schedulesofofrates
                                                                            revisedschedules      ratesand
                                                                                                        and charges
                                                                                                            charges

 6       authorized herein
                    herein by means
                              means of
                                    of an
                                       an insert,  in aa form acceptable
                                          insert, in          acceptable to
                                                                          to Staff,
                                                                             Staff, included  in its
                                                                                     included in     next regularly
                                                                                                 its next regularly

 7 '1scheduled
      scheduledbilling.
                billing.

 8               IT
                 IT IS
                     ISFURTHER  ORDEREDthat
                        FURTHERORDERED   thatJohnson
                                              Johnson Utilities,
                                                       Utilities,LLC,
                                                                  LLC,alba
                                                                       dbaJohnson  Utilities Company
                                                                           Johnson Utilities Company
     l

 9 shall
   shall file, with
               with docket
                     docket control
                            control as
                                    as a compliance
                                         compliance item
                                                     item in
                                                           in this docket, within
                                                              this docket, within 30 days, aa list
                                                                                  30 days,         of
                                                                                              list of
10       outstanding NOVs            ADEQ, and
                           issued by ADEQ,
                     NOVs issued           and to
                                                to list
                                                    list(1)
                                                         (1)the
                                                             theprocedural
                                                                 procedural status
                                                                             status of
                                                                                    of each
                                                                                       each NOV, and (2)
                                                                                            NOV;and   (2) steps
                                                                                                          steps

11 the Company is taking to come
                            come into
                                  into compliance with ADEQ
                                       compliance with      requirements.
                                                       ADEQ requirements.
12               IT IS
                 IT  ISFURTHER  ORDEREDthat
                        FURTHERORDERED   thatJohnson   Utilities,LLC,
                                              Johnson Utilities,  LLC,alba
                                                                        dbaJohnson  Utilities Company
                                                                            Johnson Utilities Company

13       shall notify the
         shall         the Commission    such time that
                           Commission at such      that the
                                                        the Company
                                                            Company comes  into full
                                                                    comes into       compliance with
                                                                                full compliance      all
                                                                                                with all
         requirements, including
   ADEQ requirements,
14 ADEQ                including resolving
                                 resolving all  outstandingNOVs.
                                            all outstanding       Upon receipt
                                                            NOVs. Upon receipt of
                                                                               of such
                                                                                  such filing,
                                                                                       filing, the
                                                                                                the
15       Colnmission's Utilities Division shall,
         Commission's Utilities           shall, within 60
                                                        60 days, review the
                                                           days, review the filing,
                                                                            filing, verify
                                                                                     verify the   Company's
                                                                                             the Company's

16       compliance, and file
                         file aa status         as aa compliance
                                 status report, as    compliance item
                                                                  item in this docket, indicating that
                                                                               docket, indicating  that the
                                                                                                         the Company
                                                                                                             Company

17       has come into
         has come        full compliance with
                   into full             with all ADEQ  requirements.
                                                  ADEQ requirements.

18               IT ISIS FURTHER
                 IT              ORDEREDthat
                         FURTHERORDERED  thatthe
                                              theauthority
                                                  authority previously granted to
                                                            previously granted to Johnson
                                                                                  JohnsonUtilities,
                                                                                          Utilities, LLC,
                                                                                                     LLC,
19       dba Johnson
         alba        UtilitiesCompany
              Jonson Utilities             collecthook-up
                               Companytotocollect  hook-upfees
                                                           feesisishereby  discontinued for
                                                                    herebydiscontinued   for both
                                                                                             both its
                                                                                                   its water
                                                                                                       water and
                                                                                                             and

20 wastewater
   wastewater divisions.
              divisions.

21              IT
                IT IS
                    IS FURTHER
                       FURTHERORDERED  thatininorder
                               ORDEREDthat      ordertotoreceive
                                                          receiveapproval
                                                                 approval of
                                                                          of aa new
                                                                                new hook
                                                                                    hook up
                                                                                         up fee
                                                                                            fee tariff for
                                                                                                tariff for
22 either its water or
                    or wastewater
                       wastewater division, Johnson Utilities,
                                  division, Johnson            LLC,alba
                                                    Utilities, LLC, dba Johnson
                                                                        Johnson Utilities Company shall
                                                                                Utilities Company shall
23       demonstrate,
         demonstrate, by
                      by means
                         meansof
                               of aacertification
                                     certification by    Certified Public Accounting firm,
                                                   by aa Certified                   firm, that
                                                                                            that itithas
                                                                                                      has attained
                                                                                                          attained aa
24       membership equity
                    equity level
                            level of
                                  ofat
                                     at least
                                         least 40
                                               40 percent.
25              IT IS
                IT  ISFURTHER
                       FURTHERORDERED
                               ORDEREDthat   Johnson Utilities,
                                        thatJohnson   Utilities,LLC,
                                                                 LLC,alba
                                                                      dba Johnson
                                                                           Johnson Utilities
                                                                                   Utilities Company
                                                                                             Company

26 shall begin
         begin a 12-month
                 12-month monitoring
                          monitoringexercise
                                     exercise of
                                              ofits   Johnson Ranch
                                                  itsJohnson  Ranch water
                                                                    water system,
                                                                          system, and
                                                                                  and shall
                                                                                      shall docket
                                                                                            docket the
                                                                                                   the

27 | results
      results of
              ofthe
                 the system
                     system monitoring as aa compliance item
                            monitoringas                item in
                                                              in this
                                                                  thiscase
                                                                       case by October 1, 201
                                                                                          2011.1. IfIf the  reported
                                                                                                        the reported
28 I water
     water loss for
                for the
                     the period   fromSeptember
                          period from  September 1,
                                                  1, 2010   through September
                                                      2010 through   September 1,
                                                                               1, 2011,
                                                                                  2011, is
                                                                                         is greater
                                                                                             greater than
                                                                                                     than 10
                                                                                                          10


                                                          72                     DECISION NO.
                                                                                          NU.        71854
           Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 77 of 134
                                                        DOCKET
                                                        DOCKETNO.
                                                                NO.WS-0;2987A-08-0180
                                                                    WS-02987A-08-0180

 1
 1 percent, JohnsonUtilities,
   percent, Johnson Utilities, LLC,
                               LLC, alba
                                    dba Johnson  Utilities Company
                                         Johnson Utilities Company shall prepare
                                                                         prepare a report containing
                                                                                          containing aa
 2   detailed analysis
              analysis and
                       and aa plan
                              plan to
                                    to reduce
                                       reduce water
                                              water loss
                                                     lossto
                                                          to 10
                                                             10 percent
                                                                percentor
                                                                        or less,
                                                                            less,and
                                                                                  andifif it
                                                                                           it believes
                                                                                              believes itit is not cost
                                                                                                                   cost
 3J'1 effective to
                to reduce
                    reduce water loss
                                 loss to less
                                          less than 10 percent, the report shall include aa detailed
                                                       percent, the                         detailed cost benefit
                                                                                                          benefit
 4   analysis to support
     analysis to support its opinion.
                             opinion.        This report
                                                  report shall
                                                         shall be
                                                               be docketed as a compliance
                                                                  docketed as              item for
                                                                                compliance item for this
                                                                                                    this
 5   proceeding for
                for review and
                           and certification
                               certification by Staff.
                                                Staff The
                                                       The report
                                                           report or
                                                                  or cost
                                                                     cost benefit analysis,
                                                                                  analysis, if
                                                                                             if required,
                                                                                                required, shall
                                                                                                          shall |

 6   be docketed
        docketed by
                  by November
                     November30,
                              30,2011.
                                  201 l. In no case
                                               case shall the
                                                          the Company
                                                              Company allow
                                                                      allow water
                                                                            water loss to remain
                                                                                  loss to remain at
                                                                                                 at I

 7   greater than
             than 15
                  15 percent.
                     percent. IfIfwater
                                  waterloss
                                        lossisisnot
                                                 notreduced
                                                     reduced to
                                                              toless
                                                                 less than
                                                                       than 15
                                                                            15 percent
                                                                               percent by
                                                                                       by October
                                                                                          October 1,
                                                                                                  1, 201 1, Staff
                                                                                                     2011,  Staff

 8   shall initiate
            initiatean
                     an Order
                        Order to
                               toShow
                                 ShowCause
                                      Cause against the Company.
 9           IT
             IT IS
                 ISFURTHER
                    FURTHERORDERED
                            ORDEREDthat
                                     thatJohnson
                                          Johnson Utilities,
                                                  Utilities,LLC,
                                                             LLC,alba
                                                                  dba Johnson
                                                                       Johnson Utilities
                                                                               Utilities Company
                                                                                         Company
10
10 i shall
     shall keep
           keep its
                its records
                     records in
                             in accordance  with the
                                 accordance with  the National
                                                      National Association
                                                               Association of Regulatory
                                                                              Regulatory Utility
111 I Commissioners
1     Commissioners Uniform
                    Uniform System             and Commission
                            System of Accounts and Commission rules
                                                              rules in
                                                                    in a manner
                                                                         manner that
                                                                                 thatwill
                                                                                     will support its

12 filings
   filings with
           withthe
                the Commission.
13           IT
             IT IS
                 IS FURTHER
                     FURTHERORDERED
                             ORDEREDthat
                                      thatJohnson
                                           Johnson Utilities,
                                                   Utilities,LLC,
                                                              LLC,alba
                                                                   dba Johnson
                                                                        Johnson Utilities
                                                                                Utilities Company
                                                                                          Company
14 shall prepare an action
         prepare an action plan
                           plan that
                                 that indicates
                                      indicates the
                                                 the specific
                                                      specific steps
                                                               stepsitit will
                                                                         will take
                                                                               take to
                                                                                    to demonstrate,
                                                                                       demonstrate, by means of
                                                                                                       means of
15   its
     its day
         day to day record keeping regarding transactions
                                             transactions between
                                                          betweenthe
                                                                  theCompany
                                                                      Companyand
                                                                              andall
                                                                                  allentities
                                                                                      entitieswith
                                                                                              with which
                                                                                                   which

16 it
   it conducts
      conducts business,  including, but not limited
               business, including,          limited to,
                                                      to, its
                                                           itsaffiliates
                                                              affiliatesand
                                                                         andrelated
                                                                             related parties,
                                                                                     parties, that
                                                                                               that its
                                                                                                     its dealings
                                                                                                         dealings are
17 arm's length,
          length, transparent,
                   transparent, and
                                and well-documented.
                                     well-documented.            The
                                                                 The Company shall file
                                                                     Company shall file the
                                                                                        the plan
                                                                                            plan with the
                                                                                                       the
18   Commission's Docket
                  Docket Control
                         Control Center as aa compliance
                                 Center as    complianceitem
                                                         itemin
                                                              in this
                                                                  this case
                                                                       casewithin
                                                                            within 90
                                                                                   90 days
                                                                                      days for
                                                                                            for Staff's
                                                                                                Staffs

19 review. Staff
            Staffshall
                  shallassess
                        assess the plan and
                                        and its adequacy,  andshall
                                                adequacy, and  shallfile,
                                                                     file, with
                                                                           with the Commission's Docket

20 Control Center
           Center as
                  as aa compliance
                        compliance item
                                    item in
                                          in this
                                             this case,
                                                  case,within
                                                        within 60
                                                               60 days
                                                                  daysof
                                                                       of Staffs
                                                                          Staffs receipt of the Company's

21
2]   action plan, a report with Staffs
                                Staff'sfindings
                                         findingsand
                                                  andrecommendations
                                                      recommendations on
                                                                      on the
                                                                          the action
                                                                              action plan
                                                                                     plan accompanied
                                                                                          accompanied by a
22 Recommended Order for
   Recommended Order  for Commission approval
                                     approval or disapproval of the Company's action
                                                                              action plan,
                                                                                     plan.
23           IT
             IT IS
                 IS FURTHER
                     FURTHERORDERED
                             ORDEREDthat
                                      thatJohnson
                                           Johnson Utilities,
                                                   Utilities,LLC,
                                                              LLC,alba
                                                                   dba Johnson
                                                                        Johnson Utilities
                                                                                Utilities Company
                                                                                          Company
24 shall, on a going-forward
               going-forward basis,
                             basis, use                  rates set
                                    use the depreciation rates  setforth
                                                                    forth in
                                                                           in Exhibit
                                                                              Exhibit BBattached
                                                                                        attached hereto.
25           IT
             IT IS
                 IS FURTHER
                    FURTHERORDERD
                            ORDERDthat
                                   thatJohnson
                                        Johnson Utilities,
                                                Utilities,LLC
                                                           LLCalba
                                                               dba Johnson Utilities Company,
                                                                   Johnson Utilities Company, shall
                                                                                              shall
26 implement
   implement a CAGRD
               CAGRD adjustor
                     adjustor mechanism as proposed
                              mechanism as proposedby
                                                    by Staff,
                                                       Staff, inclusive
                                                               inclusive of
                                                                         of all
                                                                            all eight
                                                                                eight conditions
                                                                                      conditions
27 proposed
    proposed by
             by Staff.
                Staff.
28
                                                                                                                          |



                                                                                                       71854              I
                                                        73                       DECISION NO.
                                                                                          ND.
                    Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 78 of 134
                                                                            DOCKET
                                                                            DOCKETNO.
                                                                                   NO.WS-02987A
                                                                                      WS-02987A-08-0180
                                                                                                -08-0180


 1l              IT
                 IT IS
                     ISFURTHER
                        FURTHERORDERED
                                ORDEREDthat
                                         thatJohnson
                                              Johnson Utilities,
                                                       Utilities,LLC,
                                                                  LLC,alba
                                                                        dbaJohnson
                                                                            Johnson Utilities
                                                                                    Utilities Company
                                                                                              Company
      |
 7
 2        shall submit for Commission
                           Commission consideratio
                                      consideration  within 120
                                                   n within 120 days
                                                                days of
                                                                     of the
                                                                         the effective
                                                                             effective date
                                                                                       date of
                                                                                            of this
                                                                                               this Decision,
                                                                                                    Decision, at
                                                                                                              at

 3        least
          least ten
                ten Best
                    Best Manageme
                         Management             (as outlined
                                     Practices (as
                                  nt Practices      outlined in Arizona Departmentt of
                                                                Arizona Departmen   of Water
                                                                                       Water Resource's
                                                                                              Resource's

 4 Modified
   Modified Non-Per
            Non-Per Capita Conservation
                           Conservation Program).
                                         Program). A
                                                   A maximum of
                                                             of two
                                                                 two of
                                                                      ofthese
                                                                         these BMPs
                                                                               BMPs may
                                                                                    may come
                                                                                        come

 5        from the
                the "Public
                    "Public Awareness
                            Awareness/PR"                              categories of
                                                         and Training" categories
                                      /PR" or "Education and                      of the
                                                                                     the BMPs.  Johnson
                                                                                         BMPs. Johnson
 6 Utilities,
   Utilities,LLC,
              LLC,alba Johnson Utilities
                   dbaJohnson  UtilitiesCompany
                                         Companymay
                                                 mayrequest
                                                     requestcost  recoveryofofactual
                                                             costrecovery      actualcosts
                                                                                      costsassociated
                                                                                            associated

 7        with the BMPs implemente
                        implemented.
                                   d.

 8               IT
                 IT IS
                     IS FURTHER
                        FURTHERORDERED
                                ORDEREDthat
                                        thatthis
                                             thisDecision
                                                  Decisionshall
                                                           shallbecome
                                                                become effective
                                                                       effective immediately.
                                                                                 immediately.




                                                                                          /
 9                           BY
                             BY ORDER
                                ORDER OF THE ARIZONA CORPORATION
                                             ARIZONA CORPORA      COMMISSION.
                                                             TION COMMISSI ON .
10              .       ,I


11
11                     9                                                                                            R_
12 CHAIRMAN                                                                                     COMMISS
12                                          /7                                                  COMMISSIO  ER
                                                                                                        IO E

                                     f                                               /7
13

14
          -:    J \l*,
               I\/IlsbI NER                                MM §@1onER
                                                               SIONER              /'
                                                                                      Mi/ I4/M
                                                                                                CO
                                                                                                CtIIS8IONF
                                                                                                   MIS S IONE
                                                                                                              ._   - - - - ..»--"'"-




15
                                               IN
                                               IN WWITNESS
                                                     ITNE S S WHEREOF
                                                                 WHEREOF,, I, ERNEST   ERNEST G.   G. .y()Hng(jn
                                                                                                         JOHNS        t,
16                                             Executive
                                               Executive Director
                                                          Director of
                                                                    of the
                                                                        the Arizona
                                                                             Arizona Corporatio
                                                                                        Corporation    Commission,
                                                                                                   n Commissio n,
                                               have hereunto
                                                     hereunto set
                                                              set my -hand
                                                                       hand and
                                                                              and caused
                                                                                    causedthetheofficial
                                                                                                 official seal
                                                                                                          seal of the
17                                             Commission to be   affixed at the
                                                               be affixed    the Capitol,
                                                                                   Capitol, in the City of
                                                                                                         of Phoenix,
                                                                                                            Phoenix,
18
                                               this
                                               this 2 1/ 7" day of
                                                    24*           of 4 l ? vu, s-/---
                                                                               - / * , 2010.
19

20

21
                                               44 /sT G.é9Hm1s'E>n
                                               EXECUTIV
                                               EXECUTIVEE DIRECTOR
                                                          DIRECTOR
                                                                               \




22
          DISSENT
23

24 DISSENT
24  DISSENT
25
25

26

27

28


                                                        74                         DECISION
                                                                                   DECISION mc).
                                                                                            NO.        71854
                                                                                                                         I
                                                                                                                         I
           Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 79 of 134



 1 SERVICE LIST FOR:
 1                                                 JOHNSON
                                                   JOHNSON UTILITIES,
                                                              UTILITIES, L.L.C.,
                                                                         L.L.C., DBA JOHNSON
                                                                                      JOHNSON
                                                   UTILITIES COMPANY
                                                   UTILITIES COMPANY
 2
     DOCKET
     DOCKET NO.:
            NO.:                                   WS-02987A-08-0180
                                                   WS-02987A-08-0180
 3

 4   Jeffrey W. Crockett
    Bradley
     Bradley S.   Carroll
              S. Carroll
 5 Kristoffer
     Kristoffer P. Kiefer
     SNELL &  & WILMER LLP
 6 One Arizona Center
    400   East Van Buren Street
     400 East              Street
 7 Phoenix,    AZ 85004
     Phoenix, AZ     85004
     Attorneys   for Johnson
     Attorneys for   JohnsonUtilities,
                              Utilities,LLC
                                         LLC
 8
     Craig A. Marks
 9 CRAIG A. MARKS, PLC                 ,
     10645  North Tatum
     10645 North    Tatum Blvd.,
                           Blvd, Suite
                                  Suite 200-676
                                         200-676
10 Phoenix,    AZ 85028
     Phoenix, AZ     85028
   | Attorney
     AttorneyforforSwing
                    SwingFirst
                           FirstGolf,
                                Golf,LLCLLC
11
   Daniel
   Daniel Pozefsky,
           Pozefsky, Chief Counsel
                            Counsel
12 RESIDENTIAL UTILITY
                     UTILITY
   CONSUMER
   CONSUMER OFFICE
13 1110
   ll 10 West
         WestWashington
               WashingtonStreet,
                            Street, Suite 220
                                          220
   Phoenix, AZAZ 85007-2958
                  85007-2958
14
   James
   James E.E. Mannato,
              Mannato, Town
                       Town Attorney
15
                FLORENCE
   TOWN OF FLORENCE
   P.O.
   P.O. BOX
         Box 2670
              2670
16
   775  North Main Street
   775 North        Street
   Florence,
   Florence, AZ 85232-2670
                  85232-2670
17
   Janice  Allard, Chief
   Janice Alward,  Chief Counsel
                          Counsel
18 Ayes
   Ayeshafa Vohra, Staff Attorney
   Legal  Division
   Legal Division
19 ARIZONA
   ARIZONA CORPORATION COMMISSION  COMMISSION
   1200
   1200  West  Washington   Street
                            Street
20 Phoenix, AZAZ 85007-2927
                  85007-2927
21
   Steve   Oleo_Director
   Steve Olea,   Director
22
   Utilities Division
             Division
   ARIZONA
   ARIZONA CORPORATION COMMISSION COMMISSION
   1200
   1200   West  Washington Street
                           Street
23
   Phoenix, AZ 85007-2927
                  85007-2927
24

25

26

27
Z7

28


                                                    75                 DECISION NO. 71854
                                                                       DECISION
                   Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19
                                                                  DOCKEPage
                                                                  DOCKET    80
                                                                        T no.
                                                                          NO.  of 134
                                                                              WS-02 987A-08-0180
                                                                               WS-02987A-08-0180


                                                            EXHIB IT A
                                                            EXHIBIT
                                                          WATER DIVISION
                                                          WATER DIVISION
MGNTH
 MONTHLY     LY USAGE
                  USAGE CHARGE:
                             CHARG E:
 5/8" xx 3/4"
          3/4" Meter                                                  $11.00
                                                                      $1 1.00
3/4" Meter
       Meter                                                           16.50
 l" Meter
 1" Meter                                                              27.50
 1-l/2"
 1-1/2" Meter                                                          55.00
2" Meter                                                               88.00
3" Meter                                                              176.00
4" Meter                                                              275.00
6" Meter                                                              550.00
8" Meter                                                              880.00
10" Meter                                                           1,265.00
COMMO
COMMODITY     DITY CHARG
                      CHARGES    ES
(Residen    tial, Comme
(Residential,     Commercial,     Industrial)
                           rcial, Industrial)
All
AllMeter
     Meter Sizes
              Sizes
Gallons Included
           Included in in Minimum
                          Minimum                                          0
5/8-Inch     Meter (Residential)
5/8-Inch Meter       (Residential)
0 to 4,000     Gallons
      4,000 Gallons                                                 $1 .7600
                                                                    $1.7600
4,001
4,001 toto 10,000
            10,000Gallons
                     Gallons                                         2.1400
                                                                     2.1400
Over 10,000
       10,000 Gallons
                  Gallons                                            2.4960
                                                                     2.4960
%-Inch     Meter Commercial,
3/4-Inch Meter      Commercial, Industrial,
                                     Industrial, Irrigation
                                                  Irrigation
and Public Authority
                Authority
0 to 10,000
      10,000 Gallons
                 Gallons
Over 10,000       Gallons
       10,000 Gallons
1-Inch Meter
From 1  1 to 32,000
              32,000 Gallons
                        Gallons                                      2.1400
                                                                     2.1400
Over 32,000
       32,000 Gallons
                  Gallons                                            2.4960
                                                                     2.4960
1-1/2-Inch Meter
1-1/2-Inch      Meter
From
From 11 to 88,000
              88,000 Gallons
                       Gallons                                       2.1400
                                                                     2.1400
Over 88,000       Gallons
       88,000 Gallons                                                2.4960
                                                                     2.4960
2-Inch Meter
From
From 11 to 156,000
              156.000 Gallons
                         Gallons                                     2.1400
                                                                     2.1400
Over 156,000
       156,000 Gallons
                   Gallons                                           2.4960
                                                                     2.4960
3-Inch Meter
From 1  1 to 339,000
              339,000 Gallons
                         Gallons                                     2.1400
                                                                     2.1400
Over 339,000
       339,000 Gallons
                   Gallons                                           2.4960
                                                                     2.4960
4-Incb
4-Inch Meter
          Meter
From
From l1to to 545.000
              545,000 Gallons                                        2.
                                                                     2.1400
                                                                        1400
Over 545,000       Gallons
       545,000 Gallons                                               2.4960
                                                                     2.4960
6-Inch    Meter
6-Inch Meter
From
From l1to to1,120,0
              1,120,000
                      00 Gallons                                     2.1400
                                                                     2.1400
Over 1,1200,0
       1,1200,000  00 Gallons
                      Gallons                                        2.4960
                                                                     2.4960
8-Inch Meter
8-Inch    Meter
From
From 11 to 1,800,00
              1,800,0000Gallons
                          Gallons                                    2.1400
                                                                     2.1400
Over 1,800,00
       1,800,0000Gallons
                     Gallons                                         2.4960
                                                                     2.4960
10-Inch Meter
           Meter
From
From l1to to2,600,0
              2,600,000
                      00 Gallons                                   2. 1400
                                                                   2.1400
Over 2,600,00
       2,600,0000 Gallons
                     Gallons                                       2.4960
                                                                   2.4960
Constru    ction Water
Construction                                                       2.4960
                                                                   2.4960
Central Arizona Water                                           See  Tariff
                                                                See Tariff


                                                                1
                                                                1               DECISI   NO. 71854
                                                                                      ON NG.
                                                                                DECISION
         Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page NO.
                                                          DOCKET
                                                          DOCKET  81
                                                                  NO.of 134
                                                                      WS-02987A-08-0180
                                                                      WS-02987A-08-0 180


                                          WASTEWATER DIVISION
                                          WASTEWATER DIVISION
                 MONTHLY
                 MONTHLYUSAGE
                            USAGE CHARGE
                                  CHARGE::
                       5/8" Meter                                         $   29.8100
                                                                              29.8100
                       3/4" Meter                                             32.7900
                                                                              32.7900
                         1" Meter                                             41.7300
                                                                              41.7300
                     1-l/2"
                     1-1/2" Meter
                            Meter                                             53.6508
                                                                              53.6508
                         2"
                         2" Meter                                             86.4400
                                                                              86.4400
                         3"
                         3" Meter                                            327.8700
                                                                             327.8700
                         4" Meter                                            625.9300
                                                                             625.9300
                         6" Meter                                            864.3700
                                                                             864.3700
                         8" Meter                                          1,092.6000
                                                                           1,092.6000
                        10" Meter                                          1,748.3300
                                                                           1,748.3300

                 Effluent:    per 1,000 gallons                               $ 0.5280
                                                                              32
                              Per acre
                                  acre foot
                                       foot                                    170.3200

                 SERVICE
                 SERVICE CHARGES                                       Staff
                 Establishment                                       $ 25.00
                                                                        25.00
                 Establishment
                 Establishment (After
                                  (After Hours)                         40.00
                 Deposit (Residential)                                    (a)
                 Deposit (None-Residential)                                   (a)
                 Deposit interest  (b)
                          Interest (b)                                         (b)
                 Re-establishment
                 Re-establishment (Within
                                     (Within 1212 Months)                      (c)
                 Re~establishment
                 Re-establishment (After
                                      (After Hours)
                                             Hours)                            (c)
                 NSF Check                                                  I5 .00
                                                                            15.00
                 Deferred Payment, Per Per Month
                                            Month                         I1.50%
                                                                             .50%
                 After-hours Service, Per
                                        Per Rule
                                             RuleR14-2-403D
                                                    Rl4-2-403D    Refer
                                                                  Refer to
                                                                        toAbove
                                                                            Above Charges
                                                                                  Charges
                 Service Line Connection Charge                          350.00
                 Late Charge, Per
                                Per Month
                                     Month                                  40.00
                 Main Extension      Tariff, per
                        Extension Tariff,          rule Rl4-2-
                                              per rule  R14-2-               Cost
                 606B except
                        except refunds shall
                                          shall be
                                                 be based
                                                    based upon
                 5% ofof gross
                           gross rev
                                   revenues
                                     enues f romfrom bonaf
                                                       bonafide
                                                           ide
                 customers,    until all adv
                 customers, until         advances
                                              ances are
                                                      are fully
                 refunded to the Developer.

(a)   Residential: two
                   two times the average
                                 average bill.
                                           bill.
      Non-Residential: two and one-half
                                 one-half times
                                           times the
                                                  themaximum
                                                      maximummonthly
                                                                 monthly bill.
                                                                          bill.
(b)   Interest per
               per Rule R14-2-403(B)
(C)
(c)   Minimum
      Minimumcharge
                 chargetimes
                         timesnumber  ofmonths
                              number of  months offoffthe
                                                       the system,
                                                           system, per rule R14-2-103(D)
                                                                            R14-2-103(D)..

IN
IN ADDITION
   ADDITION To
            TOTHE
               THECOLLECTION
                   COLLECTIONOF      REGULAR RATES, THE
                                  OF REGULAR        THE UTILITY WILL
                                                        UTILITY W     COLLECT PRQM
                                                                  ILL COLLECT FROM
ITS
ITS CUSTOMERS A PROPORTIONA
                 PROPORTIONATE  TE SHARE OF ANY PRIVILEGE, SALES, USE AND
                                         OF ANY                        AND
FRANCHISE
FRANCHISE TAX,
           TAX,PER
                PER RULE
                    RULE I14-2-409(D)(5
                           4-2-409(D)(5




                                                                                    — ~»~DEGISION NO,
                                                                                       DECISION n-Q,    71854
      Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 82 of 134
                                                                      DOCKET NO
                                                                      DOCKET NO.I WS
                                                                                  WS-02987A-08-0180
                                                                                    -02987A-08-0180
                                                                                                          v
                                                     EXHIBIT "B"
                                                     EXHIBIT



                                                  Wate
                                                  Water
                                                      r Depreciation Rates
                                                        Depreciation Rates

                                                                            Ave  rage
                                                                            Average         Annual 1
                                                                                            Annual
      NAR
       NARUC   UC       Dep reciable Plant
                        Depreciable  Plant                                Serv  ice Life
                                                                          Service   Life   Accr ual
                                                                                           Accrual
     1
      ALvwu»f .a.\\..
     Acct.      No..                                                         (Yea  rs)
                                                                          __ (Years)
                                                                               _____
                                                                                           Rate (%)
                                                                                                (%)
v
         304            S    c es &
                        Structures  8; Improvements
                                       Improvements                            30            3.33
                        Coll ecting & Impoundi ng Reservoirs                   40            2.50
         305            Collecting & Impounding Reservoirs
         306            Lake  Rive r,
                        Lake, River, Can al Intak
                                      Canal       es
                                            Intakes                            40            2.50
         307            W'=1
                        Wells1s&&Springs
                                    Springs                                    30           3.33
         308            T file anio
                        Infiltrationn Galleries
                                       Galleries                               15           6.67
                                                                                            6.67
|
I        309            Raw
                          »    Wat
                               Waterer Supply
                                       Supply Mains
                                                 Mains                         50           2.00
         310            Po  Er  Gen   erat ion  Equ
                        Power Generation Equipment  ipment                     20           5.00
i        311
         311            P     ~ing  Equi
                        Pumping Equipmentpment                                  8           12.5
v
         320               amerTreatment
                        Water    TreatmentEquipment
                                               Equipment
|
        320.
        320.1
            1                  ame  r Trea  tmen
                            Water Treatmentt Plants
                                                  Plants                       30           3.33
I
        320.
        320.22               Solu tion  Che  mica
                             Solution Chemicall Feed     ers
                                                     Feeders                   5            20.0
1
                        ~is | 'button Rese    rvous &&Stan
                                        Reservoirs         dpipes
                                                        Standpipes
i        330            Distribution
r       330.                 Storage   Tanks                                   45           2.22
        330.11               Storage Tanks
I
        330.
        330.22               Pres sure Tanks
                             Pressure   Tanks                                  20           5.00
                        Tr~  emis  sion  8; Distribution
                                              Distribution Mains
1        331            Transmission &                     Mains               50           2.00
         333             Se 'yes
                         Services                                              30           3.33
i        334               eyers
                         Meters                                                12           8.33
Ii
         335            Hydrants
                            | ants                                             50           2.00
E        336            Bar   1 ow Prev
                         Backflow           ention Dev
                                      Prevention         ices
                                                    Devices                    15           6.67
         339             Othe  r Plan  t &
                         Other Plant & Misc Misc  Equ  ipme
                                                  Equipment  nt                15           6.67
                                                                                            6.67
I
t        340            Offic  e  Furn  iture  & Equ
                        Office Furniture & Equipment  ipment         r-       15            6.67
        340.
        340.1
            1           Co   Dupers 8;
                        Computers       & Soft  ware
                                           Software                            5            20.0
                                                                                            20.000
                        Tia  s~ ~o1tationEquipment                                                   -1
         341            Transportation        Equipment                        5            20.0
                                                                                            20.000
         342            Stor es Equipment
                        Stores    Equipment                                   25            4.00
         343            Tool
                        Tools,s Sho
                                  Shopp& &Gara   ge Equ
                                            Garage         ipment
                                                      Equipment               20           5.00
\
         344            Labo   rato     Equ
                        Laboratory Equipment ipme  nt                         10           10.0
                                                                                           10.000
         345            Pow
                        Powerer Ope    rated Equipment
                                  Operated     Equipment                      20           5.00
i
y
1        346            Co       frication Equ
                        Communication             ipment
                                              Equipment                       10           10.0
                                                                                           10.000
\        347              misc   ellaneous   Equipment
                        Miscellaneous Equipment                               10           10.0
                                                                                           10.000
I        348.           Othe
                        Other    Tangible
                             r Tang          Plant
                                      ible Plant                              10             ---




                                                                              DEC        NO. 718
                                                                                  ISI ON NG.
                                                                              DECISION          54
                                                                                             71854
              Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19
                                                           DOCKET Page
                                                                   NO IWS
                                                           DOCKET NO,    83 of 134
                                                                        WS-02987A-08-0180  -02987A-08-0180
P



                                                  EXHIBIT "B"
                                                  EXHIBIT "B"


                                                        Depreciation Rates
                                              WastewaterDepreciation

    I-


                                                                        i                  I
    P                                                                        Average            Annual
            NARU
            NARUC  C
        )                             Depreciable Plant                     Sewlce  Life
                                                                            Service Life        Accrual
    I       Acct. No.
                                                                              (Years)          Rate
                                                                                               Rate (%)
    1         354       Structures 8;
                                    & Improvements                               30               3.33  I
                                                                                                        i
              355       Power
                        Power Generation
                                Generation Equlpment
                                            Equipment                            20               5.00
                                                                                                  5.00
              360       Collection
                        Collection Sewers
                                    Sewers —- Force                              50               2.0
              361       COllection  Sewers-
                        Collection Sewers- Gravity                               50               2.0
    1         362       Special Collecting
                                 CollectingStructures
                                            Structures                           50               2.0   i
                                                                                                        |


              363       Services to
                                  to Customers                                   50               2.0   i

              364       Flow
                        FlowMeasuring
                              Measuring Devices                                  10              10.00
              365       Flow
                        FlowMeasuring
                              Measuring Installations
                                          Installations                         10               10.00
              366       Reuse
                        Reuse Services                                          50                2.00  |
    i         367       Reuse Meters 84   Meter Installations
                                       & Meter   Installations                   12               8.33  I
                                                                                                        I
              370       Receiving Wells                                          30              3.33
              371       Pumping
                        Pumping Eqlupment
                                   Equipment                                      8              12.50  i
                                                                                                        l
              374       Reuse
                         Reuse Distribution Reservoirs                          40               2.50
                                                                                                  2.50
              375
              375       Reuse Transmission
                               Transmission & & Distribution System
                                                               System           40               2.50
              380
              380
              381
              382
                        Treatment
                        Treatment &
                        Plant
                        Plant Sewers
                              Sewers
                        Outfall
                                    BLDisposal

                        Outfall Sewer
                                       Disposal Equipment

                                 Sewer Lines
                                                Equipment                       20
                                                                                20
                                                                                _20
                                                                                30
                                                                                                  5.0
                                                                                                   5.0
                                                                                                  5.0
                                                                                                 3.33
                                                                                                       I
              389       Other Plant
                               Plant & Miscellaneous Equlpment
                                                        Equipment               15               6.67
                                                                                                  6.67
              390       Office Furniture
                        Office Furniture && Equipment
                                            Equipment                           15               6.67
                                                                                                  6.67
             390.1      Computers
                        Computers &  & Software                                  5c              20.0
                                                                                                        I
              391       Transportation Equipment                                 5               20.0   |
                                                                                                        I
              392       Stores Equipment                                        25                4.0
              393       Tools, Shop
                        Tools,  Shop 8;
                                      & Garage   Equipment
                                        Garage Equipment                        20                 5.0
                                                                                                  5.0
                                                                                                        I

              394       Laborato
                        Laboratory Equipment
                                     Equipment                                  10               10.0
              395       Power  Operated
                        Power Operated Equipment                                20                 5.0
                                                                                                        |

              396       Communication Equipment                                 10               10.0   I

              397       Miscellaneous
                        Miscellaneous Equipment
                                        Equipment                               10               10.0   i

              398       Other Tangible Plant                                    ----




                                                                               DECISION  in. 71854
                                                                               DECISION NO.
Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 84 of 134




EXHIBIT 2



                                                     EXHIBIT 2
        Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 85 of 134

                                                                            11~0000129725
                                                                               II~ ~II~~ ~I~~ M
                                                                                              11WI Im
 1                     BEFORE THE ARIZONA CORPORATION C~-·--·--~~- ......                                  ;;1


 2 COMMISSIONERS
                                          Artzona Corporation Commission
 3 GARY PIERCE, CHAIRMAN                    DOCKETED
   BOB STUMP
 4 PAUL NEWMAN                                  SEP 1 5 2011
   SANDRA D. KENNEDY

                                                            l~e- I
 5 BRENDA BURNS                             DOCKETED BY

 6

 7 IN THE MATTER OF THE APPLICATION OF                      DOCKET NO. WS-02987 A-08-0180
   JOHNSON UTILITIES, LLC, DBA JOHNSON
 8 UTILITIES COMPANY FOR AN INCREASE IN                     DECISION NO.        72579
   ITS WATER AND WASTEWATER RA TES FOR
 9 CUSTOMERS WITHIN PINAL COUNTY,
   ARIZONA.
10                                                          ORDER AMENDING
                                                            DECISION NO. 71854
11
     ti--------------------'
12
     Open Meeting
13   September 6, 2011
     Phoenix, Arizona
14

15   BY THE COMMISSION:

16                                             FINDINGS OF FACT
17         1.     Johnson Utilities LLC ("Johnson Utilities" or "Company") is engaged in providing

18 water and waste water service within Pinal County, Arizona.

19         2.     Johnson Utilities current rates were approved in Decision No. 71854 entered August

20 25, 2010.

21         3.     On February 28, 2011, Johnson Utilities filed with the Arizona Corporation

22 Commission ("Commission") a Petition to Amend Decision No. 71854 pursuant to A.R.S § 40-252.

23         4.     Johnson Utilities' Petition to Amend requested that the Commission modify Decision

24 No. 71854 in the following manner:

25                a.      Change the $40 per month late fee in the Company's wastewater division tariff

26                        to a late fee of 1.5% per month on the unpaid account balance, consistent with

27                        the Company's water division tariff.

28                b.      Add back into rate base wastewater division plant of$18,244,755 which was


                                                                           Decision No. - - - - - -
        Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 86 of 134

                                                                             Docket No. WS-2987A-08-0180


 1                          disallowed in the rate case. This sum includes the addition back into rate base

 2                          the $10,892,391 disallowance for inadequately supported plant cost and the

 3                          $7 ,352,364 disallowance related to affiliate profit.

 4                  c.      Remove from the water division rate base $6,931,078 in unexpended test year

 5                          hook-up fees.

 6                  d.      Reinstate the Company's previously authorized hook-up fees for new water and

 7                          wastewater divisions' connections.

 8                  e.          Establish a rate of return for the Company based upon its weighted average

 9                          cost of capital in the range of 8.18% to 11.89%.

10                  f.      Reclassify $2,201,386 of wastewater plant identified as post test year plant to

11                          test year plant-in-service.

12                  g.      Include in plant-in-service post test-year wastewater plant at $1,021,108,

13                          which the Company alleges is necessary to serve the test year-end level of

14                          customers.

15                  h.      Include explicit language for Johnson Utilities to request income tax expense

16                          prospectively in a future A.R.S. § 40-252 Petition ifthe Commission changes

17                          its policy on imputed income tax expense.

18           5.     At its July 12, 2011 Open Meeting, the Commission voted to reopen Decision No.

19 71854, and directed the Company to notice its customers concerning: (a) the rate impacts of granting

20 the reliefrequested, (b) a public comment session in Pinal County, and (c) the August 11, 2011 Open

21   Meeting at which the Commission would consider the Company's request for relief.

22          6.      Johnson Utilities noticed its customers as directed by the Commission and filed proof

23   of notice in the docket.

24          7.      On July 26, 2011, Johnson Utilities filed an Amendment to Petition to Amend

25   Decision No. 71854. The amendment modified its Petition to Amend to request a rate ofretum based

26   upon a weighted average cost of capital of 8.0%.

27          8.      On August 4, 2011, Chairman Pierce mailed and docketed a letter to the parties

28   requesting proposed amendments to aid in the Commission's consideration of the Petition.


                                                    2                       Decision No. - -72579
                                                                                             -----
        Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 87 of 134

                                                                           Docket No. WS-2987A-08-0180


 1          9.      On August 9, 2011, Johnson Utilities filed a proposed amendment modifying Decision

 2 No. 71854 concerning the relief requested. The amendment was adopted by Chairman Pierce for

 3 purposes of discussion and consideration at the August 11, 2011 Open Meeting.

 4          10.     At the August 11, 2011 Open Meeting, the Commission discussed and considered the

 5 proposed amendment to Decision No. 71854 in accordance with A.R.S. § 40-252, and provided all

 6 parties an opportunity to be heard concerning the requested relief.

 7          11.     The Commission determined that certain of the Company's requested modifications

 8 to Decision No. 71854 did not warrant further Commission consideration, but voted to direct the

 9 Utilities Division ("Staff') to prepare and docket an order incorporating the following requested

10 modifications to be considered at September, 2011 Open Meeting:

11                  a.     The change of the wastewater late fee from $40 per month to 1.5% per month.

12                  b.     The addition back of$ 18,244,755 in disallowed wastewater plant, which

13                         includes the $10,892,391 disallowance for inadequately supported plant and

14                         the $7,352,364 disallowance related to affiliate profit.

15                  c.     The reinstatement of hook-up fee tariffs for water and wastewater divisions.

16                 d.      The determination of a rate of return of 8.0% for the wastewater division.

17                  e.     The inclusion of language permitting the Company to request income tax

18                         expense prospectively in a future A.R.S. § 40-252 Petition ifthe Commission

19                         changes its policy relating to imputed income tax expense.

20          12.     The Commission also determined that ifthe relief requested was granted, that new

21   rates should go into effect October 1, 2011, and that the Company could not a file a rate case with a

22 test year ending earlier than December 31, 2012.

23          13.     The Commission directed Staff and the Company to meet, discuss and analyze the rate

24 impacts concerning the remaining requested modifications to Decision No. 71854, and thereafter for

25   Staff to docket a report concerning the resulting revenue and rate design analysis.

26          14.     On August 26, 2011, Staff docketed its report as directed by the Commission.

27          15.     Upon due consideration of these matters pursuant to A.R.S. § 40-252, and in balancing

28 the implicated public interest concerning the certainty of Commission orders with the opportunity to


                                                  3                                      72579
                                                                          Decision No. - - -----
        Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 88 of 134

                                                                            Docket No. WS-2987A-08-0180

 1 take appropriate regulatory ratemaking measures presented by the circumstances herein, we find and

 2 conclude that it is in the public interest to modify Decision No. 71854 as determined in this decision.

 3          16.     The Company's hook up fee tariffs for its water and wastewater in effect prior to

 4 Decision No. 71854 are reinstated, with the condition that new tariffs be filed with wording in

 5 conformance with the hook-up fee templates on the Commission's website.

 6          17.     The Company is permitted to request income tax expense prospectively in a future

 7 A.R.S. § 40-252 Petition ifthe Commission changes its policy relating to imputed income tax

 8 expense.

 9          18.     The Company's wastewater division current tarifffor a $40 late payment fee is

1O modified to a late fee of 1.5% on the unpaid account balance, consistent with the similar tariff for the

11   Company's water division.

12          19.     The Company's wastewater rate base shall be increased to allow the additional

13 inclusion of plant in the amount of $18,244,755. As a result, the Company's adjusted fair value rate

14 base ("FVRB") for its wastewater division is modified, and is determined to be $17,270,554, an

15 increase of $17,133,992 over $136,562 authorized in Decision No. 71854.

16          20.     The rate ofretum on the Company's wastewater division adjusted FVRB shall be 8.0

17 percent.    This rate of return applied to the Company's adjusted wastewater division FVRB results in

18 an increase to the Company's Required Operating Income in the amount of $1,091,034 over the

19 $290,610 authorized in Decision No. 71854. The new Required Operating Income is determined to

20 be $1,381,644.

21          21.     Because we make these modifications in this decision, the new revenue requirement is

22 determined to be 11,591,861, which is an increase of $1,904,866 over the $9,686,995 authorized in

23 Decision No. 71854.

24          22.     In Staff's August 26, 2011 filing, Staff sets out an analysis with a revised rate design

25 with new rates intended to provide the Company the opportunity to earn the return authorized herein.

26 We approve the new rates as set out by Staff and attached to this decision as Exhibit A, and shall

27 require the Company to file new tariffs reflecting these approved rates.

28          23.    Under the new rates approved by this decision, a residential wastewater customer on a


                                                  4                       Decision No. - -72579
                                                                                          -----
        Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 89 of 134

                                                                            Docket No. WS-2987A-08-0180

 I   % inch meter would experience an increase of $6.56 or approximately 20% over the rates approved in

 2 Decision No. 71854, from $32.79 to $39.35 per month.

 3          24.    We find and conclude that the modifications made herein to Decision No. 71854 result

 4 in just and reasonable rates for the Company and its ratepayers.

 5          25.    We further find and conclude that the modifications made herein to Decision No.

 6 71854 shall be effective prospectively, and all other provisions, terms and rates in Decision No.

 7 71854 remain in full force and effect except where inconsistent with this Decision on rehearing.

 8          26.    We further find and conclude that because we make these modifications to Decision

 9 No. 71854, the public interest requires a stay out provision that prohibits the Company from filing a

1O future rate increase application that uses a test year ending earlier than December 31, 2012.

11          27.    We further find and conclude that it is in the public interest that new rates and tariffs

12 resulting from this Decision shall be effective for all service rendered on and after October 1, 2011.

13                                       CONCLUSIONS OF LAW

14          1.     Johnson Utilities is a public service corporation within the meaning of Article XV of

15 the Arizona Constitution and A.R.S. §§ 40-250, 40-251, 40-367, 40-202, 40-321, and 40-361.

16          2.     The Commission has jurisdiction over Johnson Utilities and the subject matter set

17 forth in the Company's rate application and in the Company's Petition to Amend Decision No.

18 71854 pursuant to A.R.S. § 40-252.

19          3.     Pursuant to A.R.S. § 40-252, the Commission, having reviewed the Petition and the

20 Staffs Memorandum dated August 26, 2011, concludes that it is in the public interest to approve the

21   modification to Decision No. 71854 as discussed herein.

22                                                    ORDER

23          IT IS THEREFORE ORDERED that Decision No. 71854 is modified by the Commission in

24 the manner determined by this Decision.

25          IT IS FURTHER ORDERED that Johnson Utilities shall not file for an increase in rates using

26 a test year ending earlier than December 31, 2012.

27          IT IS FURTHER ORDERED that all other matters set forth in Decision No. 71854 continue

28 to be in full force and effect except where inconsistent with the Decision.


                                                  5                       Decision No. - -72579
                                                                                           -----
        Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 90 of 134

                                                                          Docket No. WS-2987A-08-0180

 1          IT IS FURTHER ORDERED that Johnson Utilities shall file a tariff in conformance with this

 2 Decision for rates as shown in Exhibit A to go into effect for all service rendered on and after

 3 October 1, 2011, and notice its customers of the new rates on or before September 23, 2011.

 4          IT IS FURTHER ORDERED that in the event the Commission alters its policy to allow S-

 5 corporation and LLC entities to impute a hypothetical income tax expense for ratemaking purposes,

 6 Johnson Utilities may file a motion to amend this Order prospectively, and Johnson Utilities'

 7 authorized revenue requirement hereunder, pursuant to A.RS.§ 40-252, to reflect the change in

 8 Commission policy.

 9          IT IS FURTHER ORDERED that Johnson Utilities shall file new hook-up fee tariffs for both

10 water and sewer with wording conforming to the wording on the Commission's hook-up fee

11   templates on its website and the charges shall be the same as those on Johnson Utilities' former hook-

12 up fee tariffs.

13          IT IS FURTHER ORDERED that this Decision shall be effective immediately.

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 6                                     72579
                                                                        Decision No. - - -----
    Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 91 of 134

                                                             Docket No. WS-2987A-08-0180


1           BY ORDER OF THE ARIZONA CORPORATION COMMISSION

2

3

4

5
                                                                   Commissioner Burns
                                                                      Abstained
                              COMMISSIONER                        COMMISSIONER


                              IN WITNESS WHEREOF, I, ERNEST G. JOHNSON,
                              Executive Dire-ctor of the Arizona Corporation Commission,
                              have hereunto, set my hand and caused the official seal of this
                              Commissm to be affixed at the Capital, in the City of Phoenix,
                              this /5      day of Svpt~t41.<              2011.




                              EZG'S~
                              Executive Director




                                    7                      Decision No.     72579
         Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 92 of 134




Johnson Utillties L.L.C. - Wastewater Division                                                                      EXHIBIT A
Docket No. WS-02987A-OB-01BO                                                                                        Page 1of2
Test Year Ended December 31, 2007


                                                  EXHIBIT A
                                             WASTEWATER DIVISION

                                                                                      l"t:;K                l'ICVY RA I Cl:> Pt:K
!Monthly Minimum Charge                                                      DECISION NO. 71854                ARS 40-262

Meter Sizes (All Zones and Classes)
       5/8 Inch                                                                        $ 29.8100                     $    35.7700
      3/4 Inch                                                                         $ 32.7900                     $    39.3500
      1 Inch                                                                           $ 41.7300                     $    50.0800
      11/2 Inch                                                                        $ 53.6508                     $    64.3900
      2 Inch                                                                           $ 86.4400                     $ 103.7300
      31nch                                                                            $ 327.8700                    $ 393.4700
      41nch                                                                            $ 625.9300                    $ 751.1700
      61nch                                                                            $ 864.3700                    $ 1,037.3300
      81nch                                                                            $ 1,092.6000                  $ 1,430.8000
      10inch                                                                           $ 1,746.3300                  $ 2,056.7600

       Effluent   per 1, 000 gallons                                                   $         0.5280              $     0.6300
                  per acre foot                                                        $       170.3200              $   205.2900

Service Charges

 Establishment                                                                         $     25.00                   $    25.00
 Establishment (After hours)                                                           $     40.00                   $    40.00
 Deposit Requirement (Residential)                                                               (a)                          (a)
 Deposit Requirement (Non Residential Meter)                                                     (a)                          (a)
,Deposit Interest                                                                                (b)                          (b)
!Re-Establishment (With-in 12 months)                                                            (C)                          (c)
 Re-Establishment (After Hours)                                                                  (C)                          (c)
 NSF Check                                                                                    15.00                        15.00
 Deffered Payment, Per Month                                                                  1.50%                        1.50%
 After Hours service charge, per Rule R14-2-603D                             Refer to Above Charges       Refer to Above Charges

Late Charge per month                                                                            40.00                       1.50%
Service· Line Connection Charge                                                                 350.00                      350.00
Main Extension Tariff, per Rule R14-2-606B
except refunds shall be based upon five percent (5%) of
gross revenues from bonafide customers,                                                           Cost                        Cost
until all advances are fully refunded to Developer.                                                NIA                          (d)
             ...
Off-site Fac1hties Hook-up Fee

(a) Residential - two times the estimated average monthly bill. Non-residential - two and one-half times the estimated
    maximum monthly bill.
(b) Interest per Rule R14-2-603(B).
(c) Minimum charge times number of full months off the system. per Rule R14-2-603(B).
(d) New wastewater installations. May be assessed only once per parcel, service connection, or lot within a sub-
    division.




                                                                                                              Decision No. 72579
          Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 93 of 134




Johnson Utilities - Wastewater Division                                                                EXHIBIT A
Docket No. W-02987A-08-0180                                                                            Page 2 of 2
Test Year Ended December 31, 2007

COMPARISON OF RATE BASE AND REVENUE REQUIREMENT PER DECISION NO 71854 AND ARS 40-25:<

                                                                 [A]                     [B]                 [CJ
                                                             DECISION
                                                             NO. 71854               ARS 40-252            CHANGE
Gross Plant-in-Service                                 $       95,566,588        $ 113,811,344         $ 18,244,756
Accumulated Depreciation                                        (6,375,814)            (7,486,577)         (1,110,763)
Net Plant in Service                                   $       89, 190,774       $ 106,324,766         $ 17,133,992

Advances in Aid of Construction                                 (52,231,631)          (52,231,631)
Net Contribution in Aid of Construction                         (36,822,582)          (36,822,582)
Rate Base                                              $            136,562      $     17,270,554      $ 17,133,992

                                                           Operating Margin      Rate of Return
Required Operating Margin/Rate of Return                              3.00%               8.00%

Required Operating Income                              $               290,610   $      1,381,644      $    1,091,034

Operating Income Deficiency                            $         (1,631, 136)    $        232,727      $    1,863,863

Tax Gross-up Factor                                                     1.0220             1.0220

Gross Revenue Increase (Decrease)                      $         (1,667 ,020)    $       237,847       $   1,904,867

Adjusted Test Year Revenue                             $        11,354,014       $     11,354,014      $

Revenue Requirement                                    $         9,686,995       $    11,591,861       $   1,904,866

Percentage Increase in Revenue Requirement(Decrease)                   -14.68%                 2.09%          19.66%

Impact on 3/4 Inch Residential Bill
Average 3/4 Inch Residential Biii                      $                 32.79   $             39.35   $           6.56



\




·' ·~).




                                                                                                        Decision No. 72579
         Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 94 of 134


 COMMISSIONERS
GARY PIERCE - Chairman                                                                                      SANDRA D. KENNEDY
     BOB STUMP                                                                                                COMMISSIONER
 SANDRA D. KENNEDY
   PAUL NEWMAN                                                                                            Direct Line: (602) 542-3625
   BRENDA BURNS                                                                                               Fax: (602) 542-3669
                              ARIZONA CORPORATION COMMISSION                                             E-mail: skennedy@azcc.gov




                                                   September 14, 2011




 Arizona Corporation Commission
 Docket Control
 WS02987A-08-0180

         Re:       Johnson Utilities; Dissent Letter
                   WS-02987 A-08-0180

 To all Interested Parties;
 I am submitting my dissent letter explaining my No vote of September 6, 2011 on the rehearing
 of Johnson Utilities Company's (Company) application for an increase in its Water and
 Wastewater Rates for Customers within Pinal County, AZ.

 The case and record before the Commission posed many concerns on how the company was
 operating and keeping vital business records. Due to those issues and concerns, in my opinion,
 the original order issued on August 2010 (Decision No. 71854) was the correct one.

 While having said that, when the company petitioned the Commission for a rehearing, I voted to
 give the company another opportunity to present new evidence that was not part of the previous
 record. However, that did not occur.

 With no additional evidence or an amended recommended opinion and order presented to the
 Commissioners, there was nothing new to persuade me that we erred in Decision No.71854.
 Given the lack of new evidence or information, I do not believe the record supports the vote to
 amend Decision No. 71854 and the resulting increases in rates for Johnson Utilities' customers.

 I am concerned that the manner in which the Commission reversed several key ratemaking
 components will lead to a precedent that may be used or referenced by other companies when
 they do not support their rate cases with proper documentation. As I mentioned earlier, the
 record was very clear on the fact the company was not maintaining appropriate day-to-day record
 keeping, and raised with concerns that transactions with affiliates and related parties may lack
 needed transparency and were not conducted at arms length. For me, the Commission's
 Decision based on the record presented did not support a finding that amending Decision No.
 71854 is in the public interest.




               1200 wEsT wAsH1NGToN, PHOENIX, AR1zoNA 05007-2996 1400 wEsT coNGREss sTREET, TucsoN, ARIZONA 05701-1347
                                                            www.azcc.gov
                                                                                                                         Decision No. 72579
       Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 95 of 134


Page 2
Johnson Utilities WS02987A-08-0180


I know this rate case has been a learning process for Johnson Utilities. The company seems
committed from this point on to conduct their business in a professional manner. I believe this is
evident by the Company's statements that they have made reorganizational changes. However,
that was not the record before us and I could not vote for a decision that will increase the
wastewater rates that lack the proper documentation.

Our job as Commissioners is to find just and reasonable rates that are in the public interest, to
allow investors the opportunity to get a reasonable return on their investments. However, the
utility that holds a monopoly has a responsibility to show that it indeed made those investments.
Without adequate documentation, it is unfair to make the ratepayers bear that burden.

It is because of these facts I voted against increasing the rates.

Sincerely,


~~'&
Corporation Commissioner
Sandra D. Kennedy




                                                                                     Decision No.    72579
Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 96 of 134




        3
EXHIBIT 3



                                                     EXHIBIT 3
      Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 97 of 134

                                                                          ll~~!M~~~l~llHH
                                                                            0000146924
 1                   BEFORE THE ARIZONA CORPORATION COMMISSION

 2   BOB STUMP
          Chairman                       Alizona Corporation Commission
 3   GARYPIERCE
          Commissioner                     DOCKETED
 4   BRENDA BURNS
          Commissioner                          JUL. 1 6 2013
 5   BOBBURNS
          Commissioner
 6   SUSAN BITTER SMITH
          Commissioner
 7

 8   STAFF REPORT FOR THE PETITION TO                     DOCKET NO. WS-02987A-08-0180
     AMEND DECISION NOS. 71854 AND
 9                                                        DECISION NO. 73992
     72579 PURSUANT TO ARS § 40-252
     REGARDING THE MATTER OF THE                          ORDER
10
     APPLICATION OF JOHNSON UTILITIES,
11   LLC, DBA JOHNSON UTILITIES
     COMPANY, FOR AN INCREASE IN ITS
12   WATER AND WASTEWATER RATES FOR
     CUSTOMERS WITHIN PINAL COUNTY,
13   ARIZONA
14

15   Open Meeting
     June 27, 2013
16   Phoenix, Arizona

17   BY THE COMMISSION:

18                                        FINDINGS OF FACT

19           1.    Johnson Utilities, LLC, dba Johnson Utilities Company ("Johnson" or "Company")

20   is a Class A water and wastewater public service corporation. The Company is headquartered in

21    Scottsdale, Arizona, but its service area encompasses various areas of Pinal County, Arizona. In

22   the test year, ending December 31, 2007, the Company served an average of 17,541 water

23   customers and 21,596 wastewater customers.

24           2.    The Company has filed a petition as described below arising from the Arizona

25    Corporation Commission's ("Commission") recent policy change regarding income taxes.

26   Background

27           3.    On September 15, 2011, the Commission issued Decision No. 72579, which

28    established the current rates for Johnson. This Decision amended the rates that had been set for
      Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 98 of 134

     Page2                                                            Docket No. WS-02987A-08-0180

 1   Johnson in Decision No. 71854, issued August 25, 2010. Decision No. 72579 also provided that

 2   Johnson could seek an allowance for income taxes generated as a result of its operations if the
 3   Commission changed its policy regarding the treatment of income taxes for subchapter S

 4   corporations.

 5           4.      On February 21, 2013, in Decision No. 73739, the Commission adopted a policy

 6   allowing every utility entity, other than subchapter C corporations and tax-exempt entities, to seek

 7   to include in its cost of service an income tax allowance based on the lower of comparable

 8   subchapter C corporate income tax expense, or the combined personal income tax obligation
 9   created by the distribution of the utility's profits.

10           5.      On March 8, 2013, the Company filed a petition to amend Decision No. 71854

11   pursuant to Arizona Revised Statutes ("A.R.S.") § 40-252.          The Company has included full

12   schedules that appropriately fulfill the new income tax policy requirements and the resulting

13   recognition of an income tax allowance. Staff has confirmed that the amount that the Company is

14   seeking to collect for income taxes is less than it would be ifthe Company had elected to be taxed

15   as a stand-alone C corporation. The increase to the revenue requirement for water customers is

16   $125,071, or an increase of 0.95 percent, and the increase to the revenue requirement for

17   wastewater customers is $747 ,274, or an increase of 6.58 percent.         Staff concurs with these

18   amounts because they comply with the Commission's new policy and will therefore result in just
19   and reasonable rates.

20           6.      In its filing, the· Company is not proposing any changes to its fair value rate base,

21   which is negative $2,414,613 for its water division and $17,270,553 for its wastewater division.

22   Adopting the increases proposed by the Company would increase the Company's revenue

23   requirements to $9,899,013 and $12,339,134 for its water and wastewater divisions, respectively.

24           7.      For the water division, there is no impact to the fair value rate of return ("FVROR")

25   because the fair value rate base is negative, i.e., the revenue requirement is based on an operating

26   margm. The impact to rates is de minimis because the amount of the increase is so small.

27
28

                                                                         Decision No.    73992
      Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 99 of 134

     Page 3                                                            Docket No. WS-02987A-08-0180

 1            8.     For the wastewater division, the FVROR remains at 8.0 percent, or may become
2    12.33 percent, depending on the ratemaking classification for the income tax issue, as discussed
3    in Finding of Fact Nos. 14- 16 below.

4             9.     The Company's current rates, based on a 2007 test year, were approved in Decision
5    No. 71854, as amended by Decision No. 72579. In that case, the Company requested recognition

6    of income tax expense in its application, but it was disallowed as the Commission's policy at that
7    time did not recognize income tax for pass-through entities that had no income tax liability.
 8   However, also at that time, the Commission was in the process of evaluating changes to this
9    policy, which ultimately resulted in Decision No. 73739.
10            10.    In its petition, the Company stated that, if its application is approved, the Company

11   would not need new rates to be effective prior to July 1, 2019.
12            11.    Staff notes that the new Commission income tax policy has no stay-out

13   requirements.     Further, Decision No. 71854 (amended by Decision No. 72579) was the
14   Company's first rate case since the granting of its Certificate of Convenience and Necessity by

15   Decision No. 60223 (May 27, 1997).
16            12.    Because of the length of time between rate cases that would occur ifthe Company

17    did not file a new rate application for several years, Staff recommends that the Company be
18    ordered to file a full rate case application for its water and wastewater divisions by no later than
19    June 30, 2015, using a 2014 calendar year test year.

20   Notice
21            13.    Staff asked the Company to provide the notice attached as Attachment 1 to the Staff

22    Memorandum in a special direct mailing to all of its customers by May 8, 2013. Staff also asked
23    the Company to provide the attached notice to all parties to this case by May 8, 2013.

24   Terminology

25            14.    The Commission's new policy on the income tax issue for pass-through entities

26    refers in the body of the policy to an "imputed income tax expense"; however, in items 5, 6, and 7

27    listed on page 3 of the policy statement, it refers to an "income tax allowance." Although this

28

                                                                          Decision No.    73992
     Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 100 of 134

     Page 4                                                         Docket No. WS-02987A-08-0180


 1            terminology may appear insignificant, the classification of this adjustment impacts the

 2            calculation of the FVROR.

 3            15.   If the income taxes were classified as an imputed expense, the FVROR for this case

4    would not be impacted (will remain 8.0 percent) for the Johnson wastewater division. If the

 5   income taxes were classified as an allowance, the resulting FVROR could be 12.33 percent.

 6   Within the context of this case, however, the actual rate impact to customers is the same under

 7   either classification.

 8            16.   Staff believes that, for the purposes of accounting, auditing, bookkeeping, and other

 9   associated activities, the Commission was correct on page 3 of its policy statement in classifying

10   the income taxes for pass-through entities as an "allowance." This classification is also consistent

11   with that used in Texas (referred to on page 2 of the Commission's policy statement) and with

12   that used by the Federal Energy Regulatory Commission. However, for ratemaking purposes, the

13   Commission will classify this adjustment as an imputed expense, which is the intent of the

14   Commission's policy.

15   Rate Design

16            17.   The Company has proposed a rate design that includes both an increase to the

17   monthly minimum charge and an increase to the commodity charge for its water division, and an

18   increase to its monthly minimum charge for its wastewater division as there is no commodity

19   charge (except for the purchase of effluent) for wastewater service.

20            18.   Staff concurs with the Company on its proposed rate design. For informational

21   purposes, the typical bill impact analysis for a %-inch meter residential customer using the

22    average of 6,931 gallons per month is as follows:

23                  Water          current bill is $29. 81
                                   proposed bill would be $30.28
24                                 increase would be $0.47 or 1.58%.
25

26                  Wastewater:    current bill is $39.35
                                   proposed bill would be $42.00
27                                 increase would be $2.65 or 6.73%.

28

                                                                        Decision No. 73992
      Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 101 of 134

      Page 5                                                          Docket No. WS-02987A-08-0180


 1    Staff Recommendations

 2             19.   Staff recommends approval of the rate increases requested by the Company in the

 3    amounts of $125,071 for its water division and $747,274 for its wastewater division.

 4             20.   Staff further recommends approval of the associated rate design proposed by the

 5.   Company in its application.

 6             21.   Staff further recommends that the Company be ordered to file a full rate case

 7    application for both its water and wastewater divisions by no later than June 30, 2015, using a

 8    2014 calendar year test year.

 9                                        CONCLUSIONS OF LAW

10             1.    Johnson Utilities, LLC, dba Johnson Utilities Company, is a public service

11    corporation within the meaning of Article XV of the Arizona Constitution and A.R.S. §§40-250

12    and-252.

13             2.    The Commission has jurisdiction over the Company and over the subject matter of

14    the application.

15             3.    Notice of the proceeding and an opportunity to be heard have been afforded in the

16    manner prescribed by law.

17             4.    For the purposes of evaluating this application, the information set forth in Finding

18    of Fact Nos. 6- 8 serve as appropriate fair value information for the Commission's consideration.

19             5.    The Commission may determine appropriate ratemaking classifications pursuant to

20    Article XV, Section 3 of the Arizona Constitution, and the rates proposed herein are just and

21    reasonable.

22             6.    Decision Nos. 71854 and 72579 are hereby modified to provide for recovery of

23     income taxes through rates.

24             7.    Staffs recommendations are reasonable and hereby approved.

25                                                 ORDER

26             IT IS THEREFORE ORDERED that Decision Nos. 71854 and 72579 are hereby modified

27    to permit Johnson Utilities, LLC, DBA Johnson Utilities Company, to recover income taxes as

28    requested in its March 8, 2013 petition.

                                                                         Decision No.    73992
      Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 102 of 134

     Page 6                                                      Docket No. WS-02987A-08-0180


 1            IT IS FURTHER ORDERED that the recommendations of Staff discussed in Findings of

 2   Fact 19 through 21 are reasonable and are hereby adopted.

 3            IT IS FURTHER ORDERED that this decision shall become effective immediately.

 4

 5              BY THE ORDER OF T~ZONA CORPORATION CO ,___

 6

 7

 8

 9

10   COMMISSIONER
11
                                         IN WITNESS WHEREOF, I, JODI JERICH, Executive
12                                       Director of the Arizona Corporation Commission, have
13                                       hereunto, set my hand and caused the official seal of this
                                         Commission to be affixed at the Capitol, in the City of
14                                       Phoenix, this \i.J-11> day of ~                   , 2013.

15

16

17

18

19   DISSENTb 1 ~~~
20
21   DISSENT: _ _ _ _ _ _ _ _ __

22   SMO:DWC:lhm\JFW

23

24

25

26

27

28

                                                                    Decision No. 73992
     Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 103 of 134

     Page 7                                                        Docket No. WS-02987A-08-0180


 1   Service List for: Johnson Utilities, LLC, dba Johnson Utilities Company
     Docket No. WS-02987 A-08-0180
 2
     Mr. Jeffrey W. Crockett, Esq.
 3
     Brownstein Hyatt Farber Schreck, LLP
 4   One East Washington Street, Suite 2400
     Phoenix, Arizona 85004
 5
     Mr. George H. Johnson
 6   Johnson Utilities, LLC
     5320 East Shea Boulevard
 7
     Scottsdale, Arizona 85254
 8
     Mr. Craig A. Marks
 9   Craig A. Marks, PLC
     10645 North Tatum Boulevard, Suite 200-676
10   Phoenix, Arizona 85028
11
     Mr. James E. Mannato, Town Attorney
12   Town of Florence
     P.O. Box 2670
13   775 North Main Street
     Florence, Arizona 85232-2670
14

15   Mr. Daniel Pozefsky, Esq.
     RUCO
16   1110 West Washington Street, Suite 220
     Phoenix, Arizona 85007
17
     Mr. Steven M. Olea
18   Director, Utilities Division
19   Arizona Corporation Commission
     1200 West Washington Street
20   Phoenix, Arizona 85007

21   Ms. Janice M. Alward
     Chief Counsel, Legal Division
22   Arizona Corporation Commission
23   1200 West Washington Street
     Phoenix, Arizona 85007
24

25

26

27

28

                                                                      Decision No.   73992
Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 104 of 134




EXHIBIT 4



                                                     EXHIBIT 4
                Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 105 of 134
v
    4
                       L
             {)R¥G'lnl\l-
             opiGINA
                                        r:" r
                                          FT
                                          FORMAL QGMPLMN
                                                 LOCV!PLIU: NE      I
                                                                         .       ..i.


                                                                                                                          1111
                                                                                                                            !11!11111)1
                                                                                                                          yIIwe    011 1,111
                                                                                                                              II IH11 IIIIIINI IIIIIWill!
                                                                                                                            0 0001 801 2 5
                                                     Q;'flF1\
                                                     P 7 rri‘'71"p               v       I
        I1                  BEFORE THE ARlZONA
                                       ARIZONACORA>OR»A'H6N
                                               CORR0RAfl         C0mml:ss1un
                                                                         r       "           ...
                                                                   A.. . J 5 .       A   U    . n .         ...
        2
        2
             COMMISSIONERS                                         tr
                                                                             .
                                                                                                                      .

        3                                                                                             ...         u

             TOM
             TOM FORESE,
                 FORESE, Chairman
                         Chairman
        4    BOYD DUNN
             DOUG
             DOUG LITTLE
        5
        5    ANDY TOBIN
             BOB BURNS
        6
        6
                                                                                         WS02987A-17-0192
                                                                                         WS-02987A-17-0192
        77   FORMAL COMPLAINT OF DELTON                            NO.
                                                                   NO.
             MUNDAY
             MUNDAY ANDAND THOSE SIMILARLY
                           THOSE SIMILARLY
        8
        8    SITUATED AGAINST THE ARIZONA                                                                                      Ali20n8
                                                                                                                               Arizona CorporationCm  rrission
                                                                                                                                       Corporation Co mission
             CORPORATION COMMISSION, JOHNSON
                                       JOHNSON
        9    UTILITIES
             UTILITIES LLC
                       LLC AND
                           AND NON
                               NON PUBLIC
                                   PUBLIC                          FFORMAL
                                                                     O R M A L COMPLAINT
                                                                               COMPLAINT
                                                                                                                                   DOCKET
                                                                                                                                   DOCKET J
        9
             SERVICE COMPANIES R&R PARTNERS
    10
    10       INC., JOHNSON
                   JOHNSONINTERNATIONAL
                            INTERNATIONAL INC.
                                          INC.                                                                                        wn192    w
                                                                                                                                      JUN 19 2117
                                                                                                                                                             I

    ll
    11                                                                                                                                DOCKETED B

    12
    12

    13
    13
                    Pursuant  to the
                    Pursuant to   the provisions
                                      provisionsof
                                                 ofA.R.S. §§40-246
                                                   A.R.S. §§        and 40-248
                                                             40-246 and 40-248and
                                                                               andA.A.C.
                                                                                   A.A.C. R14-3-106(L),
                                                                                          R14-3-l06(L),

    14
    14
             Delton Munday
                    Munday and
                           and those similarly situated who
                               those similarly          who have signed
                                                                 signed below
                                                                        below ("Munday
                                                                              ("Munday Group")
                                                                                       Group") hereby
                                                                                               hereby

    15
    15
             files its formal Complaint
                              Complaint against
                                        against Johnson Utilities LLC,
                                                Johnson Utilities LLC, the
                                                                        the Arizona
                                                                            Arizona Corporation
                                                                                    Corporation Commission

    16
    16
             ("ACC") and
             ("ACC")  andnon
                          nonpublic
                              publicservice
                                     servicecompanies
                                             companies R&R
                                                       R&RPartners
                                                           Partners Inc. and Johnson International Inc.
                                                                             Johnson International

    17
    17
             and request  that the
                 request that  the ACC
                                   ACC issue anorder
                                       issue an orderfor
                                                      for the
                                                           the relief
                                                               relief requested
                                                                      requestedatatthe
                                                                                    theend
                                                                                        endof
                                                                                            ofthis
                                                                                               thiscomplaint.
                                                                                                    complaint.

    18
    18
             PART IES
             PARTIES

    19
    19
                     l. Delton
                     1. DeltonMunday
                               Mundayand
                                      andthose
                                           thosesigned
                                                 signedbelow
                                                        beloware
                                                              areusers
                                                                  usersand
                                                                       and consumers
                                                                           consumers of water and

    20       wastewater products
             wastewater productsprovided
                                 providedby
                                          byJohnson.
                                             Johnson. They
                                                      They bring
                                                           bring this Complaint
                                                                      Complaint on
                                                                                on behalf
                                                                                   behalfof
                                                                                          ofthemselves
                                                                                             themselves

    211
    2        and all those similarly situated
                     those similarly  situatedand
                                              and seek
                                                  seek class designation pursuant
                                                       class designation pursuant to
                                                                                   to AAC
                                                                                      AAC 14-3-104© and

    22       Rule 23, ARCP.

    23               2 . Defendant R&R
                     2.            R&R Partners Inc. is an
                                       Partners Inc.    an Arizona
                                                           Arizona corporation
                                                                   corporation with
                                                                               with its
                                                                                     itsheadquarters
                                                                                        headquarters in

    24       Maricopa County, Arizona and constituted
                                          constituted under
                                                      under the
                                                             the laws
                                                                  laws of
                                                                       of the
                                                                           the State
                                                                               Stateof
                                                                                     ofArizona.
                                                                                        Arizona. It is
                                                                                                    is not a

    25       public
             public service
                    service company regulated by the ACC and at all
                                                                all times
                                                                     times material,
                                                                           material,employed
                                                                                     employedJames
                                                                                              James

    26       Norton.
             Norton.

    27               3. Defendant  JohnsonUtilities
                        Defendant Johnson  UtilitiesL.L.C.
                                                     L.L.C.isisan
                                                                anArizona
                                                                   Arizonalimited
                                                                            limitedliability
                                                                                    liability corporation with its
                                                                                              corporation with

    28       headquarters  in Maricopa
             headquarters in  Maricopa County,
                                       County, Arizona
                                               Arizona and constituted under the laws of
                                                                                      of the State of
                                                                                             State of

                                                         Page
                                                         Page 1I of
                                                                 of 8
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 106 of 134
1


    I




         1I   Arizona. At
                       Atall
                          alltimes
                               timesmaterial
                                     materialhereto,
                                              hereto,ititwas
                                                          wasaa public
                                                                 publicservice
                                                                        service company
                                                                                company regulated by the ACC
        2     and employed George Johnson, who
                           George Johnson, who was also an
                                                        an owner.

         3           4. Defendant Johnson
                                  JohnsonInternational
                                          International Inc. is an
                                                                an Arizona corporation with
                                                                                       withits
                                                                                            itsheadquarters
                                                                                                headquarters
        4     in Maricopa County, Arizona and
                                          and constituted
                                              constituted under
                                                          underthe
                                                                thelaws
                                                                    lawsof
                                                                         ofthe
                                                                            theState
                                                                                StateofofArizona.
                                                                                          Arizona.At
                                                                                                  At all
                                                                                                     all

        5
        5     times material hereto, it employed
                                        employed George
                                                 George Johnson, who was also an
                                                                              an owner
                                                                                 owner and
                                                                                       and it is
                                                                                              is also not a
        6     public
              public service         regulated by
                     service company regulated by the
                                                  the ACC.
                                                      ACC.

         7           5. The Arizona
                            Arizona Corporation
                                    Corporation Commission
                                                Commission isis aa governmental
                                                                   governmental body
                                                                                bodycreated
                                                                                     created by the
        8     Arizona Constitution, Article 15.
        9     JURISDICTION
              JURISDICT ION AND VENUE

        10              Jurisdiction and venue
                     6. Jurisdiction           areproper
                                         venue are properinin this
                                                               this forum
                                                                    forum under
                                                                          under A.R.S.
                                                                                A.R.S. §§40-246
                                                                                         40-246 et.
                                                                                                et. seq.
        ll
        11    GENERAL ALLEGATIONS
        12           BACKGROUND
        13
        13                   A.      The Rate Case

        14           7. Garry Pierce
                              Pierce("Pierce")
                                     ("Pierce") was
                                                wasaamember
                                                     memberof
                                                            ofthe
                                                               theACC
                                                                  ACC from
                                                                      from 2007
                                                                           2007 to
                                                                                 to 2015.
                                                                                    2015. The

        15               regulates utilities
              Commission regulates  utilities in Arizona, including
                                                          includingwater
                                                                    waterutilities
                                                                          utilitiesand
                                                                                    andconsists
                                                                                        consists of
                                                                                                 of five
                                                                                                    five elected
                                                                                                         elected
        16    members.

        17              One of
                     8. One of the
                               the water
                                   water utilities
                                         utilities regulated
                                                   regulated by
                                                             by the Commission
                                                                    Commission is
                                                                               is Johnson
                                                                                  JohnsonUtilities,
                                                                                          Utilities, which
                                                                                                     which

        18    was owned
              was owned and
                        and controlled by
                                       byGeorge
                                          George Johnson.
        19           9. Prior to
                              to August,
                                 August,2010,
                                         2010,Johnson
                                              Johnson Utilities
                                                      Utilitiesrequested
                                                                requestedaafair
                                                                            fairvalue
                                                                                 valuerate
                                                                                       ratebase
                                                                                            base increase
                                                                                                  increase for
    20        its wastewater division
                             division in
                                       inthe
                                          theamount
                                             amountof
                                                    of$17,479,735.
                                                       $17,479,735. See
                                                                    See ACC
                                                                        ACC Decision
                                                                            Decision #71854
                                                                                     #71854 at p. 4.
    21
    21        Johnson also requested
              Johnson also requestedrecovery
                                     recoveryof
                                              ofGeorge
                                                GeorgeJohnson's
                                                       Johnson'spersonal
                                                                 personalincome
                                                                          incometaxes
                                                                                 taxesininthe
                                                                                           theamount
                                                                                               amount of
                                                                                                      of

    22        $l,l85,679. Id.
              $1,185,679.  Id.at
                              at p.
                                 p. 45.
    23               10. The ACC staff and
                                       and Arizona's
                                           Arizona's Residential Utility
                                                                 UtilityConsumer
                                                                         ConsumerOffice
                                                                                 Officeboth
                                                                                        bothopposed
                                                                                            opposed the
    24        requested increasesand
              requested increases andother
                                      otherrequested
                                            requestedincreases,
                                                      increases,  citingnumerous
                                                                citing   numerousconcerns
                                                                                  concernswith
                                                                                           withaa lack
                                                                                                   lack of
                                                                                                        of

    25        documentation, facilities
                             facilities not actually
                                            actually being
                                                     being in
                                                            in use
                                                                use and Johnson Utilities doing
                                                                        Johnson Utilities doing extensive
                                                                                                extensive
    26        business with
              business with other entities owned by
                                                 by George Johnson. Pierce
                                                    George Johnson. Pierce and all other
                                                                                   other Commissioners
                                                                                         Commissioners
    27                 these requested
              rejected these requestedincreases
                                       increaseson
                                                 onAugust
                                                    August24,
                                                           24,2010.
                                                              2010.Id.
                                                                    Id. at
                                                                        at pp. 72-74.

    28               l l. The
                     11.   Thestandard
                               standard for
                                        for a grand jury
                                                    jury indictment
                                                          indictmentisis"probable
                                                                         "probablecause."
                                                                                   cause."Probable
                                                                                           Probablecause
                                                                                                    cause is

                                                         Page 22 of
                                                                 of 8
                Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 107 of 134
    U
\




        1I   defined as "evidence
                        "evidence sufficient
                                  sufficient to
                                              to cause   personof
                                                 cause a person of ordinary
                                                                   ordinary prudence and
                                                                                     and caution
                                                                                         caution to

    2
    2        conscientiously entertainaareasonable
             conscientiously entertain   reasonablebelief
                                                    beliefofofthe
                                                                theaccused's
                                                                    accused's  guilt."US
                                                                             guilt."   USv.v.Infante,
                                                                                              Infant, 782
                                                                                                      782
    3        F.Supp.2d 815, 817-18
                            817-18(D.
                                   (D. Ariz.
                                       Ariz. 2010).
                                             2010). According
                                                    Accordingtotoan
                                                                 an indictment
                                                                     indictmentissued
                                                                                issued May
                                                                                       May23,
                                                                                           23, 2017,
                                                                                               2017, a
    4        grand jury
                   jury reasonably
                         reasonably concluded that
                                              that between
                                                   between August
                                                           August25,
                                                                  25,2010
                                                                     2010 and
                                                                          and September,
                                                                              September, 201 l, Pierce,
                                                                                         2011,  Pierce,
     5       R&R
             R&R Partners Inc. ("R&R")
                 Partners Inc. ("R&R") and
                                       and Johnson
                                           Johnson Utilities
                                                   Utilitiesconspired
                                                             conspired together for Johnson
                                                                                    JohnsonUtilities
                                                                                            Utilities to

     6       bribe Pierce,  through its agent
                   Pierce, through      agent Johnson
                                              JohnsonInternational,
                                                      lntemational, in exchange for his vote to allow
                                                                                                allow Johnson
                                                                                                      Johnson
     7
     7       Utilities
             Utilitiestotoraise
                           raise their
                                 their residential
                                       residential rates for both
                                                   rates for both water and
                                                                        and wastewater.
                                                                            wastewater. According to the

     8       indictment, R&R
             indictment, R&Rarranged
                             arranged for
                                       for and
                                           and facilitated
                                               facilitatedthe
                                                           thebribe
                                                               bribeand
                                                                    and Johnson
                                                                        Johnson International,
                                                                                International, which
                                                                                               whichshares
                                                                                                     shares
    9        common ownership with
                              withJohnson
                                   Johnson Utilities,
                                           Utilities,paid
                                                      paidthe
                                                           thebribe
                                                               bribeas
                                                                     as an
                                                                        an agent of Johnson
                                                                                    JohnsonUtilities.
                                                                                            Utilities.

10                  12. On February 28, 2011,
                           February 28, 2011, Johnson
                                              JohnsonUtilities
                                                      Utilities petitioned to
                                                                           to amend ACC
                                                                                    ACC Decision
                                                                                        Decision 71854.
                                                                                                 71854.
    ll
    11       See ACC
             See ACC Decision
                     Decision #72579
                              #72579atatp.p.1.
                                             1. On July 12, 2011, Pierce
                                                                  Pierce and
                                                                         andaamajority
                                                                              majority of the ACC voted

12           to reopen ACC Decision #71854.
                reopen ACC          #71854. Id.
                                            Id. at
                                                at p. 2.

13                  13. On August 9, 2011,
                                     2011, Johnson
                                           JohnsonUtilities
                                                   Utilities filed a proposed  amendmentmodifying
                                                                     proposed amendment modifying ACC

14           Decision #71854 concerning the relief
                                            relief requested.
                                                   requested. The amendment was adopted by Pierce for
15           purposes of discussion
             purposes of discussionand
                                    andconsideration
                                        considerationatatthe
                                                          theAugust
                                                             August 11,
                                                                    11,2011
                                                                        2011Open
                                                                            OpenMeeting.
                                                                                 Meeting. Id.
                                                                                          Id. at p. 3.

16                   14. On September 6, 2011, Pierce voted to
                                                            to increase
                                                                increase the fair
                                                                             fair value
                                                                                  valuerate
                                                                                        rate base of Johnson
                                                                                             base of
17           Utilities'
             Utilities'wastewater
                        wastewater division
                                   divisionby
                                            by$17, 133,992. He also voted
                                               $17,133,992.         voted to
                                                                           to allow
                                                                              allow Johnson Utilities to
                                                                                    Johnson Utilities
18           request future reimbursement of George
             request future                  George Johnson's
                                                    Johnson's income
                                                               income tax.
                                                                       tax. He
                                                                            He also
                                                                               also voted
                                                                                    voted to
                                                                                          to change
                                                                                             change the
19           late fee from $40 to 1.5% of
                  fee from             of unpaid account
                                                 account balances, for an
                                                         balances, for an 8%
                                                                          8% rate
                                                                             rate of
                                                                                  of return
                                                                                     return on
                                                                                            on the
                                                                                               the fair
                                                                                                   fair value

20           rate baseof
             rate base ofJohnson
                          JohnsonUtilities'
                                  Utilities' wastewater
                                             wastewaterdivision
                                                        division (which
                                                                 (which was higher than the previously

21           approved 3%) and for the reinstatement
                                      reinstatement of
                                                    of hook
                                                       hook up tariffs for
                                                                       for both
                                                                           both the
                                                                                 the water
                                                                                     water and
                                                                                           and wastewater
22           divisions.
             divisions. Id.
                         Id.at
                            atpp.
                               pp.3-6.
                                   3-6.These
                                        Thesenew
                                              newmeasures
                                                  measures were projected to increase  JohnsonUtilities'
                                                                             increase Johnson  Utilities'

23           annual revenue requirement by $1 ,904,866and
                                           $1,904,866  andhave
                                                          havenow
                                                               now been
                                                                   beenin
                                                                        in place
                                                                           place for
                                                                                 for six
                                                                                     six years. Id. at pp.
                                                                                         years. Id.
24           3-6.
25                   15. ACC Decision #72579 passed
                                             passedwith
                                                    with three votes
                                                               votes on
                                                                     on aa five
                                                                            five member Commission and

26           would not
             would not have
                       have passed without Pierce's vote. Commissioner
                            passed without                Commissioner Sandra
                                                                       Sandra Kennedy, dissenting,
277
2            wrote: "The
                    "Thecase  and record
                         case and record before
                                         before the
                                                 the Commission
                                                     Commission posed
                                                                posed many concerns
                                                                           concerns on
                                                                                    on how
                                                                                       how the company

28               operating and keeping vital
             was operating             vitalbusiness
                                             businessrecords.
                                                      records. Due
                                                               Due to
                                                                    to those
                                                                        those issues  and concerns,
                                                                               issues and concerns,in
                                                                                                    in my

                                                         Page
                                                         Page 33 of
                                                                 of 8
         Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 108 of 134



 1I   opinion, the original order issued
                                  issued on             (Decision No.
                                            August 2010 (Decision
                                         on August                           was the
                                                                      71854) was
                                                                  No.71854)                  one.
                                                                                 the correct one.
2     While        said that,
            having said
      While having                                                       for aa rehearing,
                        that, when the company petitioned the Commission for                  voted
                                                                                rehearing, II voted
3                         another opportunity to present new evidence that
      to give the company another                                                  part of the
                                                                      that was not part
4     previous record. However, that
                                that did
                                     did not
                                         not occur.
                                             occur. With    additional evidence
                                                         no additional
                                                    with no                        an amended
                                                                                or an
                                                                       evidence or    amended
 5
 5    recommended opinion and order presented
                  opinion and       presented to     Commissioners, there
                                                 the Commissioners,
                                              to the                          nothing new to
                                                                          was nothing
                                                                    there was

6     persuade me
      persuade methat
                  thatwe
                       weerred
                          erredininDecision  No.7l854. Given the lack of
                                    DecisionNo.71854.                    new evidence or
                                                                      of new
7     information, II do
      information,    do not
                         not believe the record
                             believe the                             amend Decision
                                                                  to amend
                                         record supports the vote to                    71854 and the
                                                                                    No. 71854
                                                                           Decision No.

8     resulting increases
                increases in
                           in rates
                              ratesfor
                                    forJohnson Utilities' customers."
                                        JohnsonUtilities'

 9                   B.      Payments
                             Payments

10
10           16. According  to the
                 According to       indictment, on September
                                the indictment,    September 28, 2011, Pierce
                                                             28, 2011,        andhis
                                                                       Pierce and     wife met
                                                                                  his wife     with
                                                                                           met with

11
ll    James
      James Norton,
            Norton, an
                    an employee
                       employee of R&R and
                                of R&R         thirdparty
                                       and aa third        and formalized
                                                     party and               agreement that
                                                                           anagreement
                                                                formalizedan                had
                                                                                       that had
12    been reached
           reached previously,
                   previously, as
                               as follows:    Johnson International would send $6,000 per month to
                                  follows: a) Johnson

13    the third party,
                party, who
                       who would
                           would then disburse $3500
                                 then disburse       of the
                                               $3500 of     moneyto
                                                        the money   Pierce's wife;
                                                                  toPierce's       b) Pierce's
                                                                             wife; b)          wife
                                                                                      Pierce's wife

14          sign aa confidentiality
      would sign    confidentialityagreement,               shield against
                                    agreement, to act as aa shield              inquiry into the source
                                                                           any inquiry
                                                                   againstany                           of
                                                                                                 source of

15        money, and
      the money;        Johnson Utilities,
                     c) Johnson
                 and c)                                                affiliated entity
                                                   International or an affiliated
                                Utilities, Johnson International                                as agent
                                                                                         actingas
                                                                                  entity acting    agent
16
16    of Johnson
      of         Utilitieswould
         Johnson Utilities       alsopurchase
                           wouldalso           propertyworth
                                      purchaseproperty       $350,000for
                                                       worth$350,000      the Pierces,
                                                                      forthe            in aa manner
                                                                              Pierces, in     manner
17
17               withstand scrutiny
      that would withstand                     time.
                                    at a later time.
                           scrutiny at
18           17. According
             17.              the indictment, Johnson International, acting
                           to the
                 According to                                                   and on
                                                                            for and
                                                                     acting for               of
                                                                                       behalf of
                                                                                    on behalf

19    Johnson Utilities, made payments
              Utilities, made                                                fashion on November 9,
                                                                   described fashion
                              payments to the Pierces in the above described
20    201 l, December 8,
      2011,              201 l, January
                      8, 2011,           13,2012,
                                 January13,        February9,9,2012,
                                             2012,February            March20,
                                                                2012,March      2012,April
                                                                            20,2012,        l l, 2012,
                                                                                      April 11,  2012,
21    May      2012,June
      May l,1,2012,           2012and
                     June5,5,2012      August3,3,2012
                                   and August          andthe
                                                  2012and      Piercescashed
                                                           the Pierces        and deposited
                                                                       cashed and deposited all checks
                                                                                            all checks

22    received from the third party.
                              party.
23                According to
              18. According      the indictment,
                             to the               on December
                                      indictment, on          27, 2011
                                                     December 27,          December 29,
                                                                       and December
                                                                  2011 and          29, 2011,  Pierce
                                                                                        201 l, Pierce

24                                party and
      communicated with the third party          Norton, the
                                            with Norton,
                                        and with                      of R&R,
                                                             employeeof
                                                         the employee            order to move
                                                                              in order
                                                                         R&R, in          move
25    forward with               of a $350,000
                    the purchase of
              with the                                    thefunds
                                               properly, the
                                      $350,000 property,                which would ultimately come
                                                                    for which
                                                              fundsfor                         come
26                           orits
                   Utilitiesor
      from Johnson Utilities       agent. Pierce
                                itsagent.            Nortonalso
                                                 and Norton
                                           Pierceand                       structuring the
                                                                 discussed structuring
                                                            also discussed
27                         which would
      transaction in a way which            the fact
                                       hidethe
                                 wouldhide             that the
                                                 fact that       Pierces actually
                                                             the Pierces                 the property.
                                                                                  owned the
                                                                         actually owned      property.
28                   c.
                     C.              Proceedings at the
                             Further Proceedings
                             Further                the Commission

                                                          of 8
                                                  Page 44 of
                Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 109 of 134
4
    »




        I1          19. On June
                           June 15,
                                15, 2012,
                                    2012,Pierce
                                          Piercedocketed
                                                 docketeda adraft
                                                             draftpolicy
                                                                   policywhich
                                                                          whichwould
                                                                               would allow
                                                                                     allow Johnson
                                                                                           Johnson
     2       Utilities
             Utilitiestotorecover
                           recoverGeorge
                                   GeorgeJohnson's
                                          Johnson'sincome
                                                    incometax
                                                           taxexpenses
                                                               expenses through
                                                                         throughrates
                                                                                 rates charged
                                                                                       charged to
                                                                                               to customers.
                                                                                                  customers.
     3       ACC Docket
                 Docket No.
                        No. W-00000C-06-0149.
                            W-00000C-06-0149. ACC
                                              ACCstaff
                                                  staffrecommended
                                                        recommendedagainst
                                                                   against this
                                                                            thischange
                                                                                change on June
                                                                                          June
    4            2012. ACC
             27, 2012. ACC Docket
                           Docket No.
                                  No. W-00000C-06-0149.
                                      W-00000C-06-0149. Pierce,
                                                        Pierce, along with
                                                                      with three
                                                                            three other
     5       Commissioners, voted this
             Commissioners, voted this policy through
                                              through over
                                                      over staff
                                                           staff objections
                                                                 objections and that of
                                                                                     of a dissenting
     6       Commissioner, on February 12, 2013. ACC Decision #73739.
                                                              #73739.
     7
     7              CLASS ALLEGATIONS
                          ALLEGAT IONS

     8              20. The Munday
                            Munday Group
                                   Group asks
                                         asks that this
                                                   this body
                                                        body designate
                                                             designate a class
                                                                         class pursuant
                                                                               pursuantto
                                                                                        to AAC
                                                                                           AAC 14-3-

     9       104© and Rule 23, ARCP, consisting of individuals
                                                   individuals who
                                                               whohave
                                                                   haveactually
                                                                       actuallypaid
                                                                                paidan
                                                                                     anincreased
                                                                                        increased sum
    10       of
             of money to
                      to Johnson Utilities as
                         Johnson Utilities  as aa direct and proximate
                                                             proximate result
                                                                        result of
                                                                               ofthe
                                                                                  thepassage  of ACC Decision
                                                                                      passage of
    ll
    11       #72579. They
             #72579. They further
                           furtherask
                                  ask that
                                      that Delton
                                           DeltonMunday
                                                  Mundaybe
                                                         beappointed
                                                            appointedclass
                                                                      classrepresentative.
                                                                            representative.
    12              CAUSES OFACTION
                    CAUSES OF ACTION
    13       COUNT ONE -- A.R.S.   12-248(JOHNSON
                          A.R.S. § 12-248 (JOHNSONUTILITIES)
                                                   UTILITIES)
    14              21. The Munday Group
                                   Group repeats  the allegations
                                         repeats the  allegations as
                                                                  asifif fully
                                                                         fully stated
                                                                               stated herein.
    15              22. The Munday Group and those similarly situated
                                             those similarly situated are entitled to total rescission  of
                                                                                             rescission of
    16       ACC Decision #72579, which obtained its third
                          #72579, which              third vote
                                                            vote for
                                                                  forpassage  only by means
                                                                      passage only    means of
                                                                                            of an
                                                                                               anillegal
                                                                                                  illegal

    17       agreement,  culminating in bribery and fraud.
             agreement, culminating
    18              23. The Munday Group and those
                                             those similarly
                                                    similarly situated request  full reparations
                                                                       request full              of all
                                                                                     reparations of all

    19       charges which would
             charges which would not
                                  nothave
                                      havebeen
                                           been passed  through, but for
                                                passed through,      for ACC
                                                                         ACCDecision
                                                                             Decision#72579
                                                                                     #72579 and
                                                                                            and interest
                                                                                                 interest
    20       thereon, pursuant to
                               to A.R.S.
                                  A.R.S. § 12-248.

    21       COUNT
             COUNT TWO
                   TWO _- CIVIL
                          CIVIL RICO
                                RICO_-A.R.S. §23-1404
                                      A.R.S. §          (ALL PARTIES)
                                               23-1404 (ALL
    22              24. The Munday Group
                                   Group repeats  the allegations
                                         repeats the  allegations as
                                                                  asifif fully
                                                                         fully stated
                                                                               stated herein.
    23                      Munday Group
                    25. The Munday Group and
                                         and those
                                              those similarly
                                                    similarlysituated
                                                              situatedhave
                                                                       havesustained
                                                                            sustained reasonably
                                                                                       reasonably
    24       foreseeablefinancial
             foreseeable financialdamages
                                   damagesfrom
                                            froma apattern
                                                    patternofofunlawful
                                                                unlawfulactivity
                                                                         activity for financial gain consisting

    25       of
             of an illegal
                   illegal agreement
                           agreement that culminated in
                                                      in nine
                                                         nine continuous
                                                              continuousand
                                                                         and related
                                                                              related acts of
                                                                                           of bribery (A.R.S. §

    26       13-2601) as described
                         described herein and the acts undertaken by
                                                                  byPierce
                                                                     Pierce necessary
                                                                            necessary to pass ACC
                                                                                         pass ACC
    27       Decision #72579. Said
                              Said bribes
                                   bribes were
                                          were taken by Pierce while he
                                                        Pierce while  he was
                                                                         was aa member of
                                                                                       of the ACC,
                                                                                              ACC, agreed
                                                                                                   agreed
    28          and arranged
             to and arrangedby
                             byJohnson
                                JohnsonUtilities
                                        Utilities prior
                                                  prior to that time, actually
                                                                      actually paid
                                                                               paid by
                                                                                    byJohnson
                                                                                       Johnson International
                                                                                               International as
                                                                                                             as

                                                        Page
                                                        Page 55 of
                                                                of 8
             Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 110 of 134
1




     1l   an agent
          an agent of
                   of Johnson
                      JohnsonUtilities
                              Utilities and arranged and aided
                                            arranged and aided and
                                                               and abetted
                                                                   abettedby
                                                                           by R&R.
                                                                              R&R.

     2           26. The Munday Group and those similarly situated
                                          those similarly situated have
                                                                   have been financially damaged
                                                                        been financially damaged by
     33   ACC Decision #72579, which would
                                     wouldnot
                                           nothave
                                               havepassed
                                                    passed but for
                                                               for Pierce's
                                                                   Pierce's vote,
                                                                            vote, that was
                                                                                       was obtained
     4    only
          only by
               by means of an
                  means of an illegal
                               illegal agreement
                                       agreementculminating
                                                 culminating in bribery, in light
                                                                             lightof
                                                                                   ofPierce's
                                                                                      Pierce's vote
                                                                                               vote the
     5
     5    previous year
                   year and
                        and the
                             the communications
                                  communications described
                                                 describedininthe
                                                               the indictment.
                                                                    indictment.

     6
     6           27. All
                     All actions
                          actionsdescribed
                                 described herein were actually performed by directors and
                                                                                       and high

     7
     7    managerial agentsof
          managerial agents of Johnson
                                JohnsonUtilities,
                                        Utilities, Johnson
                                                   JohnsonInternational,
                                                           International, the
                                                                           the ACC
                                                                               ACC and
                                                                                   and R&R.
                                                                                       R&R.

     8
     8                             (ALL PARTIES)
          COUNT THREE - CONSPIRACY (ALL
     9
     9           25. The Munday Group
                                Group repeats  the allegations
                                      repeats the  allegations as
                                                               asifif fully
                                                                      fully stated
                                                                            stated herein.
    10           26. Pierce, acting as
                                    as aa Commissioner
                                          Commissioner of
                                                       of the ACC,
                                                              ACC, George
                                                                   George Johnson, acting as aa high
                                                                                                high

    ll
    11    managerial agent
                     agent and
                           and director
                               director of
                                        of Johnson
                                           JohnsonUtilities
                                                   Utilities and Johnson
                                                                 Johnson International
                                                                         International and
                                                                                       and Norton, acting

    12    as aadirector
               director and
                        and high
                            high managerial
                                 managerial agent
                                            agent of
                                                  of R&R
                                                     R&R agreed and conspired
                                                         agreed and conspired to
                                                                              to engage
                                                                                 engagein
                                                                                        in bribery,
                                                                                           bribery,

    13    proximately
          proximately causing
                      causing damages  to the
                              damages to   the Munday
                                               Munday Group and
                                                            and those
                                                                thosesimilarly
                                                                      similarly situated.

    14    COUNT FOUR -_ CONSTRUCTIVE
                        CONSTRUCTIVE FRAUD (ACC
                                           (ACC and
                                                andJOHNSON
                                                    JOHNSONUTILITIES)
                                                            UTILITIES)

    15           27. The Munday Group
                                Group repeats  the allegations
                                      repeats the  allegations as
                                                               asifif fully
                                                                      fully stated
                                                                            stated herein.
    16           28. Pierce, asaaCommissioner
                     Pierce, as   Commissionerof
                                               ofthe
                                                  theACC
                                                     ACC and
                                                         and Johnson
                                                             JohnsonUtilities,
                                                                     Utilities, as a public
                                                                                     public service
                                                                                            service
    17    company, had
                   had fiduciary
                       fiduciary obligations to the Munday Group and
                                                                 and those
                                                                     thosesimilarly
                                                                           similarly situated.
                                                                                     situated. They

    18    breached  thoseduties
          breached those  dutiesby
                                 byconduct
                                    conductthat
                                            that was
                                                 was fraudulent
                                                      fraudulent and intended to
                                                                              to and did
                                                                                     did deceive
                                                                                         deceive others
    19    and that violated public
                            publicconfidence
                                   confidence and injured
                                                  injuredpublic
                                                          publicinterests,
                                                                 interests, proximately
                                                                            proximatelycausing
                                                                                        causingdamages
                                                                                                damages
    20    to the Munday Group and those
                                  those similarly
                                         similarly situated.

    21    COUNT FIVE _- AIDING
          COUNT FIVE    AIDING AND ABETTING (R&R
                               AND ABETTING (R&R and JOHNSON
                                                     JOHNSON INTERNATIONAL)
                                                              INTERNATIONAL)

    22           29. The Munday
                         Munday Group
                                Group repeats  the allegations
                                      repeats the  allegations as
                                                               asifif fully
                                                                      fully stated
                                                                            stated herein.
    23           30. The ACC and Johnson
                                 Johnson had
                                         hadduties
                                             dutiestoward
                                                    toward the
                                                            the Munday
                                                                Munday Group and
                                                                             and those
                                                                                 thosesimilarly
                                                                                       similarly
    24    situated and breached said duties, as described
                                                described herein.

    25           31. R&R and Johnson
                             JohnsonInternational
                                     International knew
                                                   knew the ACC and
                                                                and Johnson
                                                                    JohnsonUtilities'
                                                                            Utilities' conduct

    26    constituted a breach of duty
                                  duty and
                                       and substantially
                                           substantiallyassisted
                                                         assistedand
                                                                 andencouraged
                                                                     encouraged said breach,
                                                                                     breach, causing
                                                                                             causing
    27    damages.
    28    COUNT SIX -_ BREACH
                       BREACHOF
                              OFCONTRACT
                                 CONTRACT(JOHNSON
                                          (JOHNSONUTILITIES)
                                                  UTILITIES)

                                                     Page 66 of
                                                             of 8
                                                                8
         Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 111 of 134



 1I          32. The Munday Group repeats
                                  repeats the  allegations as
                                           theallegations          fully stated
                                                           asifif fully  stated herein.
2                     Monday Group and those
              33. The Munday                 similarly situated
                                       those similarly                 enforceable contract
                                                                had an enforceable
                                                       situated had                         with
                                                                                   contractwith

3     Johnson
      Johnson Utilities, withoffer,
              Utilities, with                           consideration and capacity
                                     acceptance, mutual consideration
                              offer,acceptance,                                    well established.
                                                                          capacity well established.
4     Johnson                 constitute a breach
                         acts constitute
              Utilities' acts
      JohnsonUtilities'                    breach of said contract,
                                                  of said           with damages
                                                          contract, with         resulting to the
                                                                         damages resulting
5     Munday Group and those  similarly situated.
                       those similarly  situated.
6                    BADFAITH
      COUNT SEVEN -_BAD                 UTILITIES)
                               (JOHNSONUTILITIES)
                         FAITH(JOHNSON

 7            34. The Munday Group repeats
                                   repeats the  allegations as
                                            the allegations         fully stated
                                                            asifif fully  stated herein.
8             35. The Munday Group and those similarly situated
                                       those similarly          had an enforceable
                                                       situated had    enforceable contract with
                                                                                   contractwith

9     Johnson Utilities, with
      Johnson Utilities,             acceptance, mutual consideration
                              offer,acceptance,
                         withoffer,                     consideration and capacity well established.
                                                                          capacity well established.
10    Said contracthas
      Said contract     animplied
                    hasan          covenantof
                           impliedcovenant     goodfaith
                                            ofgood        andfair
                                                    faithand       dealing. Johnson
                                                              fairdealing.          Utilities' acts
                                                                            Jolmson Utilities' acts
ll
11               bad faith breach
      constitute bad              of said
                           breach of                with damages
                                          contract,with
                                     said contract,               resulting to
                                                         damages resulting         Munday Group and
                                                                               the Munday
                                                                            to the

12
12           similarly situated.
      those similarly
      those
13            36. Johnson Utilities and the
                  JohnsonUtilities          Munday Group and those
                                        the Munday                 similarly situated enjoy a
                                                             those similarly

14    "special relationship"          thatwhich
                             akintotothat
               relationship"akin                        betweencommon
                                                 existsbetween
                                           whichexists                         andpassenger.
                                                                       carrierand
                                                                commoncarrier      passenger.
15          EIGHT -_ JOINT
      COUNT EIGHT           ANDSEVERAL
                      JOINT AND         LIABILIT Y (ALL)
                                SEVERALLIABILITY

16            37. The Munday Group repeats  the allegations
                                   repeats the              asifif fully
                                                allegations as           stated herein.
                                                                   fully stated

17                All parties
              38. All              actingas
                              wereacting
                       partieswere                  of one
                                             agents of
                                          as agents                                   concert, as
                                                                                   in concert,
                                                       one another and were acting in          as
18    described in A.R.S. § 12-2506(d).
      described in
19                         prayfor
              Complainants pray         following:
                                    thefollowing:
                                forthe

20       refund of
      a) refund                     wouldnot
                   all monies which would
                of all                        have been
                                          nothave            but for
                                                   been paid but         Decision #72579;
                                                                     ACC Decision
                                                                 for ACC          #72579;
2]
21    b) interest
         interest on saidsum,
                  on said      pursuanttotothe
                          sum,pursuant          ArizonaCivil
                                            theArizona            Act and
                                                       Civil RICO Act     A.R.S. §§ 12-248,
                                                                      and A.R.S.    12-248;
22              damagesand
      c) treble damages               fees,pursuant
                            attorneysfees,
                        andattorneys                          ArizonaCivil
                                                          theArizona
                                            pursuanttotothe                     Act;
                                                                           RICO Act;
                                                                      CivilRICO

23    d) attorneys fees,
      d)                          tothe
                         pursuantto
                   fees,pursuant        private attorney
                                     theprivate          generaldoctrine,
                                                attorney general            thecommon
                                                                 doctrine, the              doctrine
                                                                                       fund doctrine
                                                                                common fund

24    and A.R.S. § 12-341.01,
                   12-341.01;
25       punitive damages,
      e) punitive          pursuant to
                  damages, pursuant                                  and conspiracy,
                                    to constructive fraud, bad faith and conspiracy;
26                        be held
      f) that all parties be       jointly and
                             held jointly                              sums, pursuant
                                                                   all sums,
                                                         liable on all
                                           and severally liable              pursuant to A.R.S. §§ 12-
                                                                                      to A.R.S.    12-
27    2506(d); and

28    g) rescission of ACC Decision #72579.
         rescission of

                                                          of 8
                                                  Page 77 of
                                                  Page
          Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 112 of 134



  1I                       DATEDthis
                           DATED thisl9"'
                                      19'hday
                                           dayofofJune,
                                                   June, 2017.
                                                         2017.
  2                                                 ENTREKdN
                                                THE ENT RE   LLAW
                                                               A W AIRM
                                                                     RM
                                                                            4


  3                                             By:
                                                B. Lance Entrekin,r,sq.
                                                           rt e in , sq.
 4                                                   Entrekin Law
                                                The Entrekin   Law Firm
                                                            16th Street
                                                5343 North 16"'
  5
  5                                             Suite 200
                                                Phoenix, Arizona
                                                Phoenix,  Arizona 85016
                                                                    85016
 6

  7    ORIGINAL  AND FOUR
       ORIGINAL AND    FOUR COPIES
             THIS 19TH
       FILED THIS 19Th DAY
                        DAY OF
                            OF JUNE,
                               JUNE,
  8    2017 AT:
       2017 AT:

  9    The Arizona Corporation Commission
       1200 West Washington
10
I0     Phoenix, Arizona
                Arizona 85007-2996

lIIl
       PURSUANTTO
       PURSUANT        TOA.R.S.
                         A.R.S. §§ 40-246(a),
                                   40-246(a), THIRTY
                                              THIRTY
12
12                ACTUAL CONSUMERS
       THREE ACTUAL        CONSUMERSOF    OF JOHNSON
                                               JOHNSON
       UTILITIES'
       UT I LI T I ES' WATER
                       WAT ER AND
                              AND WASTEWATER
                                     WAST EWAT ER
13
13     SERVICES HAVE AGREED TO ACT AS COMPLAINANTS
       AND SIGNED THEIR NAMES AND ADDRESSES HERETO,
144
1                     CERTIFICATION THAT
       ALONG WITH A CERTIFICATION   THAT THEY ACTUALLY
       PAY THE WASTEWATER
                 WASTEWATER AND WATER BILLS, WHETHER
15
15     THEY OWN OR RENT AND
       THEY               AND FOR HOW LONG THEY HAVE
       DONE sSO.
              o . EACH HAS BEEN PROVIDED WITH A COPY
       OF THE COMPLAINT AND HAD IT EXPLAINED TO THEM.


            _a
16

17

18     Lance Entrelon
             Entre in
                                        4
19

20

21

22
22
23

24

25

26

27

28

                                             Page
                                             Page 8 of
                                                    of 8
Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 113 of 134




        5
EXHIBIT 5



                                                     EXHIBIT 5
        Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 114 of 134


        ORIGINAL
        ORIGINAL
                                                                                   il,! ,!1,111
                                                                                             11,111
                                                                                                , ,11
                                                                                IIIIIIIIIIIIIIIIIIIIII
                                                                                   III0IILIII0III0I II IIIIIII
                                                                                                           III I
                                                       REcT'/[f
                                                       RECEIVED
                                                              7 ; : Q ¢ ! nN
                                                  AZ C099
                                                     CORP CL
                                                          COMMISSION
 1l   FREDENBERG
      F R ED EN B ER G BEAMS
                          B EA M S               DOCKET     COH1T,OI
                                                 Dl'81,,\"T L .;... "
      Daniel E.
      Daniel E.Freudenberg
                 Fredenberg —- 020158
 2    Christian C. M.  Beams —- 019672
                    M. Beams       019672                                             Arizona CorporationCommiss'
                                                                                      Arizona Corporation Commisi
                                               7011 JUL
                                              Fm     JUL I100 Pp 1111:i. I 9I
      Catherine S. Adams
                    Adams —    023463
                             - 023463                                                     DOCKETED
                                                                                          DOCKETED
 3    4747 N.  7th Street,
            N. 7th Street, Suite 402
      Phoenix, Arizona     85014
                Arizona 85014
 4                 602/595-9299
      Telephone: 602/595-9299                                                                JUL
                                                                                             JUL 10
                                                                                                 102017
                                                                                                    2017
      Email:dfredcnbcrgfa
      Email: dfredenberg@fblegalgroup.com
                           Yuf`blcgal,Qroup.com
 5    Email:cbeams(a
      Email:            "1
             cbeamsatblegalgroup.com
                        tl'>le2algroup.com                                                   rocKED
                                                                                             DOCKETVD

      Email:cadams@tblegal,<;roup.com
      Email: cadams a fblegalgroup.com
 6

 7    Attorneys for
      Attorneys for Johnson
                     JohnsonUtilities,
                               Utilities,LLC,
                                         LLC,
      and Johnson
      and JohnsonInternational,
                    International. Inc.
                                    Inc.
 88
 99                  BEFORE THE ARIZONA
                     BEFORE THE ARIZONA CORPORATION
                                        CORPORATION COMMISSION
                                                    COMMISSION
10
10
   COMMISSIONERS
11
l l
   TOM FORESE,  Chairman
       FORESE, Chairman
12
12 BOB BURNS
   DOUG LITTLE
         LITTLE
13
13
   ANDY TOBIN
14
14 BOYD W.  DUNN
        W. DUNN

15
1 5 FORMAL COMPLAINT OF DELTON
                           DELTON                              No. WS-02987A-I7-0192
                                                                   WS-02987A-17-0192
    MUNDAY  AND  THOSE   SIMILARLY
    MUNDAY AND THOSE SIMILARLY
16
16
                           ARIZONA
    SITUATED AGAINST THE ARIZONA
17 CORPORATION
17  CORPORATION COMMISSION,
                  COMMISSION,                                            MOTION TO
                                                                         MOTION TO DISMISS
    JOHNSON  UTILITIES LLC
    JOHNSON UTILITIES  LLC AND
                           AND NON
                               NON
18 PUBLIC
    PUBLIC SERVICE
           SERVICE   COMPANIES R&R
                               R&R
19
19  PARTNERS
    PARTNERS INC.,
              INC., JOHNSON
    INTERNATIONAL, INC.
20

21
22            Respondents  JohnsonUtilities,
              Respondents Johnson  Utilities,LLC
                                              LLC and
                                                  and Johnson  International Inc.
                                                      Johnson International  Inc. (collectively,
                                                                                  (collectively,
-)7
      "Johnson")  hereby move
      - Johnson") hereby move to
                               to dismiss
                                  dismissthe
                                          theComplaint
                                              Complaintfiled
                                                        filed herein
                                                              herein pursuant
                                                                     pursuanttotoA.A.C.
                                                                                 A.A.C. R14-3-
                                                                                        Rl4-3-
23
      106(H) and
             andRules
                 Rules12(b)(1)
                       l2(b)(l) and      Ariz.R.Civ.I). This
                                and (6), Ariz.R.Civ.P.   ThisMotion
                                                             Motionisissupported by the
                                                                       supported by  thefollowing
                                                                                         following
24
      Memorandum of Law.
      Memorandum of Law.
25
              ///
26            ///
27            ///
28
                                                                                                                                  l




           Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 115 of 134                                                    1

                                                                                                                                  l




                                                                                                                                  l
                                                                                                                                  l
                                                                                                                                  l
                                                                                                                                  l


                                                                                                                                  1
 l1                                            MEMORANDUM OF
                                                          OF LAW
                                                                                                                                  l
 2    1.
      l.        Introduction
 33             When  stripped of
                W hcn stripped of hyperbole,
                                  hyperbole, the
                                              the Complaint
                                                  Complaintisisaabaseless
                                                                  baseless smear
                                                                           smear campaign arising
                                                                                          arising                                 \
                                                                                                                                  l

 4
 4    solely from
             from false
                   false allegations which seek to
                                     which seek to impermissibly
                                                    impermissiblyvacate
                                                                  vacate aa valid
                                                                            valid Decision
                                                                                  Decision entered
                                                                                           entered
 5    pursuant to
               to law
                   law by
                       by this
                          this administrative
                               administrative body
                                              body (hereinafter,
                                                   (hereinafter.the
                                                                 the"ACC"
                                                                     "ACC" or
                                                                           or "Commission")
                                                                               "Commission") nearly                               i
 5                                                                                                                                l
 6    six years ago.
                ago. The
                     The Complaint
                         Complaint also impermissibly
                                        impermissiblyseeks
                                                      seeks rescission of ACC
                                                            rescission of ACC Decision
                                                                              Decision #72579
                                                                                       #72579                                     l

 6
 7    (the "Decision"),
           "Decision"), in addition to
                                    to claims for
                                              for monetary relief under Arizona
                                                                        Arizona common law and
 7
 8    statutes.' The Complaint,
                     Complaint, however.
                                 however, must
                                          mustbe
                                               bedismissed
                                                  dismissedbecause:
                                                            because: 1) jurisdiction over
                                                                                     over the
 8
      unsupported claims
      unsupported claims lies
                         lies exclusively
                              exclusively in the Superior
                                                 Superior Courts of Arizona pursuant
                                                                            pursuant to A.R.S.
 9
 9    §40-254(a),2)
      §40-254(a); 2)the
                     the Complaint
                         Complaint is
                                    is time
                                        time barred
                                             barred under
                                                    under A.R.S.
                                                          A.R.S. §§ 40-254(A);
                                                                    40-254(A), 3)
                                                                               3) the
                                                                                  the ACC
                                                                                      ACC is
                                                                                           is
10
10                     constrained from
      constitutionally constrained  from adjudicating
                                         adjudicating civil claims pursuant
                                                      civil claims pursuant to its limited
                                                                                   limited grant
                                                                                           grant of`
                                                                                                 of
11
ll              conferredby
      authority conferred by AZ
                             AZ Const.
                                Const. art.
                                        art.XIV,
                                            XIV, §
                                                 § 3;
                                                   3: cl.
                                                      cl. 3.;
                                                          3., and
                                                               and as
                                                                   as aa corollary,
                                                                         corollary, A.R.S.
                                                                                    A.R.S. §12-122
                                                                                           §l2-122
12
12    limits the
      limits the power
                 power to
                       to adjudicate civil claims to
                                     civil claims  to the
                                                      the superior courts;
                                                                   courts, 4)
                                                                           4) the civil
                                                                                  civil claims
                                                                                        claims fail
                                                                                               fail on
                                                                                                    on a
13
13                level as
      substantive level as they
                            they are
                                 are not
                                      not recognized
                                           recognizedunder
                                                      underArizona
                                                           Arizona law
                                                                   law and fail to
                                                                                to state
                                                                                   state claims upon
14
14    which
      N\ ilia   any court may grant relief.

15    II.       Background.

16
                A.
                A.          Decision was
                      The Decision     wasamply
                                           amplysupported
                                                  supported by
                                                             by the
                                                                the record
                                                                     record and
                                                                            and properly
                                                                                properly entered by
17              the Commission. It is not subject
                the Commission.     It is not subject to review
                                                          review or collateral attack through
                                                                  or collateral attack through the
                                                                                                the
                belated filing of
                belated        of the
                                  the Complaint.
                                       Complaint.
18
19              O
                Onn FFebruary
                      e br ua r y 28,
                                  2 8 . 22011,
                                          0 1 l, JJohnson
                                                   o hns o n Utilities,
                                                             U t i li t i e s , LLC
                                                                                 L L C ("Company")
                                                                                       ( " C o mpa ny " ) filed
                                                                                                          f i le d with
                                                                                                                   wi t h t the
                                                                                                                            he
19
20    Commission   Petition to
      Commission a Petition to Amend
                               Amend Decision
                                     Decision No.
                                              No. 71854
                                                  71854 pursuant to A.R.S
                                                        pursuant to A.R.S §40-252.
                                                                          §40-252. See
                                                                                   See
20
2]    Decision (Exhibit
      Decision (Exhibit A).
                        A), at 'H 3. Specifically,
                            at13.    Specifically. the
                                                   the Petition
                                                       Petitionto
                                                                to Amend
                                                                   Amend sought
                                                                         sought the
                                                                                 thefollowing:
                                                                                     following:
21
                    •
                    •    Ame nd the
                         Amend    the $$40
                                         4 0 pe perr mo   nth lalate
                                                      month      te f efee
                                                                        e ininthe
                                                                                theC Company's
                                                                                     o mpa ny's wa    s te wa te r
                                                                                                   wastewater
22
                         division tariff
                                  tariff toto aa late
                                                  late fee of 1.5% per month on the unpaid account
                                                        ice  of 1.5%    per  month   on  the  unpaid     account
23                       balance, consistent
                         balance,  consistentwith  with the
                                                         the Company's
                                                              Company's waterwater division
                                                                                    division tariff;
                                                                                              tariff,
                    ••   Addition  into the
                         Addition into    the rate
                                                rate base
                                                       base wastewater
                                                              wastewater division
                                                                             division plant ofof $18,244,755.
                                                                                                 $l8,244.755.
24                       Such sum
                                sumincludes
                                     includes the   the addition
                                                         additionbackbackinto
                                                                            intorate
                                                                                  ratebase
                                                                                       base the
                                                                                             the $l0.892.39
                                                                                                  $10,892,391l
                         disallowance for inadequately
                         disallowance   for   inadequately      supported     plant cost
                                                                              plant cost  and  the  $7.352364
                                                                                                   $7,352,364
25
                         disallowance related
                                         related to  to affiliate
                                                        affiliate profit;
                                                                  profit,
26
27

28      The Decision
      ' The Decision for
                     1br the
                          the Comlnissionls
                              Commission'sease
                                            ease of
                                                 ofreference,     attached hereto
                                                    reference, is attached heretoas
                                                                                  asExhibit
                                                                                     Exhibit A.
                                                                                             A.
                                                                 2
        Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 116 of 134




 l1             •   Remove from
                              from the
                                     the water
                                           water division
                                                    division rate
                                                               rate base
                                                                    base $6.93
                                                                          $6,931,078        unexpended
                                                                                  l,078 in unexpended
                    test
                    test year
                         year hook-up
                              hook-up fees;
                                          fees,
 2
                •   Reinstate   the Company's
                    Reinstate the    Company's previously
                                                     previously authorized
                                                                   authorized hook-up fees fees for new
                                                                                                      new
 3
 3                  water and
                           and wastewater
                                 wastewaterdivisions'
                                                divisions' connections;
                                                             connections,
                •   Establish
                    Establish aa rate
                                  rate ofof return forfor the
                                                           the Company
                                                                Company based
                                                                            based upon its its weighted
                                                                                               weighted
 4
 4
                    average   costof
                    average cost    ofcapital
                                       capitalininthetherange
                                                          rangeofof8.18%
                                                                     8.l8%toto 11.89%;
                                                                               l l.89°o,
                                                                                      /
 5              •   Rcclassily
                    Reclassify $2,201,386 of     of wastewater
                                                     wastewater plant identified
                                                                          identified asas post-test
                                                                                          post-test year
                    plant to test year
                                  year plant-in-service;
                                         plant-in-service,
 6                  Include in plant-in-service post-test-year
                                                            post-test-year wastewater
                •                                                              wastewater plant at
 7
 7                  $1,021,108,   whichthe
                    $1.02l,l08, which       theCompany
                                                 Companyalleges
                                                              allegesisisnecessary
                                                                          necessary to to serve
                                                                                          serve the
                                                                                                 the test
                                                                                                       test
                               level of
                    year-end level   ofcustomers,
                                         customers; and
 8              •   Include explicit language
                                        language for Johnson Utilities
                                                                     Utilities to
                                                                                to request
                                                                                    request income tax
                    expense    prospectively in
                    expense prospectively          in a
                                                      a future
                                                         future A.R.S.
                                                                  A.R.S. §§ 40-252
                                                                              40-252 Petition
                                                                                         Petition if`
                                                                                                    if the
                                                                                                        the
 9
                    Commission changes
                    Commission     changes its its policy
                                                   policy onon imputed
                                                                imputed income
                                                                         incometax  tax expense.
                                                                                        expense.
10
10
1I                        Commission voted
             Notably, the Commission voted to
                                           to reopen
                                               reopen Decision
                                                      Decision No.
                                                               No. 71854
                                                                    71854atat its
                                                                               itsJuly
                                                                                   July12,
                                                                                        12,201
                                                                                            2011
                                                                                               1
11
12    Open Meeting
           Meeting and
                   and directed
                       directed Johnson
                                Johnson to
                                         to provide
                                            providenotice
                                                    noticetotoits
                                                               itscustomers
                                                                   customers concerning:
                                                                              concerning: (a)
                                                                                          (a) the
                                                                                              the
12
      rate impacts of
      rate         of granting the relief
                                   reliefrequested,  (b) aa public
                                          requested, (b)    public comment
                                                                   comment session  in Pinal
                                                                           session in  Pinal County,
                                                                                             County,
13
13    and
      and (c) the August I11,
                           l, 2011
                               2011 Open
                                    Open Meeting
                                         Meetingatatwhich
                                                     whichthe
                                                           theCommission
                                                               Commission would
                                                                          would consider
                                                                                 consider the
14
14    Company'srequest
      Company's requestfor
                        forrelief.
                            relief. Decision
                                    Decision at 5. Pursuant
                                                    Pursuant to
                                                              to Order
                                                                 Order from
                                                                        fromthe
                                                                             theCommission,
                                                                                 Commission.
15
15    Johnson filed a proposed
                      proposed amendment
                               amendmentmodifying
                                         modifying Decision
                                                   Decision No. 71854 concerning
                                                            No. 71854 concerning the relief
                                                                                 the relief
16
16    requested. The
      requested. The amendment
                     amendment was
                               was adopted
                                    adoptedby
                                            by Chairman
                                               Chairman Pierce
                                                        Pierce for purposes of
                                                                            of discussion and
17
17    consideration at
                    at the
                        theAugust
                           August 11,
                                  l l, 2011
                                       201 1Open
                                            OpenMeeting.  Decision at
                                                 Meeting. Decision at 9.
                                                                      9.
18           Contrary to
                      to the allegations of the Complaint, the Petition was
                                                                        was not
                                                                            not rubber-stamped.
                                                                                rubber-stamped. In
                                                                                                In
19 fact, the Commission determined that
             Commission determined  that certain
                                         certain of
                                                 of the
                                                     the Company's
                                                         Company's requested modifications to
                                                                   requested modifications
20 Decision
20 Decision No. 71854
                71854 did not warrant further Commission consideration. Decision
                                              Commission consideration. Decision at
                                                                                 at 11.
                                                                                    ll.
21
21    Specifically, following
                    followingaaduly
                                dulynoticed
                                     noticedproceeding.
                                             proceeding,the
                                                         theCommission
                                                            Commission decided as follows:
                                                                       decided as follows:
22
22           Upon
             Upon due  consideration of
                   due consideration of these matterspursuant
                                        these matters pursuanttotoA.R.S.
                                                                   A.R.S.§§40-252,  and in
                                                                           40-252, and  in
             balancing  the implicated
             balancing the                public interest
                             implicated public             concerning the
                                                 interest concerning    the certainty
                                                                             certainty of
23           Commission orders
             Commission    orders with
                                   with the
                                        the opportunity to
                                                         to take
                                                             take appropriate
                                                                   appropriate regulatory
                                                                                regulatory
             ratemaking measures
             ratemaking measures presented
                                      presentedbyby the
                                                     the circumstances
                                                         circumstances herein,
                                                                       herein, we
                                                                               we find
                                                                                   find and
                                                                                        and
24
             conclude that
                      that it
                            it is in the public interest
                                                interest to modify Decision No. 71854 as
                                                                                                              i


                                                          to modify Decision No.  71854  as                   l



25
25           determined in this decision.
             determined

26
26    Decision at
      Decision at 15.
27           Simply put, the Commission
             Simply put,     Commission made
                                        made its
                                              its decision
                                                  decision after
                                                           after full
                                                                 full notice
                                                                      notice and
                                                                             and an
                                                                                 an open
                                                                                    open hearing.
                                                                                         hearing,
28    and the baseless
              baselessinsinuation
                       insinuation otherwise
                                   otherwise is
                                              is simply false.
                                                 simply false.

                                                          3
           Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 117 of 134

                                                                                                                  l




 l1            B.          Relief Sought.
                       The Relief
                       The

2                            seeks to
               The Complaint seeks to vacate the Decision
                                      vacate the Decision and alleges claims
                                                          and alleges  claims for
                                                                               for civil monetary
                                                                                   civil monetary
   damages under
33 damages        Arizona statutory
             underArizona  statutory and common law.
                                     and common       Rather than
                                                 law. Rather  than even  attempt to
                                                                    even attempt to make
                                                                                    make the
4
4 necessary   showingthat
   necessary showing       theDecision
                      thatthe               somehowunlawful
                               Decisionisissomehow   unlawtiil—- a showing that the Munday
 5    Group cannot make       Complaint is entirely
                   make—- the Complaint                      on irrelevant
                                           entirely premised on                     and editorial
                                                                irrelevant innuendo and editorial
5
6                                                           matter. Even a cursory review of
                                                  unrelated matter.
      concerning mere allegations in a completely unrelated                               of the
6
      scurrilous allegations reveals  their flimsy
                             reveals their  flimsy nature. The purportedfacts that the Munday Group
                                                           The purported
7
7
      seek to
      seek to establish
              establish could                 requested relief-even assuming
                        could not support the requested                                    was
                                                                    assuming the Complaint was
8
      timely filed             had jurisdiction:
             filed and the ACC had  jurisdiction:
9
                      CommissionerKennedy
                    • Commissioner   Kennedywrote     in dissent:
                                               wrote in  dissent:"in
                                                                   "in my                        order
                                                                       my opinion, the original order
10                    issued on August
                      issued on August 10 (Decision No. 771854)
                                       10 (Decision        l 854) was  thecorrect
                                                                  was the correct one."
                                                                                   one." (Complaint
                                                                                         (Complaint at
                      15)
11
11                                                                                                  an
                      Paragraphs 15-18
                    • Paragraphs
                    •                    arcbased
                                   15-18are  basedononan    editorialversion
                                                        aneditorial   versionof   an indictment
                                                                              of an   indictment in an
12
12                    unrelated proceeding.

13
13    As revealed        allegations themselves, the Complaint
         revealed by the allegations                 Complaint isis aa mere
                                                                       mere editorial  piece and
                                                                            editorial piece  and does
                                                                                                 does
14    not
      not meet the required
          meet the required showing
                            showing under
                                    under either
                                          either A.R.S.
                                                 A.R.S. §§40-246,
                                                        §§40-246,or
                                                                  or 40-248,
                                                                      40-248,ororA.A.C.
                                                                                  A.A.C. R14-3-
                                                                                         Rl4-3-

15            Asset
      106(L). As set l`orth
                      forth more
                            more fully
                                 fullyherein,
                                       herein,the  ACCdoesn't
                                               theACC  doesn'treach
                                                               reachthe  allegationsbecause
                                                                     theallegations  because it
16
16    lacks jurisdiction
             jurisdiction and the Complaint              time barred
                                             itself isis time
                                  Complaint itself            barred in
                                                                     in any
                                                                        any event.

17    Ill.
      III.     This action
               This action is
                           is time
                              time barred by by the   applicable statutes
                                                 theapplicable                               is an
                                                                              limitation and is
                                                                 statutes of limitation         an
                                   attack on
               unlawful collateral attack on a final  and conclusive
                                                final and             order of the Commission.
                                                          conclusive order
18
19             Arizona
               Arizona law
                        law provides
                            provides that
                                      that to
                                            to the
                                                the extent
                                                    extent aa party in
                                                                     in interest  is dissatisfied with an order
                                                                         interest is
19
20    of
      of the
         the ACC,
             ACC,that
                  that party
                       partyhas
                             has thirty
                                 thirtydays,
                                        days,and
                                             and no
                                                 nomore,
                                                    more, to
                                                           to commence an action
                                                              commence an action in
                                                                                 in Superior Court
20
21    or Court
         Court of
               ofAppeals
                  Appeals (in
                          (in the
                               the case of aa claim
                                   case of    claim pertaining to rate-making or rate-designing) after
21
22    exhausting  the party's
      exhausting the  party's administrative
                              administrative remedies.
                                              remedies. A.R.S.
                                                        A.R.S. §§
                                                               §§ 40-254(A)
                                                                  40-254(A) and
                                                                            and 40-254.0
                                                                                40-254.0 I l(A).
                                                                                           (A).
77
      The Complainants have at
                            at least
                               least three
                                      three fatal  problems here
                                             fatal problems herewhich
                                                                 whichcannot
                                                                       cannotbe
                                                                              beovercome.
                                                                                 overcome. First,
                                                                                           First,
23
23    Complainants were not
      Complainants were not parties
                            parties to
                                     to the
                                        the original
                                            original proceeding in Docket WS-02987A-08-0180
                                                                          WS-02987A-08-0180
24
24    and therefore lack standing to challenge Decision 72579 at this late date.
                    lack standing                                                Second, Decision
                                                                           date. Second,
25
25    72579 was issued
                issued on
                       on September
                          September 15,
                                    15.2011,
                                        201 1.and  noparty
                                               andno  partyininthe
                                                                thedocket
                                                                    docket filed
                                                                            filed for rehearing
                                                                                      rehearing of
                                                                                                of
26
26    that decision
      that decisionwithin
                    within the
                           the 20-day
                               20-day period
                                      period set
                                              setforth
                                                  forth in
                                                         in A.R.S.
                                                            A.R.S. §§40-253(A).2
                                                                     40-253(A).2 Thus,
                                                                                 Thus,with
                                                                                       withno
                                                                                            norequest
                                                                                               request
27
28    22   A.R.S. §
           A.R.S. § 40-253(A)
                    40-253(A) states as follows:
                              states as  follows:
28
                                                          4
I
i
              Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 118 of 134




       l1       rehearing. Decision 72579 became
            for rehearing,                becamefinal
                                                 final (and
                                                        (and non-appealable)
                                                             non-appealable)on
                                                                             onOctober
                                                                               October5,5,2011.
                                                                                           201 l. A.R.S.
                                                                                                  A.R.S.

      22    §§40-254(A)
              40-254(A)states
                        states in
                               in relevant
                                  relevant part as follows:
                                           part as follows:

      3             Except as   provided in section
                            as provided      section 40-254.01,
                                                       40-254.()l, any
                                                                     any party
                                                                          party in
                                                                                 in interest,
                                                                                     interest, or
                                                                                                or the attorney
                    general  on behalf of the state,
                    general on                  state, being
                                                        being dissatisfied
                                                                dissatisfiedwith
                                                                               with anan order
                                                                                          order or
                                                                                                 or decision
                                                                                                     decisionof
                                                                                                              of
      4             the commission, may within thirty   thirtydays
                                                                 days after
                                                                        after aarehearing
                                                                                  rehearing is   is denied
                                                                                                     denied or
                    granted.   and
                    granted, and    not  afterwards,     commence       an  action   in the  superior
                                                         commence an action in the superior court       court in
      5
      5
                    the county in which
                                   which the
                                           the commission
                                               commission has  has its office,
                                                                       office,against
                                                                                against thethe commission
                                                                                               commission as as
      6             defendant, to vacate,
                                   vacate, set
                                             setaside,
                                                 aside,affirm
                                                          affirm in
                                                                  in part, reverse
                                                                           reverse in in part or remand
                                                                                                  remand with
                                                                                                           with
                    instructions to the
                                     the commission such such order or decision on the ground that the
      7
      7
                    valuation, rate,  joint
                                rate, joint rate, toll, fare, charge
                                                  toll. fare,  charge or finding, rule,rule, classification
                                                                                             classification or
      8             schedule,
                    schedule, practice,
                               practice. demand,
                                          demand.requirement,
                                                     requirement,act  actororservice
                                                                              serviceprovided
                                                                                        provided in the order
                       decision is unlawful, or that any rule, practice, act
                    or decision                                                 act oror service
                                                                                          service provided in
      9             the order is
                              is unreasonable.
                                 unreasonable. (emphasis added)
    10
                    Similarly, A.R.S.
                    Similarly, A.R.S. §§ 40-254.01(A)
                                         40-254.0l(A) states
                                                       states as follows:
                                                              as follows:
    l1 l1
                    The attorney general
                                     general on
                                              on behalf
                                                   behalfofthe
                                                          of thestate
                                                                  state or
                                                                        or any
                                                                           any party
                                                                                party to
                                                                                       toaa proceeding before
    12              the
                    the commission
                         commission who     who isis dissatisfied    with any
                                                      dissatisfied with     any order of of the
                                                                                              the commission
                                                                                                   commission
                    involving
                    involving public
                                public service
                                           service corporations
                                                     corporations andand relating
                                                                           relating to rate
                                                                                         rate  making    or rate
                                                                                                             rate
    13              design   pursuant to
                    design pursuant       to sections
                                             sections 40-243,
                                                         40-243. 40-246,
                                                                   40-246. 40-250
                                                                              40-250 andand 40-251 may may file
                                                                                                              file
    14
    14
                    within thirty days days after aa rehearing
                                                          rehearing is  is denied
                                                                            denied or granted.
                                                                                          granted, and not   not
                    afterwards, a notice of    of appeal
                                                    appeal in the
                                                                the court
                                                                    court ofofappeals
                                                                               appeals toto vacate,
                                                                                             vacate, set
                                                                                                      set aside.
                                                                                                          aside,
    15
    15              affirm
                    affirm in
                            in part.
                               part, reverse
                                      reverse inin part
                                                    part or
                                                         or remand
                                                             remand with
                                                                      with instructions    to the  commission
                                                                             instructions to the commission
                    the order ifif the
                                    the court
                                         courtofofappeals
                                                     appealsdetermines
                                                               determines uponupon aa clear
                                                                                       clear and
                                                                                               and satisfactory
                                                                                                    satisfactory
    16
                    showing that the order is    is unlawful
                                                    unlawfulororunreasonable.
                                                                   unreasonable.(emphasis
                                                                                    (emphasisadded)3
                                                                                                 added)3
    17
                    Nearly six
                           six years
                                years have
                                      have passed  since Decision
                                           passed since  Decision72579
                                                                  72579became
                                                                        becamefinal.
                                                                                final. Thus,
                                                                                       Thus, even
                                                                                             even if
                                                                                                  if the
                                                                                                     the
    18
            Complainants'action
            Complainants' action were
                                 were properly
                                      properlybefore
                                               before the
                                                       the ACC,
                                                           ACC,the
                                                                thelimitations
                                                                    limitationsperiod
                                                                                periodran
                                                                                       ranyears
                                                                                           years ago
                                                                                                 ago and
    19
            the Complaint must be
                Complaint must be dismissed.
                                  dismissed.
    70
    20

    21
    21         After any
               After  any final
                           finalorder
                                  orderorordecision
                                            decisionisismademade byby the
                                                                       the commission,
                                                                            commission, any party to the   the action
               or proceeding or thethe attorney
                                        attorney general
                                                   generalon  onbehalf
                                                                  behalfofthe  state
                                                                         of the state may   apply   for
                                                                                                    for a rehearing
    22
    27
               of any
                   any matter
                         matter determined
                                   determined in    in thetheaction
                                                               action ororproceeding
                                                                             proceeding and and specified
                                                                                                  specified in the the
    23
    23         application for rehearing within twenty
               application                                  twenty days
                                                                     days ofof entry
                                                                               entry ofof the
                                                                                           the order
                                                                                                orderor ordecision.
                                                                                                            decision.
               Unless otherwise
                        otherwise ordered,
                                     ordered. the
                                               the filing
                                                     filing of
                                                             ofsuch
                                                                such an
                                                                      an application
                                                                          application does
                                                                                        does not stay the decision
    24         or order of
                         of the
                             the commission.
                                 commission. ll`  If the commission        does  not  grant
                                                           commission does not grant the     the application
                                                                                                 application within
                                                                                                                within
    25         twenty days,
               twenty   days, it isis deemed
                                       deemed denied.
                                                 denied. IfIfthe thecommission
                                                                      commission grants
                                                                                      grants the
                                                                                               the application.
                                                                                                    application, the
                                                                                                                   the
               commission
               commission shallshall promptly
                                     promptly hear the   the matter
                                                             matter and
                                                                     and determine
                                                                           determineitit within
                                                                                          within twenty days after
    26         final submission.
               final submission.    (emphasis    added)
            3 Complainantsassert
            3 Complainants     assertatatpage
                                          page1,l,line
                                                    line13 13of
                                                              oftheir
                                                                 their Formal
                                                                       Formal Complaint
                                                                                Complaint thatthat they
                                                                                                   they are
                                                                                                         are filing
                                                                                                             filing under
    27
            A.R.S. §s 40-246 (among other statutes)           which is one of
                                                 statutes) which              of the
                                                                                  the statutes
                                                                                      statutes specifically listed
                                                                                                               listed as
                                                                                                                      as a
    28      basis for appeal
            basis for appealunder
                                underA.R.S.
                                       A.R.S.§§40-254.01(A).
                                                   40-254.0l(A).
                                                                   55
        Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 119 of 134




 l1          Finally, Decision
                      Decision 72579
                               72579 remains
                                     remains aa valid and final order
                                                                order of
                                                                      ofthe
                                                                         the Commission
                                                                             Commission today.
                                                                                                        W
                                                                                                        W
 2    A.R.S.
      A.R.S. §
             § 40-252
               40-252 provides
                      provides that
                               that "[i]n
                                    "[i]nall
                                          allcollateral
                                              collateralactions
                                                         actionsororproceedings.
                                                                     proceedings, the
                                                                                   the orders
                                                                                       orders and
                                                                                              and
                                                                                                        l
 3    decisionsof
      decisions of the
                   the commission
                       commissionwhich
                                  whichhave
                                        have become
                                              becomefinal
                                                     finalshall
                                                           shallbe
                                                                 beconclusive."
                                                                    conclusive." Thus,
                                                                                 Thus, the
                                                                                       the
                                                                                                        i




 4
 4    Complainants' action is an
                              an unlawful collateral attack on a final and conclusive order of
                                                                                            of the
 5    Commission, and the action should be dismissed.
      Commission, and                      dismissed.

      iIV.
        v.   Jurisdiction over
             Jurisdiction           Complainants' claims
                          over the Complainants'    claims regarding
                                                            regarding rates  and charges
                                                                       rates and  charges lies
                                                                                           lies
 6
 6
             exclusively with
                         with the
                              the Superior
                                  Superior Court    Court of
                                           Court or Court of Appeals.
                                                              Appeals.
 7
 8           Even ififthe
                       theComplainants
                          Complainants could
                                       could somehow
                                             somehow overcome
                                                     overcome the
                                                              the fatal
                                                                  fatal detects
                                                                        defects described in the
 8
      preceding section, as
                         as aa matter
                               matterof
                                      of clear
                                         clear and
                                               and unequivocal
                                                   unequivocal Arizona law,
                                                                        law, appeals
                                                                             appeals alleging that a
 9    requirement
      requirement in
                   in aa Commission order relating
                                          relatingto
                                                   torates
                                                      rates and
                                                            and charges is
                                                                        is unlawful
                                                                           unlawful must
                                                                                    must be brought
10
10    in
      in either
          eitherthe
                 the Superior
                     Superior Court
                              Court or
                                    or the
                                        the Court
                                            Court of
                                                  ofAppeals.
                                                     Appeals. See
                                                               See A.R.S.
                                                                   A.R.S. §§
                                                                          §§ 40-254(A)
                                                                             40-254(A) and
                                                                                       and 40-
                                                                                           40-
11
ll    254.0l(A) and
      254.01(A) and Arizona-American
                    Arizona-American Water Co. v. Arizona Corp.
                                     Water Co.            Corp. Comm'n,
                                                                Comm'n, 98 P.3d
                                                                           P.3d 624, 209
12
12 Ariz. 189
          189 (Ariz.
               (Ariz.App.,
                       App.,2004)(Appeals
                              2004)(Appeals brought
                                                 brought from
                                                           fromCommission
                                                                 Commission orders
                                                                               orders alleging
                                                                                        alleging "the
13
13 valuation,
   valuation, rate,
               rate, joint
                     joint rate,
                           rate, toll, fare,
                                        fare, charge
                                               charge or
                                                      or finding,
                                                          finding,rule,
                                                                   rule,classification
                                                                         classification or
                                                                                         orschedule,
                                                                                            schedule.
14 practice, demand,
             demand. requirement,
                      requirement,act
                                   actor
                                       orservice
                                          serviceprovided
                                                  provided in the order...
                                                                  order... is unlawful,
                                                                              unlawful. or that any
                                                                                                any
15 rule, practice, act or service
         practice, act    service provided in
                                           in the
                                               the order
                                                    order isisunreasonable"
                                                               unreasonable" must
                                                                             must be brought
                                                                                     brought in
16    Superior Court or in
                        in the Court
                               Court of
                                     ofAppeals
                                        Appeals ififthe
                                                     theappeal
                                                        appeal "arise[s]
                                                               "arise[s] from
                                                                          fromaa process
                                                                                 process in which the
17 Commission
17 Commission is
               is involved
                   involved in rate-making or rate-designing").        In
                                                                       In sum,
                                                                          sum, an order .-— precisely
lg
18    like the
           the one
               one the
                   the Munday
                       Munday Group
                              Group challenges
                                     challenges six years
                                                    years after the fact
                                                                    fact .-— cannot
                                                                             cannot be
                                                                                    be directly
                                                                                       directly
19 appealed
   appealed to
             to the
                 theCommission.
                    Commission.ItIt simply
                                    simply lacks the
                                                 the authority
                                                     authority of
                                                               of the
                                                                   the legislature
                                                                        legislature to
                                                                                    to hear
                                                                                       hear them.
19
   V.    Jurisdiction over
                       over the
                            the Complainants'
                                Complainants'remaining
                                                   remainingcivil
                                                               civilclaims
                                                                     claimsliesliesexclusively
                                                                                    exclusively with
                                                                                                with
20 V.
         the
          the Superior
               Superior Court.
                        Court.
21
             The legislature
                 legislature has
                             has conferred upon
                                           upon the Superior Court
                                                             Court the
                                                                   the sole authority to acliudicate
                                                                                         adjudicate
22
22
      disputes pursuanttotostatute
      disputes pursuant     statuteand
                                    andcommon
                                        common  law.A.R.S.
                                              law.   A.R.S.§12-122.
                                                            §l2-122. Concordantly,
                                                                     Concordantly. the
                                                                                   the Arizona
                                                                                       Arizona
23
      Constitution confers upon the ACC
                                    ACC the
                                         the power
                                             powertoto"make
                                                       "makereasonable
                                                             reasonable rules,
                                                                         rules, regulations,
                                                                                regulations, and
24
      orders, by which such
                       such corporations shall be governed in the
                                                              the transaction
                                                                  transaction of
                                                                              of business within
                                                                                 business within
25
25    the state.
          state.   AZ
                   AZ Const.
                      Const. an.
                             art. XIV,
                                  XIV,§§3;3;cl.
                                             cl.3.3.Also consistent
                                                      Also consistentwith
                                                                      withthe
                                                                            theseparation
                                                                                separation of
                                                                                            ofPowers
                                                                                               powers
26
      doctrine, the Constitution confers the exclusive right
                                                       right of
                                                             ofappeals
                                                                appeals from
                                                                         from orders
                                                                              orders entered
                                                                                     entered by the
27    commission"to
                 "to the
                      thecourts
                          courtsofofthe
                                     thestate."
                                          state."AZ
                                                  AZConst.
                                                    Const.art.
                                                           an.XIV,
                                                               XIV §
      commission                                                   § 17.
                                                                     17.
28

                                                     6
        Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 120 of 134


                                                                                                         l

                                                                                                         l
                                                                                                         W
 11   VI.
      vi.    Setting aside
                       aside the
                             the jurisdictional
                                 jurisdictional and statute of limitations   issues, the
                                                                limitations issues,  the Complaint
                                                                                         Complaint
             fails to state
                      state claims
                            claims upon
                                   upon which
                                         which relief
                                                relief can be granted.
 2
             A..
             A      Count One
                          One must
                              must be
                                   be dismissed;
                                      dismissed; no
                                                 no cause
                                                    cause of action.
 3
 3           Count One is
             Count One is entitled "A.R.S §§ l2-248"
                          entitled "A.R.S     12-248"and
                                                      andisisbrought
                                                              broughtagainst
                                                                      against the
                                                                               the Company.
                                                                                    Company.
 4
 4    However,
      However, there
               there is no provision located at A.R.S.
                                     located at A.R.S. § 12-248.
                                                         12-248. ItIt is
                                                                       is axiomatic
                                                                          axiomatic that
                                                                                     that no
                                                                                          no cause of
                                                                                             cause of
 5
 5    action can
             can be
                 be maintained
                    maintained on a statute
                                    statute that
                                             that does
                                                  doesnot
                                                       notexist.
                                                           exist.Accordingly, based on
                                                                 Accordingly, based on notions
                                                                                       notions of
                                                                                               of
 6    common sense if
                   if nothing
 6    common sense            else, this
                      nothing else, this cause
                                         cause of
                                               of action must be dismissed.
 7           B.     Count Two
                          Two must
                              must be
                                    bedismissed;
                                      dismissed; no
                                                 no cause
                                                    cause of action.
 88          Count Two is
             Count Two is entitled "Civil RICO
                          entitled "Civil RICO- -A.R.S.
                                                  A.R.S.§§23-1404"
                                                           23-1404"and
                                                                    andbrought
                                                                        brought against
                                                                                 against all
                                                                                         all
 9    parties. Like
               Like with
                    with Count
                         Count One,
                               One, there
                                     there is
                                            is no
                                               no provision
                                                   provision located
                                                              located at
                                                                      at A.R.S.
                                                                         A.R.S. §23-l404.
                                                                                §23-1404, thus
                                                                                           thus
10              is warranted
      dismissal is warranted for
                             for the
                                  the same
                                      same reason
                                           reason as
                                                  as exists
                                                      existswith
                                                            with regard
                                                                 regard to
                                                                        to Count
                                                                           Count One.

11
11           Further, to the extent it
                                    it was
                                       was intended
                                            intended to
                                                      to reference
                                                          reference A.R.S. § 13-2314.04
                                                                             13-2314.04 —- the
                                                                                           the proper
                                                                                               proper
   Arizona statute
12 Arizona
12          statute governing
                    governing such claims
                                      claims —- the Commission   lacks jurisdiction
                                                    Commission lacks                as such
                                                                       jurisdiction as such is
                                                                                             is within
                                                                                                within
13 the
13 the exclusive
       exclusive jurisdiction
                  jurisdiction of
                               of the
                                  the Superior
                                       SuperiorCourt.
                                                  Court. A.R.S. 13-2314.04(B).
                                                                13-23 l4.04(B).
14           C..
             C            Three must
                    Count Three must be
                                      be dismissed;
                                         dismissed; no
                                                    no cause
                                                       cause of action           conspiracy in
                                                                action for civil conspiracy
14
                    Arizona.
15
15           The Arizona
                 Arizona Supreme Court has long
                                            long settled
                                                 settled that
                                                          that "in
                                                                "in Arizona,
                                                                    Arizona. there is no
                                                                                      no civil
                                                                                         civil action
16
16                            off-/ernandez
      for conspiracy." Estate of Hernandez by Hernandez-Wheeler
                                              Hernandez- Wheelerv.v.Flavio,
                                                                    Flavio. 930 P.2d 1309, 13 l 3,
                                                                                           1313,
17    187 Ariz.
      187 Ariz. 506, 510 (Ariz.,
                         (Ariz., 1997)
                                 1997) Even
                                        Evenassuming
                                             assuming the
                                                       the propriety
                                                           propriety of
                                                                     ofjurisdiction
                                                                        jurisdiction here,
                                                                                      here, Count
                                                                                            Count
18          should be
      Three should be dismissed
                      dismissedas
                                asaamatter
                                     matterofofArizona
                                                Arizona law.
                                                         law. Moreover,
                                                              Moreover,the
                                                                        theCommission
                                                                           Commission lacks
                                                                                       lacks
19 jurisdiction
   jurisdiction to
                 toaward
                   award damages orprovide
                         damages or provide aa remedy
                                               remedy for
                                                       for so-called
                                                           so-called civil
                                                                     civil conspiracy.

20           D.
             D.     Count Four
                          Four fails
                                fails to
                                      to meet
                                         meet heightened
                                              heightened pleading standard
                                                                  standard required
                       Rule 9(b), Ariz.R.Civ.P.
                    by Rule       Ariz.R.Civ.P.
21
21           The Complaint
             The Complaint merely
                           merelystates
                                  states that
                                          that Johnson
                                               Johnson "breached those duties by conduct that was
22
22    fraudulent and
      fraudulent and intended
                     intended to
                               to deceive
                                  deceive others.
                                          others...        All
                                                           All allegations
                                                                allegations of
                                                                            of fraud
                                                                                fraud must
                                                                                      must state
                                                                                            state the
                                                                                                  the
23
23    circumstances  constitutingfraud
                                  fraudwith
                                        withparticularity.
                                             particularity.Ariz.
                                                           Ariz. R. Civ. P.
      circumstances constituting                                         P. 9(b). W hile no
                                                                                  While  no "magic
24
24    language"
      language" is required,
                   required. aa claimant
                                claimant must
                                         must plead
                                              plead all the
                                                         the essential elements of
                                                             essential elements of fraud
                                                                                   f raud in the
                                                                                             the
25
25    complaint. Green v.
      complaint. Green v. Lisa
                          Lisa Frank.
                               Frank, Inc.,
                                      Inc., 221
                                            221 Ariz.
                                                Ariz.138.
                                                      138,155-56
                                                           155-56 1153, 21 l P.3d
                                                                  ¶ 53, 211  l).3d 16,
                                                                                   16. 33-34
                                                                                       33-34 (App.
                                                                                              (App.
26 2009).
   2009). A showing
            showing of
                    of actual
                       actual fraud
                              fraud requires: "(l) aa representation,
                                    requires: "(1)                      (2) its
                                                       representation, (2)  its falsity,
                                                                                falsity, (3) its
                                                                                              its
27 materiality, (4) the speaker's
   materiality, (4)                knowledgeofofits
                        speaker's knowledge      its falsity
                                                      falsity or
                                                              or ignorance
                                                                 ignorance of
                                                                           of its
                                                                              its truth,
                                                                                  truth, (5) the
                                                                                              the
28
28    speaker'sintent
      speaker's intent that
                        that the
                              the information
                                  information should be acted upon by the
                                                        acted upon    the hearer
                                                                          hearer and in aa manner
                                                                                           manner
                                                    7
                                                    7
               Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 121 of 134




       l1 reasonably contemplated,(6)
          reasonably contemplated, (6) the
                                        the hearer's
                                            hearer'signorance
                                                     ignoranceof
                                                               of the
                                                                   the information's
                                                                        information's falsity,
                                                                                       falsity, (7) the
                                                                                                    the
      2      hearer's  relianceon
             hearer's reliance  on its
                                    its truth,
                                         truth, (8)
                                                (8) the hearer's
                                                        hearer's right to rely
                                                                           rely thereon,
                                                                                 thereon, and
                                                                                          and (9)
                                                                                               (9)the
                                                                                                   the hearer's
                                                                                                        hearer's
          consequent and
       33 consequent  andproximate
                          proximateinjury."
                                    injury." Taeger v.
                                                    v. Catholic
                                                       Catholic Family
                                                                Family&& Cmty.
                                                                         City. Serve., 196 Ariz.
                                                                               Servs., 196 Ariz. 285,
      4
      4      294, 995 P.2d
                      P.2d 721,
                           721, 730
                                730(App.
                                    (App. 1999).
                                          1999). Dismissal of
                                                           of Count Four
                                                                    Four is
                                                                         is therefore warranted.
       5
       5            E.     Count 55 must
                                    must be
                                         be dismissed
                                            dismissed as
                                                      as the Commission lacks
                                                                         lacks jurisdiction
                                                                               jurisdiction
                           over R&R   Partnersand
                                R&R Partners   and Johnson
                                                   Johnson International, Inc.
       6
       6            Count 5 pertains
                            pertains to
                                      to R&R
                                         R&R Partners,
                                             Partners, Inc..
                                                        Inc., and
                                                              andJohnson
                                                                  JohnsonInternational,
                                                                          International,Inc.
                                                                                         Inc.Neither
                                                                                             Neither R&R
                                                                                                     R&R
       7
       7     Partners, Inc., nor Johnson
             Partners, Inc.,     JohnsonInternational,
                                         International, Inc.,
                                                        Inc., are
                                                              are -"public
                                                                    public service corporations"
                                                                                   corporations" as defined
                                                                                                    defined in
                                                                                                                   i




                                                                                                                   l
                                                                                                                   i
       8
       8     Article
             Article15,
                     15, Section
                         Section 2 of
                                   of the Arizona
                                          Arizona Constitution
                                                  Constitution and
                                                               and the Commission
                                                                       Commission lacks
                                                                                  lacksjurisdiction
                                                                                        jurisdiction over
                                                                                                     over
       9     both entities.
             both entities. Thus,
                             Thus,Count
                                  Count55must
                                         mustbe
                                              bedismissed.
                                                 dismissed.For
                                                            Forthe
                                                                 thesame
                                                                     samereason,
                                                                          reason, Counts
                                                                                  Counts 2,
                                                                                         2, 33 and 8 must
     10      also be dismissed
                     dismissed against
                               againstR&R
                                       R&R Partners,
                                           Partners, Inc.,
                                                      Inc., and
                                                            and Johnson
                                                                JohnsonInternational,
                                                                        International, Inc.

     11 11          F.     Counts Six, Seven
                                       Sevenand
                                             andEight
                                                 Eight are based
                                                           based upon
                                                                 uponcommon
                                                                       common law
                                                                              law contract
                                                                                  contract
                           claims
                           claims and
                                  and the
                                       the Uniform Contribution
                                                    Contribution Among
                                                                   Among Tortfeasors
                                                                          Tortfeasors Act.
     12
     12                    They must be adjudicated
                                         adjudicated by
                                                     by the Superior
                                                            Superior Court.
                                                                      Court.
     13                set forth
                    As set forth in
                                 in Section
                                    SectionIV,
                                            IV, supra.
                                                supra, the legislature has conscribed
                                                                           conscribed to the superior courts
     14          sole power
             the sole power to
                            to adjudicate
                               adjudicate claims
                                          claims pursuant
                                                 pursuantto
                                                          tostatute
                                                             statuteand
                                                                     andcommon
                                                                         commonlaw.
                                                                                law. See,
                                                                                     See,A.R.S.
                                                                                          A.R.S. §12-
                                                                                                 §l2-

     15
     15      122. These
                  These final
                        final claims
                              claims should
                                     shouldtherefore
                                            therefore be
                                                      be dismissed.
     16      V.
             v.     Conclusion.
     17                 the fforegoing
                    For the            reasons, the
                             oregoing reasons,   the Complaint
                                                     Complaint must be dismissed
                                                                       dismissed in its
                                                                                     its entirety,
                                                                                         entirety, and
                                                                                                   and
     17
     lg      because
             becausethere
                     thereisisno
                               noability
                                  ability to correct
                                             correct through
                                                      through an amended pleading, such dismissal must be
     18
     19      with prejudice.
     19
.    20             RESPECTFULLY SUBMITTED
                                 SUBMITTEDthis
                                           this loch  dayof
                                                 10th day ofluly,
                                                            July, 2017.
                                                                  2017.
II   20
     21                                                  FREDENBERG BEAMS
                                                                    BEAMS

     22                                                   -----\    (;)--'
                                                             l      K v~i '   `\
     23
     23
                                                  By:
                                                                   QJ
                                                         Daniel E. Frelenber
                                                                   Fre ember f \
                                                         Christian C. M.
                                                                       M.  ams
     24
                                                         Catherine S.
                                                                    S. A
                                                                       A ams
     25                                                  Attorneys for Jo
                                                                       Jo neon  Utilities, LLC,
                                                                          nson Utilities,  LLC,
                                                             JohnsonInternational,
                                                         and Johnson  International, Inc.
                                                                                     Inc.
     26

     27

     28
     28

                                                             8
          Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 122 of 134




   11
  2     ORIGINAL and 13   13 copies
                             copiesofof the
                                         theforegoing
                                             foregoing filed
                                                       filed
        This 10th
             10"' day
                  dayof
                      of July, 2017,
                               2017, with:
                                     with:
  3
  3

  4     Docket Control
        Arizona Corporation Commission
                            Commission
  5     1200 West
        1200 West Washington
  6     Phoenix, Arizona
        Phoenix, Arizona85007~2996
                         85007-2996

  7
  7           of the
        COPY of   the forgoing
                      forgoing sent
                                sent by mail this
        10th
        10thday
             dayofofjuly,
                    July, 2017 to
                               to the
                                  the following:
                                       following:
  8
  9     B. Lance Entrekin, Esq.
        The Entrekin
             Entrekin Law
                      Law Firm
                            Firm
10      5343 North l16"' Street, Suite 200
                     6"' Street.       200
l1 l1   Phoenix, AZ  85016
                 AZ 85016

12                  /W
13
14
15
16
16

17
17

18
18

19
19

20
20

21
21

"Y)
22
13
23
24
24
25
25

26

27

28
                                                       9
                                                       9
    Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 123 of 134




                                                                          1
                                                                          W




¥



                           EXHIBIT
                           EXHIBIT A
                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 124 of 134
r




I
l                                                                                    Irrrlrlrrrrlrrrlr
                                                                                       Iioiljlrolrio errrrrrr
                                                                                         HIN
                                                                                        0000129725
                                                                                                         r re
         1l                      BEFORE THE
                                 BEFORE     ARIZONA CORPORATION
                                        THE ARIZONA             C _..-.-»v~Av
                                                    CORPORATION C                                                    T


         2 COMMISSIONERS
                                                   Arizona Corporation
                                                   Arizona Corporation Commission
                                                                       Commission

         3 GARY            CHAIRMAN
                  PIERCE,CHAIRMAN
             GARY PIERCE,                            DOCKETED
           E     STUMP
             BOB STUMP
         4
         4 r PAUL NEWMAN
                  NEWMAN                                 SEP 155 2011
                                                         SEP 1    2011
             SANDRA
             SANDRA  D. KENNEDY
                     D. KENNEDY
         5 rBRENDA BURNS                                        DY
                                                     DQCI(ETE[;1;Y
                                                     DOCKETED

         6                                                               Q,
         77 ININTHE  MATTEROF
                 THEMATTER    OFTHE   APPLICATION OF
                                 THE APPLICATION   OF                           WS-02987A-08-01800
                                                                            NO.WS-029877-08_018
                                                                     DOCKET no.
              JOHNSONUTILITIES,
              JOHNSON                   DBA JOHNSON
                        UTILITIES, LLC, DBA  JOHNSON
         8 UTILITIES    COMPANYFOR
              UTILITIESCOMPANY          AN INCREASE
                                    FORAN            IN
                                            INCREASE IN              DECISION  no. 72579
                                                                     DECISION NO.  72579
                  WATER AND
              ITS WATER       WASTEWATER RATES
                         AND WASTEWATER       RATES FOR
                                                    FOR
         9 CUSTOMERS
              CUSTOMERS WITHIN PINAL      COUNTY,
                                   PINAL COUNTY,
              ARIZONA.
              ARIZONA.
        10
        10
              9                                                      ORDER  AMENDING
                                                                     ORDER AMENDING
                                                                              NO.71854
                                                                     DECISION no. 71854
        l1
        11

        12
        12
                 Meeting
            Open Meeting
            Open
        13 3September     201 l
                       6, 2011
            September 6,
              1

            Phoenix, Arizona
            Phoenix, Arizona
        14
        14
              1
        15 ll BY  T H E COMMISSION:
              B Y THE   COMMI SSI ON:
              1
        16
        16                                                          FACT
                                                        FINDINGS OF FACT
        17             1.   Johnson Utilities LLC ("Johnson
                            Johnson Utilities               Utilities" or
                                                  ("Johnson Utilities" or "Company")  is engaged
                                                                          "Company") is  engaged in  providing
                                                                                                  in providing

        18 water
        18        andwaste
            waterand                     within Pinal
                                 servicewithin
                     waste water service              County, Arizona.
                                                Pinal County, Arizona.
        19             2.   Johnson
                            Johnson Utilities current rates
                                    Utilities current rates were approved in
                                                            were approved     Decision No.
                                                                           in Decision     7]854 entered
                                                                                       No. 71854         August
                                                                                                 entered August

        20 25,
        20    25,2010.
                 2010.
           I  I

        21 |I
        21          3.
                    3.      On February
                            On          28,2011,
                               February 28,        JohnsonUtilities
                                            201 l,Johnson                  with the
                                                                     filed with
                                                           Utilitiesfiled            Arizona Corporation
                                                                                 the Arizona Corporation
              .



                                                     AmendDecision
                                        PetitiontotoAmend              71854 pursuant
                                                                   No.71854
                                                           DecisionNo.                to A.R.S §40-252.
              r

        22             ("Commission")aaPetition
            Commission("Commission")
        22 Commission                                                        pursuant to A.R.S § 40-252.

        23 4       4.      Johnson
                           Johnson Utilities'  Petitionto
                                    Utilities' Petition   Amendrequested
                                                        toAmend           that the
                                                                requested that the Commission modify Decision
                                                                                   Commission modify Decision
           W
        24 No.
        24                   following manner:
                71854 in the following
            No.71854                    manner:
    l
    l
    l   25                  a.
                            a.     Change the
                                   Change      $40per
                                           the $40          late fee
                                                      monthlate
                                                   permonth               theCompany's
                                                                  feeininthe           wastewaterdivision
                                                                             Company'swastewater           tariff
                                                                                                  divisiontariff
              l
        26    l
              i
              l
                                    to a late fee of 1.5%
                                              fee of      per month
                                                     1.5% per              unpaid account
                                                                       the unpaid
                                                                    on the
                                                              month on                    balance, consistent
                                                                                  account balance,            with
                                                                                                   consistentwith

        27
        27                          the Company's
                                    the           waterdivision
                                        Company'swater           tariff
                                                        divisiontariff.

        28                  b.                    rate base
                                            into rate
                                       back into
                                   Add back                 wastewaterdivision
                                                       base wastewater          plant of
                                                                       division plant                which was
                                                                                         $18,244,755 which
                                                                                      of$18,244,755        was


                                                         1                          Decision No.
              I
                      Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 125 of 134



                                                                                        Docket No.
                                                                                        Docket No. WS-2987A-08-0180
                                                                                                   WS-2987A-08-0180
              I




         1                             disallowed in
                                       disallowed  inthe
                                                      the rate
                                                           rate case.
                                                                case. This
                                                                      This sum
                                                                           sum includes
                                                                                includes the
                                                                                          the addition
                                                                                              additionback
                                                                                                       backinto
                                                                                                            intorate
                                                                                                                 rate base
                                                                                                                      base
                  l


         2                             the $10,892,391
                                           $10,892,391 disallowance
                                                       disallowance for inadequately supported plant
                                                                                               plant cost
                                                                                                     cost and the

         3
         3                             $7,352,364 disallowance
                                       $7,352,364 disallowance related
                                                               relatedto
                                                                       toaffiliate
                                                                          affiliate profit.
                                                                                    profit.

         4
         4                      c.     Remove from
                                       Remove fromthe
                                                   thewater
                                                      waterdivision
                                                            divisionrate
                                                                      ratebase
                                                                           base$6,931
                                                                                $6,931,078 in unexpended
                                                                                      ,078 in unexpended test
                                                                                                          test year
                                                                                                               year
              r
l
         5                             hook-up fees.
                                       hook~up

         6                       d.    Reinstate the Company's
                                       Reinstate     Company's previously
                                                               previously authorized hook-up
                                                                                     hook-up fees
                                                                                              fees for new
                                                                                                       new water and
              l




         7
         7                             wastewater
                                       wastewater divisions'
                                                  divisions' connections.
              |
              I



         8                      e..
                                e       Establish a rate of
                                                         of return for
                                                                   for the
                                                                       the Company
                                                                           Company based
                                                                                   based upon
                                                                                         upon its
                                                                                               its weighted
                                                                                                   weighted average
                                                                                                            average

         9                             cost
                                       cost of
                                            of capital
                                               capitalin
                                                       inthe
                                                          therange
                                                              rangeofof8.18%
                                                                        8.18%toto11.89%.
                                                                                  ll.89%.
              l
        10
        10    I                  f.
                                 f.    Reclassify $2,201,386 of wastewater
                                                                wastewater plant identified
                                                                                 identifiedas
                                                                                            as post
                                                                                               post test year plant
                                                                                                              plant to

        11
        l1
              1                        test year
                                            year plant-in-service.
                                                 plant-in-service.

        12                      g.
                                g.     Include in
                                       Include  inplant-in-service
                                                   plant-in-servicepost
                                                                    posttest-year
                                                                         test-year wastewater
                                                                                   wastewater plant at $1,021,108,
                                                                                                       $l,02 l ,108,

        13                             which  the Company
                                       which the  Companyalleges
                                                          allegesisisnecessary
                                                                      necessary to serve the test
                                                                                             test year-end
                                                                                                  year-endlevel
                                                                                                           level of
                                                                                                                 of

        14                             customers.

        15                      h.
                                h.     Include explicit
                                       Include explicitlanguage
                                                        languagefor
                                                                 forJohnson
                                                                     Johnson Utilities
                                                                             Utilitiestotorequest
                                                                                           request income
                                                                                                    incometax
                                                                                                           tax expense
                                                                                                               expense

        16                             prospectively in a
                                       prospectively in a future
                                                          future A.R.S.
                                                                 A.R.S. §40-252
                                                                        § 40-252 Petition
                                                                                 Petition ififthe
                                                                                               the Commission
                                                                                                   Commissionchanges
                                                                                                              changes
              l
        17                             its policy
                                           policy on imputed
                                                     imputed income
                                                              incometax
                                                                     tax expense.
                                                                         expense.
        18
        18                 5.   At its
                                At  its July
                                        July 12,
                                             12, 2011      Meeting, the
                                                 2011 Open Meeting, the Commission
                                                                        Commission voted
                                                                                   voted to
                                                                                         to reopen Decision No.
                                                                                            reopen Decision No.

        19 71854,
            71854,and
                   and directed
                       directed the
                                 the Company
                                     Company to
                                              to notice
                                                 notice its
                                                        its customers concerning:
                                                                      concerning: (a)
                                                                                  (a) the
                                                                                      the rate impacts of
                                                                                          rate impacts of granting
                                                                                                          granting

        20
        20 the   reliefrequested,
             therelief             (b)aa public
                        requested,(b)    publiccomment
                                                commentsession
                                                        session in
                                                                in Pinal
                                                                   Pinal County,
                                                                         County, and
                                                                                 and (c)
                                                                                     (c) the
                                                                                         the August
                                                                                             August 111,
                                                                                                      l, 2011
                                                                                                         2011 Open
              i



        21 Meeting at which the Commission would
        21                                 would consider
                                                 consider the Company's
                                                              Company's request
                                                                        request for relief.

        222
        2                  6.   Johnson Utilities noticed
                                Johnson Utilities noticed its
                                                           its customers as
                                                                         asdirected
                                                                            directedby
                                                                                     bythe
                                                                                        theCommission
                                                                                            Commissionand
                                                                                                       andfiled
                                                                                                           filed proof
    I
    !
        23 of notice in the docket.
        23 of
        24
        24                 7.   On July
                                   July 26, 2011,
                                            201 1,Johnson
                                                   JohnsonUtilities
                                                           Utilitiesfiled
                                                                     filedan
                                                                           anAmendment
                                                                             Amendment to
                                                                                       to Petition
                                                                                          Petition to
                                                                                                    to Amend
                                                                                                       Amend
    l




        25
        25 Decision No. 71854. The
                               The amendment
                                   amendment modified
                                             modifiedits
                                                       itsPetition
                                                           PetitiontotoAmend
                                                                        Amendtotorequest
                                                                                  requestaarate
                                                                                            rate of
                                                                                                 of return
                                                                                                     return based
                                                                                                            based
              1
    i
        26 upon
        26  uponaaweighted
                   weightedaverage
                            average cost of capital of 8.0%.
                                    cost of
I
        27
        27                 8.   On August
                                   August4,
                                          4, 2011,
                                             2011, Chairman
                                                   Chairman Pierce
                                                            Pierce mailed
                                                                   mailed and
                                                                          and docketed
                                                                              docketed a letter to the parties
        28 requesting proposed
                      proposed amendments
                               amendments to
                                           to aid
                                               aid in
                                                    in the
                                                        the Commission's
                                                            Commission's consideration of the Petition.


                                                              2                       Decision No.       72579
           Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 126 of 134
1I
                                                                                  Docket No. WS-2987A-08-0180


      11         9.               9, 2011, Johnson
                           August 9,
                        On August                                    proposed amendment
                                                   Utilities filed a proposed
                                           JohnsonUtilities                              modifying Decision
                                                                               amendment modifying Decision
      2 No.
         No.71854
             71854concerning  therelief
                   concerningthe         requested. The
                                  reliefrequested.       amendmentwas
                                                     Theamendment     adopted by
                                                                  was adopted    Chairman Pierce
                                                                              by Chairman        for
                                                                                          Pierce for
      3 purposes
        purposes of
                 of discussion
                    discussionand  considerationatatthe
                               andconsideration                 l 1, 2011
                                                         August 11,
                                                     theAugust                Meeting.
                                                                          OpenMeeting.
                                                                     2011Open

      4          10.
                 10.    At the August
                        At the          1, 2011
                               August l 11,      Open Meeting,
                                            2011 Open          theCommission
                                                      Meeting,the                      and considered
                                                                             discussed and
                                                                  Commissiondiscussed                 the
                                                                                           considered the
|        proposedamendment
      5 proposed            to Decision
                 amendment to           No. 71854
                               Decision No.       in accordance
                                            71854 in accordance with A.R.S. §§40-252,
                                                                with A.R.S.   40-252, and          all
                                                                                          provided all
                                                                                      and provided

      6 parties
         partiesan
                 an opportunity     beheard
                    opportunitytotobe                   the requested
                                             concerning the
                                       heard concerning                relief
                                                            requested relief.                .

      7          11.
                 l l.       Commission determined
                        The Commission                                Company's requested
                                                  that certain of the Company's
                                       determined that                                    modifications
                                                                                requested modifications

      88 totoDecision  No.771854
              DecisionNo.         didnot
                            l854 did      warrantfurther
                                      notwarrant          Commissionconsideration,
                                                  furtherCommission                 butvoted
                                                                     consideration,but            direct the
                                                                                               to direct
                                                                                        voted to         the
      9 Utilities Division ("Staff')
        Utilities Division                prepareand
                            ("Staff')totoprepare             an order
                                                      docket an
                                                  anddocket                             followingrequested
                                                                      incorporating the following
                                                                order incorporating               requested
     10 modifications
     10                                   at September,
                               considered at
         modificationstotobebeconsidered                2011 Open
                                             September, 2011      Meeting:
                                                             Open Meeting:

     11
     11                 a.      The change of     wastewater late
                                           of the wastewater        feefrom
                                                              late fee      $40 per
                                                                        from$40     month to
                                                                                per month    1.5% per
                                                                                          to 1.5%     month.
                                                                                                  per month.

     12                 b.      The addition back of $ 18,244,755
                                             back of   18,244,755 in             wastewater plant,
                                                                      disallowed wastewater
                                                                   in disallowed                   which
                                                                                            plant, which

     la
     13                         includes the $10,892,391
                                includes                 disallowance for
                                             $10,892,391 disallowance                  supported plant and
                                                                      for inadequately supported

     14
     14                         the $7,352,364  disallowance related
                                    $7,352,364 disallowance           toaffiliate
                                                              relatedto            profit.
                                                                         affiliate profit.

     15
     15                 c.                           hook-up fee
                                                  of hook-up
                                The reinstatement of         fee tariffs for water
                                                                 tariffs for       and wastewater
                                                                             water and            divisions.
                                                                                       wastewater divisions.
     16
     16                 d.          determination of
                                The determination       rate of return
                                                  of aa rate    return of 8.0% for
                                                                       of 8.0%     the wastewater
                                                                               for the            division.
                                                                                       wastewater division.
     17
     17                 e.                    of language
                                    inclusion of
                                The inclusion              permittingthe
                                                  language permitting     Companyto
                                                                      the Company            income tax
                                                                                     request income
                                                                                  torequest         tax
     18
     18                         expense                inaafuture
                                        prospectively in
                                expense prospectively             A.R.S.§§40-252
                                                            futureA.R.S.         Petition if
                                                                          40-252 Petition        Commission
                                                                                             the Commission
                                                                                          if the

     19
     19                         changes
                                changes its                     imputed income
                                             policy relating to imputed
                                         its policy                              tax expense.
                                                                         income tax  expense.
     20
     20          12.        Commission also
                        The Commission      determined that
                                       also determined            therelief
                                                        that ififthe         requested was
                                                                      reliefrequested               that new
                                                                                           granted, that
                                                                                       was granted,      new
        rates should
     21 rates
     21        should go  into effect October
                      go into                 l, 2011,
                                      October 1,           that the
                                                       and that
                                                 2011, and          Company could
                                                                the Company                    rate case
                                                                                        fileaarate
                                                                                  notaafile
                                                                            couldnot                     with a
                                                                                                    case with a
     22 test
     22        yearending
          testyear        earlier than
                    endingearlier       December 31, 2012.
                                   than December
     23
     23          13.        Commissiondirected
                        The Commission         Staffand
                                       directedStaff     theCompany
                                                     andthe             meet,discuss
                                                            Companytotomeet,          and analyze
                                                                              discuss and          the rate
                                                                                          analyze the  rate
     24                        remaining requested
     24 impacts concerning the remaining           modifications to
                                         requested modifications             No.71854,
                                                                    Decision No.
                                                                 to Decision            and thereafter
                                                                                 71854, and            for
                                                                                            thereafter for
                                                resultingrevenue
     25 Staff to docket a report concerning the resulting
     25                                                               rate design analysis.
                                                                  and rate
                                                          revenue and
     26
     26          14.              26, 201
                           August26,
                        On August         l, Staff
                                      2011,        docketed its
                                             Staffdocketed       report as directed
                                                             its report                    Commission.
                                                                                    by the Commission.
                                                                           directed by

     27
     27          15.    Upon due
                        Upon                   of these
                                 consideration of
                             due consideration          matters pursuant
                                                  these matters             A.R.S. §§40-252,
                                                                          toA.R.S.
                                                                 pursuantto                  and in
                                                                                     40-252, and    balancing
                                                                                                 in balancing
i
l    28   theimplicated
     28 the              publicinterest
              implicatedpublic                       the certainty
                                          concerningthe
                                 interestconcerning                   Commission orders
                                                                   of Commission
                                                         certainty of                   with the
                                                                                 orders with     opportunity to
                                                                                             the opportunity to
!




                                                       3
                                                       3                        Decision No.
                                                                                Decision         72579
                                                                                                 72579
                  Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 127 of 134
I


                                                                                                WS-2987A-08-01800
                                                                                            No. WS-2987A-08-018
                                                                                     Docket No.


             appropriate regulatory ratemaking
     11 take appropriate                       measures presented
                                    ratemakingmeasures            by the
                                                        presented by                   herein, we
                                                                         circumstances herein,
                                                                     the circumstances                  and
                                                                                                   find and
                                                                                               we find

     2                            public interest
     2 conclude that it is in the public              modify Decision
                                          interest to modify              71854 as
                                                                      No.71854
                                                             Decision No.       as determined    this decision.
                                                                                              in this
                                                                                   determined in      decision.

     33                16.       Company's hook
                             The Company's      up fee
                                           hook up      tariffs for
                                                    fee tariffs       its water
                                                                 for its        and wastewater
                                                                          water and wastewater in effect prior
                                                                                               in effect       to
                                                                                                         prior to
       \
     4 Decision
     4            No.71854
         DecisionNo.        are reinstated,
                      71854are  reinstated, with the condition
                                            with the                 newtariffs
                                                                that new
                                                     condition that              befiled
                                                                         tariffsbe       with wording
                                                                                    filedwith         in
                                                                                              wording in

     5 conformance with     hook-up fee
                   with the hook-up                       Commission's website.
                                                      the Commission's
                                     fee templates on the              website.

     66                17.   The Company     permitted to
                                          is permitted
                                 Company is                request income
                                                        to request        tax expense
                                                                   income tax expense prospectively       future
                                                                                                    in aa future
                                                                                      prospectively in

     77 A.R.S.  § 40-252Petition
         A.R.S.§40-252                     Commissionchanges
                                       theCommission
                         Petitionififthe                       its policy
                                                      changes its         relating to
                                                                   policy relating             income tax
                                                                                      imputed income
                                                                                   to imputed         tax
          i
     88 expense.
          l




          l


          l




     9
     9                 18.       Company's wastewater
                             The Company's            division current
                                           wastewater division         tarifffor
                                                               current tariff      $40 late
                                                                              foraa$40                fee is
                                                                                             payment fee
                                                                                        late payment      is

    10 modified          latefee
        modifiedtotoa alate           1.5%on
                              feeofof1.5%     the unpaid
                                           onthe         account balance,
                                                  unpaid account balance, consistent with the
                                                                          consistentwith        similar tariff
                                                                                           the similar         for the
                                                                                                        tariff for the
                         division.
         Company's water division.
    11 l Company's
    12                 19.   The Company's            rate base
                                           wastewater rate
                                 Company's wastewater      base shall  be increased
                                                                 shall be            toallow
                                                                           increasedto            additional
                                                                                              the additional
                                                                                        allow the

    13 inclusion of
    13              plant in
                 of plant      the amount
                           in the         of$18,244,755.
                                   amount of              Asaa result,
                                             $18,244,755. As            the Company's
                                                                result, the           adjusted fair
                                                                            Company's adjusted      value rate
                                                                                               fair value rate
    14 base
    14 base ("FVRB")        itswastewater
                       forits
             ("FVRB") for                 divisionisis modified,
                               wastewater division               andisisdetermined
                                                       modified,and                     be$17,270,554,
                                                                         determinedtotobe              an
                                                                                          $17,270,554, an
    15 increase
    15           of$17,133,992
       increase of $17,133,992 over          authorized in
                                    $136,562authorized
                               over $136,562                         No. 71854.
                                                            Decision No.
                                                         in Decision     71854.
       I                                                                                                                 z




    16 l
    16                 20.       rate of
                             The rate           on the
                                      of return on     Company's wastewater
                                                   the Company's            division adjusted
                                                                 wastewater division            VRB shall
                                                                                     adjusted FFVRB       be 8.0
                                                                                                    shall be 8.0
    17 percent. This         return applied
                          of return
                This rate of                to the
                                    applied to the Company's adjusted wastewater
                                                   Company's adjusted wastewater division   VRB results
                                                                                 division FFVRB         in
                                                                                                results in
    17
          K
    18 an increase
    18             tothe
          increaseto     Company's Required
                      theCompany's          Operating Income
                                   Required Operating          inthe
                                                       Income in     amountofof$1
                                                                  theamount     $1,091,034 over the
                                                                                  ,091,034 over the

    19  $290,610 authorized
    19 $290,610              in Decision
                 authorized in           No. 71854.
                                Decision No.        Thenew
                                             71854. The    Required Operating
                                                        newRequired                        determined to
                                                                               Income isis determined
                                                                    Operating Income                  to

    20 bebe$1,381
    20            ,644.
            $1,381,644.
    21
    21                 21.   . Because wemake
                               Becausewe      thesemodifications
                                         makethese                 in this
                                                    modifications in       decision, the
                                                                      this decision,     new revenue
                                                                                     the new         requirement is
                                                                                             revenue requirement is
        determinedtotobebel 1,591,861   whichisisan
                                      , which                    $1,904,866 over
                                                              of $1,904,866
                                                     increase of
                                                  anincrease                         $9,686,995 authorized
                                                                                 the $9,686,995            in
                                                                                                authorized in
    22 determined
    22                      11,591,861,                                     over the

    23 Decision No. 71854.
    23
          i
    24
    24                 22.   In         August26,
                                Staff'sAugust
                             In Staffs             2011filing,
                                               26,2011                 setsout
                                                                 Staffsets
                                                         filing,Staff           ananalysis
                                                                            outan          withaarevised
                                                                                   analysiswith            rate design
                                                                                                  revised rate  design

    25          rates intended
    25 with new rates           toprovide
                       intendedto          theCompany
                                   providethe          theopportunity
                                               Companythe              toearn
                                                           opportunityto      the return
                                                                          am the         authorized herein.
                                                                                  return authorized herein.

                   thenew
           approvethe
        Weapprove               as set
                           ratesas
                       newrates            by Staff
                                       out by       and attached
                                              Staff and              this decision
                                                                 to this
                                                        attachedto                  asExhibit
                                                                           decisionas          A, and
                                                                                       Exhibit A,     shall
                                                                                                  and shall
    26 We
    26                             set out

    27 require the Company
    27                        file new
                           to file
                   Company to                   reflectingthese
                                        tariffsreflecting
                                   new tariffs                   approved rates.
                                                           these approved  rates.
    28
    28                 23.   Under the
                             Under     new rates
                                   the new  rates approved by this
                                                  approved by                   residential wastewater
                                                                   decision, aa residential
                                                              this decision,                           customer on
                                                                                            wastewater customer    a
                                                                                                                on a

              I


                                                           4                        Decision No.
                                                                                    Decision           72579
          Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 128 of 134


                                                                                  Docket No.
                                                                                  Docket No. WS-2987A-08-0180
                                                                                             WS-2987A-08-0180
      i

 1 % inch meter would
 1    i
                      experience an
                would experience an increase
                                     increase of
                                              of $6.56 or approximately
                                                          approximately 20%
                                                                        20%over   the rates
                                                                            over the  rates approved
                                                                                            approved in

 2 Decision No.
      i
      1
                71854, from $32.79
            No. 71854,      $32.79 to $39.35 per
                                             per month.
                                                 month.

 3               24.     We find and conclude that the modifications made herein to Decision No.
                                                       modifications made                    No. 71854
                                                                                                 71854 result
 4        in just
             just and
                  and reasonable
                      reasonable rates for
                                       for the Company
                                               Company and
                                                       and its
                                                            itsratepayers.
                                                                ratepayers.
 55              25.
                 2 5     We further find and conclude that the modifications
                                    find and                   modifications made herein to Decision No.
                                                                                                     No.

   71854 shall
 6 71854 shall be
               be effective
                  effective prospectively,
                            prospectively, and
                                           and all
                                               all other provisions, terms and rates  in Decision
                                                                               rates in  Decision No.
                                                                                                  No.

    71854remain
 7 71854  remainininfull
                     fullforce
                           forceand
                                 andeffect
                                     effectexcept
                                            exceptwhere
                                                   whereinconsistent
                                                         inconsistent with
                                                                      withthis
                                                                           thisDecision
                                                                               Decision on
                                                                                        on rehearing.
                                                                                           rehearing.
      i
      1




 8 4             26.     We further find
                                    find and
                                         and conclude
                                             concludethat
                                                      that because
                                                           because we make these
                                                                           these modifications
                                                                                 modifications to Decision
   1
    No.7 71854,
 9 No.
      l
                thepublic
         l854, the  publicinterest
                            interestrequires
                                     requires aa stay
                                                 stay out
                                                      out provision
                                                          provision that
                                                                     that prohibits
                                                                           prohibits the
                                                                                      theCompany
                                                                                         Companyfrom
                                                                                                 from filing
                                                                                                       filing a

   I futurerate
10 future    rateincrease
                   increaseapplication
                            applicationthat
                                         thatuses
                                              usesaatest
                                                     test year
                                                          year ending
                                                               ending earlier
                                                                      earlier than
                                                                               than December
                                                                                    December331,
                                                                                              l , 2012.

ll
11               27.     We further find
                                    find and
                                         and conclude that it is in the public
                                                                        public interest
                                                                                interest that new
                                                                                              new rates and tariffs
                                                                                                  rates and tariffs

    resultingfrom
12 resulting   fromthis
                     thisDecision
                          Decisionshall
                                   shallbebeeffective
                                             effectivefor
                                                       forall
                                                           allservice
                                                               servicerendered
                                                                       rendered on
                                                                                on and after October
                                                                                             October 1, 2011.
                                                                                                     l, 2011.

13
13                                                         OF LAW
                                               CONCLUSIONS OF LAW

14
14               1.      Johnson Utilities is
                         Johnson Utilities  is aa public service
                                                         service corporation within the
                                                                 corporation within themeaning
                                                                                        meaningofofArticle
                                                                                                    ArticleXV
                                                                                                           XV of
                                                                                                              of

   the Arizona
15 the
15     Arizona Constitution
               Constitutionand
                            andA.R.S.
                                A.R.S.§§
                                       §§40-250,
                                          40-250,40-251,
                                                  40-251,40-367,
                                                         40-367, 40-202,
                                                                 40-202, 40-321,
                                                                         40-321, and
                                                                                 and 40-361.
                                                                                     40-361.
16 i
16             2.        Commission has
                     The Commission        jurisdiction over
                                       has jurisdiction  over Johnson
                                                              Johnson Utilities
                                                                      Utilitiesand
                                                                                and the
                                                                                     the subject
                                                                                         subject matter
                                                                                                 matter set
                                                                                                        set
   I
17   forthininthe
17 forth       theCompany's
                   Company'srate
                             rate application
                                  application and
                                                and in
                                                     inthe
                                                        the Company's
                                                            Company's Petition
                                                                      Petition to Amend
                                                                                   Amend Decision     No.
                                                                                            Decision No.
      l
18 71854 pursuanttoto A.R.S.
   71854 pursuant     A.R.S. §§40-252.
                               40-252.
19
19               3.      Pursuant to A.R.S.
                         Pursuant to A.R.S. §
                                            §40-252,
                                              40-252, the
                                                      the Commission,
                                                          Commission, having
                                                                      having reviewed
                                                                              reviewed the
                                                                                        the Petition
                                                                                            Petition and
                                                                                                     and the
                                                                                                         the
20 Staffs
20  StaffsMemorandum
           Memorandumdated
                       datedAugust
                             August26,
                                     26,201 l, concludes
                                         2011,  concludesthat
                                                          thatititisisininthe
                                                                           thepublic
                                                                               publicinterest
                                                                                       interestto
                                                                                                to approve
                                                                                                   approve the
   modificationtotoDecision
21 modification    DecisionNo.
                            No.71854
                                71854as
                                      as discussed
                                         discussed herein.

22                                                          ORDER
                                                            OR DER
      E
23
23               IT
                 IT IS
                     IS THEREFORE
                        THEREFOREORDERED
                                  ORDEREDthat
                                          thatDecision
                                               Decision No.
                                                        No.71854
                                                            71854 is modified
                                                                     modified by
                                                                              by the Commission in
24
24 the
     themanner
         mannerdetermined
                determined by
                           by this
                               this Decision.
25
25               IT
                 IT IS
                     IS FURTHER
                        FURTHERORDERED
                                ORDEREDthat
                                         thatJohnson
                                              JohnsonUtilities
                                                      Utilitiesshall
                                                                shallnot
                                                                      notfile
                                                                           fileforforananincrease
                                                                                           increase in
                                                                                                     in rates
                                                                                                         rates using
26 a test
26   test year
          yearending
               ending earlier than December
                                   December 331,
                                              l , 2012.

27
27               IT
                 IT IS
                     IS FURTHER
                        FURTHERORDERED
                                ORDEREDthat
                                         thatallallother
                                                    othermatters
                                                          mattersset
                                                                  set forth
                                                                       forthininDecision
                                                                                Decision No.
                                                                                         No.71854
                                                                                             71854 continue
28 totobe
28      beininfull
               fullforce
                     forceand
                           andeffect
                               effectexcept
                                      exceptwhere
                                            where inconsistent
                                                   inconsistent with
                                                                with the Decision.


                                                        5
                                                        5                       Decision No.
                                                                                Decision            72579
          Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 129 of 134


                                                                               Docket No.
                                                                               Docket No. WS-2987A-08-0180
                                                                                          WS-2987A-08-0180

     1          IT IS
                IT  IS FURTHER
                       FURTHERORDERED
                               ORDEREDthat
                                       thatJohnson
                                            Johnson Utilities
                                                    Utilities shall
                                                              shall file
                                                                     fileaa tariff
                                                                            tariff in
                                                                                    in conformance
                                                                                       conformance with this
                for rates
     2 Decision for rates as
                          asshown
                             shownin
                                   in Exhibit
                                      Exhibit A
                                              A to
                                                 to go
                                                    go into
                                                        intoeffect
                                                            effect for
                                                                    forall
                                                                       allservice
                                                                           service rendered
                                                                                    rendered on
                                                                                             on and after
l    3 October l,1,201
                    2011,  and notice
                       l , and notice its
                                       its customers
                                           customers of  the new
                                                     of the  new rates
                                                                  rates on or before
                                                                              before September
                                                                                     September 23, 2011.
     4          IT IS
                IT IS FURTHER
                      FURTHERORDERED
                              ORDEREDthat
                                       thatininthe
                                                 theevent
                                                     eventthe
                                                           the Commission
                                                               Commission alters
                                                                          alters its policy to allow
                                                                                               allow S-

     5 corporation and
                   and LLC entities to
                       LLC entities to impute
                                       impute aa hypothetical
                                                 hypothetical income
                                                               income tax
                                                                       tax expense
                                                                           expense for
                                                                                   for ratemaking
                                                                                       ratemaking purposes,
                                                                                                  purposes,
        JohnsonUtilities
     6 Johnson  Utilitiesmay
                          mayfile
                               fileaamotion
                                      motiontotoamend
                                                 amendthis
                                                       thisOrder
                                                           Orderprospectively,
                                                                 prospectively, and Johnson Utilities'
                                                                                    Johnson Utilities'
     7
     7 authorized
        authorizedrevenue
                   revenuerequirement
                           requirementhereunder,
                                       hereunder, pursuant
                                                  pursuant to
                                                           to A.R.S.
                                                              A.R.S. §40-252,
                                                                     § 40-252,to
                                                                               to reflect
                                                                                   reflect the
                                                                                            the change in
                                                                                                change in

     8g Commission policy.
     9
     9          IT IS
                IT  IS FURTHER
                       FURTHERORDERED
                               ORDEREDthat
                                       thatJohnson
                                            Johnson Utilities
                                                    Utilitiesshall
                                                              shall file
                                                                     filenew
                                                                         newhook-up
                                                                             hook-up fee
                                                                                      fee tariffs for both
        waterand
    10 water  and sewer
                  sewer with wordingconforming
                        with wording conformingtotothe
                                                    the wording
                                                        wordingon
                                                                on the
                                                                    the Commission's
                                                                        Commission's hook-up
                                                                                     hook-up fee
                                                                                             fee
    11 templates on its website and
    11                          and the charges
                                        chargesshall
                                                shall be
                                                      be the
                                                          thesame
                                                              sameas
                                                                   asthose
                                                                      thoseononJohnson
                                                                                JohnsonUtilities'
                                                                                        Utilities' former
                                                                                                    former hook-
                                                                                                           hook-

    12 up fee tariffs.
              tariffs.

    13
    13          IT IS
                IT  IS FURTHER
                       FURTHERORDERED
                               ORDEREDthat
                                       thatthis
                                            thisDecision
                                                 Decision shall
                                                          shall be
                                                                be effective immediately.
    14
    14    ...

    1
    155 ...
    16 . . .
    16
    17 . . .
    17
    is .
    18
    1
    199 ...
    2
    200   ...

    21
    21 .
    22 . . .

r
    22
    23
    23    ...                                                                                                      i
                                                                                                                   1
I
    24
    24    ...

    25
    25 .
    2
    266   ...

    27

    2
    288   ...
4
l
x
                                                      6                       Decision No.
                                                                              Decision          72579
                                                                                                72579
                      Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 130 of 134


                                                                                    Docket No. WS-2987A-08-0180
                                                                                               WS-2987A-08-0180
                  I


                l I
                                       OFTHE
                                 ORDEROF
                              BY ORDER       ARIZONA CORPORATION
                                         THE ARIZONA               COMMISSION
                                                      CORPORATION COMMISSION

              22
                                                                                                                                I
    l                                                                                                                           I
                                                                                                                                I


                                                                                                                                I




               33                                                                                                               I
                                                                                                                                I
                                                                                                                                I

             44          CAI AN AN                           COMMISSIONER                                                       I
                                                                                                                                I
                                                                                                                                I
                                                                                                                                II
                55 I                                                                                                            I
                                                                                                                                I
                  I
                  I                                                    Commissioner Burns                                       I

              66                         Q 4
                                                                                                                                I
                                                   esamdadn—       I
                                                                           Abstained                                            I



                                                                                                                                I




                                                                                                                                I
               77 COMMISSIONER
                     COMMISSIONER           COMMISSIONER              COMMISSIONER                                              I



             88
                                                                                                                                I




                                                                                                                                I

                                                 IINN WITNESS         W HEREOF, 1,
                                                         W ITNESS WHEREOF,                R NE S T G
                                                                                    I, EERNEST        G.. JOHNSON,              I

             9I
                                                                                                                                    I



             9                                    Executive Director
                                                 Executive      Director of               Corporation Commission,
                                                                                Arizona Corporation
                                                                         of the Arizona                   Commission,
I                 I
                                                  have
                                                  have hereunto,
                                                          hereunto, set     hand and
                                                                        my hand
                                                                    set my                     the official
                                                                                      caused the
                                                                                 and caused                       of this
                                                                                                             seal of
                                                                                                    official seal
            10
            10

I
                                                                                      Capital, in the City of Phoenix,
                                                 Commission to be affixed at the Capital,                                       I

            II
            11                                   this      / 3 r' day of 54,pic,#4,,_
                                                  t h i s /5f                     c,"      .        2011.                       II
            12 I
            12
                  I
                                                            . I


            13
            13

            14
                                                                                                                            I
            14
            15
            15
                  I                              E        G.
                                                 Executive Director
                                                                    S N
                                                                                                                            I
            16
            16
            17
            17                                                                                                              I
            18
            18
            19 DISSEN
                  I



            19   DISSEN
                  I

               I
            20
            20
            21 DISSENT:
                DISSENT:
            21
            22
            22
               I
                  I
            23
            23
            24
            24
            25
            25
               I
            26 II
            26    I


            27
            27    I


            28
            28

    I                                                                                                 72579
                                                                                                      72579
        I
                                                        7
                                                        7                         Decision No.
                                                                                  Decision

    I
                 Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 131 of 134
3
        I


            JJohnson
              ohnson Utilities
                        W lltln L.LC.   - Wastewater
                                 L.L.C. W            Division
                                           astewater Division                                                                     EXHIBIT A
             Docket No.
                     No. WS-02987A-08-0180
                         ws-o29a1A-os01 to                                                                                        Page 1 of 2
                                                                                                                                  Pogo
             Tut Y-r
             Test    Ended
                  Year EndedDscombor
                               December31,31, 2oo1
                                              2007

                                                                EXHIBIT A
                                                           WASTEWATER DIVISION
                                                                                                                          \ vv
                                                                                                    PER                   NEW  RATES PER
            Monthly Minimum Charge
                            Charge                                                          DECISION no. 71854
                                                                                            DECISION NO.                    ARS  40-262
                                                                                                                            ARS 40-252

                  Slzes (All Zones and Classes)
            Meter Sizes
                    5/8 Inch                                                                                 29.8100
                                                                                                       s$ 29.8100                   s$    35.7700
                   3/4 Inch
                        Inch                                                                           s$ 32.7900                  s$     39.3500
                                                                                                                                          39.3500
                  11 Inch                                                                              s$ 41 41.7300
                                                                                                                .7300              sS     50.0800
                                                                                                                                          50.0800
                  1 1/2 inch
                           Inch                                                                        s$ 53.6508                    $    64.3900
                  2 Inch                                                                               s$ 86.4400
                                                                                                             86.4400                     103.7300
                                                                                                                                    $ 103.7300
                   3 Inch                                                                              s$ 327.8700
                                                                                                            327.8700               s$ 393.4700
                     inch
                  4 Inch                                                                               s$ 825.9300
                                                                                                            625.9300                     751 1700
                                                                                                                                   s$ 7511700
                  6 inch
                     Inch                                                                             s$ 864.3700                 s$ 1037.3300
                                                                                                                                       1,037.3300
                  8 inch
                      lndl                                                                            s$ 1.092.6000
                                                                                                          1,092.6000              s$ 1430.B000
                                                                                                                                       1,430.8000
                  10 inch
                        i nti                                                                         s$ 1748.3300
                                                                                                          1,748.3300              s$ 2.056
                                                                                                                                       2.056 7800
                                                                                                                                             7800

                   Effluent   per
                              per 1,000 gallons
                                         gallons                                                      s$   0.5280
                                                                                                           0.5280                 s$     6300
                                                                                                                                       0 B300
                              per acre
                                  acre foot
                                       toot                                                              170.3200
                                                                                                      s$ 170.3200                 s$ 2052900
                                                                                                                                     205 2900

            Service Charges
            Service  Cha es

             Establishment
             Establishment                                                                            s$   25 00
                                                                                                           2500                   s$      25 00
                                                                                                                                          25.00
             Establishment (After hours)                                                              s$   40.00                  s$      40 00
                                                                                                                                          40.00
             Deposit Requirement
             Deposit  Requirement (Residential)                                                               (am
                                                                                                              (a)                            (a)
                                                                                                                                             Ka)
             Deposit Requirement
                     Requirement (Non Residential
                                         Residential Meter)                                                   (a)
                                                                                                              (B)                            (a)
                                                                                                                                             (a)
            .Deposit
             Deposit Interest                                                                                 (b)                            (b)
            'ReEstablishment (Within
            !Re-Establishment  (With-in 12
                                        12 months)                                                            in)
                                                                                                              (c)                            (c)
             RBEs!Bblishm6nt
             Re-Establishment (After Hours)                                                                    (c)
                                                                                                              (C)                            (c)
             NSF Check
                   Chad(                                                                                   15.00
                                                                                                            15.00                         15.00
                                                                                                                                         15.00
             Differed  Payment Per Month
             Deffered Payment,                                                                             1.50%                         11.50%
                                                                                                                                           .50%
             After Hours service
             After Hours  sewioecharge,
                                  charge per
                                          perRule
                                              RuleR14-2-603D
                                                   R142-603D                               Refer to Above Charges       Refer  to Above Charges
                                                                                                                        Refer to

                  Charge per
            Late Charge     per month
                                 month                                                                       40.00                        1.50%
                                                                                                                                          1.50%
            Service   Line Connection
            Service-Line    Connection Charge
                                          Charge                                                            350.00
                                                                                                            350.00                       350.00
                                                                                                                                         350.00
            Main Extension Tariff,
                               Terlff per
                                      per Rule R14~2-6068
                                                R14-2-6069
            except refunds shall be based upon five percent (5%) of
            gross revenues fromfrom bonafide
                                     bonalide customers,
                                               customers                                                       Cost
                                                                                                               Cost                        Cost
                  dl advances
            until all advances are
                                 are fully refunded to Developer.
                                                       Developer.                                               N/A                          (d)
            Off-site Facilities
                      Facilities Hook-up
                                 Hook-up Fee
                                           Fee

            (a)
            (a) .8£§!gggljgI
                Residential -two
                              two times
                                  times the   estimated average
                                          the estimated    average monthly
                                                                   monthlybill.
                                                                            bill. Non-residential
                                                                                    n-r i d n I - two and one-half times the estimated
                                                                                                  two and
                maximum monthly
                maximum    monthlybill.
                                    bill.
            (b) interest
            (b)              RuleR14-2-503(B).
                Interest per Rule R14-2-603(B).
            (c)
            (c) Minimum charge
                          charge times
                                  times number of     full months
                                                   of full months off
                                                                  offthe
                                                                      thesystem
                                                                          system.perperRule
                                                                                        RuleR14-2-603(6).
                                                                                             R142803(B).
            (d) New
                New wastewater
                      wastewater installations. May
                                                May be
                                                    be assessed
                                                       assessed only
                                                                only once
                                                                      ono per
                                                                          per parcel
                                                                              parcel,sewioa
                                                                                      serviceconnection.
                                                                                             connection, or lot within a sub
                                                                                                                         sub-
               division.


    l
            I
    l




        l
        l




                                                                                                                                                    I
                                                                                                                            Decision     72579
                                                                                                                            Decision No. 72579
                                                                                                                                   W
              Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 132 of 134

                                                                                                                                   l
                                                                                                                                   I
I

I
I
i
        Johnson   Utilities-Wastewater
        Johnson Utilities   Wastewater Division                                                              EXHIBIT
                                                                                                             EXHIBIT A
                                                                                                                     A
        Docket No.
                No. W-02987A-08~0180
                    W-02987A-08-0180                                                                         Page 2 of 2
        Test Year
             Year Ended December   31 2007
                          December 31,

        compARison OF
        COMPARISON  OFRATE
                       RATEBASE
                            BASEAND
                                 ANDREVENUE
                                     REVENUEREQUIREMENT
                                             REQUIREMENTPER
                                                         PERDECISION
                                                            DECISIONNO
                                                                     NO71854
                                                                        71854 AND
                                                                              AND ARS
                                                                                  ARS 40252
                                                                                      40-25;

                                                                         [Al
                                                                         [Al                   IB]
                                                                                               (B)                 IC)
                                                                                                                   [C]
                                                                     DECISION
                                                                     DECISION
                                                                     NO.
                                                                     NO. 71854
                                                                          71854           ARS 40-252
                                                                                               40252            CHANGE
                                                                                                                C HANG E
        Gross Plant-in-Service
               Plant~ln-service                                s$       95,566,588      s$ 113,811 ,344
                                                                                           113,811,3.44          18,244,756
                                                                                                             s$ 182447756
        Accumulated Depreciation                                         (6 375814)
                                                                         (6,375,814)         (7485577)
                                                                                             (7,486,577)         (1,110
                                                                                                                 <1      763)
                                                                                                                    .110.763)
        net
        Net Plant
            Plant In
                  in Service                                   s$       89190774
                                                                        89,190,774      s$ 106324766
                                                                                           106,324,766           17,133,992
                                                                                                             s$ 17133992

        Advances in Aid of Construction                                 (52231  631)
                                                                        (52,231,631)       (52231 831 )
                                                                                           (52,231,631)
        Net Contribution
            Contribution In
                         in Aid of Construction                         l36822582)
                                                                        (36,822,5821       (a6.a22,582)
                                                                                           (36,822,582)
        Rate Base                                              s$           136552
                                                                            136,562     s$ 17,270,554        s$ 17,133,992
                                                                                                                 17,133,992

                                                                   Operating Margin     Rate
                                                                                        Rate of Return
                                                                                                Recur
                           Margin/Rate of
        Required Operating Margin/Rate of Return
                                          Return                              3.00%              8.00%

        Required Operating Income                              s$          290810
                                                                           290,610      s$    1.381 .644
                                                                                              1,381,644      s$   1,091,034
                                                                                                                  1091 034

        Operating Income Deficiency                            s$        (1,631,136)
                                                                         (1 631 .138)   s$      232727
                                                                                                232,727      s$   1,863,863
                                                                                                                  1,863863

        Tax Gross-up
            Grossup Factor                                                  1.0220
                                                                            1.0220               1.0220

        Gross Revenue
              Revenue Increase (Decrease)                      s$       (1,667,020)
                                                                        (1,667,020)     s$     237,847       s$   1,904,867
                                                                                                                  1,904,867

        Adjusted Test Year Revenue                             s$       11354014
                                                                        11,354,014      s$   11.354.014
                                                                                             11,354,014      s$

        Revenue Requirement                                    s$        91886,995
                                                                         9,686,995      s$   11,591851
                                                                                             11,591,861      s$ 1.s04.sss
                                                                                                                1,904,866

        Percentage Increase in
                             in Revenue
                                RevenueRequirement(Decrease)
                                        Requirement(Deaease)                 14.68%
                                                                            -14.68%                  2.09%           19.86%
                                                                                                                     19.66%

        lnrlpad on
        Impact  an 3/4 Inch Residential Bill
                                        am
        Average 3/4 Inch
                      Inch Residential
                            Residential Bill
                                         Blll                  s              32.79     s            39.35   s           6.56
                                                                                                                         6.56



        A
        9




    I




         e

    l


                                                                                                              Decision
                                                                                                              Decision No. 72579
I
             Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 133 of 134


I                                                                    ;»°* €M    3/>
I
                                                                               £3*s
                                                                      41 A

         COMMISSIONERS                                                 I3 1    . ma
I
                                                                    §»   rQ           o
        GARY PIERCE
             PIERCE -Chairman
                      Chairman                                                                                           SANDRA D. KENNEDY
             BOB
             BOB STUMP
         SANDRA D.
                 D. KENNEDY
                                                                     >>;::5   i3
                                                                      983817 49
                                                                                                                           COMMlS$lONER
                                                                                                                           COMMISSIONER

           PAUL NEWMAN                                                                                                Direct
                                                                                                                      Direct Line:
                                                                                                                              Line:(602)
                                                                                                                                    (602) 5423625
                                                                                                                                          542-3625
           BRENDA BURNS                                                                                                   Fax: (602)
                                                                                                                                 (602) 5423669
                                                                                                                                       542-3669
                                       ARIZONA CORPORATION
                                       ARIZONA CORPORATION COMMISSION
                                                           COMMISSION                                                Email:
                                                                                                                     E-mail: skennedy@azcc.gov
                                                                                                                               skennedy@azcc.gov




                                                             September 14,
                                                                       14, 201
                                                                           2011I




         Arizona
         Arizona Corporation Commission
         Docket Control
         WS02987A-08-0180
         WS02987A-08-0 I 80
                                                                                                                                                          i
                 Re:       Johnson Utilities;
                           Johnson            Dissent Letter
                                   Utilities; Dissent Letter
                           WS-02987A-08-0180
                           VVS-02987A-08-0180

         To all  Interested Parties,
            all Interested  Parties;
         I am submitting  mydissent
              submitting my             letter explaining
                               dissent letter  explaining mymyNo
                                                               Novote
                                                                  voteofofSeptember
                                                                           September 6,
                                                                                      6, 201
                                                                                         2011l on
                                                                                               on the
                                                                                                   the rehearing
                                                                                                       rehearing
         of Johnson
            Johnson   Utilities  Company's (Company) application for
                                 Company's      (Company)     application  for an increase
                                                                                   increase in its W
                                                                                             in its    ater and
                                                                                                     Water  and
         WastewaterRates
         Wastewater   Ratesfor    Customerswithin
                              forCustomers      withinPinal
                                                       PinalCounty,
                                                             County, AZ.
                                                                     AZ.

              case and
         The case   and record
                         record before
                                 before the
                                        the Commission
                                            Commission posed
                                                         posed many
                                                                many concerns
                                                                        concerns onon how the company was was
         operating and keeping vital business   records. Due
                                       business records. Due to
                                                              to those
                                                                  those issues and concerns,
                                                                        issues and   concerns,inin my
                                                                                                   my opinion,
                                                                                                      opinion,
             original order
         the original order issued     August 2010
                             issued on August 2010 (Decision
                                                   (Decision No.
                                                             No.71854)
                                                                   71854)was
                                                                           was the
                                                                                the correct
                                                                                    correct one.

         While having
         While  having said
                       said that, when the company petitioned the Commission for for aa rehearing, Il voted
                                                                                                      voted to
                                                                                                            to
         give the company
                  company another opportunity
                                     opportunity to
                                                  to present
                                                     present new
                                                             new evidence
                                                                 evidence that was not part of
                                                                                             of the
                                                                                                the previous
                                                                                                      previous
         record. However,
         record. However, that
                            that did not
                                     not occur.

         With no
              no additional
                  additional evidence
                              evidence or
                                       or an
                                           an amended
                                               amended recommended
                                                          recommended opinion
                                                                          opinion andand order
                                                                                          order presented
                                                                                                   presented to
                                                                                                              to the
                                                                                                                 the
         Commissioners,
         Commissioners, there
                           there was
                                 was nothing
                                      nothing new
                                                new to persuade
                                                        persuade meme that
                                                                        that we cried
                                                                                  erred in
                                                                                         in Decision
                                                                                             Decision No.71854.
                                                                                                         No.71854.
         Given the lack of
                        of new
                            new evidence
                                 evidence or information.
                                              information, IIdo
                                                              donot
                                                                 notbelieve
                                                                       believethe
                                                                                therecord
                                                                                     record supports
                                                                                             supports thethe vote
                                                                                                             vote to
                                                                                                                   to
         amend Decision No.   71854
                         No. 71854   and  the resulting increases  in rates  tor Johnson    Utilities' customers.
                                              resulting increases in rates for Johnson Utilities' customers.

         I am
           am concerned
               concerned thatthat the
                                   the manner
                                         manner in  in which
                                                        whichthetheCommission
                                                                     Commissionreversed
                                                                                     reversed several
                                                                                                 several key
                                                                                                          key ratemaking
                                                                                                               ratemaking
l
         components
         components will     lead to
                       will lead   to aa precedent
                                          precedent that
                                                       that may
                                                             may be
                                                                  be used
                                                                       used or referenced    by   other companies
                                                                             or referenced by other companies when   when
                  not support their rate cases
         they do not  support    their  rate  cases     with  proper
                                                              proper documentation. As I mentioned earlier, the
                                                                      documentation.       As  l  mentioned   earlier,  the
         record was very clear
                            clear on
                                   on the
                                       the fact
                                            fact the
                                                  thecompany
                                                       company waswas not
                                                                        not maintaining
                                                                            maintaining appropriate
                                                                                         appropriate day-to-day
                                                                                                        day-to-day record
                                                                                                                    record
         keeping, and raised
                       raised with concerns
                                        concerns that transactions        with affiliates and related
                                                          transactions with                     related parties  may lack
                                                                                                         parties may   lack
         needed transparency
         needed  transparencyand    and were
                                          were not not conducted
                                                        conducted at at arms length.      For    me,  the Commission's
                                                                                length. For me, the Commission's
         Decision based
         Decision  based on on the
                                the record
                                     record presented
                                              presenteddid   didnot
                                                                 not support
                                                                      support aa finding
                                                                                  finding that
                                                                                          that amending
                                                                                                 amending Decision
                                                                                                            Decision No.No.
         71854 is in the public
                          public interest.
                                  interest.
    l




                                                              850072996I/ 4 ooWEST
                                                                               wE s CONGRESS
                                                                                    t CONGRE S S S TRE E T. TucARIZONA
                                                                                                               s on A nlz85701
                                                                                                                         onA envoi1fl47De¢i5i0n No
                       1200 WEST
                       1200 wEsT WASHINGTON. PHOENIX.ARIZONA
                                 WASHINGTON. PHOENIX, ARlZONA05007-2996   400
                                                                    www.au:c.gov
                                                                    WWW 112CC gov
                                                                                             STREET, TUCSON,
                                                                                                                                  Decision
                                                                                                                               1347
                                                                                                                                              No. 72579
        Case 2:17-cv-04688-DLR Document 96-1 Filed 01/07/19 Page 134 of 134
I




    J'age 2
    Page
    Johnson Utilities
    Johnson Utilities WS02987A-08-0180


    II know
        knowthis
             thisrate
                   ratecase
                        case has
                              has been
                                   been a learning
                                           learning process
                                                      process for Johnson
                                                                    Johnson Utilities. The
                                                                                         The company
                                                                                              company seems
                                                                                                          seems
     committed   fromthis
     committed from    thispoint
                            pointon
                                  ontotoconduct
                                         conduct their
                                                  their business
                                                         business in a professional
                                                                       professional manner.
                                                                                      manner. II believe
                                                                                                  believe this
                                                                                                          this is
     evident by the Company's
                     Company's statements
                                   statements that
                                                that they
                                                     they have
                                                           have made
                                                                 made reorganizational
                                                                        reorganizational changes.
                                                                                           changes. However,
     that
     that was
           was not
               not the
                    the record
                         record before
                                 before usus and
                                              and II could not
                                                            not vote
                                                                vote for
                                                                       for aa decision
                                                                               decision that
                                                                                        that will
                                                                                             willincrease
                                                                                                   increase the
                                                                                                              the
     wastewater
     wastewater rates
                  ratesthat
                        thatlack
                             lackthe
                                  theproper
                                       proper documentation.
                                              documentation.

    Our job
    Our   job as   Commissioners is
               as Commissioners    is to
                                      to find
                                          find just
                                                justand   reasonable rates
                                                     andreasonable   rates that areare in
                                                                                       in the public  interest, to
                                                                                              public interest,
    allow    investors the opportunity to get
    allow investors                          get a reasonable
                                                    reasonable return
                                                                return on
                                                                       on their
                                                                             their investments.   However, the
                                                                                   investments. However,       the
    utility  that holds
    utility that  holds aa monopoly
                           monopolyhas
                                     has aa responsibility
                                             responsibilitytotoshow
                                                               showthat
                                                                     that ititindeed
                                                                               indeedmade
                                                                                       madethose
                                                                                             those investments.
                                                                                                    investments.
    Without    adequate documentation, itit is
    Without adequate                          is unfair
                                                 unfairto
                                                        tomake
                                                           makethe
                                                                theratepayers
                                                                    ratepayers bear that burden.

        is because of
    It is          of these facts
                            facts II voted against increasing  the rates.
                                                   increasing the   rates.

    Sincerely,


    <448
    Corporation Commissioner
    Sandra D.
    Sandra D. Kennedy



                                                                                                                            l

                                                                                                                            l
                                                                                                                            l

                                                                                                                        I




I



                                                                                                   Decision
                                                                                                   Decision No. 72579
                                                                                                                72579
